Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 1 of 188




                 Exhibit 1
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 2 of 188

Neutral Citation Number: [2018] EWHC 2016 (Ch)
                                           Claim No: HC-2015-001647
IN THE HIGH COURT OF JUSTICE
BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
BUSINESS LIST (Ch D)

                                                                 Royal Courts of Justice, Rolls Building
                                                                       Fetter Lane, London, EC4A 1NL

                                                                                      Date: 31/07/2018

                                                 Before :

                                      MR JUSTICE NUGEE
                                   - - - - - - - - - -- - - - - - - - - - -

                                                   Between :

                        (1) SIR OWEN GEORGE GLENN KNZM ONZM
                              (2) KEA INVESTMENTS LIMITED                                   Claimants
                                                - and -
                                       (1) ERIC JOHN WATSON
                           (personally and as trustee of the Richmond Trust)
                                      (2) NOVATRUST LIMITED
                              (personally and as trustee of the Park Trust,
                                   Clearview Trust and Coronet Trust)
                               (3) MILES JOHN ANTHONY LEAHY
                                (4) NUCOPIA PARTNERS LIMITED
                                 (5) SPARTAN CAPITAL LIMITED
                                  (6) MUNIL DEVELOPMENT INC                                Defendants


                                   - - - - - - - - - -- - - - - - - - - - -
                                   - - - - - - - - - -- - - - - - - - - - -

   Elizabeth Jones QC, Justin Higgo, Gareth Tilley, Paul Adams and Oliver Jones (instructed by
                                  Farrers) for the Claimants

 John McCaughran QC, Hannah Brown QC and Eleanor Campbell (instructed by Oury Clark) for
                                   Mr Watson

     Sa’ad Hossain QC, Jamie Goldsmith and Joyce Arnold (instructed by Wilson Gilmore) for
                              Novatrust Ltd (until 6 June 2017)

                      Mr Leahy in person for himself and Nucopia Partners Ltd

Hearing dates: 5, 8, 9, 10, 11, 12, 15, 16, 17, 18, 19, 22, 23, 24, 25, 26 May, 6, 7, 8, 9, 12, 13, 14,
           15, 16, 19, 20, 21, 22, 23, 26, 27, 28, 30 June, 20, 21, 24, 25, 26 July 2017
                                    - - - - - - - - - -- - - - - - - - - - -
                                 Judgment Approved
  Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 3 of 188




Index                                                                                                                                Para

Introduction .............................................................................................................................. 1

The background and principal witnesses ............................................................................ 12
  Sir Owen .............................................................................................................................. 13
  The trust arrangements......................................................................................................... 21
  Mr Miller.............................................................................................................................. 46
  Mr Watson............................................................................................................................ 50
  Mr Leahy.............................................................................................................................. 55

Factual narrative down to Project Edsel ............................................................................. 62
  Relationship between Sir Owen and Mr Watson ................................................................. 62
  Red Mountain....................................................................................................................... 64
  Property investments – ground rents.................................................................................... 68
  Property investments – affordable housing.......................................................................... 78
  Mr Watson interests Sir Owen in property opportunities .................................................... 92
  Project Edsel ........................................................................................................................ 94

Claims in relation to Project Edsel ..................................................................................... 127
  Fiduciary duties – (i) the law ............................................................................................. 128
  Fiduciary duties – (ii) application to the facts ................................................................... 135
  Did Sir Owen have any sufficient interest in Kea to support a fiduciary duty? ................ 157
  If Mr Watson owed a fiduciary duty was he in breach o f it?............................................. 175
  The Term Sheet .................................................................................................................. 181
  The use of the £7,045 ......................................................................................................... 189
  Affirmation......................................................................................................................... 211
  Conclusion on Project Edsel .............................................................................................. 213

Facts - Project Spartan ....................................................................................................... 214
  The background to the presentations of Project Spartan ................................................... 216
  The initial presentations to Mr Miller (29 March) and Sir Owen (1 April) ....................... 224
  From the presentations to Mr Leahyʼs e- mail of 28 May 2012 – the draft Term Sheets... 253
  The M&G deal and its impact – Mr Leahy’s e- mail of 28 May 2012 ............................... 270
  From 28 May 2012 to signature of Spartan Term Sheets on 7 June 2012 ......................... 295
  From the Term Sheets to the July agreements ................................................................... 317
  Newco ................................................................................................................................ 320
  Personal benefits or incentives .......................................................................................... 326
  Obtaining more money from Kea; Voltaire ....................................................................... 330
  Los Angeles meetings on 10 and 11 July........................................................................... 336
  Mr Watson raises Fladgates conflict issue ......................................................................... 340
  The July agreements – 24 July 2012 .................................................................................. 347

Claims in relation to July agreements ................................................................................ 357
  Deceit ................................................................................................................................. 358
  Autumn 2012...................................................................................................................... 378
  Affirmation......................................................................................................................... 412
  Inducements ....................................................................................................................... 417
  Breach of fiduciary duty by Mr Watson ............................................................................ 432
  Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 4 of 188




     Breach of fiduciary duty by Mr Dickson ........................................................................... 443

Subsequent events ................................................................................................................ 450
  The Supplemental Loan Agreement .................................................................................. 450
  The Deed of Amendment to the Shareholders’ Agreement ............................................... 460
  The Nucopia Consultancy Agreement ............................................................................... 461
  Further proposed amendments to Spartan Shareholders’ Agreement................................ 467
  Project Royal...................................................................................................................... 471
  The Interim Arrangement................................................................................................... 475
  The Nevis Injunction.......................................................................................................... 478
  Second and Third Kea Loan Agreements .......................................................................... 483
  Subsequent events .............................................................................................................. 501
  The 2014 Settlement with Messrs Miller and Dickson...................................................... 515
  The 2017 Settlement with Novatrust ................................................................................. 522

Relief...................................................................................................................................... 526
  Questions 1 to 3: duty and breach ...................................................................................... 528
  Question 4: knowing receipt .............................................................................................. 531
  Questions 5 and 6: equitable compensation ....................................................................... 537
  Questions 7 and 8: damages for deceit............................................................................... 555
  Question 9: interest ............................................................................................................ 561
  Questions 10: did Mr Leahy receive at least $363,566 from the Munil Money? .............. 565
  Questions 11 to 13: Project Edsel ...................................................................................... 567
  Question 14: allocation ...................................................................................................... 569

Conclusion ............................................................................................................................ 581


Mr Justice Nugee:



Introduction
1.         This judgment is given after the trial of the action.

2.         When the trial started, the claim was being pursued against all Defendants, and the
           action was one of three sets of related proceedings that had been managed and were
           being tried at the same time, the other two being a derivative action brought by
           Novatrust Ltd (“Novatrust”) on behalf of Spartan Capital Ltd (“Spartan”) against
           Kea Investments Ltd (“Kea”), and a petition to wind up Spartan brought by Kea. In
           the course of the trial however the Claimants and Novatrust reached an agreement
           which settled not only the Claimants’ claims in this action against Novatrust and
           Spartan, but also the entirety of the derivative action and the petition. I am therefore
           now only concerned with the one action, and only with the claims brought by the
           Claimants against the Defendants other than Novatrust and Spartan.

3.         The protagonists are two wealthy businessmen from New Zealand, Sir Owen Glenn
           (he was not knighted until late 2012 but I will refer to him as “Sir Owen” throughout)
           and Mr Eric Watson (“Mr Watson”). Over the course of a long career, Sir Owen had
           founded and built up from nothing a highly successful international logistics business
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 5 of 188




     known as OTS Logistics Group or “OTSLG”. In 2012, by which time he was in his
     early 70s, he sold OTSLG for a substantial sum – I do not think the precise amount is
     in evidence, but it was about US$350m (in the rest of this judgment I will use $ to
     refer to US dollars, with A$ and NZ$ for Australian and New Zealand dollars
     respectively).

4.   Sir Owen had formerly owned OTSLG himself, but by the time of the sale it was held
     by an offshore trust called the Corona Trust which had been established in 2009 for
     the benefit of Sir Owen’s family and a foundation which he used for his charitable
     and philanthropic activities called the Glenn Family Foundation (“the GFF”). As a
     result of the sale the trust had a large amount of cash to invest, and the proceedings
     arise out of investment opportunities that Mr Watson made available for this purpose,
     in particular two investments put forward by Mr Watson codenamed Project Edsel
     and Project Spartan.

5.   Project Edsel came first. This was an investment in an affordable housing scheme for
     the London Borough of Barking and Dagenham (“LBBD”). The basic idea was that
     Sir Owen’s interests would provide 90% of the capital required and Mr Watson’s 10%
     but that the profits, after repayment of capital and interest, would be split 50/50. On
     the Sir Owen side the investment was made by Kea, which was then owned
     (indirectly) by the Corona Trust (it is now owned by Sir Owen personally). On the
     Watson side the investment was made by Novatrust, a professional trustee company,
     in its capacity as trustee of the Clearview Trust (“Clearview”), one of several trusts
     established by or associated with Mr Watson.

6.   The venture was a success and returned substantial profits to both Kea and Novatrust.
     However Mr Watson also benefited from a share in the management “carry”, that is a
     share of profits payable to the managers of the investment, which in the event also
     gave him very substantial amounts. The Claimants in the current action bring
     personal and proprietary claims against Mr Watson on the basis that this aspect of the
     arrangement involved a breach of fiduciary duty owed to them by Mr Watson, and on
     various other grounds.

7.   Project Spartan followed. This was a project on a much larger scale. It was again a
     joint venture, with the participants again being Kea on the Sir Owen side, and
     Novatrust on the Watson side, in this case in its capacity as trustee of the Park Trust
     (“Park”), another trust associated with Mr Watson. Kea and Novatrust each became
     50% shareholders in Spartan, a BVI company, and each had a representative on
     Spartan’s board of directors. Kea also agreed to lend substantial sums to Spartan
     which could then be deployed on a number of potential investments.

8.   Documents to give effect to this, such as a shareholders’ agreement and loan
     agreement, were entered into in July 2012. Although an initial presenta tion had been
     made to Sir Owen in April 2012, the negotiation of the detailed terms and the decision
     to go ahead were dealt with not by him but by two individuals who between them ran
     the Corona Trust: Mr David Miller (“Mr Mille r”), a long-standing adviser to,
     personal friend and close confidant of Sir Owen’s, who was the Protector; and Mr
     Peter Dickson (“Mr Dickson”), who owned and ran Pizarro Company Ltd
     (“Pizarro”), a Nevis company that was the Trustee. The formal agreements were
     signed on behalf of Kea by Mr Dickson who was a director of Kea. They involved
     Kea agreeing to lend Spartan over £12m in effect as the price for participating in
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 6 of 188




      Spartan and to make further substantial loans (initially £50m) to Spartan for it to
      deploy on investments, and committed Spartan to a number of transactions (set out in
      schedule 2 to the shareholders’ agreement and referred to in these proceedings as “the
      schedule 2 transactions”).

9.    Sir Owen however fell out with Mr Miller and Mr Dickson and proceedings were
      brought, first by Sir Owen in California against Mr Miller, and then by his daughter, a
      beneficiary of the Corona Trust, in Nevis against both Mr Miller and Mr Dickson (and
      Pizarro and others). The upshot of that was that the Nevis Court appointed a new
      trustee of the Corona Trust, namely a company called Harneys (Nevis) Ltd (“HNL”),
      initially on an interim basis, and a new director, Harlaw Ltd (“Harlaw”), was
      subsequently appointed to Spartan’s board as Kea representative. HNL and Harlaw
      were companies associated with Harney Westwood & Riegels (“Harneys”), a firm of
      solicitors practising in the BVI and elsewhere, and Mr Ross Munro, a partner in
      Harneys, acted as director of both HNL and Harlaw. In April 2013 Mr Munro
      approved Spartan entering into the schedule 2 transactions. Spartan had already made
      one investment, which was successful, but thereafter no further investments were
      made, Spartan’s board was deadlocked and Spartan’s business came to a complete
      halt.

10.   That forms the background to the action. In essence the Claimants sought to unwind
      Kea’s investment in Spartan by avoiding or setting aside the Project Spartan
      agreements entered into by Kea in July 2012. That claim was based on a number of
      alternative grounds, including allegations that Messrs Miller and Dickson were
      deceived into entering into them by fraudulent misrepresentations, or alternatively
      that Mr Dickson entered into them in breach of his duty as director of Kea (to the
      knowledge of Novatrust), or that Mr Watson acted in breach of a fiduciary duty owed
      to Sir Owen or Kea.

11.   The agreements have now in fact been set aside as between Kea, Novatrust and
      Spartan by consent as a result of the settlement with Novatrust, but the remaining
      Defendants, principally Mr Watson, were not parties to or bound by that settlement
      and the Claimants seek to establish against the remaining Defendants that they were
      indeed entitled to have the agreements set aside as this forms the basis of extensive
      proprietary and personal claims which they bring against them.

The background and principal witnesses

12.   I will start by saying a little more about the background and the main parties involved.

Sir Owen
13.   Sir Owen was born in Calcutta in 1940, but his family moved to New Zealand when
      he was still a boy, and he is a New Zealand citizen. He has six children, three from
      his first marriage and three from his second, who have been referred to as his
      Australian and American families respectively. He and his first wife lived in
      Australia and had three daughters, one of whom is Mrs Jennifer Connah who brought
      the Nevis proceedings I have referred to. In 1986 however he received a “green card”
      entitling him to live in the US, and he and his second wife moved there; they had two
      daughters and a son.
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 7 of 188




14.   After leaving school Sir Owen began his career in logistics and as already mentioned
      over the course of a long career built up a very successful logistics business known as
      OTSLG. In an affidavit in the Nevis proceedings, he said that it was always his
      intention to build up OTSLG and sell it so as to realise significant capital which could
      be used to diversify his business interests, support his extensive philanthropic
      activities and secure his own and his family’s future, and that from the early 2000s, he
      began to think seriously about selling OTSLG. As a result of certain advice he
      received about the possible US tax consequences of a sale while he was resident in the
      US, he gave up his green card on or around 30 December 2003 and moved to
      Monaco.

15.   In the event a potential buyer emerged for OTSLG towards the end of 2010 in the
      shape of Man Capital LLP (“Mancap”), a private equity group run by a wealthy
      Egyptian family by the name of Mansour. Sir Owen established a group called the
      OTSLG Advisory Board which had its inaugural meeting in Long Beach, California
      in March 2011. The purpose of the meeting was to bring together various people to
      discuss his plans to sell the business and what he proposed to do afterwards. By then
      matters were sufficiently far advanced for the Board to be told that Mancap was doing
      due diligence into a potential acquisition at $400m. This was the transaction that
      eventually completed in the shape of a sale of OTSLG to Mancap, albeit not until
      January 2012. Among the attendees on the Advisory Board was Mr Roger Hamilton
      SC, an Australian tax barrister and Senior Counsel who was a long-standing adviser
      and friend of Sir Owen’s (“Mr Hamilton”); his evidence to the Nevis Court was that
      a considerable part of the meeting was devoted to outlining what Sir Owen would like
      to do if the Mansour transaction were successful, with Sir Owen referring to various
      investments and projects and making provision for his family and the GFF. Mr
      Hamilton’s notes of the meeting indicate that there was discussion of $100m being
      put into broad investments (with the income for Sir Owen’s children and
      grandchildren), with other investments being held for the benefit of the GFF.

16.   Sir Owen was appointed a Member of the New Zealand Order of Merit (ONZM) in
      June 2008 in acknowledgment of his services to business and the community, and was
      named a Knight Companion of the New Zealand Order of Merit (KNZM) in
      December 2012 in recognition of his philanthropic work. The details of this are not
      relevant to the issues in the action but it is apparent that Sir Owen has, through the
      GFF, given large sums of money to charitable and philanthropic causes over the
      years, not only in New Zealand, but also in India and elsewhere. In his affidavit in the
      Nevis proceedings, he said that the GFF had over the last 30 years given an estimated
      NZ$41m to a wide variety of worthwhile causes all over the world. Sir Owen is
      justifiably proud of his achievements and of the recognition accorded to him by the
      honours he has received.

17.   Sir Owen gave evidence before me. He is a forceful character and he gave his
      evidence in a forthright manner, often expressing himself with certainty. But he
      himself accepted in his witness statement that he found it difficult to remember the
      detail of the matters on which he gave evidence, and there were parts of his evidence
      where it could be shown that his assertions were incorrect.

18.   One notable example concerns the setting up of the trust arrangements in 2009. It is
      accepted by Ms Jones QC, who appeared for the Claimants – and indeed has been
      accepted since my first involvement in these proceedings at a case management
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 8 of 188




      conference in April 2016 – that these arrangements were entered into as a result of a
      concern about a potential liability to US estate tax. Sir Owen had given up his green
      card at the end of 2003, but if he died within a 10- year window thereafter, there would
      have been a potential liability to US estate tax. The Defendants have at various stages
      in the proceedings suggested that another concern might have been a potential liability
      to US income tax (which includes tax on capital gains), and in the course of his cross-
      examination Sir Owen expressly accepted that the advice he took and received was in
      relation to income tax. That led to Mr McCaughran QC, who appeared for Mr
      Watson, making an application in the course of the trial for specific inspection of
      certain documents dealing with the establishment of the trusts that had been withheld;
      the application was vigorously opposed by Ms Jones, but at my suggestion her
      solicitors wrote to confirm that none of those documents had in fact referred to US
      income tax, and on that basis Mr McCaughran did not pursue his application. In those
      circumstances I conclude, as Ms Jones invited me to, that Sir Owen was simply wrong
      in thinking that US income tax had played any part in the decision to set up the trusts
      in 2009 – despite the fact that he had been quite clear in his evidence that this was so.

19.   Another example concerns the question whether Sir Owen had gone to Hong Kong in
      the autumn of 2011. In cross-examination Mr McCaughran asked him if he recalled
      going to Hong Kong in October 2011 for the purpose of making an agreement for the
      sale of OTSLG to Mancap. He said he did not recall doing so. Further disclosure was
      however then given which showed beyond doubt that a trip to Hong Kong on 4
      October 2011 was arranged for him, and when recalled for further cross-examination,
      he admitted being in Hong Kong for a meeting to close the transaction with Mancap:
      there was in fact a last- minute hitch and the deal went off, but he decided to go
      anyway. He said he just did not recall it when first asked.

20.   In the light of matters such as these, I approach Sir Owen’s evidence with a degree of
      caution. I have no reason to think that he was seeking to do anything other than assist
      the Court, but his evidence was not wholly reliable and on matters of detail I have
      sought to check it against such other evidence as there is.

The trust arrangements
21.   Part of the background to this case concerns the trust arrangements established to hold
      Sir Owen’s wealth, and the relationship between Sir Owen on the one hand and
      Messrs Miller and Dickson on the other. As already referred to, this relationship in
      the event broke down and ended in litigation which led to Messrs Miller and Dickson
      being removed from the trust. This is not the trial of an action for breach of trust and
      save to a limited extent I am not concerned with the rights and wrongs of these
      matters, but I do have to give some account of them.

22.   Mr Miller, an Australian by birth, is a qualified accountant. He has known Sir Owen
      for over 35 years. In the 1980s he acted as Chief Financial Officer for several of Sir
      Owen’s companies, but resigned to run his own business; not long afterwards, he re-
      joined Sir Owen to oversee the administration of Sir Owen’s various interests. In his
      affidavit in the Nevis proceedings, Sir Owen said that Mr Miller was from then on
      closely involved in the running of his businesses and his personal financial affairs,
      that he (Sir Owen) came to place complete trust and confidence in him, and that Mr
      Miller was not only a trusted adviser but a personal friend, such that Sir Owen asked
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 9 of 188




      him to hold his power of attorney and act as executor of his will; Mr Miller is also
      godfather to Sir Owen’s fourth daughter Michelle. An e- mail in January 2011 from
      Sir Owen to Mr Miller when agreeing to pay him a bonus described his role as
      looking out for the shareholders’ interests, told Mr Miller that he should subscribe to
      the creed that Sir Owen should be kept informed day by day on all matters that were
      part and parcel of his affairs, and thanked him for being on his side; Mr Miller replied
      that he had always been on his side. Mr Miller was called to give evidence before me
      by the Defendants, and I will have to consider the quality of his evidence later; he
      accepted in evidence the description of himself as Sir Owen’s adviser and right-hand
      man.

23.   Mr Dickson was not called to give evidence and I heard little evidence about him or
      his background. In an affidavit in the Nevis proceedings, he said that his career had
      been in setting up and managing trusts and offshore companies. In his own affidavit
      in the Nevis proceedings, Sir Owen said that he had met Mr Dickson in Bermuda in
      1983, that he believed he introduced him to Mr Miller in around 1984 and that he was
      aware that Mr Miller subsequently engaged him as an accountant and trusts
      administrator; his understanding was that Mr Dickson was primarily hired to act as
      nominee director for his companies and the various elements of the structures that Mr
      Miller was responsible for. He was not a personal friend, and S ir Owen said that he
      had never envisaged giving Mr Dickson real power over his and his family’s affairs.

24.   When Sir Owen was contemplating moving to the US in the 1980s, he took tax advice
      as a result of which various trusts were established for him in Bermuda. The details
      of these trusts were not in evidence and are not important. They are only relevant in
      that Sir Owen’s evidence was that his experience was that although his assets were
      held in trust, in practice that did not mean that he lost control of them: he did dictate
      exactly what investments were made and what companies were bought. In his
      affidavit in the Nevis proceedings he said that his focus was on developing and
      running his businesses so he left all points of detail concerning the establishment,
      operation and administration of the trusts to Mr Miller, but continued to make the
      substantive decisions (including investment decisions and the distribution of funds for
      his philanthropic activities). His experience was that Mr Miller would implement his
      instructions in an efficient manner and without question.

25.   On 12 February 2009 two new trusts were established for Sir Owen in Nevis, one
      being the Corona Trust already referred to, and the other a trust called the Regency
      Trust. At that stage Sir Owen was himself the ultimate beneficial owner (UBO) of
      OTSLG, the corporate parent of the group being a BVI company called Pacifico
      Holdings Ltd (“Pacifico”), the shares in which were held by a nominee, SHR
      Corporate Services Ltd (“SHR”), for Sir Owen absolutely, and had been so held since
      31 July 2007. It appears that the shares had previously been held by Mr Dickson and
      were put into Sir Owen’s beneficial ownership in connection with a sale that was then
      proposed. One of the subsidiaries held by Pacifico was Kea, Pacifico being the sole
      registered shareholder of Kea from 8 May 2007 until 27 February 2013 (when the
      shares were transferred to HNL).

26.   There were a number of similarities between the Corona and Regency Trusts. In each
      case the Trustee was Pizarro, the Protector was Mr Miller, and the beneficiaries were
      Sir Owen’s children and grandchildren, together with the GFF. In each case, in what
      appears to have become a common practice with offshore trusts, the trusts were
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 10 of 188




      formally declared by the Trustee (Pizarro) over a nominal fund, the real assets being
      settled later. Sir Owen did not therefore appear as settlor on the face of the
      documents, although it was not disputed that he was the economic settlor, and there
      was no attempt to hide his connection with the trusts on the face of the trust deeds,
      with prominent reference for example to his US and non-US children and
      grandchildren.

27.   Pizarro, as already mentioned, was a Nevis company owned and controlled by Mr
      Dickson, who described himself initially as Director and later as Managing Director.
      Mr Miller confirmed in evidence that as far as he was aware it in fact had no other
      personnel and was simply a vehicle for Mr Dickson to provide trustee services. Mr
      Miller also said that he thought it correct that Pizarro did not do anything other than
      act as trustee of the Corona and Regency Trusts.

28.   There were certain differences between the trusts – in particular the Regency Trust
      contained provisions as to payment of Sir Owen’s debts and funeral expenses, a nd
      certain specific gifts, on his death, which the Corona Trust did not – but the most
      significant difference between the two was that the Corona Trust was an irrevocable
      trust which reserved no powers to Sir Owen, whereas the Regency Trust was
      revocable by Sir Owen and also conferred significant other powers on him, including
      power to amend the trusts, add and remove beneficiaries, remove the Trustee and
      Protector and the like. Sir Owen was not named as a beneficiary under either trust but
      there was no restriction on adding him.

29.   In April and May 2009 arrangements were entered into the result of which was that
      the Corona Trust acquired OTSLG but there was a sum of $82m left outstanding as
      owed by the Corona Trust to the Regency Trust (and hence available to Sir Owen).
      The precise mechanics are of less importance but the material I have seen indicates
      that (i) on 1 April 2009 a company owned by the Corona Trust, Trans Pacifico Ltd
      (“TPL”), bought from Global Transport Holdings Ltd (“GTHL”), a company owned
      by Pacifico and hence ultimately by Sir Owen personally, the shares in a company
      called Global Logistics Holdings Ltd (“GLHL”), whose subsidiaries included
      OTSLG, for $91m (apparently its then book value, which was considerably less than
      its then market value); (ii) of the $91m, $9m was paid in cash and $82m was left
      outstanding as a loan from GTHL to TPL, to be repaid by TPL over a period; and
      (iii) on 1 May 2009 Pacifico was contributed to the Regency Trust. Mr Miller in his
      evidence initially suggested the arrangements had taken place in a different order, but
      what I have set out above is what the available documentary material indicates, as
      indeed he accepted. The net effect was that by the middle of 2009 the (irrevocable)
      Corona Trust owned OTSLG (although it later came to light that the share register
      was not then updated), and the (revocable) Regency Trust had the benefit of a
      receivable of $82m from the Corona Trust.

30.   By deed dated 30 September 2011 the Corona Trust was amended. By clause 13(a) o f
      the original declaration of trust the Trustee (Pizarro) had power to amend the trusts
      with the written consent of the Protector (Mr Miller) provided that the Trustee was
      “reasonably satisﬁed that such alteration … does not prejudice the general interests
      of the Beneﬁciaries”. The amendment took the form of a restated declaration of trust
      which was executed by Mr Dickson on behalf of Pizarro; I have not I think seen the
      written consent of Mr Miller. A number of amendments were made: the restated deed
      incorporated the provisions as to payments of Sir Owen’s debts and funeral expenses
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 11 of 188




      on his death which had been in the Regency Trust; the beneficiaries were restated and
      now excluded Sir Owen’s US children and grandchildren; and a new schedule of fees
      was added. The original declaration of trust had provided that the Trustee could
      charge fees in accordance with Pizarro’s fee schedule (although no such schedule was
      set out), and that the Protector should be provided reasonable compensation based on
      the amount of time spent by him and the extent of his duties and responsibilities; the
      restated declaration of trust provided for the Trustee to receive annual fees based on
      the size of the fund, a 3% ad valorem fee on purchases and sales of assets, and other
      fees on distributions, retirement and the like. The annual fee was 1.5% on the first
      $100m, 1% on the next $100m, and 0.5% on the next $200m, so for a fund of $400m
      would amount to $3.5m pa. The restated trust deed also introduced a minimum
      annual fee of $300,000 for the Protector. It does not appear that these fees had been
      agreed or discussed with Sir Owen. Nor were they disclosed at the time: Mr Miller
      accepted in evidence that Sir Owen was not copied in when the trust was amended,
      that he did not know at any time until the latter part of March 2012 what fees Mr
      Miller and Mr Dickson were proposing to charge, and that he was furious when he
      found out. (It may also be noted in passing that among other amendments this deed
      deleted the proviso to the amendment power that the Trustee be reasonably satisfied
      that any amendment did not prejudice the general interests of the Beneficiaries; this
      particular amendment was not something raised in evidence or submissions and I
      express no views on whether it was of any e ffect, but it is at first blush somewhat
      surprising that a trustee or protector should think it a proper amendment to make).

31.   At some stage Messrs Miller and Dickson caused the assets of the Regency Trust to
      be transferred (or “decanted” in Ms Jones’ word) from the Regency Trust to the
      Corona Trust. The mechanics are again of less importance but briefly (i) by a Deed of
      Inclusion of Beneficiary dated (at least ostensibly) 31 October 2011 Pizarro as Trustee
      of the Regency Trust added the Corona Trust as a beneficiary of the Regency Trust
      (the Trustee having power to add “persons” as beneficiaries and “person” being
      defined to include an “entity”); (ii) as recorded in a memorandum also dated 31
      October 2011 Pizarro as Trustee of the Regency Trust made an in specie distribution
      of the shares in Pacifico to the Corona Trust; and (iii) by a Deed of Exclusion of
      Beneficiary dated 30 November 2011, Pizarro as Trustee of the Regency Trust
      excluded the Corona Trust as a beneficiary of the Regency Trust. The practical effect
      was that the Corona Trust came to hold both OTSLG, and the benefit of the receivable
      of $82m owed by TPL to GTHL (and also Kea, Pacifico’s subsidiary). Despite the
      dates on the documents, Ms Jones suggested that this decanting actually took place
      rather later and the documents were backdated. This is a point to which I will return.

32.   I received no coherent explanation of why the decanting took place. Mr Miller
      attempted to give an explanation in cross-examination but I found it impossible to
      follow. I was not referred to any contemporary documents which shed light on it.
      What does clearly emerge is that the decanting was not something that had been
      planned when the two separate trusts were set up in 2009. It is part of the Claimants’
      case that the decanting, which had the effect of removing the receivable of $82m from
      a trust where Sir Owen could, by revoking the trust, claim it for himself, to a trust
      where he had no rights over it, without taking into account his interests or even
      informing him, was wrongful and in breach of trust. That is also a point to which I
      will return.
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 12 of 188




33.   It had been envisaged that the sale of OTSLG to Mancap would complete in early
      October 2011, but the transaction as already mentioned went off just before
      completion was due. Negotiations however in due course resumed and in the event it
      completed on 5 January 2012 at a price of about $350m, with the result that the
      Corona Trust then had a large amount of cash for investment.

34.   Over the next few months, an increasing rift grew between Sir Owen on the one hand
      and Messrs Miller and Dickson on the other. Sir Owen assumed that it would
      effectively be a matter for him both as to how the cash should be invested and what
      distributions were made. His evidence as already mentioned was that he had had trust
      structures before, and that was how they had in practice operated; Mr Miller’s
      evidence indeed was that until the completion of the Mancap transaction, he and Mr
      Dickson worked very closely with Sir Owen and everything seemed to be fine. Sir
      Owen was therefore disconcerted to be told that decisions on such matters were not a
      matter for him at all but for Messrs Miller and Dickson. At a meeting at his house in
      Sydney in January 2012 Mr Dickson referred to new “rules of engagement” by which
      he meant that Sir Owen would henceforth have a limited role in investment decisions.
      Sir Owen responded by e-mail to Messrs Miller and Dickson on 17 January 2012
      saying that he was appalled that they had suggested that his future investments were
      somehow to be monitored by them and that he would be restricted into categories or
      levels of investments, adding “Let me remind you who made this money”.

35.   Sir Owen said in the same e- mail that he would support Mr Miller at his current level
      of remuneration until the end of June 2012, but that he then wanted him to move to
      Sydney (Mr Miller was then living in California), or restrict his role to trusteeship
      over his family affairs and adjust his remuneration accordingly. It appears from an
      e-mail exchange in early 2011 that Mr Miller’s “current level of remuneration” was a
      base salary of $300,000, having been set at $250,000 in 1998 and increased to
      $300,000 with effect from 1 January 2011, supplemented by various bonuses. It
      seems fairly plain that Sir Owen was proposing to reduce his salary below $300,000
      unless Mr Miller agreed to move to Sydney; Mr Miller does not seem to have replied
      that he and Mr Dickson had already amended the Corona Trust to guarantee him a
      minimum $300,000 a year as Protector.

36.   On 18 February 2012 Sir Owen e- mailed Mr Dickson instructing him to transfer
      A$25m to his personal account; on the same day he e- mailed Mr Miller asking for a
      tabulation of the fees that had been paid to, or were to be claimed by Mr Dickson,
      saying that all payments were to have his written approval. He also suggested
      limiting or dispensing with Mr Dickson’s services. Mr Miller took advice from Mr
      Ord, a US attorney of the firm of Ord & Norman which had been involved in setting
      up the trusts, as a result of which he wrote Sir Owen a long e- mail dated 25 February
      2012 passing on Mr Ord’s comments. It is not necessary to detail them: the general
      thrust was that there was a high risk of an audit by the IRS (the US revenue authority)
      as a result of the Mancap transaction, and that there would be significant adverse
      consequences if the trust were to be seen as a sham. That meant avoiding any
      inappropriate or questionable payments to the settlor, and that the trustees should, at
      least on paper, be seen to be making the investment decisions, with communications
      from the settlor being couched as requests not demands.

37.   On 21 March 2012, Mr Dickson wrote a formal letter to Sir Owen on behalf of
      Pizarro (describing himself as Managing Director, and copied to Mr Miller as Policy
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 13 of 188




      Director, although Mr Miller never occupied a formal position as director of Pizarro),
      saying that Pizarro had become very concerned about his apparent misconception
      with respect to his relationship to the trust. Sir Owen asked Mr Miller for a copy of
      the Corona Trust Deed and was provided with a copy of the Amended Deed dated 30
      September 2011; this revealed the scale of trustee fees which shocked Sir Owen.
      After an unproductive meeting between Sir Owen and Mr Miller in the Bahamas in
      which Sir Owen said that the Trustee should be replaced, Mr Miller should resign and
      the fees not paid as they had never been approved, Mr Miller wrote another formal
      letter to him on 13 April 2012 (on Pizarro letterhead, describing himself as Policy
      Advisor to Pizarro) rejecting his suggestion of replacing the Trustee, and declining to
      invest in two projects that Sir Owen had put forward, a tourist railway in New
      Zealand, and a film about the first New Zealand rugby team to tour the British Isles in
      1905 (when the name All Blacks was coined). Both this letter and that of Mr Dickson
      of 21 March 2012 emphasised that Sir Owen had no control over the trust.

38.   Thereafter the relationship between Sir Owen on the one hand and Messrs Miller and
      Dickson on the other deteriorated sharply. Sir Owen replied to Mr Miller by e- mail
      dated 15 April 2012 saying he was flabbergasted and apoplectic at his and Mr
      Dickson’s decision not to approve the funding of the All Blacks film, saying that he
      would not let “little people like you two stand in my way”, an expression which he
      was unapologetic about in cross-examination. Mr Hamilton became involved and
      spoke to Mr Miller by telephone on 24 April 2012; among other things he pointed out
      that under the terms of the Amended Corona Trust Deed Sir Owen had a right to
      information about the trust, a provision which Mr Miller appears to have been
      unaware of. After a further meeting in London on 7 May 2012, which was also
      unproductive (it was described by Mr Miller in evidence as confrontational, and by
      Sir Owen in his affidavit in the Nevis proceedings as somewhat heated), Mr Miller
      wrote another formal letter to Sir Owen on 9 May 2012 rejecting Sir Owen’s demands
      that he and Mr Dickson resign. The letter refers to Sir Owen having threatened
      litigation if his demands were not met, and Sir Owen accepted in cross-examination
      that by this time there had been quite a serious breakdown in the relations between
      him and Messrs Miller and Dickson. By 6 June 2012 Sir Owen had instructed Mr
      Richard Reuben of Fladgate LLP (“Fladgates”), who had in turn consulted David
      Brownbill QC and who passed on to Sir Owen a number of options for taking
      proceedings, and Sir Owen accepted in cross-examination that by this date he was
      contemplating bringing proceedings.

39.   In the event Sir Owen brought proceedings in California against Mr Miller by
      Complaint dated 5 September 2012. By then Messrs Miller and Dickson had taken a
      number of steps in reaction to Sir Owen’s threats. Mr Miller had been drawing fees
      from the trust at a rate of $25,000 per month (in accordance with his entitlement to a
      minimum $300,000 per year) and by 2 May 2012 had already drawn 5 such payments
      covering the period down to and including May; on 15 May 2012 however he drew a
      further $225,000 described as “fees on account for 2012”. At the same time a similar
      sum was paid to Mr Dickson, also described as fees on account. Mr Miller accepted
      in cross-examination that that was him and Mr Dickson getting some money out of
      the trust for their own benefit quickly now that Sir Owen had threatened litigation.
      On 11 June 2012 Messrs Miller and Dickson amended the Corona Trust again, this
      time to make Sir Owen’s right to information subject to the absolute and sole
      discretion of the Trustee. Then on 3 August 2012, Mr Dickson paid himself some
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 14 of 188




      $3.1m, and Mr Miller some $2.9m, in respect of trustee fees. I did not receive any
      explanation as to how these sums were calculated at the time. There is in evidence a
      subsequent reconciliation dating from December 2012 which allocates them to the
      period since the inception of the trust in February 2009. It seems unlikely however
      that that explains how the sums paid on 3 August were calculated, as it is based on a
      revised fee schedule which Messrs Miller and Dickson only adopted on 20 August
      2012 after receiving advice, dated 14 August 2012, from consultants called Altus
      Economics Inc to the effect that the trustee fees given in the original fee schedule
      were much higher than the level of trustee fees paid to firms providing similar trustee
      services, and that a significantly lower fee schedule would be more appropriate. It is
      noticeable that Mr Miller’s $2.9m was on any view considerably more than the fees
      payable to him as Protector, but he explained in evidence that Mr Dickson took the
      view that it was not fair that he should accept all the trustee fees and thought it was
      fair that Mr Miller should also share in them due to the work he had done over the
      years, not least in relation to the negotiations with Mancap. To put it another way, Mr
      Dickson simply agreed to split the trustee fees with Mr Miller, as the latter accepted.

40.   Sir Owen’s complaint in the California proceedings sought damages of $350m against
      Mr Miller personally for a number of causes of action such as breach of fiduciary
      duty, breach of loyalty, fraud and deceit. The nature of the complaint is sufficiently
      indicated by the summary in paragraph 1 of the Complaint which pleads that after
      gaining Sir Owen’s full trust and confidence Mr Miller engaged in a systematic plan
      to deprive Sir Owen of his ownership of OTSLG and the proceeds of its sale.

41.   Messrs Miller & Dickson had already caused the trust on 6 August 2012 to pay
      $200,000 to each of Ord & Norman and Liburd & Dash (Nevis lawyers) as a float for
      future work, and now set about establishing a so-called “defence fund”. This
      involved transferring 27.5m Swiss Francs to an Israeli law firm, Michael Shine &
      Partners, to be held by Onagul Establishment Ltd, a Liechtenstein entity ostensibly
      owned by Mr Dickson.

42.   The California proceedings were followed on 11 February 2013 by proceedings taken
      in Nevis. The claimant was Sir Owen’s daughter Mrs Connah in her capacity as a
      beneficiary under the Corona Trust (and other trusts), and the defendants included
      Pizarro, Mr Miller and Mr Dickson. On 13 February 2013 Mrs Connah applied ex
      parte for injunctive relief; among the matters particularly relied on was Pizarro’s
      attempt to force Sir Owen to give up his claim against Mr Miller by announcing that
      until that claim was settled Pizarro would not support the work of the GFF. On 6
      November 2012 Mr Dickson had sent an e- mail to the effect that in the light of the
      proceedings taken by Sir Owen in California against Mr Miller, Pizarro was not
      prepared to consider any requests for funding from the GFF, thereby putting the
      funding of existing projects carried out by the GFF in India and New Zealand at risk,
      and leading to the resignation of senior staff; and on 30 January 2013 he sent another
      e-mail refusing Sir Owen and his associates any access to Ubiquitous until the claim
      against Mr Miller was settled. Ubiquitous was a new yacht that had been bought in
      December 2011; it was paid for and held by one of the companies under the Corona
      Trust but Mr Miller accepted in evidence that it was intended for Sir Owen’s use
      (indeed Mr Dickson had told Sir Owen at the time of purchase that it was a real
      beauty to fully enjoy and that he deserved it). It had been shipped to New Zealand, at
      considerable expense, where it was due to be used for a series of promotional events
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 15 of 188




      for the GFF commencing on 17 February 2013; these were again put at risk by Mr
      Dickson’s refusal to allow Sir Owen access to it.

43.   Benjamin J granted injunctive relief on 13 February 2013: I will have to look at the
      provisions of his Order in more detail in due course but in essence it had the effect of
      temporarily suspending the powers of Messrs Miller and Dickson and Pizarro to deal
      with the trust assets and appointed HNL as an additional trustee to take co ntrol of the
      assets. It fixed a return date of 26 February 2013, and on that date Benjamin J made a
      further Order continuing the relief until judgment. The substantive application was
      heard in May 2013 and on 27 August 2013 Gilford J gave judgment in favour of Mrs
      Connah, finding that Pizarro and Mr Miller had acted primarily in the interest of the
      Trustee not the beneficiaries, removing them as Trustee and Protector respectively,
      and appointing HNL as Trustee.

44.   That, subject to appeal, effectively brought the Nevis proceedings to an end. In due
      course all remaining proceedings both in California and by way of appeal in Nevis
      were discontinued and the parties entered into a mutual general release by way of a
      settlement agreement dated 23 May 2014.

45.   At some stage – I believe on 10 July 2014 – Sir Owen was added as a beneficiary of
      the Corona Trust. The assets, including Kea, were all appointed to him on 11 July
      2014 and he was registered as the sole shareholder of Kea on 18 July 2014.

Mr Miller

46.   I will say something about Mr Miller’s evidence here. In the absence of Mr Dickson,
      he is a central witness to events and in particular to the question whether he and Mr
      Dickson were deceived by Mr Watson when deciding that Kea should participate in
      Project Spartan; the Claimants are undoubtedly in the very unusual position of
      seeking to establish that Mr Dickson and Mr Miller were deceived by Mr Watson
      when they have no evidence to that effect from Mr Dickson and Mr Miller’s evidence
      is to the contrary. His witness statement, a long and very detailed document, was
      entirely supportive of Mr Watson’s version of events.

47.   Mr Miller did not however make a good witness. He was hesitant, nervous, easily
      shown in cross-examination to have a far less clear recollection or even understanding
      of the detail than his witness statement had suggested, often confused, and on
      occasion given to long pauses before answering. On many occasions he gave
      evidence readily accepting matters put to him in cross-examination, but which were
      entirely at odds with his own written evidence, and struggled to explain the
      discrepancies when they were pointed out. Mr McCaughran submitted that he was
      suggestible; that I think is probably so, but is a submission liable to backfire as it may
      have been his witness statement that was the product of his suggestibility rather than
      his answers in oral evidence. (I should make it clear that I do not mean to suggest by
      that that Mr Watson’s legal team acted in any way other than entirely properly).

48.   On trust matters generally his conduct seems to me to have been questionable at best.
      It is not my function in these proceedings to go into the detailed rights and wrongs of
      the disputes raised in the California and Nevis proceedings, which the parties agreed
      to compromise long ago, and which are not the subject- matter of this action; but I do
      have to form some assessment of Mr Miller as a witness, and his conduct is relevant
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 16 of 188




      to that. I was not impressed with it. No doubt Sir Owen’s habit of treating the trust
      assets as if they were his own made running the trust in a way that would satisfy any
      IRS audit more difficult than usual, but one suspects that Sir Owen’s attitude, that he
      was the one who had made the money and who wanted to decide what happened to it,
      is not that uncommon with wealthy settlors, and one would have thought that most
      competent offshore trustees would be well used to the somewhat delicate task of
      accommodating the demands of settlors without imperilling the tax advantages.
      Messrs Miller and Dickson however seem to have badly mishandled the relationship
      by adopting an aggressive and confrontational stance, to the stage when litigation was
      first threatened and then brought. And I was very unimpressed with Mr Miller’s
      conduct over the fees. Mr Miller was the protector and had significant powers. One
      might have thought the very essence of the role of a protector would be to act as a
      check on the trustee, trustees very often being given extensive discretionary powers
      which can be abused by the unscrupulous, and that an obvious case in point would be
      for the protector to ensure that the trustee was not milking the fund by charging
      excessive fees. But far from looking out for the beneficiaries’ interests, Mr Miller
      agreed with Mr Dickson to the setting of fees that were later said to be unjustifiably
      high, and then benefited from them himself, having agreed to split them with Mr
      Dickson, at the same time resisting any attempt to replace Mr Dickson as trustee. It is
      hard to avoid the conclusion that he allowed his own personal interest to influence if
      not dictate his dealings with the trust; indeed some of his answers suggested that he
      did not think Sir Owen had rewarded him adequately for the work he had done on
      getting Mancap to increase their offer, and that he saw Mr Dickson’s agreement to
      split the trustee fees with him as no more than his just reward.

49.   I saw him being cross-examined in the witness box for a long time. I have come to
      the conclusion that I should be very hesitant about accepting his evidence, save where
      corroborated by contemporary documents or inherently probable. Mr McCaughran
      pointed out that he was a resident of California and not compellable and submitted
      that the most probable explanation for his coming to give evid ence was that he wanted
      to tell the truth; Ms Jones submitted that he gave deliberately false evidence to
      support a false account by Mr Watson, and that Mr Watson had corrupted him to do
      so. Having reached the conclusion I have that his evidence cannot be relied on, I do
      not think I ultimately have to decide on his motivation, but I suspect the true position
      is probably more nuanced than the black and white choice counsel suggested. Having
      fallen out badly with Sir Owen (something for which he himself must bear much of
      the responsibility), I think he was persuaded by Mr Watson, who had gone to some
      lengths to woo him and Mr Dickson, into thinking that Project Spartan was a
      wonderful proposition; and that the worse that his relations with Sir Owen became, to
      the extent of his being personally sued for $350m, the more he (and Mr Dickson)
      sided with Mr Watson and signed up to the project, to the extent (as appears below) of
      colluding in steps designed to pre-empt further litigation by Sir Owen. He clearly felt
      very aggrieved by Sir Owen’s actions, as was apparent from his evidence. In effect
      the consequence of the breakdown in relations with Sir Owen was to throw him and
      Mr Dickson more and more into the Watson camp. Having become an uncritical and
      indeed enthusiastic supporter of Project Spartan, I suspect his main motivation for
      giving evidence in support of Mr Watson was an attempt to justify his own (and Mr
      Dickson’s) conduct and demonstrate that they were running the trust perfectly well,
      and everything would have been fine had Sir Owen not interfered. That I suspect in
      turn led him to subscribe to Mr Watson’s account of events even though, as I have
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 17 of 188




      referred to, his oral evidence demonstrated how far from his actual recollection it was.

Mr Watson
50.   Mr Watson is also a New Zealander, although he has been resident in London since
      2002. He is a successful businessman who in the 1990s built up and then sold a
      business known as Blue Star, which became Australia’s largest bookseller and
      stationary chain.

51.   In 1995 he founded an investment company called Cullen Investments Ltd in New
      Zealand, which he used to conduct investment activity. After he moved to London,
      he founded a UK company called Cullen Investments UK Ltd, which performs a
      similar role in the northern hemisphere. Through these and other entities Mr Watson
      has interests in many businesses. He described his business dealings today as
      bringing people together to do a deal, identifying (or being approached for assistance
      with) investment opportunities and then identifying investors who would be a good
      fit. He said that he generally participates in the deals he facilitates either by making
      an investment himself or by having an interest in the business or its performance; he
      also provides seed capital for new businesses, thereby enabling him to participate as a
      founder investor. He also said that he commonly borrows all or a significant part of
      his investment from one of the other parties to the deal thereby enabling him to invest
      without seeking bank finance. In an e- mail dating from November 2011, Mr William
      Gibson (described by Mr Watson as “my finance man”; Mr Gibson’s own description
      of himself was Mr Watson’s “right-hand man”) sent an e-mail on behalf of Mr
      Watson “to clarify Cullen’s position from its perspective”, in which he said that
      Cullen was among other things in the business of Capital Raising and that if Mr
      Watson / Cullen introduced an investor to a deal, it “expects and endeavours to take a
      carry from either the incoming investor or the management.” In practical terms what
      this means is that if Mr Watson can persuade other people to participate in
      investments on these terms, he can himself make very substantial returns.

52.   At trial the Claimants devoted considerable effort to exploring what was called Mr
      Watson’s modus operandi. The Claimants’ contentions are that he carries on business
      using a complex web of trusts and companies; that although he claims not to be
      interested in certain vehicles they are in truth nominees for him; that he enters into
      arrangements, often undocumented, which mean that the relationships set out in
      formal legal documents do not reflect the true position; that he uses for his business
      activities trusts of which he is not a beneficiary (but where he can be added); that he
      employs people on the understanding that they will be paid a salary by some entity
      connected with him and share in profits; and that he holds out companies as being
      owned by third parties when they are in fact vehicles to make profits for him.

53.   Mr Watson did not dispute that it was his business model to work with a closely
      related group of companies and trusts – he said in evidence that:

         “I guess the Japanese would call it a keiretsu, a group of companies with interests
          and trusts with similar interests, commonalities but separate shareholdings and they
          do absolutely work with each other and I encourage that.”

      Part of the reason for the complexity of the structures through which Mr Watson does
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 18 of 188




      business is no doubt a desire to avoid paying tax; part of it is what was
      euphemistically called “optical reasons”, that is that Mr Watson did not want his
      interests in a particular matter to be too visible to others. Mr McCaughran submitted
      that there was nothing sinister in the way in which he operates. I accept that a desire
      to keep things confidential is not necessarily sinister, but it is also true that the use of
      nominees and the like is something that can be used to conceal and mislead. But I do
      not propose to conduct a lengthy investigation into Mr Watson’s general style of
      doing business. I propose to concentrate on such matters as I need to in order to
      decide the claims made in the present case.

54.   Mr Watson was another witness that I saw being cross-examined at great length. He
      was courteous, well-prepared and smooth – indeed one can see why those who dealt
      with him found him charming and persuasive. Sir Owen at one point in his evidence
      said he could “charm the socks off a kitty”. But I found many of his explanations
      impossible to reconcile with the contemporaneous documents, and his evidence was
      often more in the nature of argument than recollection. And I am completely
      satisfied, as set out in detail below, that in the course of the events with which the trial
      is concerned he resorted to deliberate deception; and that he not only did so himself
      but also recruited those who worked with him to do so as well. That includes in
      particular Mr Leahy, but also Mr Gibson. In these circumstances I do not regard his
      evidence as trustworthy and have approached it with very great caution.

Mr Leahy

55.   I should briefly mention Mr Leahy, who played a central role in Project Spartan. He
      is a much younger man than Mr Watson. He first met Mr Watson in 2007 and began
      working for him in 2010 as a consultant for various businesses and opportunities
      associated with Cullen Investments Ltd in New Zealand, his role being to manage
      investment projects including responsibility for deal structuring, capital raising and
      financial modelling.

56.   From late 2010 Mr Leahy provided his services through Nucopia Partners Ltd
      (“Nucopia”), which was incorporated in October 2010. It was ostensibly owned by
      Mr Leahy, but in reality it only had one client – Mr Watson – and he financed it,
      decided what money should be paid to Mr Leahy from it (as so-called “advances”)
      and took the vast majority of any receipts from it, as shown by a number of “wash up”
      spreadsheets that were in evidence. For example one from 30 April 2013 showed that
      Nucopia’s operating profit for the period 1 July 2012 to 30 April 2013 of $405,772
      was to be allocated 79% to Mr Watson and only 8% to Mr Leahy (with 5% for Mr
      Gibson and 8% for Mr Paul Vassilakos, another person who worked with Mr
      Watson), the amounts for the latter three being set against distributions that they had
      already received. Included in these sums were fees received by Nucopia from
      Spartan. There is a dispute between the parties whether (as the Claimants contend)
      Nucopia is in truth simply Mr Watson’s vehicle, or whether (as Mr Watson contends)
      it is Mr Leahy’s vehicle but he was in practice constrained to share its receipts with
      Mr Watson. On any footing Mr Watson had a very significant interest in it.

57.   Mr Leahy came across as knowledgeable, intelligent and talented, and as having
      worked hard to deliver what he was asked to deliver. However that included, as
      already referred to, being drawn by Mr Watson into deception, and although I found
      much of his evidence of considerable assistance in understanding the technicalities,
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 19 of 188




       that inevitably undermines the confidence that I can have in it. His evidence was also
       necessarily heavily coloured by reconstruction from the documents and on one key
       episode (the signing of the Second and Third Kea Loan Agreements) was
       demonstrated beyond doubt to have been entirely wrong, which naturally again
       reduces the confidence I can have in him.

58.    A number of other witnesses were called but I do not think it necessary to detail them.
       It will be apparent that I have significant reservations about the reliability of the
       evidence of each of the key witnesses that I have referred to. Despite the primacy
       which our trial system has long given to oral evidence, it is by now a commonplace
       that the memory even of witnesses who are doing their honest best is often unreliable
       (see Gestmin SGPS SA v Credit Suisse (UK) Ltd [2013] EWHC (Comm) at [15]-[23]
       per Leggatt J); and in cases of fraud when the credibility of witnesses is in issue, it has
       long been recognised to be essential to test their veracity by reference to the objective
       facts proved independently of their testimony, in particular by reference to the
       documents in the case, and also to pay particular regard to their motives and to the
       overall probabilities (The Ocean Frost [1985] 1 Ll Rep 1, 57 per Robert Goff LJ).

59.    That seems to me to be pre-eminently the case with the present case, and I have found
       the contemporaneous documents of much more assistance to me in trying to ascertain
       what happened than the meticulously prepared but inordinately lengthy witness
       statements, or the many days of oral evidence. In a very recent judgment, re
       Edwardian Group Ltd [2018] EWHC 1715 (Ch), Fancourt J made some remarks
       about the witness statements in that case and their value (or the lack of it) as evidence
       (see at [90]-[92]), and much the same could be said in this case. As for the oral
       evidence, I think with hindsight that I would have benefited from more of the trial
       time being devoted to examining the documented course of events and less with the
       witnesses: it is not I think necessary to challenge a witness on every statement with
       which issue is taken, and I have taken no account of submissions that if a witness was
       not challenged on a particular point his evidence must be treated as accepted. I do not
       understand that to be the law or the modern practice.

60.    I should record that I heard some expert evidence both on US tax law and on various
       aspects of valuation. In the end although much of it was helpful by way of
       background this evidence did not go to any of the central issues in the case and I have
       not found it necessary to resolve such differences between the experts as there were. I
       propose to say no more about it.

61.    I should also record that a very large number of factual issues were explored at trial,
       some of more central relevance than others. I have not found it necessary to resolve,
       or even refer to, all of them. I believe I have covered those issues which I need to
       decide in order to decide the case, and such others as I have found of particular
       assistance.

Factual narrative – down to Project Edsel

Relationship between Sir Owen and Mr Watson

62.    Neither Sir Owen nor Mr Watson could remember when they first met, but they had
       certainly done so before May 2008 when Sir Owen invited Mr Watson to join him
       either on his then yacht or at a villa he was taking near Monaco and Mr Watson’s PA
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 20 of 188




      e-mailed Sir Owen to the effect that Mr Watson would be in the area and also at Ascot
      and it would be nice to catch up. Sir Owen’s evidence was that he thought that they
      had been introduced by Mr Rob Hersov, a South African entrepreneur who was a
      mutual friend; that he and Mr Watson were fellow Kiwis and had a number of shared
      interests (rugby, horses, golf and philanthropy); that he liked Mr Watson and thought
      him good company and a good bloke; that from about 2010 he began to spend more
      time with him; and that from early 2011 their relationship became much closer to a
      point where by early 2012 he thought of Mr Watson as a very good friend. Mr
      Watson, despite pleading in his Defence that they were business acquaintances, that
      he regarded Sir Owen as a potential investor/business associate, that they were not
      good friends and that when they arranged to meet they always did so to discuss
      business matters, accepted in his witness statement that the relationship was a friendly
      one (although based on their business relationship), and in oral evidence that by
      January 2012 they were certainly friends.

63.   I do not think it is necessary to go into the details, but the disclosed documents do
      indicate a friendly relationship, with Sir Owen suggesting to Mr Watson that they
      meet for a beer (August 2009) or a cleansing ale (May 2010) and describing him as a
      “long time friend” (January 2012), and Mr Watson inviting Sir Owen to a “private
      dinner for friends” (January 2010), introducing him as “a good friend of mine” when
      making inquiries about the possible rental of a Swiss chalet for him (March 2010),
      suggesting to Sir Owen that they meet for lunch or a drink (June 2011), and again
      introducing him as “my good friend” (January 2012). All of this indicates a social
      relationship that went beyond a merely business or commercial one. Mr Watson
      himself explained in his witness statement that his business dealings depend on
      personal connections, that it helps if there is a good rapport with the individuals he is
      dealing with, and that he used social and informal occasions such as a round of golf or
      a lunch or dinner to discuss business. That suggests (and the evidence in this case
      amply bears this out) that Mr Watson makes a practice of cultivating personal
      relationships with those he thinks he might be able to do business with; there is
      nothing very surprising or unusual in that, and I see no reason to think that it was any
      different with Sir Owen. It is not really in dispute that their relationship could be
      described as that of friends, and I do not think it matters whether or not it could be
      said to be that of close or good friends.

Red Mountain
64.   The first potential investment that Mr Watson discussed with Sir Owen was in a
      Florida corporation called Red Mountain Resources, Inc (“Red Mountain”), which
      was engaged in the extraction of oil and gas in the US. Mr Watson was one of the
      original investors, as was Mr Hersov, and when in early 2011 Red Mountain was
      looking to raise additional capital for further acquisitions, Mr Watson and Mr Hersov
      each drew up lists of potential investors who could be approached. Sir Owen was one
      of those on Mr Hersov’s list and Mr Hersov sent him a teaser on 9 March 2011,
      followed by a call the next day, and thought he could invest a large amount. Mr
      Watson followed this up on 14 March with an e- mail to Sir Owen encouraging him to
      pursue it (which he described as “co-investing”), and offering him the analysis that
      had been done by “Miles, who works with us” (a reference to Mr Leahy); Sir Owen’s
      response was that Mr Miller was looking at it for him, and Mr Watson then gave Mr
      Miller contact details for Mr Leahy, commenting that it looked like a very good deal.
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 21 of 188




      Mr Miller did look at it for him, speaking to Mr Leahy, and on 17 March e- mailed Sir
      Owen with a recommendation not to invest, to which Sir Owen replied tha t he agreed,
      and asked him to tell Mr Hersov. Mr Miller sent an e- mail to Mr Leahy, copying in
      Mr Watson and Mr Hersov, which made it clear that it was Sir Owen’s decision not to
      proceed.

65.   In June 2011 Mr Watson tried again. He was introduced to Mr Miller and then,
      together with Mr Leahy and Mr Gibson, met Mr Miller on 17 June and told him that
      Red Mountain had proven reserves; Mr Leahy followed this up with a package of
      information, which Mr Miller passed on to Sir Owen. Sir Owen sent it both to Mr
      Dickson (whom he described as “my close personal accounting provider”) and to a
      contact at Lazards (asking the latter if he was willing to be “an adviser to me”). Mr
      Dickson’s advice was that it was a gamble in an industry Sir Watson was unfamiliar
      with; the advice from Lazards was also unfavourable; and on 21 June Sir Owen
      e-mailed Mr Watson and Mr Hersov again declining to invest, on the grounds that
      there were too many uncertainties for his liking. He told Mr Miller of his decision not
      to invest two days later. On 28 June Mr Hersov tried again, asking Sir Owen to have
      a call with him and Mr Watson, to which Sir Owen replied that he had informed them
      he was not interested in the venture.

66.   Eventually in July Sir Owen was persuaded to invest $1m in Red Mountain, probably
      on 19 July after Mr Watson had agreed to offer a put option under which if Sir Owen
      invested $1m at $1 a share, Mr Watson would agree to buy the shares back at that
      price if required. Mr Miller told Mr Leahy that they would proceed on this basis, and
      the paperwork was completed by Mr Dickson in the name of Kea (then a subsidiary of
      Pacifico and an asset of the Regency Trust) on 20 July. Although the investment was
      a trust investment, Sir Owen referred to the decision (in an e-mail of 24 July to Mr
      Watson) as one effectively made by him (“As agreed I would like to invest… Thank
      you for bringing these ventures to my attention.”).

67.   Ms Jones points to the investment in Red Mountain as an illustration of how Sir Owen
      at that stage was in practice taking the decisions on what were in fact trust
      investments, and that that was understood by Mr Watson. Mr McCaughran points to
      the fact that Sir Owen’s decisions were made on the basis of his own assessment with
      the benefit of advice (from Mr Miller, Mr Dickson and Lazards).

Property investments – ground rents
68.   Mr Watson next sought to interest Sir Owen in investing in property opportunities.
      The background to this was as follows. In about 2008 Mr Watson was introduced to
      Mr William Astor. In autumn 2009 he was told that Mr Astor, who was then
      managing a portfolio of ground rents for Mr Victor Tchenguiz, wanted to set up his
      own business.

69.   Mr Watson had a meeting with Mr Astor and was attracted by the idea of investing in
      ground rents, or to be more precise, in freehold reversions on leasehold residential
      properties. Where a housebuilder sells residential properties on a long leasehold
      basis, it will retain a freehold reversion. This is standard on the sale of flats, but had
      also become more common with houses. The freehold reversion will carry the right
      to the ground rent reserved by the lease: in the Business Plan referred to below it was
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 22 of 188




      said that the ground rent is typically 10-25 basis points (that is 0.1% to 0.25%) of the
      leasehold value of the property, usually subject to periodic reviews, on an upwards
      only basis, either linked to inflation (via RPI or the capital value of the property) or
      increased by a fixed amount (for example doubling at each review). So for example
      on a sale of a property at a premium of £100,000 the initial ground rent might be
      anything from £100 to £250 pa, but if doubling every 20 years would reach £1600 to
      £4000 after 80 years. The owner of a freehold can also derive ancillary income from
      the property such as fees for granting consent under the lease, or for registering
      transfers, or premiums on the grant of extensions to the lease.

70.   The practice of selling new houses on a leasehold basis has much more recently
      become politically controversial because some housebuyers have found themselves
      trapped into expensive contracts whose terms they may not have fully appreciated,
      and which may make their properties difficult to sell. What particularly struck Mr
      Watson back in 2009/10 however was the fact that for the reversioner the ground rents
      were a very secure form of income, because leaseholders risk having their leases
      forfeited if they do not pay and hence in practice do not default. (And if a leaseholder
      is unable to pay, his mortgagee will usually pay to avoid losing its security; if neither
      pays, the freeholder receives a windfall by recovering vacant possession). He was
      also struck by the fact that a freehold has a reversionary value that increases over
      time; and it was also clear to him that by aggregating ground rents it was possible to
      securitise the income streams at a much lower yield (that is at a much higher value)
      than they had been acquired at. If for example it was possible to acquire ground rents
      at a “19x multiple” (that is for a capital sum of 19 times the annual rent roll) and
      securitise them, or sell them, at a 23x multiple (not unrealistic), then significant
      profits could be made, especially if the acquisition was highly leveraged.

71.   Mr Astor had done this very successfully for Mr Tchenguiz and now wanted to do this
      for himself. He had a prospective partner called Mr James Aumonier, a property
      developer. They needed capital however, which they did not have, and were looking
      for investors to invest £10m. Mr Watson found a contact of his, Mr Neil Richardson,
      who was willing to invest on the terms that Mr Watson wanted, namely that Mr
      Richardson would not only invest himself but provide the funds for Mr Watson to do
      so, the profits being split equally.

72.   The documentation for this (codenamed Project Attila) was completed in March 2010.
      A Limited Liability Partnership (LLP) called Abacus Land 1 LLP (“Abacus 1”) was
      incorporated in February 2010, and an LLP Agreement dated 17 March 2010 was
      entered into which set out the basis on which Abacus 1 was to be operated. There
      were three Members of the LLP: two were “InvestorCos”, that is BVI companies
      associated with the two “Investors”, Mr Richardson and Mr Watson, respectively
      (namely Berryblue Enterprises Ltd (“Berryblue”) for Mr Richardson and Gaucin
      International Holdings Ltd (“Gaucin”) for Mr Watson, held by the Summit Trust
      (“Summit”), a trust associated with him), and the third was Attila (GR1) LLP
      (“Attila GR1”), an LLP owned by the “Managers” (Mr Astor, Mr Aumonier and an
      associate of theirs, Mr Aldred Drummond) and which enabled them to share in the
      profits of the business (after a specified return to the InvestorCos) by way of
      management carry. Abacus 1’s business was to be the acquisition, holding and
      disposal of portfolios of residential freehold and long leasehold interests for the
      purpose of investing in underlying ground rent income. A Business Plan annexed to
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 23 of 188




      the agreement shows that the aim was to acquire a £40m portfolio, funded by an
      investment of £10m from Mr Richardson and Mr Watson and £30m of bank lending,
      and by cl 11.2 of the agreement Berryblue and Gaucin agreed to make available an
      aggregate of £10m of funding by way of capital contributions. Messrs Astor,
      Aumonier and Drummond did not provide significant capital (they were to contribute
      £200,000 through Attila GR1), but they were to provide (through a company called
      Attila Asset Management Ltd (“AAM”) and in return for fees) such services as
      identifying opportunities for acquiring ground rents, conducting due diligence on
      potential acquisitions, arranging financing and instructing property managers. As this
      shows AAM was not itself to provide property management (collecting the ground
      rents and the like), but it was envisaged by cl 4.7 that the parties might in due course
      set up their own property management and services company in which case it would
      be owned one-third each by Berryblue, Gaucin and AAM, and would be paid fees for
      providing property management services; in July 2010 such a company, called
      Homeground Management Ltd, was duly set up, with Berryblue and Gaucin each
      owning one-third of the shares (Mr Astor and Mr Aumonier alone appear to have
      owned the balance).

73.   Profits of Abacus 1’s business were to be split, after repayment of the capital
      contributions and a return of 12.75% pa on them, in such a way that Attila GR1 would
      take a Management Proportion of up to 25% (that is, the management carry), and the
      balance would be distributed pro-rata to the capital contributions. It can be seen that
      the Managers had a number of sources of possible receipts: as well as a return on
      Attila GR1’s own modest capital contribution, they would benefit primarily from fees
      to be paid to AAM for their services, but secondarily from the management carry, and
      in addition have the possibility of owning one-third of a property management and
      services company which would be paid further fees.

74.   Mr Watson, as already mentioned, had agreed with Mr Richardson that the latter
      would lend him the funds to invest, and this was implemented by a Loan Agreement,
      also dated 17 March 2010, under which Berryblue lent Gaucin up to £5m to fund
      Gaucin’s share of the financing required for Abacus 1 for a term of 3 years at an
      interest rate of 15% pa compounded quarterly. That meant that Mr Watson would
      only in fact make money from the investment if the returns from the investment
      exceeded that rate, but he thought the investment justified this risk.

75.   By cl 24 of the LLP Agreement each of the Managers covenanted with the Members
      that so long as he had an interest in the business and for 12 months thereafter he
      would not (except with the consent of both Berryblue and Gaucin) be interested in a
      UK Competing Business, this being defined as meaning the acquisition of residential
      freehold or leasehold interests in the United Kingdom for the purpose of profiting
      from increases in the underlying ground rent income, any ancillary income streams
      and reversion value. As explained below this is the source of what Mr Watson later
      referred to as “the LH Investment Right”.

76.   Mr Astor sent Mr Richardson and Mr Watson an update on Abacus 1 on 27 January
      2011. This showed that they had by then completed the acquisition of nearly £10m of
      ground rent assets and that it was estimated that a total of £43m of such assets would
      be acquired by the end of April.

77.   In March 2011 Mr Richardson was advised that an impending tax change made the
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 24 of 188




      existing structure unattractive from a taxation point of view and insisted that a new
      structure be set up before he would invest any further. This involved the
      establishment of a limited partnership (LP) in Guernsey called Abacus Land 2 LP
      (“Abacus 2”), and Berryblue, Gaucin and Attila GR1 becoming limited partners on
      the terms of an LP Agreement dated 24 March 2011. At the same time Berryblue put
      up another £8m, £4m by way of loan to Abacus 2 and £4m by way of loan to Gaucin
      which Gaucin loaned in turn to Abacus 2. A similar exercise took place in June 2011
      when a further Guernsey LP called Abacus Land 3 LP (“Abacus 3”) was established
      with the same partners: I do not think I was specifically told why this was thought
      necessary or desirable, but Mr Watson’s evidence was that he did not understand
      these restructurings to affect the nature of the investment. Although split into Abacus
      1, 2 and 3 in this way, it is not generally necessary to distinguish between them and I
      will refer to them together as “Abacus”. (There was in due course an Abacus 4 but it
      is convenient to use “Abacus” to refer to Abacus 1, 2 and 3 only).

Property investments – affordable housing
78.   Mr Watson was also interested in another type of property-backed investment, which
      was referred to as “affordable housing”. This involved the acquisition of a stock of
      housing and the leasing of it to providers of social housing (local authorities or
      housing associations) for subletting to occupiers. The acquisition might take the form
      of a purchase of existing stock belonging to local authorities and housing associations;
      or a purchase of the affordable housing component of new private sector
      developments; or a joint venture with a local authority to develop new housing on
      land belonging to the local authority. In each case the housing would be leased to the
      local authority or housing association on terms that would provide an index-linked
      return on the capital provided by the investor. The yield that could be thus obtained
      was both higher than could be obtained on local government bonds, and more secure.

79.   Mr Watson explained the idea to Mr Astor and they developed a business plan
      together in 2010. By 3 December 2010, the proposal was sufficiently far advanced
      for Mr Gibson to send to Mr Astor a first draft of a Letter of Intent for what was
      described as the Affordable Housing Venture Management Company. This was no
      more than a heads of terms, envisaging the agreement and execution of long-form
      documentation, but it showed the parties to the venture as being Mr Watson (34%),
      Mr Astor and Mr Aumonier (33% each); described the parties as wishing to establish
      a business to operate as a service provider to the affordable housing business venture
      “currently presented as the ‘Attila Group Highly-Rated Inflation-Linked Affordable
      Housing Joint Venture’”; provided that the parties agreed to deal exclusively with
      each other in respect of any potential business venture of a nature consistent with the
      document; envisaged that the parties themselves would not need to contribute more
      than minimal capital but that up to £30m might be raised from investors, which could
      be provided or procured by any of the parties “although it is anticipated that Eric
      Watson will be the lead”; and under “Confidentiality” said:

         “The existence and subject matter of this document are strictly confidential to the
          parties, as is the involvement of Eric Watson (either directly or indirectly) in the
          business, other than as lead investor. This duty of confidentiality applies in all
          respects unless disclosure to any person is authorised in advance by Eric Watson.”
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 25 of 188




80.   After some relatively minor amendments the document (“the Attila JV Agreement”)
      was signed on 14 February 2011. It obliged the parties to use best endeavours to
      agree long- form documentation to give effect to its terms, and was legally binding in
      that respect. The amendments included a revision of the parties’ interests so that they
      were equal at 33⅓% each; the addition of a provision that the Managers (Messrs
      Astor and Aumonier) agreed to disclose to the Founding Investor (Mr Watson) any
      interest or opportunity that they were looking at outside the scope of the business;
      more detailed specification of the services to be provided; an agreement for the
      provision of an initial capital contribution and a provision as follows:

         “The business will operate primarily as an Asset Management company and the
          partners will share a pro-rata (relative to their shareholdings / interests as stated
          above in the Management carry achieved on all deals).”

81.   One of Mr Watson’s contacts was Mr Frank Sixt who was the Group Finance Director
      of Hutchison Whampoa Ltd (“HW”). Mr Watson sought to interest him in investing
      in both the ground rents and affordable housing opportunities. Mr Sixt introduced
      HW’s legal adviser, Mr Perry Noble, to take matters forward. Mr Noble had met Mr
      Astor by December 2010 and thereafter negotiated with him. By February 2011 there
      was a draft Term Sheet providing for HW to come into the business both as an
      investor in affordable housing (but not ground rents) and as a co-owner of the
      management vehicle. Mr Noble was also expressing interest in being involved in the
      business in a personal capacity.

82.   The final version of the Term Sheet, with a codename Project Atlantic, had been
      signed by all parties by 19 April 2011 (“the Project Atlantic Term Sheet”). It was
      headed “£100m in Principle” and “Subject to Contract” and was not legally binding
      (save for certain provisions such as confidentiality). The parties were a subsidiary of
      HW (New Millennium Corporation or “NMC”), Messrs Astor and Aumonier
      (“Management”), and Mr Watson (“Founder Investor”). Under “Background” it
      referred to the fact that Management and the Founder Investor had jointly established
      a management business, the focus to date having been on ground rents, but wished to
      expand into affordable housing, and wished to introduce a new cornerstone investor
      that would participate in a new management company (“Management Co”) and be a
      significant investor in structured finance in the affordab le housing sector; NMC was
      referred to as not currently seeking to invest in the Ground Rents portfolio.
      Management Co would be owned 23% by an NMC entity, and 23% each by Mr
      Astor, Mr Aumonier and Mr Watson, with the remaining 8% to be allocated to
      minorities by Management. Under “Investment Amount”, it provided:

         “(i)   NMC will commit, on an in-principle basis subject to final discretionary
                approval of specific transactions originated by Management Co, a minimum of
                £100m of equity within 12 months of the formal legal agreements; and

          (ii) The Founder Investors have the right to participate in up to 20% of the Asset
               and Project Co capital contributions,

          (together “Affordable Housing Commitment”)”

      Under “Asset/Project Co Return waterfall”, it provided for cash receipts to be applied
      first to repayment of capital contributions from Investors, then to interest at 8% pa on
      the capital contributions, with the balance to be split between Investors and
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 26 of 188




      Management, with Management taking 20%, or once investors had received a net
      return of 1.35 times their invested capital 25%, by way of management carry.

83.   The Project Atlantic Term Sheet also provided statements of each party’s
      commitment: that for NMC included “NMC will … (vi) make the Affordable Housing
      Commitment”, and that for Mr Watson (under “Founder Investors’ commitment”)
      similarly provided “Founder Investor will … (iv) make the Affordable Housing
      Commitment”. It was suggested to Mr Watson in cross-examination that this
      indicated that HW was expecting him to invest as referred to under the Investment
      Amount, but he said that his understanding was that he had a right to invest not an
      obligation to do so. I agree with Mr Watson on this. Leaving aside the point that the
      Term Sheet was not legally binding in any event, its wording is far from precise but it
      does seem clear that the Investment Amount provision by itself did not commit Mr
      Watson to anything, as it refers to a right to participate in up to 20%. In those
      circumstances I do not regard the reference under Founder Investors’ commitment as
      converting this into an obligation, not least because there is also a reference to the
      Affordable Housing Commitment under the “Management team commitment” and
      the management team was not committed to do anything. In draft advice given to
      HW by K&L Gates LLP in December 2011 they noted that certain individuals would
      collectively have the right (but not requirement) to invest pari passu with HW up to
      20% in aggregate of the total HW investment, and that “It is not yet known whether
      any of the Individuals will take up this right.” I infer that that probably reflected
      HW’s understanding in December 2011, and no doubt from April 2011.

84.   The Term Sheet provided for the parties to use all reasonable endeavo urs to agree
      final form legal documents within 6 months, but they were not in fact entered into
      until February 2012 when Project Edsel closed, as referred to below.

85.   Annexed to the Term Sheet was a Proposed Group Structure Chart which showed
      NMC, Mr Watson, Mr Astor and Mr Aumonier (together with Minorities) as owning
      a Management Co LLP, which was entitled to a profit share from both the ground
      rents and affordable housing portfolios, and which also owned a subsidiary
      Management Co Ltd which would earn fees as asset manager to both the ground rent
      and affordable housing portfolios. On the face of it that would entitle both HW and
      Mr Watson to a share in the whole of the business. But that does not seem to have
      been the contemporary understanding of the parties. Everyone proceeded as if HW
      was at that stage only interested in the affordable housing side of the business, not the
      ground rents; and the position with Mr Watson can be seen from an e- mail exchange
      he had with Mr Gibson on 20 April 2011. Mr Watson wanted to make sure that if the
      ground rent business expanded (so that it was not relying solely on him and Mr
      Richardson) the shareholders in Atlantic other than HW would have a share in its
      management, and indeed he wanted to be joined in the management of all ventures
      including ground rents going forward. Mr Gibson however said that he had sat down
      with Mr Astor the previous week and not pressed too hard on this point. They
      (Messrs Astor and Aumonier) were ok with what was proposed with affordable
      housing, but it would require some pressure to lock them in on everything going
      forward. That seems to me to indicate that nothing had at that stage been agreed
      about Mr Watson’s share in future ground rent business. Mr Watson’s evidence was
      that although he wanted a share in the management company profits and carry from
      both the ground rent and affordable housing investments, the issue on ground rents
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 27 of 188




      was that if he acquired a share in AAM, he would have to disclose it to Mr
      Richardson, who could have prevented him.

86.   On 8 September 2011 however Mr Watson e- mailed Mr Gibson referring to having
      agreed with Mr Astor and Mr Aumonier an ownership of the new management
      company for affordable housing and other investments “plus a fee equating to
      33.333% of profits on any new GR investments” and asked him to get Richard to
      consider the best way of proceeding that also protected their relationship with Mr
      Richardson, following it up with another e- mail that said they particularly wanted to
      know if the current arrangements with Mr Richardson inhibited their ability to take
      equity in the management company. The reference to Richard was to Mr Reuben of
      Fladgates, a firm that Mr Watson used.

87.   On 8 December 2011 AAM changed its name to Long Harbour Ltd (“Long
      Harbour”). By then the process of drafting and agreeing the long-form documents
      for Project Atlantic had begun: Mr Astor had circulated the commercial terms for
      what was then called the Atlantic Regeneration Fund on 29 November 2011,
      indicating that the then intention was that HW and Mr Watson would become equal
      partners with Mr Astor and Mr Aumonier, with Mr Drummond selling his stake; and a
      first draft of a Shareholders’ Agreement relating to Long Harbour dated 9 December
      2011 referred to Mr Watson (as well as Messrs Astor and Aumonier, and an HW
      vehicle) as a shareholder. Mr Mark Flay (then the Finance Director of Cullen
      Investments Ltd in New Zealand) suggested to Mr Watson on 12 December that his
      25% be put under a new trust rather than in his personal name, to which Mr Gibson
      replied “Agree re Entity vs personal name… we are still working on which one this
      will be, I will let you know once finalised”; and by 20 December the proposed
      shareholder in Long Harbour was being referred to as “Eric Watson’s vehicle”. Draft
      3 of the Shareholders’ Agreement dated 22 December therefore referred to Eric
      Watson Corporate Vehicle as shareholder instead of Mr Watson.

88.   The proposed structure involved a Jersey Unit Trust. That meant that both the Jersey
      lawyers involved (Mourants) and the trust operator (Aztec) would need to disclose
      information on the shareholders and directors of Long Harbour to the Jersey Financial
      Services Commission. On 21 December Mr Gibson produced a short biography of
      Mr Watson for this purpose, Mr Astor explaining that it would be needed as Mr
      Watson was a shareholder of Long Harbour, or UBO, to which Mr Gibson replied that
      at the moment they were looking at a structure where the UBO was a family member
      of Mr Watson’s. On 23 December Mr Astor said that although Mr Watson was
      neither a director or shareholder, since he was clearly arranging the deal it was best to
      disclose his involvement up front and asked for information in particular about two
      historic matters (Blue Star and Hanover) involving Mr Watson. This was provided
      but by 31 December Mr Reuben was referring to a decision having been made “to
      delay Eric’s vehicle taking up its interest in Long Harbour to post close”, and on 4
      January to the intention of the parties that Mr Watson’s vehicle would come alongside
      when able to do so, adding that he appreciated that this was “subject to any
      constraints arising from Jersey regulatory matters”; on the same day he told Mr
      Simpson of Grant Thornton (who was providing tax advice to Mr Watson) that there
      was a Jersey regulatory issue if Mr Watson were to hold a direct interest in the Long
      Harbour shares, and that only an ultimate discretionary trust holding would be
      acceptable. Draft 4 of the Shareholders’ Agreement on 5 January therefore omitted
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 28 of 188




       any reference to Mr Watson, the shareholders now being Messrs Astor and Aumonier
       and Atlantic Property Management Ltd (“APM”, an HW entity), but a draft Joint
       Venture Agreement to which EWV (an unspecified Eric Watson vehicle) would be
       party recited the intention that EWV would be entitled to subscribe for shares in Long
       Harbour so that all parties would hold 25% each.

89.    The structure for Mr Watson’s interests was provided by a provider of offshore
       services called Stonehage. By 31 January 2012 Stonehage had establis hed a new
       Jersey trust called Kowhai Trust, with Novatrust, a company associated with
       Stonehage, as trustee, and a new BVI company called Keele Holdings Ltd (“Keele”)
       as “the structure to be used for EJW’s investment into Long Harbour Limited” (so
       described by Ms Sheena Huggett of Stonehage to Fladgates in an e- mail of that date).
       In the event a UK company called Ladoga Investments Ltd (“Ladoga”), a wholly-
       owned subsidiary of Keele, was used.

90.    On 20 January 2012 Mr Gibson sent an e- mail to Mr Watson with further thoughts on
       the structure that had come from Mr Astor. These were that Long Harbour itself
       would have no right to management carry, and would not therefore generate value,
       being initially a cost centre, and that the agreed split (of the carry) would be dealt with
       in the JV agreement, the good news being that the JV agreement had nothing to do
       with the Jersey regulators. When Project Atlantic closed therefore on 17 February
       2012 (at the same time as Project Edsel (below)), the Shareholders’ Agreeme nt was
       made between Mr Astor, Mr Aumonier and APM, reciting that APM would become a
       25% shareholder in Long Harbour (with Messrs Astor and Aumonier holding 37.5%
       each), and the JV Agreement (“the Ladoga JV Agreement”) was made between
       these three and Ladoga. The JV Agreement no longer recited an intention that
       Ladoga would be entitled to subscribe for shares, but contained a provision that any
       future carried or profit-related interests relating to any transaction involving Long
       Harbour should be divided equally between the four parties to the agreement, Long
       Harbour itself not being entitled to participate in any carried interests. (The provision
       for equal division of carried interests between the four parties did not apply to
       investments in ground rents, Project Edsel or future investments in affordable
       housing, these being left to existing arrangements).

91.    The Ladoga JV Agreement had one other significant provision. This was in clause 5
       which documented the right to co- invest alongside HW in affordable housing (“the
       Ladoga Investment Right”). It provided that APM would commit a minimum of
       £100m of equity to Future Investments in Affordable Housing, and that Ladoga and
       the Executives (Messrs Astor and Aumonier) should have the right to participate in up
       to 20% of the £100m investment on the same terms as APM. (It is notable that there
       is no suggestion here that there was any commitment by them to do so).

Mr Watson interests Sir Owen in property opportunities

92.    In the summer of 2011 Mr Watson had sought to interest Sir Owen in investing in the
       property opportunities. By July 2011 he had introduced Mr Miller to Mr Astor, and
       on 23 July 2011 he e- mailed Sir Owen to set up a meeting for him with Mr Astor to
       discuss ground rents, saying that the opportunity existed to become “a partner and
       investor in this business and it is definitely worth a look”. By August Sir Owen had
       met Mr Astor and there had been discussion of a deal under which Sir Owen would
       make an investment in ground rents when the sale of OTSLG took place (which at
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 29 of 188




      that stage was expected to complete in October). The proposal was that of a total
      investment of £20m, Sir Owen’s entity would put in £10m itself and lend £9m to Mr
      Watson’s entity, Mr Watson’s entity putting in the £9m borrowed and a fur ther £1m
      of its own. Mr Gibson took this forward with Mr Miller and in an e- mail of 23
      August explained that the division of the profit (after costs and expenses) would be a
      return of capital together with a Preferred Investor return of 8% pa, and then a split of
      75% to investors and 25% to management – in other words the proposed deal was
      similar in structure to the existing arrangement Mr Watson had with Mr Richardson,
      except the 8% return was rather lower than the 12.75% return agreed with Mr
      Richardson. In due course draft agreements were prepared showing that the proposed
      structure was to use another Guernsey LP (to be named Abacus Land 4 LP). Sir
      Owen was keen on the proposal, telling Mr Miller on 24 August (copying in Mr
      Dickson, Mr Astor, Mr Watson and Mr Gibson) that:

         “Subject to Mancap closing I am looking to invest 50m Pounds in this venture – and
          subject to our due diligence.”

      Sir Owen was also interested in acquiring a share of the management company: on 2
      September he e-mailed Mr Watson with a proposition he wanted to discuss with him
      and Mr Astor as follows:

         “IF – after we do the current deal I put in a further PDS50 million would the
          following be acceptable:

          1. Glenn or his interests to receive 40% of the management company.

          2. You to put up as much as you wish and take up a percentage equal to my
             proposal on the same formula but be a part of the 40% eg. If we both put up
             PDS25 million each we get 20% each-pro rata

          Apart from our agreement on the first deal and your kind offer to watchdog my
          investments I would seek to appoint a Director to the management company’s
          Board.”

      Mr Astor had in fact already suggested to Mr Gibson that Sir Owen would be looking
      for 25% of the management company. Mr Miller reverted to this on 20 September
      telling Mr Watson and Mr Gibson that one of the big picture issues was what overall
      share of the management company they would be entitled to if they invested a further
      £50m; Mr Watson passed this on to Mr Astor who replied “On the 50m not sure, but
      assume the same deal as Hutch.”

93.   Mr Astor provided a significant amount of information to Mr Miller to assess, but in
      early October the Mancap deal unexpectedly went off at the last minute (paragraphs
      19 and 33 above). On 6 October Mr Miller e- mailed Mr Watson to relay the very
      disconcerting news that the sale had fallen through and that they would not therefore
      be in a position to proceed with the ground rents investment. It was not until 25
      November that Sir Owen told Mr Watson that the Mancap deal was back on track, a nd
      would take another 2 months to finalise; on 21 December he told Mr Watson that he
      was aiming for a close by 10 January and asked if the Astor deal was still on the
      cards. Mr Watson replied that his partnership with William Astor had evolved, that
      there would be other opportunities that they could look at from time to time and that
      he would keep him posted.
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 30 of 188




Project Edsel
94.   Meanwhile the first affordable housing opportunity for Project Atlantic had arisen.
      This was a proposed deal with LBBD, later codenamed Project Edsel. As presented
      by Mr Astor to Mr Watson in July 2011, it consisted of a sale and leaseback of two
      sites on which 502 new affordable homes would be constructed for LBBD, Atlantic
      providing finance of £72.4m.

95.   Mr Watson was interested in participating. His initial intention was to put in about
      £1.5m to £2m, telling Mr Gibson on 1 January 2012 that they needed to decide how
      much capital to invest and ensure that they had access to c. £2m to invest by 20
      January. Mr Watson thought Mr Richardson should be offered the opportunity to
      invest but doubted he would do so; Mr Richardson had in fact told Mr Astor that he
      didn’t want to invest but wanted to focus on ground rents.

96.   On 7 January however Mr Watson contacted Mr Miller about the deal, telling him that
      “we will have to move quickly”, and on 9 January referred to it in an e- mail to Sir
      Owen as follows:

         “Had a chat with David about a UK govt housing deal you can participate in if you
          want. It is very good.”

      Sir Owen asked Mr Miller to have a look at it.

97.   Mr Watson asked Messrs Gibson and Leahy to put together a proposal with help from
      Mr Flay. He told Mr Leahy the basics, namely that a Watson vehicle would invest
      20% of the estimated £20m equity required (ie £4m), that being loaned by a Sir Owen
      vehicle (OGV), with OGV on exit to receive back its capital and a 7.5% return, and
      any further profits split 50-50. On 9 January Mr Flay circulated to Mr Leahy, Mr
      Gibson and Mr Watson a draft Term Sheet to give effect to these terms, referring now
      to a loan of £5.3m from OGV to a Watson vehicle (EWV) and a preferred return of
      8%, with OGV having an effective 50% equity participation in EWV after repayment
      of the funding. In a covering e- mail Mr Flay explained that OGV could either take a
      50% interest in EWV, or since “there may be optical reasons (i.e. OGV visibility) that
      you may not want to go down this path”, OGV could receive the 50% through some
      sort of super interest linked to the funding.

98.   Mr Flay’s reference to “optical reasons” was to the fact that Mr Watson did not want
      to disclose the participation of Sir Owen to Messrs Astor and Aumonier. This caused
      no little difficulty for Mr Leahy and Mr Gibson who were the ones communicating
      with them. On 9 January Mr Leahy had told Mr Aumonier that Mr Watson would be
      investing his full 20% and asked him to update the IM (information memorandum)
      presentation (this had been produced by AAM in November 2011). That led Mr
      Astor to e- mail Mr Gibson on 10 January asking:

         “is this really him or is he selling down some of his equity? If so we need to know
          asap for bank and jersey kyc etc, also the IM Miles had is not for Investors but was
          a bank memo, it would have to be edited and full disclaimers added before it could
          go anywhere. We also have some confidentiality issues.”

      (the reference to “kyc” or KYC being to know your customer checks). Mr Gibson’s
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 31 of 188




       response was that he would have to check with Mr Watson about the 20%. He then
       e-mailed Mr Leahy (copying in Mr Watson) saying he would need to have so me sort
       of answer for Mr Astor when he called him that night. Mr Astor also e- mailed Mr
       Leahy on 10 January asking him to confirm that they were not intending to circulate
       the IM to any external third parties, as the information was highly confidential and
       they would need to have very strict confidentiality agreements signed beforehand. Mr
       Leahy’s immediate response was that he was not 100% sure on Mr Watson’s
       intentions, and later that:

          “I have confirmed this is just for internal use – Cullen and Cullen’s lenders/advisors.”

       Mr Leahy’s evidence in cross-examination was that he thought his intention here was
       to use “Cullen’s lenders” to refer to the loan Mr Watson’s vehicle would be getting
       from Sir Owen. But it was plainly misleading to refer to it as just for internal use, as
       (as he accepted) he was intending to produce a pack of information to send to a third
       party. Mr Leahy’s explanation was in effect that it was not his role to decide what Mr
       Watson did or did not disclose to Mr Astor: he was very conscious of the fact that in
       Mr Watson’s business relationships were very important, so he wouldn’t want to go
       and put his foot in it and go into more detail than was his place to do.

99.    Mr Astor pressed Mr Leahy, saying that they needed to know explicitly any external
       advisers or third parties, as did Mr Aumonier who added that there were very strict
       prohibitions on investors; Mr Leahy forwarded these to Mr Watson with the comment
       it was getting tricky. Later on 10 January he e- mailed Mr Gibson as follows:

          “Key story to Will Astor and Co. is Eric is simply looking to raise some debt capital
           off the vehicle he is using to invest in this opportunity and that there are no other
           equity investors coming in. No need to mention O. Glenn etc – not relevant.”

       Mr Watson, Mr Leahy and Mr Gibson were all asked about this. Mr Watson, having
       pointed out (correctly) that he wasn’t copied in to the e-mail, said that it was possible
       that Mr Leahy was looking at bringing Sir Owen’s investment in as debt rather than a
       co-investment. (In fact Mr Leahy had sent him that morning the draft Term Sheet
       referring to OGV having an effective 50% participation in the net equity of EWV post
       repayment of the Funding Arrangement). Mr Leahy, in answer to the suggestion he
       was asking Mr Gibson to tell Mr Astor something that was untrue, accepted that the
       draft Term Sheet at the time contemplated that effectively Sir Owen’s vehicle would
       be taking an equity interest, and that “that was not what was being communicated at
       that point in time”, and said that he was suggesting to Mr Gibson that he not give the
       full picture at this stage; Mr Gibson, rather more simply, said that he had to accept
       that the explanation wasn’t true, and that the arrangement in the Term Sheet was one
       that did contemplate Sir Owen as an equity investor.

100.   I very much doubt if Mr Leahy and Mr Gibson would have acted in this misleading
       way without discussing the line to take with Mr Watson; and the next day (11
       January) Mr Reuben told Mr Simpson of Grant Thornton (who had previously been
       assuming that Mr Watson would be investing £1.5m to £2m) of the possibility that Mr
       Watson would significantly increase his investment and was considering the
       alternatives as to how to finance it; Mr Reuben said that Mr Watson had not shared
       this with HW (who wanted to deal with Mr Watson as the other principal investor) or
       the executives, and “would like to keep it that way until a decision is made as to the
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 32 of 188




       extent of his investment and how that is to be financed.” That strongly suggests that it
       was Mr Watson’s decision on the afternoon of 10 January not to disclose to Messrs
       Astor and Aumonier (or indeed HW) the true position. I am not sure this was put in
       terms to Mr Watson; but on any view Mr Leahy and Mr Gibson were acting for Mr
       Watson’s interests and their reluctance to answer simple questions from Mr Astor and
       Mr Aumonier in a straightforward way is, I find, illustrative of a tendency to be
       secretive which accurately reflected the way Mr Watson liked to operate. He was
       reluctant to disclose, even to close partners, the detail of his personal financial
       arrangements unless he had to, and was willing that they be misled.

101.   On 12 January Mr Leahy sent a confidentiality undertaking to Mr Miller and on 13
       January received back two versions, signed on behalf of Sir Owen persona lly and
       Kea. On 16 January he sent Mr Miller a pack consisting of three documents, namely
       (1) an investment discussion document, (2) the draft Term Sheet (which had been
       slightly redrafted to accommodate a decision that Mr Watson would contribute 10%
       of the capital), and (3) the IM presentation. Mr Miller forwarded them to Sir Owen
       and Mr Dickson on 17 January.

102.   The investment discussion document was a 3-page presentation prepared by Mr
       Leahy. It described Project Edsel as an affordable housing opportunity providing a
       high quality inflation-linked 60- year income stream guaranteed by LBBD and with
       debt funding offers already in place for 70% of the project cost, the balance to come
       from equity investors. The arrangement proposed was an investment of £5.3 m, of
       which 10% (£0.53m) would come from Mr Watson or his nominee and 90% (£4.77m)
       from Sir Owen or his nominee. The £5.3m represented 20% of the total equity
       needed of £26.5m, the other 80% coming from HW. The proposed structure was that
       the £4.77m and £0.53m would go into an Owen Glenn vehicle (OGV), which would
       then fund an Eric Watson vehicle (EWV) with the full £5.3m; EWV would then
       participate alongside HW as an Equity Investor in an English LP. The LP would have
       an Asset Management Agreement with AAM and pay it management and
       performance fees, and after debt servicing and management fees, the Equity Investors
       would receive an 8% preferred return (which would be passed up by EWV to OGV).
       Any upside over that would be shared 50/50 with EWV. A note under Equity
       Investor Returns showed that after the 8% hurdle was achieved AAM would receive
       performance fees of between 20% and 25%. A worked example was included which
       assumed debt of £53.46m, equity investment of £26.51m and sales proceeds of
       £103.96m. After (i) repaying the debt, fees and interest, (ii) returning the £26.5m
       capital to the Equity Investors (of which £5.3m would go to EWV and thence back to
       OGV) and (iii) paying interest at 8% to the Equity Investors totalling £5.04m (of
       which £1.01m would go to OGV), there would be £17.19m left. This would be
       sufficient to trigger the higher 25% performance fee for AAM, which would take
       £4.29m, leaving £12.89m for the Equity Investors, of which OGV would receive 10%
       (£1.29m) – this is only 10% not 20% as the upside after return of capital and interest
       was to be split 50/50 with EWV. The upshot was that OGV would receive back
       £7.6m in all for an outlay of £5.3m or a total return of £2.3m.

103.   This presentation therefore makes it clear in two places that there are performance
       fees payable to management, without any suggestion that OGV would share in them.
       A careful reading would also have made it clear that the performance fees could be
       substantial – in the worked example £4.29m as compared with the £2.3m total return
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 33 of 188




       for OGV. Mr McCaughran suggested to Sir Owen (who accepted that he read this
       document) that he must have appreciated these points, but despite initially accepting
       that it was likely that he read it with some care, Sir Owen said that he did not
       scrutinise the document, leaving it to Miller and Dickson, mainly Miller. I accept this
       evidence, but it can be said that the document fairly discloses the existence and extent
       of the performance fees or management carry. On the other hand, it does not d isclose
       that Mr Watson had any interest in the carry, although he accepted in cross-
       examination that at that stage he expected to have a pro rata share with management,
       or about a quarter.

104.   The second document in Mr Leahy’s package was the draft Term Sheet. This was
       based on the previous draft but adapted to cater for the proposal that Mr Watson
       contribute 10% of the capital. It was drafted as an agreement between Mr Watson and
       Sir Owen personally (although doing so as a commitment on behalf of their yet to be
       established vehicles) and the preamble provided as follows:

          “This document records the key terms regarding the arrangements described below.
           The parties each agree to use good faith, best commercial endeavours to seek to
           agree, execute and deliver as soon as possible long-form documentation necessary
           to provide for those arrangements. Such documentation will not include terms
           inconsistent with the terms set out in this document except where the parties
           otherwise mutually agree. In any event the provisions set out in this document
           relating to the foregoing and to parties & interest, future assurances, confidentiality,
           costs and governing law are legally binding.”

       Mr Watson accepted in cross-examination that Sir Owen would have understood from
       that that he (Mr Watson) was going to deal with him in good faith.

105.   The third document was the IM. This had been prepared by Attila in November 2011.
       It explained the proposed arrangements with LBBD, under which 476 units would be
       built at two sites. It included a structure chart showing AAM as having a 25% interest
       (which was a reference to the management carry), but did not go into any detail, and
       naturally said nothing about the basis on which Sir Owen and Mr Watson would
       participate.

106.   Taking the three documents together therefore, there was nothing to suggest to the
       reader that Mr Watson or his interests had any share in the management carry, and Mr
       Miller accepted in evidence that it was his understanding at that stage that Mr Watson
       would not have any share.

107.   Mr Miller passed his initial comments to Sir Owen on 26 January, the overall
       comment being that it was “a good project to get your feet wet with EW as the
       amount is not that large (PDS 4.77 Mil) And the risk is low.” Sir Owen asked him
       and Mr Dickson if he was being too generous to Mr Watson; this was a reference to
       the fact that he would fund 90% and Mr Watson 10% of the proposed £5.3m but the
       profits would be split 50/50. Mr Dickson’s answer was that it looked very promising
       and got them a foot in the door with Mr Watson and that they “can always seek to
       moderate EW’s return on future projects so I think we need to “be kind” to EW on
       this smaller project”. Mr Miller’s response was that he viewed this as a one off deal
       with Mr Watson in anticipation of a relationship whereby they would be introduced to
       “other vetted investment projects” and that in this context he did not think Sir Owen
       was being too generous, to which Mr Dickson agreed, saying that “On future deals we
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 34 of 188




       can sharpen our pencil, esp if the Anti-is being upped.” He suggested as an
       alternative going back to Mr Watson and saying 60/40, adding “Await Papal response
       in due course” which was evidently a reference to Sir Owen, as Mr Miller accepted.
       Sir Owen did make the decision, replying “Ok. We will go with this formula”. On 31
       January he e- mailed Mr Watson as follows:

          “I have read the paperwork on the new venture in East London--some concerns

           1. I am putting in a dis-proportion amount of the investment for only 50% of the
              return. I would like to discuss a proportionist formula into an investment in
              Soul’s and/or the Warriors…

           3. What happened to the other property venture with Bill Astor—ie Govt and Uni
              properties. The return was much better and quicker with the added blue chip
              guarantee of the properties”

       The reference to Soul’s was to a restaurant in New Zealand, and to the Warriors was
       to a New Zealand rugby league team, both of which were ventures which Mr Watson
       was interested in and which he had suggested Sir Owen might invest in.

108.   In the end Sir Owen did invest in the Warriors, he and Mr Watson putting together a
       joint venture called GWNZ Investments Ltd (GWNZ standing for Glenn Watson New
       Zealand) to acquire the Warriors. This project was codenamed Project Drive. No
       claim is advanced in relation to Project Drive in these proceedings and it is not
       necessary to detail it, but I should briefly note that on 7 February 2012 Sir Owen told
       Mr Miller that the finances had to be audited and the projection of income scrutinised,
       suggesting that as Mr Miller was busy he might have to ask Mr Tony Holt (a long-
       standing adviser of his, who had previously been internal auditor of his companies) to
       do an audit; and that on 21 February Sir Owen asked Mr Watson to extend a
       confidentiality agreement (which permitted Mr Miller and Mr Holt to have access to
       confidential information) so that it included Sir Owen’s lawyer Mr Hamilton and a
       Professor Barry Spicer who was chairman of the GFF. Sir Owen accepted in
       evidence that this was him ensuring that an appropriate team was in place to conduct
       due diligence into the investment in the Warriors.

109.   Reverting to 31 January, Mr Watson, who was encouraging Mr Gibson to hurry Mr
       Miller along, told Mr Gibson that Mr Miller did not need to speak to Messrs Astor
       and Aumonier – Mr Watson in oral evidence denied that he was trying to hide the
       involvement of Sir Owen from them, but said he was trying to manage the delivery of
       that message when and if it was needed; he did not believe they had an obligation at
       that point in time to disclose how their investment was being financed. Mr Gibson’s
       reaction was that Mr Miller might want to talk to management direct. He added:

          “If Owen does invest, then I think it is bound to come out over time your
           involvement in the Management Company, and it should probably be covered off
           sooner rather than later, with a take it or leave it on this basis…don’t you agree?”

       Mr Watson agreed, and in a reply to Sir Owen’s e-mail on 1 February included the
       following:

          “3/ This is the evolution of the deals with Astor, ground rents and govt properties.
              This deal is the first of the govt/local authority residential property deals. HWL
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 35 of 188



               (Hutchison Whampoa listed hk group market cap $40b) have committed to fund
               the equity for the rollout. Oxford University funds are funding the capital for
               the ground rent investments. I have a right to co invest in both, and given the
               quality and pipeline of deals and co investors plus, the fact that all the equity
               and debt is arranged I am very keen to do so. We also have a small stake in the
               management carry for pulling the deal together.”

110.   Several of the witnesses were asked about the final sentence. Sir Owen accepted that
       he did not understand Mr Watson to be suggesting, by the use of the word “We”, that
       he (Sir Owen) or his vehicle would share in the management carry. In fact he had
       never encountered a management carry in his business life, and although he
       understood with hindsight that it was a reference to the performance fee payable to the
       management, he made the point that Mr Watson did not specify what a small stake
       was, and that he did not understand that it would be disproportionate to the
       investment. He accepted however that he did not question it: he was talking to Mr
       Miller, and if he had questions he would question Mr Miller. Mr Miller said that he
       didn’t think they really knew what percentage of the management carry Mr Watson
       was going to get, but that he wasn’t overly worried about the participants and what
       they would get out of the management carry. What was important was who was
       managing the project and could they do it. He saw Mr Watson as the “prime mover”
       and “leader” of this project. Mr Watson, when asked if he regarded this as disclosure
       of his interest said that he regarded it as “preliminary disclosure”, and that he thought
       full disclosure was made by Mr Gibson to Mr Miller. He did not accept that the use
       of the word “We” was intended to mislead; and he justified the reference to a “small
       stake” both by saying that 23% was small compared to 100%, and that as a
       percentage of overall profits it was around 5%. When it was put to him that it was in
       fact considerably larger than the return to Kea, he said that the management return
       was very significant because the deal was so successful. That answer I think slightly
       missed the point in that so long as the profits were sufficient to trigger the higher level
       of management fee (then 25%), the proportion in which the profits were split would
       not change however large they were, although of course the absolute figures would.
       Nor do I think he was right in saying his stake was 23%; his pleaded case is that his
       share was not 23% but 28.18%, which would appear to be correct (see below), and
       28.18% does not seem to me a small stake. But it does not ultimately matter as the
       relevant question is whether this was a full disclosure of his interest which it plainly
       was not.

111.   Sir Owen and Mr Watson then spoke, the upshot being that Sir Owen agreed to
       proceed and asked Mr Miller to expedite it. On 6 February Mr Gibson e- mailed Mr
       Miller attaching what he described as the proposed Affordable Housing Structure
       Chart. This showed a Trust at the top, an offshore company, a UK company, a Jersey
       LP and another LP, and Mr Gibson identified the relevant entities in his e- mail. Mr
       Miller replied that Kea would be the entity from their side, and sent Mr Gibson a
       structure chart that he had created, based on Mr Gibson’s but with the names put in,
       and asked him to confirm it was correct, which Mr Gibson did on 7 February. Mr
       Miller’s structure chart, headed “Project Edsel Diagram of Investment Entities”
       showed Kea and Clearview (a Jersey Trust established by Stonehage, and described
       by Mr Gibson as “Eric’s entity”, the trustee being Novatrust and the beneficiaries Mr
       Watson, his children and issue and others) at the top; each of Kea and Clearview
       holding 50% of a BVI company called Copperstone Property Investments Ltd
       (“Copperstone”); Copperstone holding 100% of a Jersey LP called Streamside Jersey
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 36 of 188




       LP (“Streamside”), in part directly and in part via a UK company called Foreshore
       Investment Holdings Ltd (“Foreshore”); and Streamside holding 20% of an English
       LP called Atlantic Regeneration Investment 1 LP (“Atlantic 1”). It also showed
       capital repayments as going direct from Streamside to Copperstone, but the income as
       going from Streamside to Foreshore and from Foreshore to Copperstone (as Mr Miller
       accepted in cross-examination). Ms Jones drew my attention to the fact that there was
       no suggestion on the diagram that Streamside would have any other interest in
       Atlantic 1.

112.   Mr Gibson had also asked Mr Miller to have the Term Sheet signed overnight. Mr
       Miller amended it by adding in the names of the various entities. This was approved
       by Mr Gibson and Mr Miller sent it to Mr Dickson to sign on behalf of Kea, which he
       did on 7 February. It was in due course signed on behalf of Clearview, although not
       until 21 February.

113.   As signed, this Term Sheet (“the Project Edsel Term Sheet”) provided, so far as
       relevant, as follows:

       (1)            The preamble referred to it as recording the key terms, and to the
              parties agreeing to use good faith, best commercial endeavours to agree long-
              form documentation in exactly the same terms as in the previous draft
              (paragraph 104 above).

       (2)            The parties were Kea (referred to as “KIL”) and Clearview (referred to
              as “CT”), instead of Sir Owen and Mr Watson personally as in the previous
              draft. It provided that in signing the document they did so

                 “as a commitment of intent to invest in Project Edsel.”

       (3)           Under “Business Purpose”:

                 “The parties wish to enter into a Funding Arrangement and Equity
                  Arrangement in relation to Project Edsel. Details of Project Edsel are set
                  out in the documents attached to this document.”

       (4)           Under “Funding Arrangement”:

                 “KIL will provide funding to Copperstone Property Investments Ltd
                  (“CPIL”) equal to 20% of the total transaction equity, currently anticipated
                  at [£5.3m] (“Funding Amount”). KIL will receive a preferred return
                  amounting to an 8.0% annual interest rate, calculated quarterly and
                  compounded. The funding will be secured over the CPIL shares. The
                  Funding Arrangement will only become repayable as CPIL receives income
                  or capital profits from Project Edsel.

                  KIL will be funded 90% by its corporate parent or nominee and 10% by CT
                  or nominee. Should a shortfall arise on repayment in relation to the
                  Funding Arrangement between KIL and CT it will be deducted off the CT
                  or nominee share in the first instance.”

       (5)           Under “Equity Arrangement”:

                 “KIL will have an effective 50% participation in the net equity of CPIL post
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 37 of 188



                      repayment of the Funding Arrangement. Any payments under the Equity
                      Arrangement will only become payable if the Funding Arrangement has
                      been fully repaid and CPIL receives additional income or capital profits
                      from its participation in Project Edsel.”

       (6)               Under “Future Assurances”:

                    “The parties agree that the structure of the investment is not yet finalised.
                     Subsequent to the signing of this document and to further the subject matter
                     hereof, they will each engage in good faith endeavours to agree the ultimate
                     structure for the business.”

       (7)               Under “Other Terms”:

                    “The long-form documentation will include other terms which are not
                     included in this document but which are necessary or desirable to the
                     parties.”

114.   Also on 7 February a Limited Partnership Agreement relating to Streamside was
       entered into, the limited partners being Copperstone and Foreshore.

115.   The same day Mr Gibson told Mr Miller that Mr Reuben had requested that the funds
       be in his trust account by Thursday (9 February). On 8 February Mr Gibson sent Mr
       Miller details of Fladgates’ Trust account, the account name being “Fladgate LLP
       sterling client account”, the amount to be remitted £5.3m and the reference
       “Copperstone Property Investments Limited”. Mr Dickson approved the transfer of
       funds on 9 February, and Fladgates received them that day.

116.   Also on 9 February Mr Gibson sent Mr Dickson an e-mail (Mr Miller being copied
       in), in which he proposed that Mr Watson’s 10% participation should come in the
       form of a loan from his bank, J P Morgan, direct to Kea. The proposal was rejected
       but what is of interest is the way Mr Gibson explained the then structure as follows:

             “you may or may not be aware, that as part of the deal, Eric Vehicle will contribute
              10% of the equity required for the investments into “Atlantic Regeneration
              Investment 1 LP”, and it has been proposed that this come in at the “Kea
              Investments Limited” level. Kea will invest 100% into Copperstone Investments
              Limited.”

       That accords with what the Term Sheet provided, namely that Kea would provide
       funding to Copperstone of £5.3m, Kea being funded 90% by its corporate parent or
       nominee and 10% by Clearview or nominee. But by an e-mail of 15 February, Mr
       Gibson told Mr Miller and Mr Dickson that Clearview’s 10% would now be coming
       by way of a loan from J P Morgan directly into Copperstone. He said this was on the
       advice of Grant Thornton and asked them to urgently advise if this was not to be the
       case.

117.   Closure of Project Edsel, and of Project Atlantic, was set for 17 February 2012. It
       required all the relevant parties to transmit funds to K&L Gates’ client account, where
       they would be dealt with in accordance with a letter of undertaking from K&L Gates.
       The amount required from Streamside was £1,901,546.81 as its subscription for its
       interests in Atlantic 1, made up of £1,894,501.81 for its A interest and £7,045 for its B
       interest (as set out in the formal documentation (below) the A interest carried the
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 38 of 188




       entitlement to repayment of the investment with interest and profits, and the B interest
       Mr Watson’s share of the management carry). In order to fund this, on 16 February
       the directors of Copperstone passed a resolution to contribute the sum of £1,901,600
       to Streamside as a capital contribution under the terms of the Streamside LP
       Agreement. That enabled Mr Reuben of Fladgates to send the £1,901,546.81 on 16
       February to K&L Gates (to be held to his order) on behalf of Streamside.

118.   Closure duly took place on 17 February, and the sums in K&L Gates’ client account
       were dealt with in accordance with its letter of undertaking. Among other things that
       meant that £7,045 of the money sent by Mr Reuben was used by K&L Gates to
       subscribe for Streamside’s B interest in accordance with an Amended and Restated
       Limited Partnership Deed for Atlantic 1, which was the primary vehicle for Project
       Edsel. This provided for two A limited partners (Atlantic Regeneration Investment
       Ltd (“ARI”), which was the vehicle for HW’s investment, and Streamside, the
       vehicle for Sir Owen’s and Mr Watson’s investment), and a number of B limited
       partners (Messrs Astor, Aumonier, Drummond and Noble, and Streamside). Each A
       partner agreed to make an immediate capital contribution (some £6.7m in the case of
       ARI and £1,894,501.81 in the case of Streamside) and commit to further capital
       contributions (some £3.2m in the case of Streamside), and each B partner agreed to
       make much smaller capital contributions, £7,045 each in the case of Streamside, Mr
       Astor and Mr Aumonier and lesser sums in the case of Mr Drummond and Mr Noble,
       the B contributions totalling £25,000 in all. Under a provision dealing with
       partnership returns, the A partners were entitled to repayment of their investments
       with interest at 8% and further profits were then split between A and B interests, the
       initial split being 78.08% (A) to 21.92% (B), but so long as the A investors had
       received back at least 1.35 times their investment, the split would be 72.75% (A) to
       27.75% (B). The profits payable to the B partners would be split between themselves
       in proportion to their capital contributions, so Streamside’s B interest would entitle it
       to 7,045 / 25,000 or 28.18% of the B interest profits.

119.   On the evening of 17 February Mr Gibson sent Mr Miller an e- mail (copied to Mr
       Dickson) advising that Project Edsel had closed without a hitch and that he was
       progressing the funding of Mr Watson’s portion as explained in his e-mail of 15
       February. He later sent another e- mail as follows:

          “As discussed the amount that was invested in the first traunche, pro-rata with HWL
           was £1,901,546.80 broken down as follows:

           A Limited Partner £1,894,501.81

           B Limited partner £7,045.00”

       Mr Gibson accepted in cross-examination that this was not quite right as only the
       £1.894m was pro rata with HW.

120.   When Pizzaro was replaced as trustee by HNL, Mr Dickson handed over to the new
       trustee HNL a hard copy file in relation to Project Edsel. This included a copy of Mr
       Miller’s structure chart with a manuscript note reading ““B” share” against
       Foreshore, in what Mr Miller accepted was Mr Dickson’s handwriting. On the
       strength of this it was submitted that Mr Watson or Mr Gibson had misled Mr
       Dickson into believing that the B interest related to the routing of income through
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 39 of 188




       Foreshore. I am not persuaded of this: I have no evidence when Mr Dickson made his
       note or what prompted him to do so.

121.   Mr Watson had not up to the point of Project Edsel closing on 17 February 2012
       funded either his 10% of the £5.3m investment or the £7,045 for his B interest, but
       this was rectified shortly afterwards. On 21 February he transferred £7,045 from an
       account in his own name to Fladgates’ client account. Then on 24 February JP
       Morgan transferred £530,000 to Fladgates’ client account: JP Morgan had agreed to
       lend this as a personal loan to Mr Watson, the payment to Fladgates being treated as a
       loan by Mr Watson to Clearview, and a contribution by Clearview to Copperstone.
       The sum of £530,000 was then returned to Kea on 10 April 2012. By 16 April 2012
       Copperstone had its own bank account and Mr Gibson asked Mr Reuben to transfer
       the remaining balance to it, which he agreed to do. The balance on the Fladgates
       account was then £3,325,498.19, which equated to the £5.3m introduced by Kea and
       Clearview less the £1,894,501.81 transferred to K&L Gates for Streamside’s A
       interest and £80,000 for Fladgates’ fees.

122.   Attention also turned after closing to the drafting of the long form documents. Mr
       Gibson sent Mr Miller a list of what needed to be drafted, explaining that rather than
       JP Morgan lending directly to Copperstone, Mr Watson’s 10% would now come from
       Clearview Trust, which made things simpler. Mr Miller contacted Mr David
       Maislish, a solicitor at Duane Morris, who had already given some preliminary
       advice, explaining that Kea had sent £5.3m to Fladgates to fund the investment and
       was expecting at least £400,000 back.

123.   Mr Reuben ultimately sent draft documents to Mr Maislish and Mr Miller on the
       morning of 28 March. These included a draft shareholders’ agreement for
       Copperstone which provided for 2 classes of shares, 100 A shares to be held equally
       by Kea and Clearview, and 1 B share to be held by Clearview. Mr Maislish had a
       meeting with Mr Miller (who had come over to London) that afternoon, and that
       evening Mr Miller called Mr Gibson and asked for an explanation of the A and B
       interests, from which it seems probable that Mr Maislish had asked Mr Miller for an
       explanation but he had been unable to give one. Mr Gibson told Mr Miller on the
       telephone that the A interests related to the investment in Project Edsel, and the B
       interests to entitlement of part of the management company for “Cullen/Nucopia”
       interests for putting the deal together, referring him to the split in the financial model
       originally provided; and in an e-mail later that evening repeated that the A interests
       related to the investment of the transaction (HW’s 80% and Copperstone’s 20%) and
       were entitled to the 8% initial investor return, and then between 78.02% and 72.25%
       of the project profits; the B interests related to the management company entitlement
       “of which Nucopia Partners have a portion of for putting the deal together/bringing
       in HWL and the ability to co-invest against”. He attached a model from the due
       diligence folder, showing how profits were split between investors and management.
       Mr Miller and Mr Maislish both attended a meeting the next morning at Fladgates’
       offices, and from notes made by them (undated but almost certainly made at this
       meeting) it seems clear that a similar explanation was given. Both notes refer to the
       order of repayments with monies first being used to repay the investors their principal
       and interest at 8% and any other capital advances, and profits then being split between
       investors and management, Mr Miller’s note giving the split as A 80% / B 20% and
       Mr Maislish’s rather more detailed note giving the split as either A 80% / B 20% or A
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 40 of 188




       75% / B 25% “after 1.35” which is a reference to the increased share for management
       once the investors’ returns had reached 1.35 times their investment; Mr Miller’s note
       also shows the A interests flowing through to Kea and Clearview, but the B interest
       only to Clearview with the note “Only CT has ‘B’ shares”.

124.   It took some time for the documentation for Project Edsel to be finalised, but the
       documents were ultimately signed on 19 September 2012. They included a
       Shareholders’ Agreement, made between Kea, Novatrust (as trustee of Clearview) and
       Copperstone which as in the draft provided for Copperstone to have an issued share
       capital of 100 A shares, to be held as to 50 each by Kea and Clearview, and 1 B share
       to be held by Clearview. Dividends were to be paid to the A and B shareholders in
       respect of Copperstone’s interests (via Streamside) in Atlantic 1 as A Limited Partner
       and B Limited Partner respectively. In other words, the profits from Copperstone’s
       participation as an investor in Project Edsel would be split equally between Kea and
       Clearview, but the profits from Mr Watson’s interest in the management carry would
       all go to Clearview.

125.   They also included a Loan Agreement, again made between Kea, Novatrust (as trustee
       of Clearview) and Copperstone. This provided for Kea to lend £4.77m, and for
       Clearview to lend (i) £530,000 and (ii) £7,045 to Copperstone at 8% interest.

126.   In the event Project Edsel was very successful for the participants. The profits from
       the project were realised in 2014. In round terms Kea was repaid its investment
       (c. £4.85m) together with interest (c. £0.8m) and a share of the total profits amounting
       to c. £3.74m; Clearview was repaid its investment (c. £540,000) together with interest
       (c. £95,000) and the same share of profits as Kea (c. £3.74m) in respect of its A
       interest, but it was also paid a further c. £4.68m in respect of its B interest. Neither
       the precise amounts nor the way they were calculated matters for present purposes,
       but it can be seen that Clearview (that is Mr Watson’s interests) derived significantly
       more profit from his share of the management carry than it did from its A interest, and
       hence over twice as much as Kea did.

Claims in relation to Project Edsel

127.   It is convenient to deal at this stage with the claims in respect of Project Edsel. In
       effect Sir Owen and Kea seek to make Mr Watson liable to account for the profit he
       derived from the B interest. The claims are put in three ways:

       (1)          Mr Watson acquired the B interest in breach of a fiduciary duty which
              he owed to Sir Owen or Kea.

       (2)             Kea has a claim to the B interest because its money was used in breach
              of trust to acquire it.

       (3)             The Term Sheet for Project Edsel provided for Kea to share in the B
              interest, and by giving up that right in the long- form agreements Mr Dickson
              acted in breach of his fiduciary duty to Kea, to the knowledge of Mr Watson.

       I will consider the question of breach of fiduciary duty first.

Fiduciary duties – (i) the law
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 41 of 188




128.   Ms Jones submitted that Mr Watson owed Sir Owen (or through him Kea) a fiduciary
       duty (both in relation to Project Edsel and in relation to Project Spartan). I will deal
       with this question here specifically in relation to Project Edsel, although much of this
       is relevant also to the Project Spartan claims.

129.   Mr McCaughran submitted that Mr Watson did not owe such a duty, for two reasons.
       One is that Sir Owen had no sufficient interest in the transactions which could support
       an allegation that a fiduciary duty might be owed to him (or though him to Kea); the
       second is that on a proper analysis of the law and the facts the relationship between
       them was not one that gave rise to fiduciary duties.

130.   I will deal with the latter point first, and start with the law. I was referred by both Ms
       Jones and Mr McCaughran to a number of authorities on the question whether a
       fiduciary duty is owed by one person to another. For the most part I did not detect
       any significant difference between them as to the law; the authorities referred to were
       rather put forward as illustrations, thought to be helpful to one side or the other, of the
       principles. In those circumstances, I do not intend to discuss the authorities at length,
       but will try and summarise what I understand the principles to be.

131.   Those are I think as follows:

       (1)           There are a number of settled categories of fiduciary relationship. The
              paradigm example is that of trustee and beneficiary; other well-settled
              examples are solicitor and client, agent and principal, director and company
              (subject to the impact of the Companies Act 2006), and the relationship
              between partners: Snell’s Equity (33rd edn, 2015) at §7-004.

       (2)           Outside these settled categories, fiduciary duties may be held to arise if
              the particular facts warrant it. Identifying the circumstances that justify the
              imposition of fiduciary duties has been said to be difficult because the courts
              have consistently declined to provide a definition, or even a uniform
              description, of a fiduciary relationship: ibid at §7-005.

       (3)            Fiduciary duties will not be too readily imported into purely
              commercial relationships. That does not mean that fiduciary duties do not
              arise in commercial settings – indeed they very frequently do, as the example
              of agency illustrates – but that outside the settled categories, this is not
              common, it being normally inappropriate to expect a commercial party to
              subordinate its own interests to those of another commercial party: ibid.

       (4)            A joint venture is not one of the settled categories of relationship
              giving rise to fiduciary duties between the joint venturers. Although at first
              sight the analogy with a partnership might suggest that it would be, it is clearly
              established that the phrase “joint venture” is not a term of art either in a
              business or in a legal context, and each relationship which is described as a
              joint venture has to be examined on its own facts and terms to see whether it
              does carry any obligations of a fiduciary nature: Ross River Ltd v Waveley
              Commercial Ltd [2013] EWCA Civ 910 (“Ross River”) at [34] per Lloyd LJ.

       (5)           The default position is that no such fiduciary duties arise. In the
              absence of agency or partnership, it would require particular and special
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 42 of 188




          features for such fiduciary duties to arise between commercial co-venturers:
          Crossco No 4 Unlimited v Jolan Ltd [2011] EWCA Civ 1619 at [88] per
          Etherton LJ. Examples of cases where, exceptionally, fiduciary duties have
          been held to arise are the decision in Ross River itself; that of Etherton J in
          Murad v Al-Saraj [2004] EWHC 1235 (Ch) (“Murad”) (appealed, but not on
          this point: [2005] EWCA Civ 959 at [4]); and that of Peter Smith J in
          J D Wetherspoon plc v Van de Berg & Co Ltd [2009] EWHC 639 (Ch)
          (“Wetherspoon”). In Wetherspoon one director of the defendant company
          was found to have owed a fiduciary duty but the other two not, and it was said
          by Lloyd LJ in Ross River at [37] to be a good illustration of the proposition
          that the existence of a fiduciary duty in such a case is very fact-sensitive.
          With these can be contrasted two recent cases in which fiduciary duties have
          been held not to arise between co-venturers: Baturina v Chistyakov [2017]
          EWHC 1049 (Comm) (Sue Carr J), and Cullen Investments Ltd v Brown
          [2017] EWHC 1586 (Ch) (Barling J) (“Cullen”), a case coincidentally
          involving Mr Watson.

    (6)           What then are the particular factual circumstances that will lead to the
          Court finding that fiduciary duties are owed? This can best be elucidated by a
          number of citations:

          (a)    In his well-known classic judgment in Bristol & West Building Society
                 v Mothew [1998] Ch 1 (“Mothew”) at 18A, Millett LJ said:

                    “A fiduciary is someone who has undertaken to act for or on behalf
                     of another in a particular matter in circumstances which give rise to
                     a relationship of trust and confidence.”

          (b)    In Arklow Investments Ltd v Maclean [2000] 1 WLR 594 at 598G,
                 Henry J, giving the judgment of the Privy Council, said:

                    “the concept encaptures a situation where one person is in a
                     relationship with another which gives rise to a legitimate
                     expectation, which equity will recognise, that the fiduciary will not
                     utilise his or her position in such a way which is adverse to the
                     interests of the principal.”

          (c)    In F&C Alternative Investments (Holdings) Ltd v Barthelemy (No 2)
                 [2011] EWHC 1731 (Ch) at [225], Sales J said:

                    “Fiduciary duties are obligations imposed by law as a reaction to
                     particular circumstances of responsibility assumed by one person in
                     respect of the conduct of the affairs of another.”

          (d)    In another case involving Ross River Ltd, Ross River Ltd v Cambridge
                 City Football Club [2007] EWHC 2115 (Ch) (cited by Lloyd LJ in
                 Ross River at [56]-[58]), Briggs J referred at [198] to:

                    “well known badges or hallmarks of a fiduciary relationship, such as
                     … [if] the plaintiff entrusts to the defendant a job to be performed,
                     for instance, the negotiation of a contract on his behalf or for his
                     benefit.”
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 43 of 188




          (e)       In Ross River at [51]-[52] Lloyd LJ cited with approval a passage from
                    Bean, Fiduciary Obligations and Joint Ventures (1995) (itself referring
                    to Finn, Fiduciary Obligations (1977)), which is too long to set out in
                    full but the essence of which is as follows:

                        “[Fiduciary] office holders are entrusted with power to act for the
                         benefit of another, but are not under the immediate control and
                         supervision of the beneficiary…

                         Finn’s rationale is that the fiduciary who has freedom to determine
                         how the interests of the beneficiary are to be served requires the
                         supervision of equity. Indeed, it is the fiduciary’s autonomy in
                         decision-making that requires equity’s supervision and this is
                         required whether or not the autonomy is created under a contract
                         between the parties or is inherent in the office.”

    (7)           Without in any way attempting to define the circumstances in which
          fiduciary duties arise (something the courts have avoided doing), it seems to
          me that what all these citations have in common is the idea that A will be held
          to owe fiduciary duties to B if B is reliant or dependent on A to exercise rights
          or powers, or otherwise act, for the benefit of B in circ umstances where B can
          reasonably expect A to put B’s interests first. That may be because (as in the
          case of solicitor and client, or principal and agent) B has himself put his affairs
          in the hands of A; or it may be because (as in the case of trustee and
          beneficiary, or receivers, administrators and the like) A has agreed, and/or
          been appointed, to act for B’s benefit. In each case however the nature of the
          relationship is such that B can expect A in colloquial language to be on his
          side. That is why the distinguishing obligation of a fiduciary is the obligation
          of loyalty, the principal being entitled to “the single-minded loyalty of his
          fiduciary” (Mothew at 18A): someone who has agreed to act in the interests of
          another has to put the interests of that other first. That means he must not
          make use of his position to benefit himself, or anyone else, without B’s
          informed consent.

    (8)           This analysis also explains why fiduciary duties will not readily be
          found in commercial settings. In commercial dealings the relationships are
          (usually) primarily contractual; and it is of the essence of commercial
          contracts that each party is (usually) entitled, subject to the express and
          implied constraints of the contract, to seek to prefer his own interests, and is
          not obliged to put the interests of the other party first.

    (9)           So far as joint ventures are concerned, fiduciary duties may in
          particular be found to arise where one party has control of assets which are to
          be exploited for the joint benefit of both. Thus for example in John v James
          [1991] FSR 397 at 433 Nicholls J said of a publishing agreement:

                “The copyrights were to be assigned to the publisher, and to become its
                 property, but with the intention that they would be exploited by the
                 publisher, which would have complete control over the method of
                 exploitation, not for its benefit alone but for the joint benefit. Thus,
                 commercially, the arrangement was in the nature of a joint venture, and the
                 writers would need to place trust and confidence in the publisher over the
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 44 of 188



                   manner in which it discharged its exploitation function.”

              And in Ross River Lloyd LJ (who said at [62] that John v James was the most
              useful and compelling analogy) described it at [55] as:

                  “a clear and instructive example of a transaction in the nature of a joint
                   venture where the relevant assets belong legally and beneficially to one
                   party, whose task it is to exploit them, but they are to be exploited for the
                   common benefit of both parties, and where fiduciary duties arose from the
                   situation despite the fact that the operator had its own personal interest in
                   the exploitation to which it was entitled to have regard.”

       (10)           Even if a party is held to have owed a fiduciary duty to another party,
              the nature of the fiduciary obligations owed is itself a fact-sensitive enquiry, to
              be determined by considering the particular relationship between the parties:
              Ross River at [64]. Thus for example in John v James the defendants were not
              disposed to dispute that the publisher owed a fiduciary obligation to account
              for royalties received, but it was disputed, and had to be decided, whether it
              owed a fiduciary obligation in respect of exploitation of the copyrights; in
              Ross River Morgan J had found that the defendants owed fiduciary duties in
              certain respects but not others, and the Court of Appeal found that the duties
              were more extensive.

132.   Mr McCaughran had a further submission on this point, which is that a distinction can
       be seen in the authorities between cases in which the Court has held that a fiduciary
       duty arises out of an existing contractual relationship as an incident of the contract
       between the parties, and cases in which a party is held to owe a fiduciary duty to the
       other party in the negotiation of the contract. He relied on what Lord Walker had said
       in Cobbe v Yeoman’s Row Management Ltd [2008] UKHL 55 at [81] where he
       referred to:

          “the general principle that the court should be very slow to introduce uncertainty into
           commercial transactions by over-ready use of equitable concepts such as fiduciary
           obligations and equitable estoppel. That applies to commercial negotiations
           whether or not they are expressly stated to be subject to contract.”

       That was not in fact a case about fiduciary duties but about promissory estoppel, but I
       do not think that detracts from the force of what Lord Walker says, or from its good
       sense. Parties negotiating for a contract are normally entitled to act in their own
       interests and are not obliged to have regard to the interests of the other party, and it
       takes particular circumstances before fiduciary duties are to be imposed on them. Mr
       McCaughran said that in the case of negotiations for a joint venture such cases were
       very rare, the only example he had found being Murad. In Murad the claimants were
       two sisters who lived abroad and looked to the defendant, a Mr Al-Saraj, to make
       appropriate recommendations and assist them in connection with investments in
       England; they had no relevant experience, had no knowledge of the arrangements
       made by the defendant with third parties, and entrusted him with extensive discretion
       to act in matters affecting their interests. They were, in the words of Etherton J
       “wholly dependent” on him for his advice and recommendation, the negotiations with
       the vendors, and the instruction of professionals on their behalf, including in relation
       to the structure of the transaction and documentation; see at [328], [332].
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 45 of 188




133.   I accept that most of the authorities I was referred to were dealing not with the
       question whether a fiduciary duty arose in the negotiation of a joint venture, but with
       the different question whether a fiduciary duty arose in the operation of the joint
       venture; that different considerations apply in the two situations; and that it takes
       particular facts before the Court will conclude that one party to a negotiation (itself
       usually a situation where the parties’ interests are divergent) owes a fiduciary duty to
       the other party. Ms Jones put forward Longstaff v Birtles [2001] EWCA Civ 1219 as
       another example where a fiduciary duty was owed in a negotiation, but that was a case
       where the defendants had formerly acted as solicitors to the claimants. That
       relationship, being one of solicitor and client, was undoubtedly a fiduciary one which
       gave rise to a relationship of trust and confidence, and the basis of the Court of
       Appeal’s decision was that that relationship of trust and confidence did not cease on
       the termination of the retainer (see per Mummery LJ at [35]). Once that had been
       held to be the position, it was entirely orthodox to hold that the solicitors continued to
       owe fiduciary duties to their former clients which affected their negotiations with
       them.

134.   I will add one further point here. The reference in the cases (such as John v James,
       Mothew and Longstaff v Birtles) to a relationship of “trust and confidence” does not
       mean that every relationship in which one party trusts the other is a fiduciary
       relationship. Contracting parties usually do trust each other – indeed they would be
       unlikely to do business with each other if they did not – but this does not mean that
       they owe each other the duties which are peculiar to fiduciaries. What I think is
       meant by a relationship of trust and confidence in this context is where one party
       places himself, or is placed, in the position where he trusts and confides that the other
       party will act exclusively in the first party’s interests. If the concept of trust and
       confidence is not confined in this way, it seems to me to cease to be of any utility in
       determining whether a fiduciary duty is owed: cf the recent decision of Leggatt LJ (at
       first instance) in Sheikh Al Nehayan v Kent [2018] EWHC 333 (Comm) (“Al
       Nehayan”) at [164]-[165]. This judgment, which contains a valuable analysis of the
       whole question of fiduciary duties (see at [153ff]), was not available at the time of the
       hearing, but it contains nothing with which I disagree, and on this particular point
       seems to me plainly right, and I have not thought it necessary to ask for the parties’
       further submissions on it.

Fiduciary duties – (ii) application to the facts

135.   Ms Jones relied on a number of matters in support of her submission that the
       relationship between Mr Watson and Sir Owen was such that Mr Watson owed Sir
       Owen and/or Kea fiduciary duties – the particular duties pleaded being (i) to act in
       good faith towards Sir Owen and Kea; (ii) not to make for himself any secret profit
       from the funds being contributed by Kea and (iii) when negotiating and dealing with
       third parties, to act in the best interests of Sir Owen and Kea.

136.   Ms Jones relied first on Sir Owen and Mr Watson being friends. As set out above
       (paragraphs 62 to 63) this was not really in dispute. I do not however see that this by
       itself is of any real significance. Some of the cases do refer to parties having a close
       personal relationship in considering whether fiduciary duties are owed (see eg
       Wetherspoon at [77]-[78]), and those who have a good personal relationship may
       naturally be more inclined to place trust and confidence in each other; but it is also no
       doubt very common for friends to do business with each other without the relationship
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 46 of 188




       being one where fiduciary duties are owed (see eg Cullen at [261]-[266] where
       Barling J held that despite the personal friendship between Mr Watson and Mr Brown,
       the arrangements were formal, commercial and at arms’ length and no supplementary
       fiduciary obligations were owed). Friends may act for each other in such a way as to
       owe fiduciary obligations, but friends may equally be no more than contracting
       counterparties.

137.   Second, Ms Jones submitted that there was an imbalance of knowledge and
       experience, neither Sir Owen nor Messrs Miller and Dickson having any experience
       in property investments. I accept that Sir Owen had no particular experience in
       property, but he was very far from naïve; he was a very experienced businessman, Mr
       Watson at one stage referring to him having “probably bought and sold more
       companies than I have had hot dinners”. The relevant question it seems to me is not
       so much what relevant experience he had, but whether as a result he relied on Mr
       Watson to look after his interests in this respect. One can compare the facts in Murad
       where the claimants were not only inexperienced but wholly dependent on the
       defendant and entirely in his hands (see paragraph 132 above).

138.   Ms Jones submitted that Mr Watson took advantage of Sir Owen’s lack of relevant
       expertise to put himself forward to look after his interests. She referred to Mr
       Watson’s acceptance in evidence that he was recommending deals to them, and giving
       his opinion to Sir Owen on the suitability of investments such as ground rents for the
       trust; to Sir Owen’s reference to Mr Watson’s o ffer to “watchdog my investments”
       (paragraph 92 above), in respect of which Mr Watson said in evidence that he
       assumed that if Sir Owen was going to invest in ground rents, “we would certainly be
       keeping an eye on it for all of us in general, including him”; and to Mr Miller’s
       reference to “other vetted investment projects” (paragraph 107 above), and his
       agreement in oral evidence that the vetted investments meant that he was relying on
       Mr Watson to help him and Sir Owen, who were novices in the area, understand
       whether the projects were good and suitable.

139.   Again however I think caution is needed. There is no doubt that Mr Watson was
       putting forward, indeed pushing, various proposals for Sir Owen to invest in, on the
       basis that he and his team had looked at them, and that they were very valuable. To
       that extent it could no doubt be said that he was “recommending investments” and
       that they were being put forward as “vetted” by him and his team, but the same is
       likely to be the case whenever one party is trying to persuade another to invest in a
       proposed venture. Indeed his actual answer when asked to confirm that he was
       recommending investments for the trust monies was:

          “Yes, I am promoting deals, selling deals, recommending deals to them, yes.”

       That looks much more like an acceptance that what he was doing was pitching
       opportunities to Sir Owen, rather than advising him. It does not follow from the fact
       that Mr Watson was recommending deals in this way that Sir Owen was relying on
       Mr Watson to advise him, or entrusting him with discretions, or otherwise placing
       himself in Mr Watson’s hands, or trusting him to act with single-minded loyalty in his
       (Sir Owen’s) interests rather than his own. And I also accept Mr Watson’s
       explanation of the offer to “watchdog” Sir Owen’s investments: if Sir Owen were
       persuaded to invest alongside him, his and Mr Watson’s interests would be aligned
       and it would be natural for Mr Watson to keep an eye on how they were performing.
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 47 of 188




       That does not seem to me to amount to the assumption of a responsibility to put Sir
       Owen’s interests first, or turn the relationship into one where fiduciary duties were
       owed.

140.   On this aspect of the case I prefer the submissions of Mr McCaughran. These were in
       effect that Sir Owen did not trust Mr Watson to be acting exclusively in his interests,
       or rely on him to protect them. Instead he was anxious that the investments promoted
       by Mr Watson should be properly scrutinised by his own advisers. Thus when Mr
       Watson first proposed the Red Mountain investment, Sir Owen asked Mr Miller to
       look at it for him, and then accepted Mr Miller’s recommendation against investing;
       he accepted in oral evidence that his usual way of operating when a deal was
       proposed for the trust was to ask Mr Miller to look at it for him, do due diligence and
       assess it for him (paragraph 64 above). When Mr Watson tried again, Sir Owen asked
       both Mr Dickson and a contact at Lazards to advise him, and on their advice again
       declined to invest (paragraph 65 above). When Mr Watson proposed the investment
       in ground rents in the summer of 2011, Sir Owen was keen and said he was looking to
       invest £50m in the venture “subject to our due diligence” (paragraph 92 above); Mr
       Astor did provide a significant amount information to Mr Miller for him to assess
       (paragraph 93 above); and Sir Owen confirmed in evidence that before the Mancap
       transaction went off Mr Miller was engaged in that process and reporting back to him.
       In relation to Project Edsel, when it was first proposed by Mr Watson in January
       2012, Sir Owen asked Mr Miller to have a look at it (paragraph 96 above); when the
       investment discussion document was provided, Sir Owen said that he left it to Messrs
       Miller and Dickson, mostly Mr Miller (paragraph 103 above); and Sir Owen only
       agreed to proceed after Mr Miller had said that it was a good project and the risk was
       low, and Mr Dickson that it was very promising (paragraph 107 above). In relation to
       Project Drive, Sir Owen asked Mr Tony Holt, another adviser of his, to look at the
       figures and put together a team to conduct due diligence (paragraph 108 above); Sir
       Owen accepted in evidence that it was on the basis of Mr Holt’s analysis that “the
       Owen Glenn side” proceeded to invest in the Warriors.

141.   I accept Mr McCaughran’s submission that this is all consistent with Sir Owen relying
       on others, rather than Mr Watson, to look after his interests. Again the contrast with
       Murad is instructive: there the claimants did not receive proposals from Mr Al-Saraj
       which they considered with their own advisers – rather, they left it to Mr Al-Saraj to
       find investments for them and were wholly dependent on his advice.

142.   Two other relatively minor points were relied on by Ms Jones which I do not consider
       take matters any further. One is that in the Project Edsel Term Sheet there was an
       express obligation on the parties to use good faith in seeking to agree the long-form
       documentation (paragraphs 104 and 113(1) above); although the relevant party was
       Clearview (that is Novatrust as trustee of Clearview), she submitted that that in
       practice required Mr Watson to act in good faith, as Mr Watson had accepted in
       evidence (paragraph 104 above). In my judgment Ms Jones gets no assistance from
       this provision. A fiduciary undoubtedly does owe an obligation of good faith, this
       being the very first facet of the core obligation of loyalty identified by Millett LJ in
       Mothew (at 18B); but there is nothing unusual about contracting parties owing each
       other obligations of good faith (express or implied) without thereby becoming
       fiduciaries. A contractual obligation of good faith owed by a contracting party who is
       not a fiduciary requires not so much loyalty to the interests of the other party but
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 48 of 188




       loyalty to the contract, to the spirit of the bargain (on all this see again the valuable
       analysis of Leggatt LJ in Al Nehayan at [167]-[176], especially at [175], with which
       again I entirely agree). In the case of the Project Edsel Term Sheet there are I think
       two quite strong indications that the obligation of good faith was of this contractual
       type, rather than an expression of a fiduciary obligation owed by Mr Watson. First,
       the obligation is mutual, which scarcely fits with Mr Watson loyally subordinating his
       interests to those of Sir Owen but not vice- versa (parties may of course, as in the case
       of partnership, owe each other mutual fiduciary duties, but Sir Owen’s case is that Mr
       Watson owed him fiduciary duties, not that they owed each other mutual duties).
       Second, the obligation of good faith is not a general obligation, but a specific
       obligation to use good faith, best commercial endeavours to seek to agree, execute
       and deliver the necessary long- form documentation. In circumstances where the
       Term Sheet was quite sketchy, and expressly contemplated both that the structure was
       not yet finalised and might have to be agreed subsequently, and that the long-form
       documentation might have to contain other necessary or desirable terms (see
       paragraph 113(6) and (7) above), it is entirely understandable why there should be this
       express obligation to negotiate the long-form documentation in good faith, in the
       contractual sense of being loyal to the bargain; whereas if what had been intended was
       a contractual expression of the good faith and loyalty appropriate to fiduciaries, there
       would have been no reason to confine it to the agreement of the long-form
       documentation in this way.

143.   Ms Jones’ other minor point is that Mr Watson had a habit of referring to Sir Owen as
       his “partner” or as “partnering” him. One example will suffice. The Project Edsel
       investment discussion document began:

          “This document outlines the specifics of a proposal in which an Owen Glenn
           Investment Vehicle (“OGV”) will partner with an Eric Watson Investment Vehicle
           (“EWV”) in a Funding and Equity Arrangement in relation to Project Edsel.”

       There are other examples which I need not refer to. I do not think that any weight can
       be attached to this at all: “partner” is one of those words which can have a technical
       meaning but is very commonly used in a looser sense. It is not suggested that any of
       the arrangements between Mr Watson and Sir Owen amounted to a partnership
       governed by the Partnership Act 1890, and I do not see that Mr Watson meant
       anything other than that he and Sir Owen (or their vehicles) were participating in a
       number of joint ventures together. That was true, but, as set out above, it is common
       ground that a joint venture is not without more a relationship that gives rise to
       fiduciary duties. In those circumstances I do not consider that for Mr Watson to refer
       to Sir Owen as a “partner” in the sense of co-venturer takes matters any further.

144.   I have now considered all the matters relied on by Ms Jones (that is in relation to
       Project Edsel – from mid-March 2012 there are some additional features arising out of
       the dispute between Sir Owen and Messrs Miller and Dickson which are relied on by
       Ms Jones in relation to Project Spartan) except one. That is a potentially important
       one which I will come to, but before doing so I will summarise my conclusions so far.
       In my judgment none of the matters so far referred to establish that Mr Watson owed
       Sir Owen (or Kea) any fiduciary duties in relation to Project Edsel. Leaving aside the
       point which I am about to come to, that means that the relationship between Mr
       Watson and Sir Owen/Kea was the same as that of any other parties negotiating for a
       contractual relationship: Mr Watson owed the usual obligation not to misrepresent the
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 49 of 188




       position, but was otherwise free to act in his own interests and did not owe the special
       obligation peculiar to fiduciaries not to make a profit from his position without the
       fully informed consent of Sir Owen/Kea.

145.   The remaining point relied on in relation to Project Edsel is that it was Mr Watson
       who had the relationship with the relevant third parties, namely the managers (Messrs
       Astor and Aumonier) and the co-investors (HW); Sir Owen did not have that
       relationship and was dependent on Mr Watson to deal with those third parties on
       behalf of both joint venturers. This is admitted on the pleadings as a matter of fact
       (save that Mr Watson says he was dealing with them on behalf of Copperstone, but I
       agree with Ms Jones that Copperstone is just a vehicle for the interests of Kea and
       Clearview, and this does not affect matters).

146.   This point requires careful consideration. As already stated, in the case of joint
       ventures fiduciary duties may in particular be found to arise where one party has
       control of assets which are to be exploited for the joint benefit of both; thus in John v
       James the deciding factor was that the defendant publisher had control over the
       exploitation of the copyrights, but the intention was that this be done for the benefit of
       the venture (paragraph 131(9) above). In principle it seems to me that similar
       considerations apply where one of the parties controls not assets as such, but a
       relationship with a third party. If the intention is that he should make use of that
       relationship to benefit the joint venture, then it is not difficult to see that he may owe a
       fiduciary duty to his co- venturer not to use it for his own exclusive benefit.

147.   In the context of Project Edsel, what that means in practice I think is this. If Mr
       Watson had first agreed with Sir Owen that they should co- invest and had then gone
       to Messrs Astor and Aumonier and HW and used the fact that he and Sir Owen/Kea
       were going to invest to obtain a share of the management carry for himself, I would
       have had little difficulty in finding that he could not keep that share of the
       management carry to himself but would have had to share it with Sir Owen/Kea. That
       would have been closely analogous to the position of the publishe r in John v James,
       who could not use the exploitation of the copyrights to benefit sub-publishers
       associated with itself at the expense of the plaintiffs.

148.   But as I have referred to, these cases are very fact-sensitive, and Mr McCaughran says
       that the facts were not like that. What happened here is that Mr Watson negotiated for
       himself a share of the management carry long before approaching Sir Owen to invest.
       Project Edsel was first mentioned to Sir Owen’s camp (in fact Mr Miller) on 7
       January 2012 (paragraph 96 above). But Mr Watson had agreed with Messrs Astor
       and Aumonier as early as February 2011 (in the Attila JV Agreement) that the three of
       them would share pro-rata in the management carry on all deals (paragraph 80 above);
       and the three of them had then agreed with HW in April 2011 (in the Project Atlantic
       Term Sheet) for a management carry on Project Atlantic, being 20%, rising to 25%
       once the return to investors met the 1.35x multiple (paragraph 82 above).

149.   I accept this submission of Mr McCaughran. It is one thing to say that a person may
       well be accountable if he participates in a joint venture and then exploits for his own
       benefit an asset or relationship that should properly be exploited for the parties’ joint
       benefit; it seems to me quite a different proposition that a person who has already
       used his relationship to negotiate a benefit for himself is obliged to share it with
       someone with whom he later enters into a joint venture. Unless he has agreed to
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 50 of 188




       contribute it to the venture, I do not see that equity will compel him to share the
       benefit of it, or any principle on which he can be made accountable for it.

150.   Ms Jones submitted that Mr Watson did use Kea’s money to obtain his share of the
       management carry because he needed it to make Project Edsel happen. (This is a
       separate point from the use of the £7,045 to pay for the B interest which I consider
       below). She made a similar submission that Mr Watson also used Kea’s money to
       acquire the Ladoga Investment Right. Both submissions were premised on the
       submission that as a matter of fact HW expected the founders and partners in Long
       Harbour to invest a substantial sum in the project, and this in practice meant that Mr
       Watson was expected to put up almost all the money. He used Kea’s mone y for this,
       but held it out to HW, and Messrs Astor and Aumonier, as his own.

151.   I do not accept the premise. I have already said that the Project Atlantic Term Sheet
       did not in my view oblige Mr Watson to co-invest, but gave him a right to do so, and
       that there is evidence that as late as December 2011, HW did not know if any of the
       individuals who had that right were going to do so (paragraph 83 above). Ms Jones
       relied on an answer given by Mr Gibson in oral evidence, in answer to the suggestion
       that HW wanted to see the colour of Mr Watson’s money, to the effect that HW
       “would have liked to see some skin in the game … but they liked the investment and
       the level of that skin in the game was not clarified”, together with Mr Watson’s
       intention in January 2012 to put in £1.5m to £2m (paragraph 95 above) to suggest that
       HW required an investment of that order. But I do not think that can fairly be taken
       from Mr Gibson’s evidence; Mr Watson’s evidence was that HW did like to have
       management investing but that he was sure they would have proceeded if he hadn’t
       invested alongside them; and there is nothing in the contemporaneous documents
       which contradicts this, or supports the idea that HW were insisting on significant
       investment from Mr Watson. There was evidence that HW wanted Mr Watson, if he
       was going to invest, to put his money in upfront so they were not taking a credit risk
       on him not completing future drawdowns, but that is a different point.

152.   I find that it has not been established that it was a requirement of HW that Mr Watson
       make a substantial investment, or that Project Edsel would not have gone ahead
       without it. It is true that Mr Watson, with the collusion of Mr Gibson and Mr Leahy,
       deliberately concealed Sir Owen’s involvement both from HW and from Messrs Astor
       and Aumonier, something that is scarcely laudable, but whatever right that might have
       given them to complain, I do not see that it alters the position as between him and Sir
       Owen.

153.   Subject to one point of detail, therefore, I find that Mr Watson did not obtain his share
       of the management carry by exploiting his relationships with HW and Messrs Astor
       and Aumonier in circumstances in which he should have been doing so for the joint
       benefit of himself and Sir Owen. As submitted by Mr McCaughran, he had
       negotiated for those rights long before Sir Owen was ever approached to invest. They
       were therefore not benefits that he acquired in breach of a fiduciary duty to Sir Owen
       to acquire them for their joint benefit rather than for himself, and in those
       circumstances I do not see that he was obliged to bring them into the joint venture, or
       indeed say anything about them.

154.   I should add for the sake of completeness that I have not overlooked the fact that the
       Project Atlantic Term Sheet was not legally binding, but only an agreement in
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 51 of 188




       principle and subject to contract (paragraph 82 above), but there is nothing in the
       contemporary record to suggest any reluctance on the part of HW to adhere to and
       formalise the agreement they had negotiated and agreed in principle. In this intensely
       fact-sensitive area the Court should I think have regard to the factual realities, and I
       accept that in reality HW had agreed that Messrs Watson, Astor and Aumonier could
       have a management carry from Project Edsel long be fore Sir Owen was approached.
       When Sir Owen was approached, it was on the express basis that after repayment of
       capital and interest, the remaining profits would be split between investors and
       management, with the management carry (or performance fees) be ing 20% or 25%,
       and with no suggestion that his investment would give him any right to any part of the
       management carry, as the presentation in the investment discussion document set out
       in some detail (paragraphs 102 to 103 above).

155.   I said that this was subject to one point of detail. That is that when Project Edsel
       came to be finalised on 17 February 2012, the share of profits that went to
       management had increased. In the Project Atlantic Term Sheet the split between
       investors and management was either 80% : 20%, or (once the return to investors was
       1.35 times) 75% : 25% (paragraph 82 above), and this was what was presented to Mr
       Miller in the investment discussion document. By 17 February 2012 however the
       Amended and Restated Partnership Deed for Atlantic 1 provided for the split to be
       either 78.08% : 21.92%, or 72.75% : 27.75% (paragraph 118 above), apparently in
       order to accommodate a share for Mr Noble. If Mr Watson agreed to this change after
       Sir Owen / Kea had agreed to invest, that might be tho ught to be an example of his
       using his relationship with Messrs Astor, Aumonier and HW to benefit himself or
       others at the expense of the Sir Owen interests, and so raise the question whether it
       involved a breach of fiduciary duty. But nothing is pleaded along those lines, the
       circumstances in which the percentages were changed and the reasons for it were not I
       think explored in evidence, and the point was not argued or relied on in Ms Jones’
       comprehensive written submissions and only very briefly touched on in oral
       argument. In those circumstances I do not think the question is one I can or should
       pursue and I say no more about it.

156.   In my judgment therefore Mr Watson was not in breach of any relevant fiduciary duty
       in relation to Project Edsel as no relevant duty was owed.

Did Sir Owen have any sufficient interest in Kea to support a fiduciary duty?

157.   That conclusion makes it strictly unnecessary, at any rate in relation to Project Edsel,
       to consider Mr McCaughran’s other answer to the claim that Mr Watso n owed Sir
       Owen or Kea a fiduciary duty, namely that Sir Owen had no interest in Project Edsel
       in any event and so no duty could be owed to him; and that if no duty was owed to
       him, none was owed to Kea, which was said to be derivative or parasitic on the duty
       owed to him. I will however give my views, both in case I am wrong on the question
       of fiduciary duty and because the same point recurs in relation to Project Spartan.

158.   Mr McCaughran’s argument is that on the face of the trust documents by the time of
       the investment by Kea in Project Edsel (and the later investment in Project Spartan),
       all the trust assets, including Kea, were held by the Corona Trust; since Sir Owen was
       not a beneficiary of the Corona Trust, he had no interest in the trust assets, and hence
       no fiduciary duty in relation to the use of the trust assets could be owed to him.
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 52 of 188




159.   Ms Jones had a number of answers to this submission. One is that this does not affect
       the fiduciary duty claim by Kea in any event; another is that it is not necessary as a
       matter of law for Sir Owen to have had any interest in the assets in order to establish a
       fiduciary duty. But she also submitted that if it were necessary for Sir Owen to have
       an interest in or connection with the assets, he did, relying on three different matters,
       namely (i) that Sir Owen could be added as a beneficiary to the Corona Trust and had
       a particularly strong claim on the trustee’s discretion; (ii) that the “decanting” under
       which the assets of the Regency Trust were moved across to the Corona Trust
       (paragraph 31 above) was improper and in breach of trust; and (iii) that Sir Owen had
       a legitimate interest in being consulted about investments.

160.   These latter three matters took up a good deal of time at trial, particularly in the oral
       evidence of Mr Miller (and that of Sir Owen) and elaborate submissions were
       addressed to me on them. I should therefore deal with them and I do so below. But in
       my judgment they are in fact beside the point.

161.   This is because I do not accept the premise of Mr McCaughran’s submissions, namely
       that it is necessary for Sir Owen to have had an interest in the trust assets before Mr
       Watson could be found to owe any fiduciary duties. His submissions can be tested in
       this way. An investor A is proposing to invest his own money, and an adviser B
       expressly agrees to find investments for him and in doing so to act exclusively in his
       interests. That would be a classic case where fiduciary duties were owed by B to A,
       and if B puts forward an investment on which he had taken a secret commission, there
       would be no serious doubt that he would be accountable for it to A. Now suppose that
       the facts were the same except that A tells B that the money he was looking to invest
       was not actually his own money but belonged to his daughter C, and asked B to put
       forward suitable investments for C to invest in. I do not see that that would prevent a
       fiduciary duty arising, and if B put forward to C an investment on which he had taken
       a secret commission, I see no reason why he sho uld not be accountable for it, either to
       A or to C, or perhaps to both. The suggestion that because A had no beneficial
       interest in the monies no duty was owed to anyone, with the result that B was not
       accountable for his secret commission at all, seems to me to be wrong in principle. In
       short the essence of a fiduciary duty is a duty to act loyally in another’s interests, and
       I see no reason why A cannot deal with B on terms that B will loyally serve his
       daughter C’s interests, any more than there is any objection to a contract under which
       A engages B to paint his daughter C’s house.

162.   If that is right, and I have no real doubt that it is, I do not see that there is any
       difference between that and a case where A asks B to put forward investments to the
       trustees of an offshore trust which he has settled for the objects which he wishes to
       benefit (his family and his philanthropic foundation) and where the investment is to
       be made by a corporate vehicle owned by the trust. I do not see that it matters in such
       a case that A himself has no beneficial interest in the trust, or expectation of
       benefiting directly from it, or indeed whether he expects to have or does have any say
       in the investment decisions or those are left entirely to the trustees. In a non-technical
       sense he clearly has an interest in seeing that the investment is suitable for the trust,
       and hence in the best interests of the beneficiaries, as he was the one who established
       the trust and selected those beneficiaries to be the object of his bounty; and it would in
       my judgment be absurd to suggest that just because he himself had no beneficial
       interest in the trust, it was no concern of his whether B acted loyally in the interests of
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 53 of 188




       the vehicle put forward by the trust, or instead abused his position to line his own
       pocket. That would be like saying that if A engaged B to paint his daughter’s house,
       he had no interest in whether B complied with the contract because he did not have a
       beneficial interest in the house.

163.   If therefore, contrary to the view I have expressed above, the relationship between Sir
       Owen and Mr Watson was one where Mr Watson had agreed to act loyally in Sir
       Owen’s interests, then I do not see that the fact that the money to be invested was not
       Sir Owen’s but Kea’s would have prevented a fiduciary duty being owed, and relief
       being given for a breach of it. I do not need to decide if such a duty would have been
       owed to Sir Owen or to Kea or both (or whether the duty would have been owed to Sir
       Owen, but would have given rise to a duty to account to Kea) partly as it does not in
       fact arise, and partly because if it did, both Sir Owen and Kea join in bringing the
       claim in any event.

164.   That makes it strictly unnecessary in my judgment to decide the three matters relied
       on by Ms Jones, but I will deal with them. The first was that Sir Owen could be
       added as a beneficiary to the Corona Trust and had a particularly strong claim on the
       trustee’s discretion. It is not disputed that Sir Owen could be added as a beneficiary –
       indeed he was in 2014. The mere potential to be added cannot however have given
       him any particular interest in the assets of the Corona Trust in 2012, as almost anyone
       in the world could be so added, and it could not sensibly be suggested that everyone
       had a sufficient interest. So the real contention is that he had a strong claim to be so
       added. Mr Miller accepted in evidence that he and Mr Dickson “wanted Sir Owen to
       enjoy those fruits [of the sale to Mancap] as much as we could”; and that there was
       always a possibility that Sir Owen could be included as a beneficiary at a later date,
       but he said that that would be outside the 10-year timeframe (a reference to the 10-
       year tax window applicable to US tax residents who become non-resident), and
       maybe another 3 or 4 years beyond that because of the concern about an IRS audit.
       But I do not think this establishes that Sir Owen had a strong claim to be added as a
       beneficiary. Mr Miller’s evidence about him and Mr Dickson wanting Sir Owen to
       enjoy the fruits as much as they could was not I think directed at the question of
       adding him as a beneficiary, but more directed at finding ways of enabling him to
       benefit from trust assets despite not being one – such as permitting him to use the
       yacht Ubiquitous (which could perhaps be justified as promoting the work of the GFF,
       which was a beneficiary), or a proposal to pay him a finder’s fee in connection with
       the Mancap sale or otherwise remunerate him. And Mr Miller’s cautious acceptance
       that there was a possibility of adding him after the end of the 10-year window and the
       danger of an IRS audit had passed did not amount to an acceptance that that was the
       intention in 2012, or had even been contemplated, nor indeed was that suggested to
       him. The fact that he was in fact so added in 2014 does not really assist on the
       likelihood in 2012 of that happening – it may well have been driven by his desire to
       be in the driving seat in relation to the disputes which have led to this litigation. In
       the absence of that factor the probability of Sir Owen being added as a beneficiary to
       the trust would be likely to depend on such matters as what other assets he had access
       to, the tax consequences if he received benefits from the trust, and the financial
       position of the existing beneficiaries. I had no real evidence on any of these matters;
       nor did I have any evidence, for example, that it had been contemplated when the trust
       structure was first set up in 2009, or at any time subsequently, that he would or might
       be added after the end of the 10-year window, or what Sir Owen’s intentions as settlor
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 54 of 188




       were. The closest that the evidence came to shedding light on Sir Owen’s
       understanding and intentions as to who would benefit from the trusts was Mr
       Hamilton’s notes of the OTSLG Advisory Board meeting in March 2011 (paragraph
       15 above). These indicate that it was contemplated that a number of investments
       would be held for the benefit of his children and grandchildren, and the GFF, but
       (apart from a reference to “$8m for piggy bank”) contain nothing that could be said to
       contemplate Sir Owen himself directly benefiting. I am not persuaded that in 2012
       there was any significant prospect of his being added as a beneficiary, and as I have
       said I do not find it established that he had a strong claim to be added.

165.   The second matter that Ms Jones relied on was that the decanting was improper. This
       is a point of some intricacy, starting with a submission that the decanting did not in
       fact take place on its ostensible date of 31 October 2011, but took place between
       February and April 2012, the documents being backdated. This was something the
       Claimants only came to suspect at a late stage in preparation for trial, and is not in fact
       part of their pleaded case, which still refers to it as having taken place on 31 October
       2011, but the suggestion was put to Mr Miller in cross-examination, who denied it. It
       was based on the fact that in December 2011 Maples and Calder in BVI had told
       Messrs Dickson and Miller that the shares in Pacifico were still held by SHR for Sir
       Owen, and that when in February 2012 Mr Dickson was asked to provide information
       to Ms Huggett of Stonehage in connection with Project Edsel, he sent her KYC
       information on Sir Owen, completed a questionnaire to the effect that Mr Watson and
       Sir Owen would each be 50% beneficial owners, and sent her a copy of the
       declaration of trust under which SHR held the shares in Pacifico for Sir Owen; it was
       not until April 2012 that Mr Dickson sent to Maples and Calder in BVI the documents
       dated 31 October 2011 and asked them to correct the share ownership of Pacifico.
       The submission was supported by evidence that other trust documents were
       backdated, by the fact that there is no trace in the documentary record to the decanting
       being referred to before April 2012, and to some very hesitant answers given by Mr
       Miller in evidence and his inability to explain why Mr Dickson was telling Ms
       Huggett in February 2012 that Sir Owen was the beneficial owner of the investment.

166.   It does appear that there is no express reference to the decanting in any
       correspondence or e- mails before April 2012 (although there is a structure chart
       purporting to show the Corona Trust structure as at 5 January 2012 which has the
       Corona Trust owning Pacifico); and I accept that the matters relied on by Ms Jones do
       cast doubt on whether the decanting took place on its ostensible date, but I do not on
       this evidence find the backdating proved. There is in fact no positive evidence in
       support of the backdating. Nor are the inferences from wha t Mr Dickson was telling
       Ms Huggett as clear as they might be; she was also sent a structure chart showing Mr
       Dickson as the owner of Pacifico, and she found what she was being told confusing,
       as indeed it was. I am not satisfied that I have enough material on which to find this
       unpleaded allegation proved; the true position remains obscure.

167.   Ms Jones’ next point was that Sir Owen did not know about the transfer. Mr Miller
       gave evidence that he told Sir Owen about it when they were in Hong Kong in early
       October 2011 (paragraph 19 above), and explained why it was necessary. Sir Owen
       said he had no recollection of that; but since he had initially denied being in Hong
       Kong for the Mancap closing at all, I place little weight on that. After documents had
       been disclosed establishing the trip had taken place, Sir Owen was recalled and
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 55 of 188




       accepted that he had been wrong, explaining that he had simply not remembered the
       trip. Although I do not accept Mr McCaughran’s invitation to find that he was lying
       about that, it does mean I have little confidence in his evidence as to what was
       discussed: if he could forget the whole trip, he could certainly forget a discussion by
       Mr Miller about the trust structures, his general attitude being that while he
       understood there were such structures for tax purposes, he left the detail to Mr Miller
       and did not expect them in practice to prevent him both investing and distributing the
       money as he wanted (paragraph 24 above). That was why he was so incensed when
       Mr Dickson told him in January 2012 that the rules of engagement had changed
       (paragraph 34 above), and when Messrs Miller and Dickson declined to fund his pet
       projects (paragraph 38 above). In those circumstances I do not find it at all surprising
       that he might have no recollection of Mr Miller telling him that they needed to take
       steps to move assets around the structure.

168.   On the other hand, for reasons I have given above, I did not find Mr Miller’s evidence
       impressive. I am prepared to accept that he may have explained to Sir Owen, as he
       said in evidence, that there were potential problems in the light of the Mancap
       transaction and they were going to take steps to reduce the risk, or tidy things up, but I
       do not accept that he gave Sir Owen a clear and coherent explanation that the steps
       taken would include transferring assets from the revocable Regency Trust to the
       irrevocable Corona Trust, leaving him with no access to them, or the reasons for it.
       By the time of the Nevis proceedings in early 2013, Sir Owen does not seem to have
       appreciated that this was what had happened, as his reaction when it came to light in
       April 2013 that the Regency Trust was revocable was that it was news to him, and I
       see no reason not to accept this. And having heard Mr Miller attempt to expla in the
       reasons for the transfer to me, I have no difficulty in finding that he did not give a
       comprehensible explanation to Sir Owen. Mr Miller’s evidence was that he and Mr
       Dickson were concerned about US legislation which concerned what were called
       private foreign investment companies or PFICs, and that the safest thing to do was to
       transfer the assets from the Regency Trust into the Corona Trust where they viewed it
       as a lot safer and where the US beneficiaries had been removed. That did not explain,
       nor did I receive any explanation, why, if the concern was the presence of US
       beneficiaries, they could not be removed from the Regency Trust as well; nor did it
       explain in what other respects the Corona Trust was safer. I am not prepared to
       conclude that Mr Miller did give an account to Sir Owen in Hong Kong which
       adequately explained to him the proposed transfer.

169.   Ms Jones then submitted that Messrs Miller and Dickson did not consult with Sir
       Owen or the beneficiaries before executing the documents, and that this made the
       transfer improper and in breach of trust. Beyond what he said in Hong Kong, Mr
       Miller did not dispute that they did not consult with Sir Owen, and accepted that they
       did not consult with the beneficiaries, saying that as trustee Pizarro had no obligation
       to do so.

170.   Ms Jones submitted that in the circumstances this was a breach of trust and improper,
       because the trustee and protector failed to consult the settlor and beneficiaries or to
       consider their best interests. I do not think the failure to consult with beneficiaries
       made the transfer a breach of trust: a trustee is not in general obliged to consult
       beneficiaries, even if adult. Nor is there in general any obligation to consult a settlor.
       The real question I think is whether the transfer was done in the best interests of the
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 56 of 188




       beneficiaries and for proper reasons, that is to defend the trust against possible
       adverse consequences arising out of an IRS audit; or was done for improper reasons.
       I am left in real doubt whether there was a good reason for it, for the following
       reasons: (i) I have not understood the PFICs issue, and Mr Miller was unable
       coherently to explain it; (ii) the September 2011 amendment which excluded the US
       beneficiaries appears to have been drafted by Ord & Norman because of the PFICs
       issue, and one would have expected them to deal with the transfer at the same time if
       the Regency Trust were really a problem, whereas in fact the documents were
       according to Mr Miller later drafted by Liburd & Dash; (iii) Mr Dickson gave an
       account to the Nevis Court in which he referred to the PFICs issue as the reason for
       the September 2011 amendment but did not suggest that it was also the reason for the
       decanting, saying simply that “At the same time Sir Owen was anxious that Pacifico
       Holdings Ltd should be moved from the Regency Trust to the Corona Trust”, a
       statement that is impossible to reconcile with Mr Miller’s account and which, having
       seen Sir Owen give evidence, I find highly improbable; (iv) even though I have
       accepted that as a matter of law a trustee is not obliged to consult a settlor, it is a
       momentous step to remove $80m or so of value from a revocable trust where it is
       ultimately at the disposal of the settlor to an irrevocable trust, and one would have
       expected a trustee contemplating such a step (and a protector considering whether to
       consent to it) to have taken great care to inform the settlor with the benefit of
       professional advice why it was necessary to do it, and document that they had done
       so, but there is no suggestion this was done and even on Mr Miller’s account Sir
       Owen was informed of this significant step in an informal fashion; and (v) it is indeed
       striking that in all the increasingly acrimonious communications between Sir Owen
       and Messrs Miller and Dickson about the trust, they did not refer to the transfer at all,
       and that inevitably raises the suspicion that they did not do so because they wished to
       conceal it.

171.   On the other hand, I have not really understood why the decanting might have taken
       place if it was not done, as Mr Miller said, in the belief that it was safer from the point
       of view of a possible IRS audit. Ms Jones suggested that it was done to bolster
       Messrs Miller and Dickson’s own position. But this does not make much sense: the
       bulk of the assets were in the irrevocable Corona Trust in any event, and even without
       the decanting Messrs Miller and Dickson were in control of that structure, and able to
       pay themselves substantial fees, and the existence of the Regency Trust did not really
       threaten that. In the end it is the Claimants who allege that the transfer was carried
       out for an improper reason, and it is they who have to establish that. Mr Watson was
       neither under any obligation, nor realistically in a position, to establish the true
       position. I was ultimately left with very little material against which to assess Mr
       Miller’s assertion that the transfer was done for bona fide reasons: I heard no expert
       evidence on the PFICs issue, and no attempt was made to explore in evidence what
       contemporary advice Ord & Norman might have given Messrs Miller and Dickson.
       Nor do I have any evidence casting light on the reason for the Regency Trust having
       been set up on a revocable basis: it might be relevant for example whether the
       revocability was regarded as an important feature for Sir Owen, always likely to be
       used in due course, or as a longstop protection that would be very unlikely to be
       resorted to in practice. But the Claimants have throughout these proceedings
       steadfastly resisted any disclosure of the advice given on the establishment of the
       trusts in 2009, and I know nothing of the reasons why the trusts were structured in this
       way. In the circumstances, despite my real doubts, I have concluded that I do not
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 57 of 188




       have a solid enough basis to find it proved that the transfer was carried out for an
       improper reason or in breach of trust.

172.   The third of the three matters relied on by Ms Jones is that Sir Owen had a legitimate
       expectation of being consulted about investments. Up to and including Project Edsel,
       I do not think the facts are really in dispute: although the ultimate decision on
       investments was that of Messrs Miller and Dickson, in practice they acted more like
       advisers to Sir Owen who made the decisions. Thus, in relation to matters such as
       Red Mountain, and the proposal to invest in ground rents in 2011, Mr Miller said in
       evidence that they were all working closely together, everything seemed to be
       working fine, and as long as things were working out they weren’t going to make a
       big issue of the final decision coming from the trust; he said he admired Sir Owen and
       admired his input, he was the wealth creator and Mr Miller didn’t want to put up any
       unnecessary road blocks in his way as long as it didn’t get out of control. The same
       was true of Project Edsel where Sir Owen took advice from both Mr Dickson and Mr
       Miller but they deferred to his decision (“Await Papal response”) on whether to go
       ahead with Mr Watson’s proposed split of profits (paragraph 107 above); and Project
       Drive where they let Sir Owen make the decision. In relation to this period, Sir Owen
       not only expected to be consulted about investments, but expected Messrs Miller and
       Dickson to implement his decisions, which they consistently did.

173.   Matters admittedly became much more contentious after relations between them
       deteriorated: Mr Miller said the point where Sir Owen crossed the line and it became
       very difficult was when he instructed Mr Dickson to transfer A$25m to his personal
       account, which was on 18 February 2012 (paragraph 36 above). Thereafter Messrs
       Miller and Dickson took an increasingly formal position with Sir Owen (Mr Miller
       referred to the letters they wrote as “military”), ultimately excluding him altogether
       from the decision on investment in Project Spartan. But for Project Edsel, I accept
       that Sir Owen had a legitimate expectation of consultation over the investments made
       by the trust. Mr McCaughran said that did not give him an interest sufficient to found
       a fiduciary duty. It did not of course mean that he had a beneficial interest in the trust
       assets, but for reasons already given I do not accept that that is necessary. And he did
       in my judgment have a real interest in the investment of the trust assets because he
       had an interest in the trust doing what he had established it to do, that is provide for
       the beneficiaries.

174.   I have dealt with these matters in the light of the significance which they assumed at
       trial but in the end they do not seem to me to affect the position. For the reasons I
       have given above I conclude that Mr Watson did not owe a fiduciary duty to Sir Owen
       or to Kea in relation to Project Edsel.

If Mr Watson owed a fiduciary duty was he in breach of it?

175.   If I am wrong about that, the next question is whether Mr Watson was in breach of
       any fiduciary duty that he owed. This is relatively straightforward. One of the duties
       of a fiduciary is not to make a secret profit from his position, and in order to avoid
       being in breach the fiduciary must show that he gave full and proper disclosure of the
       nature and extent of his interest and that thereafter his principal gave his fully
       informed consent. It is not sufficient simply to disclose the existence of some interest
       or to say something that would put the principal on inquiry; disclosure requirements
       are not confined to the nature of the fiduciary’s interest, but extend to disclosure of its
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 58 of 188




       extent, including the source and scale of the profit made from his position. See
       Novoship (UK) Ltd v Mikhaylyuk [2012] EWHC 3586 (Comm) at [82]-[83] per
       Christopher Clarke J and materials there cited (appealed but not on this point [2014]
       EWCA Civ 908), Gwembe Valley Development Co Ltd v Koshy (No 3) [2003] EWCA
       Civ 1048 at [65] per Mummery LJ.

176.   The only documented disclosure of Mr Watson’s interest before Project Edsel closed
       on 17 February 2012 was in his e- mail of 1 February in which he said that “we have a
       small stake in the management carry” (paragraph 109 above). That was plainly not
       full disclosure of the extent of his interest, as Mr Watson accepted. Mr Miller’s
       evidence in his written statement was that he had already concluded that Mr Watson
       had a participation of some sort in the management carry but his oral evidence was
       notably confused about this and I am not satisfied that he had; even on his own
       account he accepted that he and Mr Dickson did not really know what percentage of
       the management carry Mr Watson was going to get.

177.   Since Mr Watson (or more accurately Clearview) acquired the B interest on closure I
       do not think there is any doubt that this was acquired at a time when no fully informed
       consent had been obtained from Sir Owen or Kea, and that if Mr Watson owed
       fiduciary duties, the B interest was acquired in breach of them.

178.   It is true that more information about the B interest was later provided. Mr Gibson’s
       e-mail of 17 February 2012 (paragraph 119 above) refers to a discussion between him
       and Mr Miller, but his e- mail confirming the discussion contains no explanation of
       what the B interest is, and whatever was said I find that it was not a full explanation
       of the B interest, as I accept that if it had been Mr Miller would not have had to ask
       for one on 28 March.

179.   Mr Gibson did give some explanation of the B interest to Mr Miller on the telephone
       and by e-mail on 28 March 2012, and an explanation was again given to Mr Miller
       and Mr Maislish at the meeting at Fladgates’ offices on 29 March (paragraph 123
       above). Taking these explanations together, what they revealed was that the profits
       after repaying capital and interest would be split between investors and management
       (80/20 or 75/25, although these figures were no longer accurate), that the B interest
       represented a share of the management carry, and that it would flow through to
       Clearview alone. There is nothing however to suggest that any explanation was given
       of the amount of Mr Watson’s share, or indeed that it would go to Mr Watson, Mr
       Gibson referring in his e-mail to Nucopia, which was untrue but what he had been
       told to say by Mr Watson. By the time the long-form documentation was executed in
       September 2012, it is clear, as Ms Jones accepted, that Messrs Miller and Dickson
       knew that the B interest would be going to Clearview, but I accept her submission that
       there had still not been any disclosure of the size or value of the B interest, and that
       there is no evidence or even suggestion that the percentage of the total B interest
       taken by Clearview had been disclosed. In these circumstances I find that there had
       not, even by September 2012, been the full disclosure that would have been required
       if Mr Watson had owed a fiduciary duty.

180.   Mr McCaughran also relied on what happened in 2014 when the profits from Project
       Edsel were realised and Mr Munro gave approval to certain payments in respect of the
       B interest being made. That however does not seem to me to go so much to the
       question whether Project Edsel was entered into in breach of any fiduciary duty, but
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 59 of 188




       whether any claims in respect of Project Edsel have been lost by acquiescence or
       ratification, and it is more convenient to deal with it after I have considered the other
       ways in which the claims in respect of Project Edsel are put.

The Term Sheet

181.   I will consider next what is actually the third way in which the Claimants put their
       claims in respect of Project Edsel, which is that the Term Sheet provided for Kea to
       share in the B interest, and by giving up that right in the long-form agreements Mr
       Dickson acted in breach of his fiduciary duty to Kea, to the knowledge of Mr Watson.

182.   The starting point for this argument is the construction of the Project Edsel Term
       Sheet. The relevant provisions are set out in paragraph 113 above. Ms Jones relies on
       the first sentence under “Equity Arrangement”, namely that:

          “KIL will have an effective 50% participation in the net equity of CPIL post
           repayment of the Funding Arrangement.”

       In her submission this provision is straightforward to construe: it entitles Kea without
       qualification to a 50% interest in the equity of Copperstone, and hence, since
       Copperstone in fact acquired through Streamside a B interest in Atlantic 1, Kea was
       entitled to 50% of that as well. In other words “the net equity of CPIL” means the
       whole of Copperstone’s equity, not one class of Copperstone’s equity, there being
       nothing in the Term Sheet to support such a construction.

183.   Ms Jones said that the legal principles of contractual construction are well known; so
       they are, but I was helpfully taken by Mr McCaughran to the statement of principles
       by Lord Hodge in Wood v Capita Insurance Services Ltd [2017] UKSC 24 at [10]-
       [13]. These include his statement that textualism (a close examination of the relevant
       language in the contract) and contextualism (the factual background known to the
       parties, and the implications of rival constructions) are not conflicting paradigms but
       tools which can be used to ascertain the objective meaning of a contract; and his
       repeated statement that the quality of the drafting can affect the readiness of the Court
       to have regard to the wider context: see at [10] (“the court must … depending on the
       nature, formality and quality of drafting of the contract, give more or less weight to
       elements of the wider context”), [11] (“in striking a balance between the indications
       given by the language and the implications of the competing constructions the court
       must consider the quality of drafting of the clause”) and [13] (“The correct
       interpretation of other contracts may be achieved by a greater emphasis on the
       factual matrix, for example because of their informality, brevity or the absence of
       skilled professional assistance”).

184.   Mr McCaughran submitted that the reference to “net equity” is to be understood as a
       reference to profits from Project Edsel after repayment of loans, interest and the
       management carry.

185.   On this point I prefer Mr McCaughran’s submissions. The Term Sheet, which
       appears to have been drafted without professional assistance (initially by Mr Flay,
       with some input from Mr Leahy, neither of whom was a lawyer), is relatively brief
       and informal, and seems to me a paradigm case of a contract where the Court should
       give weight to the wider context, that is to the background matrix of fact known to the
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 60 of 188




       parties and the implications of the competing constructions. By its own terms it is not
       intended as a definitive and complete statement of the parties’ rights but as a brief
       summary of the key terms which the parties agree to address in long-form
       documentation: see the preamble, the reference under “Future Assurances” to the
       structure not yet being finalised, and the reference under “Other Terms” to other
       terms which were necessary or desirable being included. It does not itself seek to
       describe Project Edsel but refers under “Business Purpose” to “the documents
       attached to this document”; there is no evidence that any documents were in fact so
       attached, but that does not affect the fact that the provision shows that the Term Sheet
       itself contemplated that if one wanted to know about Project Edsel one would go
       outside the four corners of the document to other material which explained it. That
       too indicates that it is appropriate to look at the background material known to both
       parties.

186.   It was not disputed by Ms Jones that the background material which forms part of the
       matrix of fact admissible to construe the Term Sheet includes the investment
       discussion document. This had been sent by Mr Leahy to Mr Miller at the same time
       as the Term Sheet in draft, and explained the proposed terms of participation by Sir
       Owen’s vehicle in Project Edsel (paragrap h 102 above). The investment discussion
       document referred (twice) to the upside over the 8% interest being split 50/50
       between Sir Owen’s vehicle (OGV) and Mr Watson’s (EWV), but also made it clear
       that what was being shared was EWV’s share of the Equity Investor Returns, and that
       the Equity Investor Returns were subject to the performance fees payable to AAM or
       management carry. The worked example also demonstrated this. Reading the
       documents together there is no doubt that the provisions under “Equity Arrangement”
       in the Term Sheet were intended to implement this 50/50 split, and construed against
       this background I accept Mr McCaughran’s submission that what was intended to be
       split in this way was Copperstone’s interest in the returns payable to equity investors,
       not any part of the management carry. When therefore the second sentence under
       “Equity Arrangement” refers to payments only being made if Copperstone receives
       additional income or capital profits “from its participation in Project Edsel”, it seems
       to me that that is to be construed as referring to Copperstone’s participation as an
       equity investor in Project Edsel, as the discussion document makes clear that that is
       the participation which is proposed to be split 50/50. Now coming to the first
       sentence, it seems to me that Mr McCaughran is right that “effective 50%
       participation in the net equity” should be construed consistently with that so that it is
       limited to a 50% interest in Copperstone’s interest as an equity investor in Project
       Edsel, and hence in the profits payable to Copperstone after repayment of loans,
       interest and the management carry. That may not be the most natural interpretation of
       the language viewed in isolation, but viewed against the context that the Term Sheet
       was intended only to document in a brief and informal way the key terms offered for
       Kea’s participation in Project Edsel, and that the terms offered did not include any
       part of the management carry but were limited (after repayment of principal and
       interest) to a 50% share of the Equity Investor Returns arising from the equity
       investment, it would be anomalous to construe the Term Sheet as also giving Kea a
       right to any interest in the management carry simply because Mr Watson used
       Copperstone for that participation as well. That would be to give Kea a windfall that
       was never on offer and which it never expected to have.

187.   In those circumstances I find that Kea was not entitled by the Term Sheet to a 50%
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 61 of 188




       share in Copperstone’s B interest, and no question arises of Mr Dickson being in
       breach of his fiduciary duty to Kea in agreeing in the long- form documentation that
       the B interest should all go to Clearview and not be shared with Kea.

188.   I should add, although in my view it does not arise, that even if the Term Sheet as a
       matter of construction strictly entitled Kea to 50% of the whole of Copperstone,
       including its B interest, it is not obvious either that Mr Dickson would have been in
       breach of fiduciary duty in agreeing the long-form documentation in the terms he did,
       or that Mr Watson would have known that he was. Mr Dickson had the benefit of Mr
       Maislish’s advice, and there is no suggestion that he thought Mr Dickson was doing
       anything wrong. Moreover, the Term Sheet required the parties to use good faith
       endeavours to agree the long-form documentation, and in particular to agree the
       ultimate structure of the business; it also contemplated that the long-form
       documentation would include other necessary or desirable terms not included in the
       document. In those circumstances, I think it distinctly arguable that if the point had
       been taken, Mr Watson would have taken the view that all that had been offered to
       Kea was a share in the equity investor returns and not a share of the management
       carry, and that Kea’s good faith obligations required it to agree a structure for the
       business which respected that bargain, and hence to agree long-form documentation
       which included other terms required by Clearview such that Kea did not also share in
       the management carry. I need not decide if he would have been right about that, but it
       does suggest that even if I am wrong on the construction of the Term Sheet, it is far
       from obvious that Mr Dickson would have been giving up anything of value, or that
       Mr Watson would have known that he was.

The use of the £7,045

189.   The Claimants’ remaining way of putting their claim in relation to Project Edsel is
       that the £7,045 used to acquire the B interest was held on trust for Kea, such that it
       was a breach of trust for it to be used in this way, and that Kea is entitled to claim the
       B interest as a result.

190.   The basic facts are documented and not in disp ute. On 9 February 2012 Mr Dickson
       caused Kea to transfer £5.3m to Fladgates’ client account (paragraph 115 above). On
       16 February 2012 Mr Reuben transferred £1,901,506.81 from this account to K&L
       Gates’ account, of which £7,045 represented the amount required from Streamside as
       a subscription for its B interest (paragraph 117 above). On 17 February 2012 closure
       took place and K&L Gates used the £7,045 for this purpose (paragraph 118 above).
       On 21 February 2012 Mr Watson transferred £7,045 to Fladgates’ client account,
       thereby reimbursing the account for the £7,045 that had been used at closure
       (paragraph 121 above).

191.   It is striking that what this argument amounts to in practice is that because Mr Watson
       was 4 days late in paying £7,045 into the structure, something that caused no
       prejudice to anyone, Kea claims that he is accountable to it for a sum of well over
       £4m. Ms Jones submitted, and I accept (see below), that what is in issue in this claim
       is not the exercise of a discretion by the Court but a question of property rights, and
       that I am not concerned with whether the remedy is disproportionate to the wrong she
       complains of, but I will not conceal my view that at first blush the claimed result does
       not seem a particularly just response to the facts, and in those circumstances it needs
       to be analysed with some care.
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 62 of 188




192.   On the facts it is not disputed that the £7,045 used to subscribe for Streamside’s B
       interest came from the £5.3m provided by Kea. Mr Watson’s Defence refers to the
       fact that he had previously (through Cullen) paid more than £107,000 in due diligence
       costs for Project Edsel, the benefit of which was taken by Copperstone, which is
       confirmed by a cash analysis of the Edsel monies; but it is not suggested that any of
       this money was still available at the time of closing and it is admitted that the £7,045
       that was paid by Fladgates on 17 February 2012 was paid out of the monies held on
       their client account, and that those were the monies which had been paid into that
       account by Kea.

193.   The next question is how the £5.3m was held by Fladgates when they received it on 9
       February. Fladgates clearly held the money on trust, as is accepted, but the question
       is for whom and on what terms? Ms Jones’ primary submission is that the money was
       held by Fladgates on trust for Kea; Mr McCaughran’s that it was held on trust for
       Copperstone, Kea having advanced the £5.3m to Copperstone by way of loan.

194.   No-one seems to have given any particular thought to this at the time, and nothing in
       the documentary record spells out expressly how Fladgates was holding the money.
       So far as the documents are concerned, all that they show is that after Sir Owen had
       agreed to proceed and asked Mr Miller to expedite matters, Mr Gibson (i) asked Mr
       Miller to have the Term Sheet signed, which Mr Dickson did on 7 February; and
       (ii) told Mr Miller that Mr Reuben had requested that the funds be in his account by 9
       February, which Mr Dickson arranged (paragraphs 111, 112 and 115 above). There
       they sat until Mr Reuben transferred the £1.9m to K&L Gates on 16 February; at that
       date although Mr Dickson had signed the Term Sheet on behalf of Kea, Novatrust had
       not done so.

195.   The first step in Mr McCaughran’s argument is that when Kea transferred the money
       to Fladgates, Fladgates was holding the money for Copperstone, not for Kea. He
       referred to an e- mail exchange much later (in February 2014) in which Mr Gibson
       asked Mr Reuben to confirm that the funds were held for Copperstone and not for
       Clearview, and Mr Reuben replied:

          “I confirm the funds were held for Copperstone. As the note mentions, the funds
           were from Kea and Clearview for their respective investments in Copperstone.”

       (The reference to “the note” is to a statement of movement of funds which Mr
       Reuben had sent to Ms Huggett in March 2012 (and Mr Gibson had sent to Mr Miller,
       also in March 2012): this showed receipts (£5.3m from Kea, £530,000 and £7,045
       from Clearview) and payments (£1,901,546.81 completion monies paid to K&L Gates
       and £80,000 for Fladgates’ fees) but did not give the dates of the respective receipts
       and payments.) I do not think Mr Reuben’s confirmation in 2014 takes matters much
       further, as what he was asked to confirm was that the money was held for
       Copperstone rather than Clearview, and he was not asked the question precisely when
       and how he thought that Kea’s money became Copperstone’s.

196.   I will defer the question for the moment of who Fladgates was holding the money for
       on 9 February, as it seems to me that a more significant question is whether, as Mr
       McCaughran submitted, Kea had thereby loaned the money to Copperstone on
       unrestricted terms, such that it was Copperstone’s money to do what it liked with.
       There are two significant difficulties with this analysis. The first is that on 9 February
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 63 of 188




       it is difficult to see that any loan had been agreed. It is true that the Project Edsel
       Term Sheet provided under “Funding Arrangement” that Kea would provide funding
       to Copperstone equal to 20% of the total transaction equity, currently anticipated at
       £5.3m. But Project Edsel had not yet closed so it would be surprising if the payment
       by Kea to Fladgates was the completion of the loan contemplated in the Term Sheet;
       it looks much more like a payment of money in advance in anticipation of a loan. As
       a matter of general principle if A pays money to B in anticipation of a particular
       transaction, I would have thought the normal inference would be that B could use the
       money for that transaction if and when it went ahead, but could not use it for any
       other purpose, and if the transaction did not go ahead would have to return it to A.

197.   The second difficulty with the suggestion that Kea’s payment of £5.3m was a loan to
       Copperstone on unrestricted terms is the evidence of Mr Miller. In his witness
       statement he said that Kea advanced £5.3m to Copperstone by transferring it to be
       held on behalf of Copperstone, but when asked in cross-examination what he meant
       by that gave the following answers:

          “A. My Lord, I meant that Fladgate would be handling the escrow instructions to
              further invest or to further place those monies in the investment vehicles.

           Q. Right, so you regarded it as an escrow account?

           A. Er ‐ ‐

           Q. You use the word “escrow” throughout the rest of your ‐ ‐

           A. Yes, I noticed that they had used that word. I believe they would have had a
              client escrow account.

           Q. What do you mean they used that word?

           A. In correspondence I had seen that word used in the Fladgate correspondence.

           Q. Right. Now, you see paragraph 97 has been drafted to make it look as if you
              were saying you were intending to transfer property in the money to
              Copperstone at the point where you transferred it to Fladgate, but that’s not
              right, is it?

           A. No, we were just looking to get our funds into the project on time.

           Q. Yes, so you sent it to Fladgates on the basis that they would use it for the
              purpose of the termsheet that you had signed ‐ ‐

           A. Yes.

           Q. ‐ ‐ and if the transaction fell through for some reason that they would give it
              back to you?

           A. That’s correct.”

       Mr Miller’s reference to the word “escrow” being used in the Fladgates
       correspondence is not supported by any of the documents I have seen, but this
       evidence demonstrates that Mr Miller’s understanding was precisely what I have
       suggested above would be the normal inference in the case of a payment by A to B in
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 64 of 188




       anticipation of an intended transaction, namely that the monies were not being
       advanced to Copperstone to do what they liked with, but were being paid to Fladgates
       for the specific purpose of being used for the purposes of Project Edsel, and if not
       used for that purpose were to be returned to Kea. Mr Miller’s own understanding is
       not of course determinative of the terms on which the money was paid, but there was
       no evidence from Mr Dickson or Mr Reuben to suggest that their understanding was
       any different.

198.   In those circumstances I find that when Kea paid the £5.3m to Fladgates on 9
       February, this was not a loan to Copperstone to do what it liked with, but was a
       payment by Kea on terms that Fladgates could use it for the sole purpose of
       completing the investment of Kea’s funds in Project Edsel, and otherwise would have
       to return it to Kea.

199.   As Ms Jones submitted, that in my judgment gave rise to a Quistclose trust (see
       Barclays Bank Ltd v Quistclose Investments Ltd [1970] AC 567). There was no
       dispute as to the principles applicable to such a trust and I was not addressed on them,
       Mr McCaughran accepting that they were as stated by Lord Millett in Twinsectra Ltd
       v Yardley [2002] UKHL 12 AC at [100]. Lord Millett’s analysis is that such a trust
       arises where A pays money to B for a particular purpose, B is not free to apply it for
       any other purpose, and B has to return it if for any reason the purpose cannot be
       carried out (see at [99]), the effect being that B holds the money on resulting trust for
       A, subject to B’s power (or in some cases duty) to apply the money for the particular
       purpose. On my analysis, that precisely describes the position of the payment of the
       £5.3m by Kea to Fladgates on 9 February. I do not think it matters for this purpose
       whether B is regarded as Fladgates (so that Fladgates was trustee for Kea subject to a
       power to use the money for Project Edsel), or B is regarded as Copperstone (so that
       Fladgates held the money for Copperstone who in turn held it for Kea subject to such
       a power), although I think the former is probably the better analysis. On either view
       the money was held on trust for Kea subject to the power of Fladgates or Copperstone
       to use it for a particular purpose, and if used for any other purpose that would be a
       breach of trust.

200.   But that is not the end of the analysis. The next question is whether the use of £7,045
       to acquire the B interest was a breach of trust or not. That requires a more precise
       identification of the purposes for which Fladgates / Copperstone held the money. Ms
       Jones says that the purpose for which the money was held was to cause it to be
       applied to Project Edsel in accordance with the Project Edsel Term Sheet. So far I
       agree with her, and this is supported by Mr Miller’s evidence of his understanding.
       She then says that this in effect was to invest in a 50/50 joint venture, and was able to
       refer to an answer from Mr Watson that the £5.3m would be used to buy Kea’s A
       interest in the transaction. As such she says it cannot have been a proper use of the
       money to use it to acquire a B interest for Mr Watson.

201.   Mr McCaughran however says that what the Term Sheet provided for was a loan of
       £5.3m from Kea to Copperstone. That would then become Copperstone’s money.
       Copperstone would be under a contractual obligation to deliver the investment returns
       set out in the Term Sheet, and no doubt it was expected that in order to do that the
       money received would be applied as an investment through Streamside in the Atlantic
       1 partnership; but that did indeed happen in due course.
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 65 of 188




202.   I propose to address this by assuming first, contrary to the facts, that the Term Sheet
       had been signed by Novatrust by closure of Project Edsel on 17 February. On that
       hypothesis, Kea would have been contractually obliged (to Clearview) to provide
       funding of £5.3m to Copperstone. (I leave aside the fact that the Term Sheet
       envisaged that Kea would be funded as to 10% of this (£530,000) by Clearview; this
       aspect of the arrangements had changed but I do not think it affects the analysis, as
       Messrs Miller and Dickson understood that Kea was providing £5.3m in the first
       instance and £530,000 would be repaid later). When therefore, as Mr Miller agreed in
       evidence, the £5.3m was sent to Fladgates “on the basis that they would use it for the
       purpose of the termsheet you had signed”, that would mean that on closure of Project
       Edsel Fladgates was authorised to advance the £5.3m to Copperstone in fulfilment of
       Kea’s obligation to provide funding to Copperstone. It is true that Copperstone was
       not a party to the Term Sheet and so not contractually obliged to accept the advance;
       but I see no difficulty in finding that Copperstone did accept the advance on the terms
       of the Term Sheet: apart from anything else, Fladgates, who were Copperstone’s
       solicitors, sent c. £1.9m to K&L Gates on 16 February and released it to them on 17
       February as a payment on behalf of Streamside, which they could only do if
       Copperstone had accepted the money and advanced it to Streamside. Certainly by
       mid-April 2012 when Mr Reuben agreed to transfer the remaining balance to
       Copperstone’s own bank account (paragraph 121 above), he must have regarded
       Fladgates as holding it for Copperstone (and hence the loan from Kea to Copperstone
       as having been made), but there is no trace in the documentary record of there having
       been any event, or discussion, after 17 February which could be pointed to as the
       occasion on which Kea agreed that the loan should be completed. That tends to
       support the analysis that Kea was regarded as having authorised Fladgates to complete
       the loan on closure of Project Edsel on 17 February.

203.   Does it make a difference that on 17 February Novatrust had not signed the Term
       Sheet? In my judgment it does not. What this means is that Kea could have refused
       to allow completion to happen until it had received back the signed Term Sheet, and if
       Mr Dickson and Mr Miller had been acting with due caution, they no doubt should
       have insisted on this, and refused to permit Fladgates to use the £5.3m until the Term
       Sheet was contractually binding on Clearview. In fact they were content to allow
       Fladgates to close Project Edsel without this, presumably in the expectation that the
       Term Sheet would be signed in due course. That is an indication of the rather casual
       way they dealt with millions of pounds of trust money, and by permitting Fladgates to
       close Project Edsel before the Term Sheet was signed they were no doubt running a
       risk which could have led to some difficult questions for them if Novatrust had not in
       the event signed. But I do not think it changes the analysis of what happened on 17
       February: Kea had authorised Fladgates to use the £5.3m for Project Edsel on the
       terms set out in the Term Sheet, and had thereby authorised Fladgates to provide it as
       funding to Copperstone.

204.   In my judgment therefore on 17 February the £5.3m was advanced by Kea to
       Copperstone on the terms set out in the Term Sheet. Ms Jones pointed out that the
       Term Sheet provided for the funding to be secured over Copperstone’s shares and that
       this had not happened; but this is in my view another example of Messrs Miller and
       Dickson allowing Kea’s money to be paid away without having first secured all the
       rights they should have done. It does not mean they did not authorise Fladgates to
       advance the money to Copperstone on closure.
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 66 of 188




205.   As I understood it Ms Jones accepted in closing submissions that if the £5.3m was
       loaned to Copperstone it would be Copperstone’s money and that would be different
       (because it would not be held on trust for Kea). That seems to me to be right, but I
       should explain why I take that view. The question is whether Copperstone was
       obliged to use the £5.3m in any particular way once it had received it under the Term
       Sheet. There is no conceptual difficulty in a loan and a Quistclose trust subsisting
       together: that was the position in Quistclose itself. But where A lends money to B,
       even for a particular purpose, it normally becomes B’s money beneficially and B does
       not hold it on trust for A. In the present case the Term Sheet certainly envisaged that
       Copperstone would participate in Project Edsel: see the reference to “its participation
       in Project Edsel”, and to the Funding Arrangement only becoming repayable as
       Copperstone “receives income or capital profits from Project Edsel”; the same is also
       clear from the investment discussion document, which I have already said is
       admissible to understand the Term Sheet. And since Copperstone had no other funds,
       I have no hesitation in concluding that it was envisaged that Copperstone would use
       the £5.3m to invest in Project Edsel, that is by advancing the funds to Streamside,
       which would then contribute them as A partner in Atlantic 1. That was the whole
       purpose of Kea advancing the money. But it is a curiosity that although there is
       evidence that HW wanted Mr Watson to put in all his money upfront, Streamside was
       not in fact obliged under the terms of Atlantic 1’s partnership deed to put all its
       money into Atlantic 1 at closing, but only some £1.89m (paragraph 118 above). That
       means that Copperstone did not need to invest the entirety of the £5.3m immediately,
       and did not do so. In those circumstances I do not see that Copperstone was obliged
       to keep the balance of the £5.3m intact for future investment by Streamside in
       Atlantic 1, so long as it was in a position to invest when called on to do so. To put it
       another way, I do not see that Copperstone was in breach of any trust in favour of Kea
       by lending (as in effect it did) £7,045 to Mr Watson for 4 days.

206.   For those reasons in my judgment the breach of trust claim is not made out. But even
       if I had held that the £7,045 was held on trust for Kea, I have some doubt whether it
       would have followed that Kea could claim the entirety of the profits made from the B
       interest. I accept that if the £7,045 had been held on trust for Kea, it would have been
       a breach of trust for Copperstone to use it to acquire the B interest, as Kea never gave
       authority for it to be used for that purpose. Indeed Mr Miller was asked in evidence
       about a statement in his witness statement to the effect that he and Mr Dickson knew
       in advance that the monies used to close the deal would be monies transferred from
       Kea to Fladgates as Mr Watson’s vehicle was having problems in finalising its
       funding, as follows:

          “Q. …I just want to check that you are not suggesting there that you thought that
              Kea was paying for Mr Watson to make a payment in respect of his share in the
              management carry, whatever that was; you thought you were paying his share in
              the investment?

           A. It is related to the investment.”

207.   I also accept that if a trustee wrongfully misappropriates trust property and uses it to
       acquire an asset for his own benefit, the beneficiary is entitled to claim the beneficial
       ownership of the asset (or its proceeds), or at his option to make a personal claim
       against the trustee for breach of trust and enforce an equitable lien on the asset or
       proceeds to secure restoration of the trust fund: Foskett v McKeown [2001] 1 AC 102
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 67 of 188




       at 130A per Lord Millett. The right of the beneficiary to claim the asset in this way is
       the vindication of a property right, not a claim in unjust enrichment; it is not a matter
       of discretion, nor does the claim depend on whether it is fair, just and reasonable; it is
       a case of “hard-nosed property rights”: ibid at 109C per Lord Browne-Willkinson,
       115G per Lord Hoffmann, and 127F per Lord Millett. It does not matter if the
       vindication of this property right gives the beneficiary a windfall: see the example
       given by Lord Millett at 134F of the trustee using the trust money to buy a winning
       lottery ticket, the proceeds of which can be claimed by the beneficiary.

208.   Ms Jones says that on this simple analysis the use of the £7,045 to acquire Mr
       Watson’s B interest entitles Kea to claim the proceeds of that interest. But there are
       nevertheless two reasons which cause me to have some doubt if this is right. First the
       simple case posited by Lord Millett at 130A assumes that the trust money is used
       exclusively to acquire the asset; he goes on to consider the more complex questions
       which arise where the trustee acquires the asset partly with trust money and partly
       with his own, in which case the beneficiary and trustee share the asset proportionately
       to their contributions. Ms Jones’ argument assumes in effect that the £7,045 was used
       exclusively to acquire the B interest. It is true that this is the only cash contribution
       that Mr Watson (or more precisely Streamside) was obliged to make as B partner, but
       to regard this as the means by which he acquired the B interest seems to me to ignore
       the fact that he had negotiated for and obtained his share in the management carry
       long before (see paragraph 148 above). The reality is that he did not acquire the B
       interest for the sum of £7,045, a relatively nominal sum; he acquired the B interest (or
       perhaps more accurately the right to complete the acquisition of the B interest for
       £7,045) by virtue of the fact that Messrs Astor and Aumonier had agreed to share the
       management carry equally with him. They did this for reasons that do not matter, but
       were probably because of his ability to introduce them to sources of capital; they did
       not do it because he had agreed to contribute £7,045. It seems to me rather doubtful
       in those circumstances if it would be right to regard the £7,045 as having been used
       exclusively to acquire the B interest; a better analysis might be that Mr Watson had
       already in effect acquired the right to the B interest, and the payment of £7,045 did no
       more than increase the value of that right by that amount. That might give Kea no
       more than a right to a lien on the asset to secure repayment of the £7,045, and since
       the £7,045 was repaid almost immediately the lien would be discharged.

209.   The second doubt I have is a different one and is this. This is not a case where a
       trustee uses trust money to acquire an asset for himself and then simply keeps the
       asset without accounting to the fund; it is a case where four days after the £7,045 was
       used to complete the acquisition of the B interest, Mr Watson restored the £7,045 to
       the fund. I was referred to a statement in Lewin on Trusts (19th edn, 2015) that:

          “if the trustee purchases assets for his own benefit wholly or partly out of trust
           money, and the assets increase in value, the trustee cannot free the assets from the
           beneficiary’s claim to beneficial ownership or a proportionate share in them by
           restoring the trust money wrongly applied in their purchase after the purchase has
           been made and the assets increase in value.”

       That is supported by a decision of the High Court of Australia, Scott v Scott (1962)
       109 CLR 649, a case where a trustee mixed £1,014 of trust money with his own and
       bought a property for £1,700 which had increased in value by the time of the action to
       nearly £5,450. It was held that the trustee could not avoid accounting for a
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 68 of 188




       proportionate share of the profits by repaying the £1,014 to the trust fund. That seems
       plainly right. But it can be seen that that is very different from the proposition that the
       trustee could not have made good his breach of trust by accounting for the £1,014 four
       days after the misappropriation and at a time when the house had not increased in
       value at all. There is some indication that the High Court thought he would have been
       able to do this (at para 12):

          “Clearly enough the estate was entitled as against W. H. Scott to seek an order for
           sale to enforce its lien and upon any such sale the profit would have been realized. It
           is true, no doubt, that if the property had not increased in value the trustee, in his
           lifetime, might have chosen to avoid a sale by repayment of the amount for which
           the lien subsisted. But no such choice can be said to have been open to him in this
           case for he could not be allowed to escape his liability to account merely by
           repayment of the amount of trust moneys misapplied.”

       In these circumstances it seems to me distinctly arguable that if there was a breach of
       trust Mr Watson effectively accounted for the breach by repaying £7,045 to the
       Fladgates account four days later, a time at which the B interest cannot be supposed to
       have increased in value since he acquired it. And it could perhaps be said that that
       would more closely reflect the nature of the breach of trust which (assuming there was
       one at all) did not consist of misappropriating £7,045 and pocketing it, but of the
       unauthorised borrowing of £7,045 from the fund for 4 days. That is undoubtedly
       something a trustee should not do, but if the trustee restores the fund (with interest
       where appropriate, although the interest payable here for four days would be truly de
       minimis) and has not at the time of restoration made any profit for himself, it is not
       obvious that even the strict rules of equity require any more.

210.   Having identified my doubts however I do not need to resolve them in the light of my
       conclusion that there was no breach of trust, and I do not propose to do so.

Affirmation

211.   Nor do I need to decide if Mr Watson has a defence of affirmation, or, as it is pleaded,
       that any breach of fiduciary duty or trust, or receipt of any profit or benefit by Mr
       Watson from the B interest, was “concurred in and/or acquiesced in and/or ratified
       by” Kea and Sir Owen. The factual basis for this defence is that in 2014
       Copperstone’s directors, which included Harlaw (acting by Mr Munro), approved a
       loan of the B interest profits to Clearview, and it is to be inferred that before doing so
       Mr Munro obtained the consent of Sir Owen (who was then a director of Kea) as he
       had said that he would.

212.   Ms Jones’ answer to this defence is that although Mr Munro checked that the payment
       of the proceeds of the B interest to Clearview was in line with documentation (being
       provided for in the Shareholders’ Agreement (paragraph 124 above)), neither he nor
       Sir Owen knew the facts giving rise to any of the causes of action. I think that is right
       but it is unnecessary to go into the details.

Conclusion on Project Edsel

213.   For the reasons I have given, in my judgment none of the claims in relation to Project
       Edsel succeed. Standing back from the detail, this does not strike me as an unjust
       conclusion. I accept that there would have been a claim had I found that Mr Watson
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 69 of 188




       was a fiduciary for Sir Owen or Kea, as there was no adequate disclosure of his
       interest; but on the footing that he was not a fiduciary, then this is a simple case of
       him offering Kea an opportunity to invest in Project Edsel on certain terms (which did
       not include any part of the management carry), which Kea accepted and which
       generated very substantial profits for Kea as Mr Watson had suggested it would.
       Neither the fact that Mr Watson himself was entitled to a share in the management
       carry, nor the fact that he used Copperstone for this purpose so that the long-form
       documentation was drafted in such a way as to deliver this to him, had any effect on
       Kea’s receipt of the profits that it was expecting to get. Nor did the way in which he
       concealed Kea’s participation from HW and Messrs Astor and Aumonier, nor the way
       in which £7,045 of money deriving from Kea was used. To have successfully claimed
       in addition either the whole or 50% of Mr Watson’s share of the management carry
       would have given Kea a bonus that it never bargained for. I do not find it surprising
       that those claims have not been established.

Facts – Project Spartan

214.   Project Spartan followed Project Edsel. It was a much more ambitious project,
       designed to persuade Sir Owen and his interests to invest in a wide range of property
       ventures (to be managed by Messrs Astor and Aumonier). As appears below, the
       general idea was that Mr Watson and Sir Owen’s interests would participate in a joint
       venture (in the event Spartan), Mr Watson contributing a number of things to the
       venture, and Sir Owen’s trust paying a cash sum in effect to participate; the trust
       would then invest significant capital in Spartan to enable it to exploit the various
       opportunities it had.

215.   The idea of Project Spartan was initially presented to Mr Miller on 29 March 2012,
       and to Sir Owen on his yacht on 1 April 2012. Sir Owen gave his go-ahead to the
       idea but was not involved either in any of the detailed negotiations or the ultimate
       decision to sign the contractual documents. These were all handled by Messrs Miller
       and Dickson, with the assistance of Mr Maislish. It is necessary to consider the whole
       period between the initial presentations and 24 July 2012 when Mr Dickson executed
       a number of agreements (“the July agreements”) on behalf of Kea, but it can be
       conveniently be divided into the following parts: (i) the background to the initial
       presentations; (ii) the initial presentations on 29 March and 1 April 2012; (iii) the
       period after the presentations down to 28 May 2012; (iv) Mr Leahy’s e- mail to Mr
       Dickson of 28 May 2012 when he told him the project would have to be restructured;
       (v) the period from then until 7 June 2012 when Mr Dickson signed the Term Sheets
       for Project Spartan; and (vi) the period between then and 24 July 2012 when the July
       agreements were signed. The Claimants rely on fraudulent misrepresentations at
       various stages during these periods; these have to be considered one by one, but it is
       also necessary to stand back at the end of the exercise and consider the overall picture.
       The Claimants’ essential claim is to set aside the July agreeme nts, either as having
       been procured by deceit, or as having been entered into by Mr Dickson in breach of
       his fiduciary duties, not being in the best interests of Kea and the Corona Trust, or as
       having been procured by breaches by Mr Watson of fiduciary duties that he is said to
       have owed to Sir Owen or Kea, or by inducements offered to Messrs Miller and
       Dickson. Mr Watson was not a party to the July agreements, and they have now in
       fact been set aside by agreement between the Claimants and Novatrust; but it is still
       necessary to consider whether the Claimants have established their right to set aside
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 70 of 188




       the July agreements because it affects the claims against Mr Watson and the other
       remaining Defendants.

The background to the presentations of Project Spartan

216.   The background to the presentations was as follows. By the end of February 2012 Mr
       Idicula, who worked with Mr Leahy, had begun to put together a proposal which
       envisaged a new joint venture (JV) vehicle being put together to exploit real estate
       related opportunities, and identified three classes of project, namely ground rents,
       affordable housing and residential portfolios. Mr Watson’s position in relation to
       these three classes of assets was as follows:

       (1)            So far as ground rents are concerned, Mr Watson had an existing
              interest (through his vehicle Gaucin) in the ground rent portfolios held in
              Abacus. That entitled him to 50% of the equity, but subject to loans
              outstanding to Berryblue (Mr Richardson’s vehicle) which as at March 2012
              amounted to some £7.15m (“the Berryblue loan”). Mr Watson also had what
              he referred to as the LH Investment Right, that is the benefit of the covenant
              by Messrs Astor and Aumonier (in cl 24 of the LLP Agreement for Abacus 1)
              that they would not, while interested in the business and for 12 months
              thereafter, be interested in any other ground rent business without the consent
              of Berryblue and Gaucin (paragraph 75 above); as the terms of this clause
              make clear, this did not in fact confer any positive right to invest on Mr
              Watson, but was in the nature of a non-compete clause, and was held jointly
              with Mr Richardson.

       (2)            So far as affordable housing is concerned, Mr Watson had, through
              Ladoga, the Ladoga Investment Right conferred by the Ladoga JV Agreement
              (paragraph 91 above): this was a positive right to invest alongside HW in
              future investments in affordable housing. (The Claimants’ case is that the
              Ladoga Investment Right was in fact held on trust for them, having been
              acquired by using Kea’s money as part of Project Edsel, but it follows from
              my conclusions on Project Edsel that I have not accepted this part of their
              case).

       (3)            So far as residential property is concerned, Mr Astor had been
              discussing the possibility of a residential fund (also known as a REIT or real
              estate investment trust) with Mr Watson, saying in an e-mail of 21 February
              that its investment focus would be 3- fold – acquiring distressed fully let
              secondary portfolios, acquiring distressed assets and refurbishing, and
              acquiring discounted stock from housebuilders – but Mr Watson did not have
              any existing rights in respect of such a fund.

217.   Mr Leahy obtained some details from Mr Astor and by 9 March was able to send Mr
       Watson his thoughts with some preliminary numbers. This included the new JV
       vehicle acquiring the whole of the existing ground rent portfolio. Mr Leahy suggested
       buying out Mr Richardson’s interest (at a possible cost of £8m, based on a 23x
       multiple) and repaying the Berryblue loan (a further £7.15m), so that it would cost
       £15.15m to acquire the whole portfolio, but convincing Sir Owen that the equity in
       the portfolio was worth £20m (based on a 26x multiple). He also suggested Mr
       Watson and Sir Owen contributing to the JV on a 10%/90% basis, with profits, after
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 71 of 188




       repayment of the contributions and 10% preferred interest, being split 50/50. On his
       assumed figures that would give Sir Owen a return of 2.6x his money (an internal rate
       of return or IRR of 29.6%) but Mr Watson a return of 12x his money and an IRR of
       76.6%. It can be seen that the structure proposed by Mr Leahy with Sir Owen putting
       up 10% of the capital and the profits being split 50/50 was the same as had been used
       on Project Edsel: Mr Leahy commented that he thought this was probably a long shot
       and that it was hard to justify, but Sir Owen’s returns still looked attractive.

218.   Mr Leahy then contacted Mr Miller and arranged to meet him when he was in London
       on 29 March.

219.   During the remainder of March Mr Leahy considered how best to present the
       opportunity to Sir Owen and Mr Miller. By 16 March he had produced a draft
       powerpoint presentation on Project Spartan: this described it as a joint venture to be
       owned 50/50 by Mr Watson and Sir Owen, with Sir Owen investing £75m (in return
       for an 8% preferred return) and Mr Watson assigning various assets to Spartan, that is
       by contributing his interest in the Abacus ground rent business, arranging the
       purchase of the balance of Abacus, and assigning the LH Investment Right, the
       Ladoga Investment Right, x% ownership in Homeground and the right to seed fund a
       residential REIT and take [50%] of the ongoing management company. It also
       explained that the purchase of Abacus with its existing ground rent portfolio was
       integral to the long term strategy of Spartan; that a premium multiple would have to
       be applied, likely to be at least a [30]x multiple; that Abacus was currently owned
       50% by Mr Watson and 50% by another partner, referred to as “NR”, and that Mr
       Watson owed c. £7.2m to NR; and that it was proposed that Spartan acquire Abacus
       by buying out NR’s 50% at £15.3m (equivalent to a 30x multiple) and by Mr Watson
       contributing his 50% for the cost of the loan (£7.2m), thereby contributing his 50% at
       a 53% discount and meaning that Spartan would acquire Abacus for £22.5m. This
       version of the presentation would therefore (a) have made it clear that Spartan was not
       an existing business but a new venture to which Mr Watson would contribute the
       property rights he had, and (b) made explicit that Mr Watson owed his partner £7.2m
       which would be paid off. It is also noticeable that in contrast to the numbers used in
       Mr Leahy’s e- mail of 9 March, the 10% preferred return had reduced to 8%, and the
       26x multiple used to value the ground rents had increased to a 30x multiple.

220.   On 17 March Mr Leahy sent Mr Watson a slightly amended version of this
       presentation. It now included a “Highlights” section at the front which began;

          “Project Spartan (“Spartan”) is an opportunity in which Eric Watson (“EW”) will
           take a number of established property investments and partnerships and contribute
           these to a 50-50 joint venture with Owen Glenn (“OG”).”

       In his covering e- mail, Mr Leahy told Mr Watson that the presentation was based on
       the structure they last discussed, but:

          “if we are going down this route I think we probably have to have the presentation
           build up what you are contributing to the JV a little more than it currently does.”

       He also commented that in terms of real assets being contributed, Mr Watson was
       effectively contributing his 50% of Abacus for a discount of about £8.1m (ie the value
       of £15.3m less the Berryblue loan paid off at £7.2m), and that:
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 72 of 188



          “We could actually up the purchase value of Abacus even further – something to
           consider?”

       As this suggests the figure for the value of Abacus in this draft, based on a 30x
       multiple, was not based on any actual negotiations with Mr Richardson (it is admitted
       in Mr Watson’s Defence that there had been no such discussions), but was a figure
       intended to be put forward to persuade Sir Owen of the value of what Mr Watson was
       proposing to contribute to Spartan.

221.   On 23 March Mr Watson suggested to Mr Leahy that he forward the draft
       presentation to Sir Owen and Mr Miller, but Mr Leahy replied that he would rather
       that they spent a couple of hours on Monday (26 March) reviewing the current draft.
       On 26 March Mr Leahy produced a revised version, very similar to the previous but
       now valuing Abacus at a 35x multiple rather than 30x (thereby changing the price to
       be paid for NR’s 50% ownership to £20.2m, and the discount on Mr Watson’s
       contribution to 64%).

222.   But on 27 March there was a further version which contained significant changes.
       The “Highlights” section at the front now began:

          “Project Spartan (“Spartan”) is an established property investment opportunity,
           owned 50-50 between Eric Watson (“EW”) and another partner (“NR”), which is
           focused on building a substantial portfolio of UK and European property
           investments delivering superior risk-adjusted returns.”

       Instead of providing that Sir Owen would provide a £75m investment to Spartan, it
       now proposed that Sir Owen would buy out Mr Watson’s existing partner for £22.5m,
       and provide a £50m five-year loan note. It included statements that “Current
       discussions suggest” that NR’s 50% could be acquired for c. £22.5m, implying a
       valuation of £45m for Spartan; and that Spartan “is currently talking to a number of
       potential investors to provide a £50.0mn preferred note … to fund additional
       growth”. It also omitted any reference to the Berryblue loan.

223.   Mr Leahy produced a further version on 28 March. This was similar to the previous
       version but (i) now referred to Mr Watson’s partner as “PT” rather than as “NR”;
       (ii) instead of saying that Spartan was talking to a number of potential investors about
       the provision of a £50m note said that a £50m note had been presented to Spartan,
       with the provider having the right to acquire Spartan equity; (iii) in relation to the
       residential REIT reduced the ownership interest which Spartan would acquire by
       providing the seed funding from 50% to 33%; and made some other changes designed
       to increase the overall value of what was being presented.

The initial presentations to Mr Miller (29 March) and Sir Owen (1 April)

224.   A number of further versions of the powerpoint presentation were produced before Mr
       Leahy met Mr Miller on 29 March. The meeting was arranged for 12, and Mr Leahy
       and Mr Miller then met Mr Watson for lunch; in the afternoon Mr Miller went to see
       Mr Astor and his team. At his morning meeting Mr Leahy took Mr Miller through the
       presentation. Unsurprisingly Mr Leahy could not remember precisely which version
       he used when presenting to Mr Miller, but I accept that it is likely to be the one in the
       bundle at T20/2829; this incorporates a number of minor amendments suggested by
       Mr Vassilakos on the afternoon of 28 March, and appears to have been sent by Mr
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 73 of 188




       Leahy to Mr Idicula on the morning of 29 March at 10.57, not long before Mr Leahy’s
       meeting with Mr Miller. I will refer to it as “the 29 March Presentation”.

225.   It had been arranged that Mr Leahy and Mr Miller would both fly out that weekend to
       Nassau in the Bahamas to meet Sir Owen on his yacht so that Mr Leahy could present
       the project to him. On the evening of Friday 30 March Mr Miller asked Mr Leahy for
       soft copies of the presentation and of the model (a spreadsheet which modelled the
       returns); Mr Leahy sent them to him, and Mr Miller then forwarded the presentation
       to Sir Owen. This was a slightly amended version again, the main (but not only)
       changes being to remove references to Sir Owen by name, replacing them by
       references to “New Partner” (or “NP”). Sir Owen complained to Mr Miller that the
       presentation raised a host of questions and such ventures needed to come to his notice
       well before they were pushed to invest, adding:

             “What about my due diligence??

              Eric tells me yesterday this investment could be worth billions -- Someone should
              take the time and effort to explain and not slap it on me at the 11th hour That’s your
              job David”

       Mr Miller explained that the project was only presented to him on Thursday, and that
       having spent a couple of days with EW group and Will Astor group they reshaped the
       information and presentation so that it was readily understandable in advance of the
       meeting.

226.   Mr Leahy and Mr Miller arrived in Nassau on the evening of Saturday 31 March, and
       had a three- hour meeting with Sir Owen on his yacht on the morning of S unday 1
       April at which Mr Leahy presented Project Spartan to Sir Owen. For this purpose he
       used the same version of the presentation as had been forwarded to Sir Owen (which I
       accept is the one in the bundle at T20/2926), and which in the light of Mr Miller’s
       comments appears to have been a reworking carried out jointly by Mr Miller and Mr
       Leahy. I will refer to it as “the 1 April presentation”.

227.   The Claimants’ case is that the 1 April presentation contained a number of
       deliberately false statements, most of them also being present in the 29 March
       presentation.

228.   The Claimants rely first on a number of statements to the effect that Spartan was an
       existing business owned 50/50 by Mr Watson and his partner and that this business
       owned all the assets rights and opportunities identified in the presentation. The
       particular statements relied on are as follows:

       (1)               On page 2 of the 1 April presentation under the heading “Overview”
                 (also in the 29 March presentation under the heading “Highlights”):

                    “Project Spartan … is an established property investment opportunity, owned
                     50-50 between Eric Watson (“EW”) and an additional partner (“PT”)…”

       (2)              On page 4 of the 1 April presentation under the heading “What is in
                 Spartan” (also in the 29 March presentation under the heading “Strategy”):

                    “Spartan has a number of existing assets and opportunities…”
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 74 of 188




              That is then followed by a list of the existing assets and opportunities (a
              largely similar list, although not including the opportunity to seed the
              residential fund, was in the 29 March presentation). These include:

                  “Existing Ground rent portfolio…

                   Exclusive right to continue to work with Long Harbour Ltd on all future
                   ground rent portfolios…[ie the LH Investment Right]

                   …the right to participate in up to 20% of all equity … in all future
                   Affordable Housing projects… [ie the Ladoga Investment Right]

                   Opportunity to seed the first residential property fund and take share in the
                   Fund Management Company… [identified on page 25 as a 33% stake]

                   Homeground – (66% stake). LH and Spartan have invested heavily …”

       Those statements taken together are said to have amounted to a statement that all
       these assets and opportunities were jointly owned by Mr Watson and his existing
       partner through the business which they were said to own 50/50.

229.   Mr Watson naturally does not dispute the actual statements made in the presentations.
       Taken by themselves they do plainly indicate that Spartan was an existing business
       which (i) was owned 50/50 by Mr Watson and his partner and (ii) which owned a
       number of existing assets and opportunities. Mr Watson’s case however is that Mr
       Leahy orally explained both to Mr Miller on 29 March and to Sir Owen on 1 April
       that the presentation set out a vision for what it was intended Project Spartan would
       be and that the various assets and opportunities were held in different entities, thereby
       making it clear that Spartan was not at that date an established entity of any kind, but
       an investment opportunity (the word used on page 2 of the presentations).

230.   Mr McCaughran asked me to find that this was not only supported by the evidence
       but inherently likely. I am not so persuaded, for the following reasons:

       (1)            I do not find the use of the word “opportunity” on page 2 of any
              assistance on this question: on any view Sir Owen was being offered an
              opportunity to invest.

       (2)            The 29 March and 1 April presentations go to some trouble to refer to
              Spartan as something which already existed and had already done things, not
              just a vision of a future business. The reference on page 4 to “Spartan has a
              number of existing assets and opportunities” is not easily understood as a
              reference to what it will have, especially as (i) in the 1 April version this is
              made more explicit by the heading being changed from “Strategy” to “What
              is in Spartan?”; (ii) under “Existing Ground rent portfolio” it states
              “Acquired ˜£50mn of ground rent assets over the past 18 months” which is
              clearly a reference to an established business; (iii) under “Future Affordable
              Property” it says “Spartan has the right to participate…”; and (iv) under
              “HomeGround” it says that “LH and Spartan have invested heavily in IT and
              personnel …”. Similarly on page 17 under “Existing residential freehold
              portfolio” it says that “Spartan has consolidated 13,000 ground rents over the
              past 18 months” and gives an “Existing Portfolio snapshot”. This last page
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 75 of 188




          was not in the 29 March presentation. It must therefore have been added after
          Mr Leahy had explained the project to Mr Miller, as part of the redrafting that
          was carried out jointly by the two of them, which makes it unlikely that Mr
          Leahy explained that Spartan had not itself done anything over the past 18
          months.

    (3)            Moreover, the drafting history of the presentation shows that Mr Leahy
          initially drafted it as one where Spartan was presented as a new venture, to
          which Mr Watson would contribute various existing assets and opportunities.
          This was the case with the 16 March, 17 March and 26 March versions. These
          versions also explained that Spartan would acquire Abacus, by (i) buying out
          Mr Richardson’s 50% and (ii) Mr Watson contributing his 50% in return for
          Spartan paying off the Berryblue loan. The version of 27 March, which
          formed the basis of the 29 March and 1 April presentations, was noticeably
          different. Instead of referring to Spartan as an opportunity in which Mr
          Watson “will take a number of established property investments and
          partnerships and contribute these”, it now referred to Spartan as an
          “established property investment opportunity” and instead of listing the
          various assets and opportunities as ones which Mr Watson would assign to
          Spartan, listed them as existing assets and opportunities that Spartan had. It
          also deliberately omitted any reference to the Berryblue loan. Mr Watson
          admitted on the pleadings that on or about 27 March he and Mr Leahy decided
          to represent that he and Mr Richardson had equal interests in an existing
          business; and he confirmed this in oral evidence. Having gone to the trouble
          of rewriting the presentation in this way, it would seem prima facie surprising
          if Mr Leahy then proceeded to undo the effect of this change by explaining
          that Spartan was not an existing business at all.

    (4)            The statements to the effect that Spartan was an existing business
          owned 50% by an existing partner and which owned the various assets and
          rights listed were intimately connected with the statements to the effect that
          what Sir Owen (or NP) was being offered was the opportunity to buy out the
          existing partner at a price of £22.5m and become a 50% owner of the business
          in his place (see below). It would undermine the objective of persuading Sir
          Owen to do that if it were explained that Spartan did not yet exist and did not
          yet have any assets or rights.

    (5)           Mr Leahy’s evidence in his witness statement was to the effect that he
          explained to Mr Miller that the idea was to pull together a collection of
          opportunities that sat outside Abacus and put them into Spartan; and that he
          remembered saying that the rights listed were sitting in different places and
          would have to be brought together. He also said that he repeated the key
          issues discussed with Mr Miller when he met Sir Owen, and explained that
          after Mr Watson’s partner had been bought out, various assets and
          opportunities would be put into the new Spartan vehicle. And in oral evidence
          he repeated that things would be pulled together and that the assets all sat in
          different places. In relation to an issue like this (namely, what was said orally
          at a meeting more than 5 years before) witness evidence is necessarily of
          limited weight, but I will assume that Mr Leahy did explain that the rights
          were sitting in different places and would be all pulled together. Nevertheless
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 76 of 188




          I accept Ms Jones’ submission that this is not inconsistent with, and does not
          take away the force of, the representations that Spartan was a n existing
          business with existing assets which was owned 50% by Mr Watson’s partner.
          A business can be carried on through a number of different entities, and as Mr
          Leahy himself said in his witness statement it is inevitable that behind an
          investment proposal there will be a large amount of complex moving parts,
          and the purpose of the presentation was not to deal with the complexities of
          the structure but to present the fundamentals of the proposal in a simplified
          form. The fundamentals of the proposal that it presented were that Sir Owen
          should buy out Mr Watson’s existing 50% partner in a business which owned
          all the various rights and opportunities listed, and so replace him; and this is
          not affected by statements that the various rights and opportunities currently
          sit in different places and would all be pulled together into one place.

    (6)            This last point can be simply illustrated. After the presentation Mr
          Watson’s team started drafting a Term Sheet for Project Spartan. One of the
          drafts (dated 12 April) made it clear that what was envisaged was a new
          vehicle (to be called at that stage Spartan Real Estate Ltd or SREL and
          initially to be wholly owned by an EW entity), and that this new vehicle would
          acquire the relevant assets and rights, such as the rights to Abacus,
          shareholding in Homeground, the Ladoga Investment Right and the like. It
          provided that subject to due diligence and SREL successfully completing its
          acquisition of the required assets:

             “Kea has agreed to purchase a 50% shareholding in SREL from EW Entity
              on the basis described in this terms sheet.”

          On 16 April Mr Leahy circulated his comments on the draft which included
          Comment M2 against this provision as follows:

             “Can this be worded slightly clearer upfront that the cash is not going back to
              “EW Entity” but will be going to buy out an existing partnership in the Real
              Estate assets?”

          That shows that Mr Leahy saw nothing inconsistent between on the one hand
          Spartan being presented as a new vehicle which would be used to pull together
          a number of different assets which were currently sitting in different places,
          and on the other the cash that Kea was to contribute (the £22.5m) being used
          to buy out Mr Watson’s partner from an existing partnership in those assets.

    (7)           Any doubt as to what Mr Miller and Sir Owen in fact understood from
          the presentations is cleared up by their contemporaneous e-mails. When Mr
          Miller e- mailed the presentation to Sir Owen (that is on 30 March, after his
          meeting with Mr Leahy and after revising the presentation with him) he
          described the proposal as follows:

             “Spartan is a business owned 50% by EW interests and 50% by existing
              Partner. The suggested deal is for the New Partner to take out the existing
              Partner by investing PDS 22.5 mil in the business (business then pays out
              existing Partner) and for the New Partner to provide PDS 50 mil in
              financing (3 year term at 8%) for start up financing.”
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 77 of 188




              He also sent the same version of the presentation (on 31 March) to Mr
              Dickson (saying “Met with Eric Watson and his group and we came up with
              the attached revised presentation”) with an identically worded explanation.
              These e- mails make it clear that Mr Miller did indeed understand the
              opportunity that they were being offered as an opportunity to take out an
              existing partner who owned 50% of an existing business. As for Sir Owen, he
              e-mailed Mr Watson on 2 April saying:

                  “I have given my approval to proceed with the purchase of the existing
                   partners shares and the initial note for the PDS50m”

              It is apparent therefore that Sir Owen was also left with the impression that
              what was being proposed was the purchase of the existing interest of Mr
              Watson’s partner.

       (8)           I did not find Mr Miller’s evidence on this point reliable. His witness
              statement supported Mr Watson’s case but in oral evidence he readily
              accepted that the presentation showed what it appeared to show.

231.   I therefore find that the 1 April presentation (and the 29 March presentation) did
       represent that there was an existing business owned 50/50 by Mr Watson and his
       existing partner which owned the assets and opportunities listed (whether or not held
       through various different structures). That was untrue and known by Mr Leahy and
       Mr Watson to be untrue: the true position was that although Mr Richardson had a
       50% interest in Abacus, and equal rights with Mr Watson to the LH Investment Right
       and Homeground, he had no interest in the Ladoga Investment Right and had not been
       involved at all in discussions about affordable housing or the residential fund. There
       was some attempt to suggest that Mr Richardson could have caused difficulties with
       Long Harbour but Mr Watson said in oral evidence that his view and the advice he
       had at the time was that the agreement he had with Mr Richardson was more specific
       to ground rents than affordable so it was unlikely he would have any rights to
       affordable. Equally there is nothing to suggest he had any rights in relation to the
       residential fund.

232.   The Claimants rely next on representations that the £22.5m which Sir Owen and his
       interests would be required to pay was intended and expected to be invested in order
       to buy out Mr Watson’s existing partner and paid out to that partner’s vehicle, and
       that current discussions with Mr Watson’s existing partner suggested that his interest
       could be acquired for around £22.5m.

233.   The particular statements relied on are as follows:

       (1)            On page 3 of the 1 April presentation under the heading “New Partner
              Proposal” (also in the 29 March presentation under the heading “Owen Glenn
              (“OG”) Proposal”) a diagram showed an arrow from a box marked “NP
              Vehicle” (“OG Vehicle” on 29 March) to a box marked “Spartan” with the
              legend:

                  “£22.5mn equity invested in order to buy out PT”

       (2)           The same diagram in each case showed an arrow from the box marked
              Spartan to a box marked “PT Vehicle” with the legend:
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 78 of 188



                    “£22.5mn paid out”

       (3)              On page 9 of the 1 April presentation (and also of the 29 March
                 presentation):

                    “Current discussions suggest PT’s 50% can be acquired for ˜£22.5mn”

234.   Mr Watson again does not of course dispute the actual statements in the presentations
       but Mr McCaughran makes a number of points on his behalf. The first is that he and
       Mr Leahy did believe that it would cost £22.5m to buy out Mr Richardson, on the
       basis of paying £15m (actually £15.3m) for his 50% share of the Abacus portfolio and
       £7.5m (actually £7.2m) to repay the Berryblue loan. There is a substantial dispute as
       to whether they really thought it might cost this much or expected that it would be
       possible to buy out Mr Richardson for very much less (see below), but even if it were
       true that this is what they thought, I do not see that it would help Mr Watson. The
       statements in the presentation clearly indicated that the £22.5m was being put forward
       as the expected price of acquiring Mr Richardso n’s 50%: see in particular the
       statement on page 9 which expressly refers to “PT’s 50%” being acquired for
       £22.5m. That is also supported by the diagram on page 3 which in the box marked
       Spartan has the legend:

             “Current ownership: 50% EW; 50% PT

              Valuation: £45mn

              NP to buy out PT for £22.5mn resulting in a 50-50 JV with EW”

       the implication being that the £22.5m was an appropriate price to pay for half an
       interest in a business worth £45m. It is also supported by a statement in a cash flow
       break down on page 7 that refers to the £22.5m as:

             “Equity required to purchase 50%”

       It is similarly supported by a statement on page 9 that £22.5m represented a:

             “˜60% discount to the NPV value at a 10% discount”.

       When read with the other statements on that page, what this refers to is a net present
       value (NPV) of Spartan calculated by taking discounted cash flows, based on the three
       asset classes of ground rents, affordable housing and the residential fund. The NPV
       naturally depends on the discount rate selected, but at a 10% discount rate is shown as
       £118.4m, the reference being to the fact that £22.5m is at a c. 60% discount to the
       value of half this (£22.5m being 38% of £59.2m). If the true expectation was that Mr
       Watson would have to pay £15.3m to Mr Richardson to acquire his 50% interest in
       Abacus and £7.2m to repay the Berryblue loan, then the £7.2m would not be being
       used to acquire his 50% of anything, but to benefit Mr Watson by discharging his
       liability. There is not a hint of this in the presentation which had omitted any
       reference to the Berryblue loan. Both Mr Watson and Mr Leahy accepted that Mr
       Watson had deliberately decided to omit any reference to the Berryblue loan, although
       they said that was because it would complicate matters and weaken his negot iating
       position. The real reason in my judgment was that if it had been apparent that £7.2m
       of the £22.5m was being used to discharge the Berryblue loan, it would have shown
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 79 of 188




       that Mr Watson’s partner could be bought out of his 50% share for £15.3m, which
       would have exploded the idea that £22.5m was needed to acquire his 50%, or that the
       business which he was represented as owning 50% of was worth £45m.

235.   In fact I do not accept that Mr Watson and Mr Leahy genuinely thought it would cost
       £15.3m to buy out Mr Richardson, for the following reasons:

       (1)           In January 2012 Mr Astor was in discussions with a potential
              purchaser for the Abacus portfolio, M&G. Mr Richardson’s reaction was that
              “This has got to work, it just has to”, and when Mr Watson commented that it
              did not look as if it was, Mr Astor replied that it was a long process and you
              had to expect a few ups and downs, and that “Neil is just a bit fixated at the
              moment”. Mr Watson accepted in evidence, when shown this e- mail
              exchange, that he believed Mr Richardson would be a seller.

       (2)            Mr Leahy’s first thoughts on 9 March suggested buying out Mr
              Richardson at a 23x multiple which would cost £8m, but convincing Sir Owen
              that the portfolio was worth £20m at a 26x multiple (paragraph 217 above).
              Although the numbers were preliminary, it is noticeable that neither Mr Leahy
              nor Mr Watson suggested then that the true value of the portfolio was in fact
              more than £20m, and the 26x multiple was in fact itself more than Mr Astor
              was suggesting (see below).

       (3)            Mr Leahy’s first draft of the presentation on 16 March proposed
              buying out Mr Richardson at £15.3m (a 30x multiple), but this figure was not
              derived from any discussions with Mr Richardson as there had been none.
              Nor was it derived from any of Mr Leahy’s queries to Mr Astor. On 5 March
              when he was trying to get some “Big picture numbers” he had suggested to
              Mr Astor an assumption that ground rents could be bought at 19x multiple and
              sold at 30x multiple, but Mr Astor had replied on 6 March with assumptions of
              a gross cost of 20x and sales at 25x. On 8 March Mr Leahy had tried
              modelling with these figures and queried with Mr Astor that the returns looked
              too good, to which Mr Astor replied that the big questions included: “is the
              exit really there at 25x”.

       (4)            After the presentation to Sir Owen, Mr Watson and Mr Leahy brought
              in Mr Flay and Mr Bruce Armitage of Cullen in New Zealand to assist with
              documenting the deal. On 5 April Mr Flay asked Mr Leahy how the
              Berryblue loan was to be dealt with as part of the buyout of Mr Richardson,
              and what the current balance was. Mr Leahy replied that the loan was £5m
              and now around £7.2m with interest, and that it was “included in the £17mn
              we have estimated to take NR out of the deal”. Mr Watson’s immediate
              reaction was “That can’t be right” but very shortly afterwards he corrected
              himself as follows:

                 “Yes it can.

                  His 5m plus my 5m plus 2.2 pref plus his share of profit 5m = 17m+”

              In oral evidence Mr Watson said that this was the beginning of a negotiation
              with Mr Richardson, and a suggestion of how to approach him, but this is
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 80 of 188




                difficult to square with the statement that the £17m was what they had
                estimated to take him out of the deal. As Mr Watson’s break down indicates,
                the £17m equated to paying him £10m for his 50% share of the portfolio, not
                £15.3m.

       (5)              On 6 April Mr Armitage asked Mr Leahy if what he meant was that Sir
                Owen would acquire Mr Richardson’s interest in Abacus and the Berryblue
                loan so that Mr Watson would become indebted to Sir Owen. Mr Leahy’s
                response to Mr Armitage (copied to Mr Flay, Mr Watson and Mr Gibson) was
                as follows:

                    “Hi Bruce – sorry this is quite complicated! No OG doesn’t purchase the loan
                     but we are eliminating this loan as part of this transaction. So, the £22.5mn
                     will buy:

                     A) NR’s 50% ownership in the ground rent business

                     B) Will payback NR for the loan eric currently has outstanding to him.

                     C) The balance we need to use to buy out NR from his position in the
                        american apparel loan and use up the rest in fees etc. (Need to think
                        about this).

                     The real challenge with this is that although we want to pay back NR his
                     loan out of the funds from OG (hence eliminate [EW’s – it reads “OG’s”
                     but I accept this must be a mistake for “EW’s”] liability), this should be
                     irrelevant and separate to OG – we simply want him to see 22.5mn being
                     paid out to buy NR’s 50% share and we then use those proceeds to buy NR
                     out, clean up the Abacus loan and American apparel loan etc.”

                This e- mail is very revealing and confirms both that what Mr Watson and Mr
                Leahy wanted Sir Owen to see, and believe, was that the £22.5m was going to
                be used to buy Mr Richardson’s 50% share, and that the reality was that they
                expected to be able to buy his share at a good deal less than £15.3m so that
                they would not only have the money to pay off the Berryblue loan but a lso
                money left over for other matters, including “cleaning up” the so-called
                American Apparel loan (it being admitted by Mr Watson that this related to
                separate dealings between him and Mr Richardson).

       I find that Mr Watson and Mr Leahy did not think Mr Watson would need to use
       £15.3m to buy out Mr Richardson’s 50% share, and that they expected he could do so
       for significantly less, around £10m.

236.   Mr McCaughran also relied on evidence that Mr Watson and Mr Leahy made it clear
       that Mr Watson would handle the negotiations with Mr Richardson. The best
       contemporary evidence is in an e- mail from Mr Leahy to Mr Watson on 2 April with
       some “rough notes” on things that came from the meeting with Sir Owen. These
       included:

             “As mentioned previously, deal with NR is YOUR deal, he can’t know that OG is
              involved and said you and I would figure out how to structure this so NR doesn’t
              realise.”
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 81 of 188




       Sir Owen’s evidence was that Mr Leahy did say that he was not to be in touch with
       the partner and that Eric would deal with him. I accept therefore that Mr Leahy told
       Sir Owen that Mr Watson would deal with his partner so as not to alert him to Sir
       Owen’s involvement.

237.   Mr McCaughran said that it must follow that Sir Owen appreciated both that Mr
       Watson had not yet done a deal with his partner, and that he might end up paying
       more or less, but there had never been any suggestion that Sir Owen or Kea
       understood that Kea would get the benefit of any reduction in price negotiated by Mr
       Watson. This has become a key plank in Mr Watson’s defence, but I do not accept it.
       Sir Owen’s evidence was that Mr Leahy never said anything about Mr Watson doing
       a separate and different deal with his partner, and that he trusted him to do the best
       deal he could. Mr Leahy himself accepted in evidence that the reason he gave for Sir
       Owen not being in touch with Mr Watson’s existing partner was a precaution to get
       the best deal possible; and that if Mr Watson had done a deal it would have been for
       Spartan’s benefit (that is for both his and Sir Owen’s interests). In other words there
       is nothing to suggest that what Mr Leahy explained to Sir Owen was that if Mr
       Watson could do a better deal with Mr Richardson he would keep the balance for
       himself. Mr Leahy also at one point said that the concern was that if Mr Richardson
       had full insight into the proposal for Spartan, he would have wanted more money and
       the deal (that is the deal with Sir Owen) would have had to have been renegotiated: in
       other words he was neither accepting that Mr Watson would take the benefit of
       negotiating a lower figure with Mr Richardson, nor that he would bear the risk of
       having to pay a higher figure.

238.   In any event it does not affect the fact that the representation was that the £22.5m was
       expected to be the price required to buy out the partner’s 50% interest, and to be used
       for that purpose; and that was simply untrue even on Mr Watson’s and Mr Leahy’s
       case.

239.   Mr McCaughran also referred to Mr Miller’s e- mail to Mr Dickson of 31 March in
       which he forwarded the 1 April presentation and commented that:

          “If the total business is valued at PDS 45 mil and PDS 20 mil is recouped in year 2
           then the hypothetical goodwill in the business is about PDS 25 mil, of which your
           50% share would be PDS 12.5 mil.”

       (I do not need to consider if Mr Miller was right to refer to the “goodwill in the
       business”; as this illustrates, in the context of Project Spartan “goodwill” was used to
       refer to what Kea would be paying for over and above existing assets, and in effect
       consisted of the right to access the various other opportunities which were presented
       as part of the Spartan business.) Mr McCaughran said that that would obviously raise
       a question as to why all the goodwill payment was to be paid to the existing partner if
       it was known that the goodwill was made up of discounted cashflow values attributed
       to all three classes of investment (ground rents, affordable housing and residential),
       and that the existing partner did not own 50% of all the rights and opportunitie s to
       invest in those classes. He said that Mr Miller knew as at 1 April that not all the
       rights were jointly owned by Mr Watson and his existing partner as he knew that the
       Ladoga Investment Right was owned by Mr Watson and not his partner. I accept that
       the so-called goodwill was based on the £45m valuation which was itself based on
       discounted cashflows from all three asset classes; but I do not accept that Mr Miller
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 82 of 188




       understood at the time that Mr Watson’s partner had no rights in relation to the
       affordable housing. Admittedly in his witness statement he said that the right to
       participate alongside HW in affordable housing projects was a right which Mr Watson
       owned (rather than being jointly owned with his existing partner) but his oral
       evidence on this point was a good example of how different his actual recollection
       was from what he had put his name to in his witness statement. He first accepted that
       he understood that Spartan, a 50/50 business between Mr Watson and his partner, had
       the right to participate alongside HW; then that he took the presentation as it had been
       presented; and then when it was put to him that he did not know that Mr Watson
       himself owned one of the rights, namely the right to co-invest with HW, said:

             “Only because I didn’t really understand what the relationship was between Mr
              Watson and his existing partner. They were both operating out of offshore
              companies and structures, and to try and pin this down to this exact point, it was a
              grey area.”

240.   I therefore find that the 1 April presentation (and the 29 March presentation) did make
       the representation that the £22.5m which Sir Owen / Kea would be required to pay
       was intended and expected to be invested in order to buy out Mr Watson’s existing
       partner and paid out to that partner’s vehicle. For the reasons I have given that was
       untrue, and known to be untrue by Mr Watson and Mr Leahy; this would be so even if
       they did genuinely think it would cost £15.3m to acquire his interest in Abacus, but as
       set out above I do not accept that they did think this.

241.   As to the statement that “current discussions suggest” that the partner’s interest could
       be acquired for around £22.5m, Mr Leahy attempted to justify the statement in his
       witness statement by saying that it referred to discussions that Long Harbour was
       having with the market. That seems to me a strained interpretation. What was put to
       Mr Miller was that he presumably believed that there had been current discussions
       which suggested that the partner was willing to sell his 50% for about £22.5m. He
       accepted that and that does seem to me the natural meaning of the statement. As such
       it was untrue and known to be untrue by Mr Watson and Mr Leahy, as there had as
       yet been no discussions with Mr Richardson, as they both knew.

242.   The Claimants rely thirdly on representations as to the business plan assumptions and
       valuation, their central point being that the business plan and valuation set out in the 1
       April presentation was not an honest attempt to analyse and present the proposed
       business but a bad faith attempt to prop up an intended fraud with what looked like a
       supporting valuation.

243.   The specific representations relied on are as follows:

       (1)               Mr Watson and Mr Leahy believed that the assumptions underlying the
                 valuation of Spartan at £45m were justified.

                 This is admitted by Mr Watson in his Defence (although in general he does not
                 plead as to whether any representations were made as to Mr Leahy’s belief).

       (2)             The statement on page 9 of the 1 April presentation (and also in the 29
                 March presentation) that:

                     “The existing Ground Rent portfolio will likely be subject to a bond
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 83 of 188



              refinance in next 12 months at a ˜26x valuation, resulting in the release of
              ˜£20mn to the Spartan investors”

          This is relied on as a representation that Mr Leahy and Mr Watson believed
          that such a refinance would be possible, and expected such a refinance to take
          place; Mr Watson admits only that it was represented that there was a realistic
          prospect that it would take place. I do not think either is quite correct: the
          natural meaning of the statement is that Mr Leahy and Mr Watson believed
          that it was likely that such a refinance would take place, which is a more
          definite state of mind than a belief that there is a realistic prospect of doing so,
          but not so definite as an expectation that it would take place.

    (3)         The statement on page 17 of the 1 April presentation (not in the 29
          March presentation) that:

             “Current offers on the table to securitize cash flows into a bond at 25-28x
              multiple

              Proceeds will … deliver £20-23mn cash proceeds to Spartan partners”

          These statements are admitted in Mr Watson’s Defence.

    (4)          The statement on p 18 of the 1 April presentation (also in the 29 March
          presentation) that:

             “LH’s team can acquire and consolidate assets at ˜19x income and securitize
              the cash flows into a 60-year bond at 25-30x”

          This is relied on as a representation that Mr Leahy and Mr Watson believed
          this to be correct; Mr Watson does not admit this but admits a representa tion
          that it was justifiable to model the numbers on this basis. On this I prefer the
          Claimants’ case: the statement is not a statement of what might be possible but
          what Long Harbour is actually able to do, and in my view does include an
          implied representation that Mr Watson and Mr Leahy believed this to be
          something Long Harbour could do.

    (5)         The statement on page 2 of the 1 April presentation (not in the 29
          March presentation) that:

             “Affordable Housing:

              ► Execute on £450m of projects over next three years – substantial
                opportunity to increase this”

          and the statement on page 19 of the 1 April presentation (also in the 29 March
          presentation) under “Affordable Housing – asset overview” that:

             “Longer term opportunity to expand commitment from HW or build larger
              fund”

          These are relied on as representations that Mr Watson and Mr Leahy believed
          that there was a substantial opportunity to invest more than £450m in
          affordable housing over the next three years, and that there would be a longer
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 84 of 188




                 term opportunity after that. These are admitted in Mr Watson’s Defence.

       (6)             The statement on page 6 of the 1 April presentation (also in the 29
                 March presentation) in relation to the residential property fund that:

                    “Spartan will seed an initial acquisition with ˜£25mn of equity …”

                 and the statement on page 23 of the 1 April presentation (not in 29 March
                 presentation) under “Project Royal Key statistics”:

                    “►    Equity required of ˜£23-£25mn”

                 These are relied on as representations that Mr Watson and Mr Leahy believed
                 that the amount of equity required for Project Royal and to seed the proposed
                 residential fund would be £23-25m. Mr Watson points out in his Defence that
                 the first statement is not a statement of what equity was required but simply
                 what Spartan proposed to do; and that the second statement is on the same
                 page as a box referring to the Property Fund investment as a flexible structure
                 under which Spartan’s seed funding could either be provided by purchasing
                 Project Royal, or by simply seed funding the property fund with c. £25m of
                 equity. That is true but it does seem to me that implicit in the statements is a
                 representation that Mr Watson and Mr Leahy believed both that the equity
                 required for Project Royal was £23-£25m, and that the amount required to
                 seed fund the residential fund was £25m.

244.   As to whether these representations were false, I will start with representation (3).
       This is a representation of fact that there were current offers on the table to securitise
       at a 25-28x multiple. Mr Leahy was necessarily dependent on what he was told by
       Mr Astor in relation to this. So far as appears from the documentary record, he had
       been told of two potential counterparties, M&G and Axa; M&G were negotiating at a
       25x multiple but that was for the whole business not a securitisation. When Mr Leahy
       on 5 March suggested Axa were also offering that multiple for a securitisation, Mr
       Astor’s response was “Maybe, still working on it but ideally yes”. However on the
       afternoon of 30 March Mr Watson asked Mr Leahy to be sure that he fully understood
       the offers on the ground rents that Mr Astor had before departing, and Mr Astor
       confirmed to him (copied to Mr Watson) that the up-to-date position was that:

             “Basically Axa is a 50 yr bond at 22.5x exit but we keep reversion. M&G is 25x but
              we lose reversion.”

       There is no trace in the documentary record of Mr Leahy being told of any other offer
       on the table. The statement that there were current offers (in the plural) to securitise
       at 25-28x was therefore false: there was one offer to securitise at 22.5x, and one offer
       to buy the business at 25x. Mr Leahy accepted in cross-examination that the
       statement was probably inappropriate (and although he suggested in cross-
       examination that it would have been corrected in the meeting, it was admitted by Mr
       Watson in answer to a request for further information (an answer which was adopted
       by Mr Leahy) that Mr Leahy did not at his meeting with Sir Owen contradict or
       retract any of these statements). Mr Watson, after referring to the fact that this was a
       sales pitch, suggested that Mr Leahy’s view was that they could get those sort of
       prices, but this is not the same as offers being on the table, and he accep ted that that
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 85 of 188




       language was “very promotional”. In fact it was plainly untrue and known to Mr
       Watson and Mr Leahy to be untrue.

245.   Representations (2) and (4) are also concerned with securitisation of the ground rents.
       Representation (4) is a statement that Mr Leahy and Mr Watson believed that Long
       Harbour could securitise at 25-30x, and representation (2) that they believed it likely
       that a 60-year bond would be entered into at 26x. As Mr Leahy himself said in
       evidence, although he knew broadly about ground rents he wouldn’t have classified
       himself as a ground rent expert, and went to Mr Astor, who was expert, as the main
       source for accurate information; but none of Mr Astor’s e- mails gave any support for
       a securitisation at any higher than 25x. Mr Leahy said in evidence that Mr Astor was
       thought to be conservative, and Mr Watson thought he was undervaluing the asset; he
       (Mr Leahy) thought a range of 25-30x was reasonable, and hence picked 26 as being
       at the bottom of the range. It seems to me however that it was an exaggeration to say
       that Long Harbour “can … securitize … at 25-30x”; and also an exaggeration to say
       that it was “likely” that the portfolio would be subject to a bond refinance “at a ˜26x
       valuation”; both are rather more definite statements than the material available to Mr
       Leahy warranted, as he must have appreciated.

246.   I will take next representation (6), which includes a statement that the equity required
       for Project Royal was £23-£25m. Project Royal was the codename for the acquisition
       of an existing residential portfolio being offered by Savills. Mr Astor had initially
       told Mr Leahy that he estimated it could be acquired for £65m with 65% leverage but
       by 17 March, when Mr Leahy forwarded the then current draft of the presentation to
       Mr Watson, he explained:

          “On the REIT funding – Will has sent me a little more information on this existing
           portfolio but the equity needed is £35mn – this takes our capital needs a little too
           high and I don’t think it will generate a great return as the JV only gets the expected
           10% IRR on that money and is topped up with 50% of the REIT Mng.Co. I haven’t
           used these numbers in this presentation – just gone with a seed 25mn financing into
           REIT.”

       That makes it clear both that Mr Leahy knew that the equity req uired for Project
       Royal was £35m, and that he had deliberately chosen to state that £25m was required
       to make the returns look better. This was only an early draft but in the final 1 April
       presentation he kept a similar statement that the equity required for Project Royal was
       £23-£25m. In his evidence Mr Leahy made the points that the equity required for
       Project Royal might change, and in any event that Project Royal was only one
       possible way for Spartan to seed the fund; neither of these however justify the specific
       statement as to what equity was required for Project Royal. It was not suggested that
       there was any further information from Mr Astor that could justify that. That was
       therefore a false statement and known to Mr Leahy to be false, and Mr Watson had no
       reason to think it was true.

247.   Representation (5) concerns the size of the affordable housing opportunity. On 5
       March Mr Leahy had asked Mr Astor what net new equity would be needed and
       profits generated if one assumed 2 more deals were closed this year and 3 deals a year
       going forward for 10 years; Mr Astor’s response was:

          “Assume we spend £100 per annum for the next 3 years (we have already spent
           £80m this year)… This will only be a 3 year opportunity.”
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 86 of 188




       On 8 March Mr Leahy duly modelled the profits on affordable housing assuming
       £100m a year for 3 years only. Then on 28 March he e- mailed Mr Astor asking:

          “What scale you comfortable on the Affordable? Over and above Edsel, it is
           currently at 100mn of projects a year for three years (30mn of Hutch equity) – could
           we up that to 150mn or is that also not supportable?”

       Mr Astor replied “£150m is target” and Mr Leahy responded:

          “Ok, I will up that to an additional 150mn a year as opposed to 100mn – helps the
           numbers a bit.”

       That is the source of the £450m figure which appears in the 1 April presentation.
       There is however nothing from Mr Astor which suggests that there was a “substantial
       opportunity to increase this”; nor is there anything from Mr Astor about a “longer
       term opportunity”. Mr Leahy said in oral evidence that Mr Astor was talking about
       the specific right to co-invest with HW, but HW did not come into deals to deploy
       £50m or £100m, they had billions of capital to deploy and although HW may have
       made an initial commitment of a smaller amount, their expectation was that the
       opportunity would be huge; and even if HW had decided to pull out after 3 years,
       Spartan would continue to be able to work with Long Harbour to deploy significantly
       more capital into that space, and that it was perfec tly reasonable to suggest this
       opportunity. I have my doubts as to whether Mr Leahy was really justified in
       asserting this, but I am prepared to give him the benefit of the doubt, and assume that
       he did believe this, which means that this representation was not untrue.

248.   That leaves representation (1) which is that Mr Leahy and Mr Watson believed that
       the assumptions underlying the valuation at £45m were justified. These assumptions
       included the following: (on page 17) an assumption that the existing ground rent
       portfolio could be securitised into a bond at a 26x multiple (producing net proceeds of
       £20m); (on page 18) an assumption that future ground rents could be securitised into a
       bond at a 26x multiple; and (on page 26) that Spartan provide seed investment to the
       residential fund by acquiring Project Royal as an initial portfolio at a cost to Spartan
       of £25m and then selling it into the fund for £28m. Each of these assumptions feeds
       through into the cashflow which is used to generate the discounted cashflow figure of
       £45m as a valuation. Since I have already concluded that none of these three
       assumptions was justified (and that Mr Leahy must have appreciated that), I accept
       that the representation that Mr Leahy believed the assumptions to be justified must
       itself be false.

249.   Ms Jones also suggested to Mr Leahy that the £22.5m figure (and the £45m valuation)
       was simply the number which Mr Watson liked the look of. Mr Leahy denied this,
       giving a lengthy explanation that in an investment proposal like this, you are trying to
       figure out what the entry price should be, and that has to cater for two things. First it
       has to generate a good return for the incoming investor based on the forecast cash
       flows, and second it has to be large enough to take out any existing partners. You
       then put these two together, in an iterative process. In the present case the £45m
       figure achieved both these things: it achieved a sensible return for the incoming
       investor of around 30%, and it was also enough to buy out Mr Richardson. I accept
       his account of what he was trying to do and the two objectives he had, but I do not
       think this quite answers Ms Jones’ point. I have concluded above that Mr Watson and
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 87 of 188




       Mr Leahy did not genuinely think it would cost £22.5m to buy out Mr Richardson’s
       interests, but that it was a figure that it was hoped would generate enough to clean up
       other outstanding matters with him (the American Apparel loan). The £22.5m figure
       itself initially came from the 16 March version of the presentation where it was
       presented as the supposed cost of buying Mr Richardson’s half-share of Abacus
       (£15.3m) and the cost of paying off the Berryblue loan (£7.2m). When the
       presentation was revised on 26 March to present the transaction as simply buying out
       Mr Watson’s partner’s 50% interest, the price for doing so was put at £22.5m, and it
       seems probable that this was because Mr Watson did want the entry price to be this
       high so as to enable him to deal with Mr Richardson. Mr Leahy was I consider indeed
       trying to produce cashflows which could make this entry price look like one that
       produced a healthy return for an incoming investor. That was why for example he did
       not go with the £35m equity required for Project Royal, as it did not produce a large
       enough return. In other words I accept the submission that in essence Mr Leahy was
       trying to produce cashflows that could be used to justify the entry price of £22.5m that
       Mr Watson wanted, and that in doing so to some extent he used assumptions that
       could not be justified by the evidence he had had from Mr Astor, as he must have
       appreciated.

250.   Mr McCaughran had a further submission which was in effect that by the time Kea
       entered into the Spartan transaction in July 2012 Messrs Miller and Dickson knew the
       actual position and were not misled by, nor relying on, the 1 April presentation. I will
       have to look at that below, but even if that is right it does not affect my overall
       conclusion that the 1 April presentation was a thoroughly misleading and deceitful
       document. It presented Spartan as a collection of assets and opportunities owned
       jointly by Mr Watson and his partner in which the proposal was that Sir Owen’s
       interests invest £22.5m to step into the shoes of Mr Watson’s partner by acquiring his
       50% interest. The reality was that Mr Richardson was only interested in the ground
       rent business of Abacus and Homeground and had no interest or rights in relation to
       affordable housing or the proposed residential fund, and was only presented as a co-
       owner of everything to justify the entry price o f £22.5m, this being put forward as
       50% of what Spartan was worth, the valuation of £45m itself being bolstered by a
       number of unjustifiable statements. This was designed so that Sir Owen and his side
       would see £22.5m being paid out to buy the 50% share, while it could in fact be used
       to buy Mr Richardson out, pay off the Berryblue loan and clean up the American
       Apparel loan, the latter two being for Mr Watson’s benefit. The central deceit was
       effectively accepted by Mr Leahy in oral evidence as follows:

          “Q: Why does it say PT’s 50% can be acquired if what you really mean is: we can
              buy him out of all his interests, including a note?

           A. I think we felt at this point in time this was a simple way of presenting the way
              the deal was going to pan out, which was that 22.5 million had to go to Neil
              Richardson.

           Q: But it is not for his 50%, is it?

           A. It is to enable Kea to come to a position that they have 50% in this overall
              package of opportunities. But the payment itself, you’re right, effectively an
              element of it was going towards paying down a liability, which had to also be
              bought out in order to get Kea to be a 50% partner in this venture going
              forwards.”
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 88 of 188




       Paying £22.5m to acquire PT’s 50% may have been a simple way of presenting the
       proposal, but it was not a truthful one.

251.   I should add for the sake of completeness that the 1 April presentation contained a
       comprehensive disclaimer which included the following statements:

          “Investors should not rely on the information contained in this document as various
           forward looking statements are based on internally completed analysis and real
           results could vary materially from those presented in this document. No warranties
           of any kind are given with respect to the accuracy, appropriateness or completeness
           of information contained herein. All investors should conduct their own due
           diligence as appropriate for an investment of this type. No person or entity shall
           have any liability relating to or resulting from the use of the information contained
           in this presentation. Only those representations or warranties which are made in a
           final definitive agreement regarding an investment in Spartan when, as and if
           executed, and subject to such limitations and restrictions as may be specified
           therein, will have any legal effect.”

       The terms of this disclaimer are pleaded in Mr Watson’s Defence.

252.   Ms Jones said that the disclaimer would be ineffective in the case of fraud. I did not
       understand Mr McCaughran to argue to the contrary – he refers to the disclaimer in
       his written closing submissions not as providing a legal defence but as supporting a
       factual submission that the 1 April presentation was a sales pitch, and understood as
       such, and that it was expected that Kea would undertake due diligence. That may be
       so, but I do not see that that affects the question whether it contained fraudulent
       misrepresentations, which, for the reasons I have given, I find that it did.

From the presentations to Mr Leahy’s e-mail of 28 May 2012 – the draft Term Sheets

253.   On 2 April Sir Owen indicated his approval to proceed with the purchase of the
       existing partners shares and £50m loan note (paragraph 230(7) above). The initial
       intention was to secure his agreement to pay the £22.5m, and then negotiate with Mr
       Richardson a price to buy out his interests: thus in an e- mail of 5 March to Mr Flay
       and others Mr Leahy referred to it being “especially good to get the binding
       agreement to Owen re. the 22.5mn so that we can actually begin discussions with Neil
       with certainty on the capital” and in an e- mail to Mr Gibson on 6 March he referred
       to a query on the calculation of the Berryblue loan which he said was worth getting
       right as it would be material “when we decide what to offer Neil.” Consistently with
       this, a first draft of a Term Sheet for Pro ject Spartan by Mr Armitage on 10 April
       provided for Kea to advance £22.5m to a new JV company (to be initially wholly
       owned by an EW entity), and for the JV company to use its best endeavours to acquire
       Berryblue’s interests in Abacus and Homeground for a total amount not exceeding
       £22.5m.

254.   By 14 April the strategy had changed. As explained by Mr Leahy in an e- mail of that
       date to Mr Armitage the plan now was to “bring NR on-side re. the 22.5mn receipt.”
       On 18 April Mr Leahy set out some proposals in two papers headed “Berryblue
       Proposals” and “Real Estate Joint Venture Proposal”. The background to these was
       that under the current discussions with M&G, M&G were understood to be likely to
       deliver c. £18.8m to the partners in Abacus, that is £9.4m each for Berryblue (Mr
       Richardson) and Gaucin (Mr Watson), for their interests in the Abacus portfolio and
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 89 of 188




       Homeground. Since however Gaucin owed Berryblue £7.5m on the Berryblue loan,
       the total that Berryblue would receive from the M&G deal would be £16.9m. In t he
       two papers it was suggested instead that the JV should buy the Abacus portfolio and
       their interests in Homeground, matching the M&G deal, and sell the assets on to
       M&G. In that way Berryblue would again receive £9.4m for its share. Instead of
       simply paying it £7.5m to discharge the Berryblue loan however, the proposal was
       that Berryblue would receive £13.1m (described as “additional £13.1mn Goodwill
       Payment”). In exchange for receiving it, Mr Richardson would receive an additional
       £1m, taking his total receipts to £17.9m (ie £9.4m for his share in Abacus, £7.5m for
       the Berryblue loan and £1m additional), and return the balance of £4.6m (ie £13.1m –
       (£7.5m + £1m)) by some process to be determined. The reference to the “additional
       £13.1mn Goodwill Payment” is to the difference between the £22.5m to be paid and
       the £9.4m of that actually required to buy out Mr Richardson. In other words what
       Mr Leahy was proposing was that in return for Mr Richardson agreeing to appear to
       receive the entire £22.5m (but in fact returning £4.6m of it to Mr Watson) he would
       be paid £1m. Indeed in the Real Estate Proposal there is a reference to discussions
       with the vendors (that is of Berryblue, ie Mr Richardson) as follows:

          “Per discussions with vendors, balance of value, which amounts to a total of
           £13.1mn, has been agreed to be paid to Berryblue as part of the JV’s purchase of
           50% share in GR portfolio (“Goodwill Payment”), on the basis that value can be
           returned to appropriate parties through alternative means – ie Berryblue to receive
           £4.9mn + £13.1mn = £22.5mn in cash.”

       Taking that at face value, it would suggest that the proposals had already been
       discussed with Mr Richardson and he was agreeable to them.

255.   The proposals are entirely consistent with Mr Leahy’s explanation in his e- mail of 6
       April to Mr Armitage that “we simply want him [Sir Owen] to see 22.5mn being paid
       out to buy NR’s 50% share” (paragraph 235(5) above), and I am satisfied that the
       purpose of the proposal was so as to be able to pretend to Messrs Miller and Dickson
       that it had indeed cost £22.5m to buy out Mr Richardson’s 50%. Mr Leahy (although
       saying this was an internal document, and that it never progressed very far) indeed
       appeared to accept in cross-examination that this was his draft of how Mr Richardson
       was going to be brought on side, and that Kea would see £22.5m going to Mr
       Richardson for his half share in the assets, while behind the scenes the loan would be
       paid off and the £4.6m returned to Mr Watson; Mr Watson (although also saying that
       these were ideas that were being bounced around and didn’t eventuate) accepted that
       you could interpret this proposal as being in effect that Mr Richardson would look as
       if he was receiving the £22.5m for his 50% interest but he would only keep the £9.4m
       plus the loan repayment and an extra £1m as some kind of inducement.

256.   There is also a revealing comment in the “Real Estate” paper where Mr Leahy
       explained that:

          “Due to ongoing circumstances, JV is unwilling to pay EW-associated vehicles any
           goodwill for any assets”

       I accept Ms Jones’ submission that that reflects Mr Leahy’s (and Mr Watson’s)
       understanding that Sir Owen and his interests were unwilling to pay any goodwill
       money to Mr Watson or his vehicles. That explains why what was proposed was to
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 90 of 188




       make it look as if the entire £22.5m was going to Mr Richardson.

257.   Mr Leahy produced two more iterations of the Real Estate Joint Venture Proposal on
       20 April. These variants were more complex. It is not necessary to set out the details,
       but under this proposal Berryblue would again receive the whole £22.5m, would
       retain £9.4m for its share of Abacus and Homeground and £7.6m for repayment of the
       Berryblue loan and a rather smaller fee (£0.25m or £0.33m), and would return the
       balance through a subscription in redeemable preference shares in a New Zealand
       company. In each case under the heading “Issues” was included:

             “We have convince JV trust that BB’s [ie Berryblue’s] interest in GR and HG [ie
              Ground Rents and Homeground] are worth £22.5mn”

       Ms Jones suggested that this should be read as “We have convince[d]…”; I think
       what might in fact have been meant was “We have [to] convince…” as the other
       items on this list are things to do, but on either reading it is further evidence that Mr
       Leahy understood that the intention was that Messrs Miller and Dickson should
       believe that the £22.5m was going to pay out Mr Richardson for his interest in the
       assets.

258.   In an e- mail of 20 April Mr Leahy asked Mr Armitage and Mr Gibson if they could
       do a call with “Neil’s tax guys” about the reimbursement through the New Zealand
       company, and in an e- mail of 23 April Mr Leahy referred to a call having been set up
       the next day with “Neil and his tax advisors”. Ms Jones submitted, and I accept, that
       that indicates that at least an initial approach had been made to Mr Richardson about
       these proposals as well.

259.   On 24 April Mr Leahy sent Mr Watson an e- mail with a list of things to discuss with
       Mr Astor, one of the “Big picture things” being:

             “general message that we probably have the ability to get NR across line in doing this
              deal in relation to our assistance on the structuring side”

       This indicates Mr Leahy’s confidence that Mr Richardson could probably be brought
       on side.

260.   On the afternoon of 9 May Mr Watson had a meeting with Mr Richardson at the Arts
       Club. Mr Watson accepted that at that meeting he sounded out Mr Richardson about
       a potential sale of the assets of Berryblue, but denied that he had talked to him about
       the specifics of the transaction, saying that he had talked to him in high level, very
       general terms.

261.   I do not accept that evidence. What the contemporary documents show is as follows:

       (1)               At 12.35pm on 9 May Mr Leahy produced another proposal document,
                 headed “Strictly confidential and for discussion purposes only” and stating
                 that the objective was “sale of BB via most efficient manner. EW liquidity into
                 New Venture”. The proposal included (i) removing the Berryblue loan from
                 Berryblue before Berryblue was sold and settling it, so that Mr Richardson
                 would receive £7.5m; (ii) Park (as set out above, a trust associated with Mr
                 Watson) acquiring Berryblue for £22.5m; and (iii) £13m of this to be held in
                 escrow, with a mechanism to calculate final amount to be invested into “New
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 91 of 188




              Venture”. What this therefore envisages is that Park would appear to acquire
              Berryblue for £22.5m, but up to £13m of this would be returned, thereby
              providing cash for a new venture of Mr Watson’s.

       (2)            At 16.43 that afternoon, Mr Leahy produced another document. This
              set out what the effect would be if the M&G deal were worth (i) £20m or
              (ii) £22m. In each case the “Price paid by Spartan” would be £22.5m. But if
              the M&G deal were worth £20m, the amount “due to Neil” would be £10m,
              and “Profit to Eric from NR” would be £12.5m, whereas if the M&G deal
              were worth £22m, the amount “due to Neil” would be £11m, and “Profit to
              Eric from NR” would be £11.5m. In each case Mr Watson would also receive
              a “Profit from Spartan” (of either £10m or £11m, so making Mr Watson’s
              total receipts £22.5m in either case). Mr Leahy said that he did not recall this
              spreadsheet specifically, but was sure that Mr Watson was wanting to analyse
              the different positions he would be in depending on where he ended up with
              Mr Richardson. That is I think inaccurate: what the spreadsheet shows is the
              positions Mr Watson would end up in depending on what the M&G deal was
              worth. But in each case the arrangement with Mr Richardson is the same:
              although the price paid is £22.5m, he only actually keeps half the value of the
              M&G deal, the balance being returned to Mr Watson.

       (3)           The next morning (on 10 May) Mr Leahy e- mailed Mr Kevin Thorne
              of Grant Thornton, who were providing tax advice. He said:

                 “NR is happy with our proposal and we need to discuss 2 parts of it...:

                  1. The paydown of the Gaucin to Berryblue loan – approx. £7.5mn –
                     needs to be done as step one, I think. Need to think about whether this
                     occurs post transferring the note out and settling into another vehicle or
                     if we settle into B.blue and then it dividends out the cash?

                  2. Purchase of Berryblue by Park Trust. NR has some tax planning
                     considerations as to how this is structured.”

              That clearly indicates that a proposal had been put to Mr Richardson in some
              detail and that he had said that he was happy with it subject to some
              structuring for tax planning purposes.

       (4)            On the evening of 9 May Mr Leahy sent to Mr Miller and Mr Dickson
              the draft Term Sheet for Project Spartan. This provided for Kea to lend
              £22.5m to Spartan, for Spartan to lend the £22.5m to Park, for Park to use its
              best endeavours to acquire the shares in Berryblue for £22.5m, and for Park to
              then transfer the Berryblue shares to Spartan for £22.5m (thus repaying the
              loan from Spartan to Park).

262.   I accept Ms Jones’ submission that these documents suggest, and I find, that Mr
       Watson did discuss a proposal in some detail with Mr Richardson at his meeting on 9
       May, very probably along the lines drafted by Mr Leahy that morning, and secured his
       agreement in principle to them, as a result of which Mr Leahy sent out the draft Term
       Sheet on the evening of 9 May providing for Park to acquire Berryblue for £22.5m.
       That was done in the knowledge that Mr Richardson had agreed in principle to return
       to Mr Watson the difference between the £22.5m price and (half) the value of the
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 92 of 188




       M&G deal.

263.   I therefore reject Mr Watson’s evidence that his discussions were high level and in
       very general terms. Moreover I should record that I had the distinct impression when
       he was giving that evidence that he was not misremembering, but was deliberately
       covering up the truth.

264.   Mr Leahy sent the draft Term Sheet for Spartan to Messrs Miller and Dickson on 9
       May. That was followed by a revised draft on 14 May and further drafts on 21 and 23
       May. In each case the Claimants rely on alleged misrepresentations, the essence of
       them being that Kea would be contributing £22.5m which would be used to buy out
       Berryblue. The details are as follows.

265.   The 9 May draft envisaged the following transactions: Spartan would acquire the
       shares in Gaucin for £22.5m, the amount being left outstanding as a loan by Summit
       (the trust that owned Gaucin) to Spartan; Kea would also lend £22.5m to Spartan
       which would be on- lent by Spartan to Park which would:

          “use its best endeavours to acquire the shares in Berryblue … for a total amount of
           £22.5 million”

       Park would then transfer the shares in Berryblue to Spartan for £22.5m, which would
       repay the loan from Spartan to Park.

266.   Messrs Miller and Dickson had instructed Mr Maislish, and he met Mr Dickson (who
       had come to London) on 14 May. Mr Maislish’s notes of that meeting indicate that he
       understood that Spartan would in effect buy Berryblue’s assets for £22.5m. On the
       evening of 14 May Mr Leahy sent Messrs Miller and Dickson a revised draft Term
       Sheet. This was similar to the first draft save that it provided that Park would
       establish a new company (Newco), that Spartan would on-lend Kea’s £22.5m to
       Newco and that Park would:

          “use its best endeavours to procure that Newco acquires the Berryblue Assets … for
           a total amount of £22.5m”

       with Park then transferring the shares in Newco to Spartan for a nominal sum. The
       change from acquiring the shares in Berryblue to acquiring Berryblue’s assets appears
       to have come from Mr Richardson’s tax advisers. Mr Leahy met Mr Dickson and Mr
       Maislish on 15 May and went through the revised Term Sheet. Mr Maislish’s notes of
       that meeting show that he understood that the proposal was that Newco would buy
       Berryblue’s assets for £22.5m.

267.   On 17 May Mr Maislish sent Mr Leahy a redraft of the Term Sheet, with the comment
       that the original was a little all over the place, with provisions out of sequence. His
       redraft set out the transactions which were to happen, and they included:

          “4. Newco will buy the Berryblue Assets from Berryblue for £22.5M.”

       On 21 May Mr Leahy sent back to Mr Maislish a further revision based on Mr
       Maislish’s draft. This made a number of changes but left the description of
       transaction 4 unchanged, as it was in a further draft circulated on 23 May.
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 93 of 188




268.   The various drafts circulated by Mr Leahy are pleaded as containing representations
       that it was contemplated that Kea would make an equity investment of £22.5m, all of
       which sum was required to buy out and would be used to buy out Berryblue, or the
       assets of Berryblue. Save that it points out, correctly, that it was contemplated that
       the proposed deal in each case involved a loan from Kea to Spartan in the sum of
       £22.5m rather than an equity investment, Mr Watson’s defence admits this
       representation but asserts that it was true.

269.   I am satisfied that it was false and that what was in fact contemplated was that it
       should appear that the whole £22.5m would be used to acquire Berryblue or
       Berryblue’s assets, but that the true price for them would be very much less, the
       difference being returned to Mr Watson through some mechanism agreed with Mr
       Richardson.

The M&G deal and its impact – Mr Leahy’s e-mail of 28 May 2012

270.   Mr Dickson was due to meet Mr Leahy on 29 May to discuss the then draft of the
       Term Sheet. But on 28 May Mr Leahy sent him an e-mail to the effect that Project
       Spartan would have to be restructured because the M&G deal had just been finalised.
       What he said was as follows:

          “I have got some good news re. the M&G deal on the ground rents — looks like it
           was finalized over the weekend - an agreement to purchase Abacus assets at 27x as
           well as substantial commitment of capital for more ground rents in the future which
           will deliver significant value into the Long Harbour ground rent management
           company, which Spartan will have the right to buy in at a substantial discount. I
           think this also delivers the opportunity to substantially simplify the Spartan deal and
           I am working on laying out exactly how I think that might work today — result will
           hopefully be less DD, simpler structure, less tax but same commercial outcome.

           Slight irritating flip side of all this is that it might change the structure of the
           Spartan term sheet a bit (not commercially, just how things move around). As such
           — I think best if you meet with Eric and me tomorrow, before you meet with
           DMM, to discuss how we think the deal should now be structured before you meet
           with DMM to finalize a term sheet which will likely move around. After we have
           our meeting tomorrow, you and I can both go and meet DMM together (either later
           on Tuesday or on Wednesday) to lay out how the new structure will work and we
           can get the new term sheet finalized whilst you are here.”

271.   This e- mail is relied on by the Claimants as containing an implied representation that
       it was Mr Leahy’s and Mr Watson’s opinion, genuinely held on reasonable grounds,
       that the revised structure that they intended to put forward was commercially
       equivalent to the structure put forward in the 1 April presentation and the draft Term
       Sheet.

272.   The background to this was that Long Harbour had been pursuing a possible deal with
       M&G for some time, since at least January 2012 (paragraph 235(1) above). Mr
       Watson was naturally interested in what this might mean, not only because it involved
       a sale to M&G of Abacus’s existing portfolio (in which he was interested through
       Gaucin) but also because M&G was interested in an ongoing relationship in the form
       of an “offtake” arrangement (also called an origination agreement) under which Long
       Harbour would originate and manage future ground rents for M&G, and Mr Watson
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 94 of 188




       had a 1/3 interest in profits from any new ground rent investments (paragraph 86
       above). Thus for example on 2 April 2012, when he was preparing for a trip to the
       Dominican Republic where he had been invited by Sir Owen to play golf, he asked
       Mr Gibson to bring him “a full analysis of the m&g deal and what it delivers to the
       management co.”.

273.   Mr Watson arrived in the Dominican Republic on 13 April 2012 and was there with
       Sir Owen for about 3 days. During that time they spoke about a number of things.
       Mr Watson’s evidence was that this included the possibility of the M&G deal. I think
       there is little doubt that Mr Watson did speak to Sir Owen about M&G as on 15 April
       he got Mr Idicula to send him detailed information on M&G which he sent on to S ir
       Owen. There is no documentary record of what Mr Watson might have said, but his
       evidence was that he raised the possibility of Spartan acquiring a piece of the
       management company. Sir Owen denied this when it was put to him, but he accepted
       that if he was to proceed on any front with Long Harbour, his proposal was that he
       have a percentage shareholding in that company, and in general his recollection of
       what was discussed was (understandably) quite vague. I consider it probable that Mr
       Watson did raise the possibility of Spartan acquiring a part of the company which
       would manage M&G’s investments in ground rents if that happened, not least because
       that could provide another source of profit to him, and that Sir Owen was interested
       in, if not indeed excited by, the suggestion.

274.   That is consistent with the fact that on 18 April Mr Leahy told Mr Gibson that there
       were ongoing discussions with Long Harbour about carving out the carry with the
       ground rent business into a new company to be owned by Mr Astor and Mr
       Aumonier, which would sell a 25% interest to Spartan, the purchase price not yet
       being finalised but Spartan being likely to pay about £3m for its 25%.

275.   In the remainder of April and May Mr Leahy (and Mr Watson) considered what
       impact the M&G deal would have on the proposed Spartan deal. There were three
       aspects to this: (i) how the timing of the two potential deals could be made to fit;
       (ii) whether and on what terms Spartan would have the right to deploy capital in the
       purchase of ground rents if the M&G deal went ahead; and (iii) whether and on what
       terms Spartan could acquire a share of the company managing the ground rents.

276.   Thus in Mr Leahy’s e- mail of 24 April to Mr Watson outlining discussion points with
       Mr Astor (paragraph 259 above), one of his “Big picture things” was that £3m had
       been agreed in principle for purchase of a 25% share in the ground rent business, but
       he added:

          “OG will want the flexibility to buy GRs through Spartan also – need to manage this”

       and he also referred (under “More detailed discussion points”) to:

          “General discussion around the actual ability / process in which LH could continue to
           buy GRs for the existing LLP partners (Spartan, post deal with M&G)”

       and to:

          “Timing of M&G versus OG – how can we manage this…Cannot really sign M&G
           up for exclusivity if we want to do a deal with OG?”
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 95 of 188




277.   On 27 April Mr Astor circulated a very rough draft of a Term Sheet (under the name
       Project Antartica, the codename for the origination agreement with M&G) which
       provided, among other things, for Mr Astor and Mr Aumonier to establish a new
       management business, to be called Long Harbour Residential Freeholds (“LHRF”),
       and to sell Spartan [25]% of the shares in LHRF for £[3m] – this aspect of the
       proposal was later codenamed Project South Sea. On the face of it, as Mr Leahy
       accepted in evidence, the proposal was that the vendors should be Messrs Astor and
       Aumonier alone and the purchaser Spartan; Mr Watson however had an equal interest
       in the profits of the ground rent business and it may have been that the actual intention
       even at this stage was a sale by the three of them equally – it is not I think necessary
       to resolve this question.

278.   At that stage the draft Term Sheet contemplated a sale to M&G of the existing Abacus
       portfolio at a 25x multiple together with 20% of Homeground. But on 9 May Mr
       Richardson and Mr Watson were asked if they would agree to a proposal under which
       M&G would buy the existing Abacus portfolio (and also any new ground rents
       purchased up to the end of August 2012) and 100% of Homeground at a 27x multiple.
       On 14 May they were told that the relevant individual at M&G was waiting for one
       more sign-off but felt confident they could move ahead with the deal; Mr Leahy’s
       reaction was to tell Mr Watson that they needed to be careful that whatever was
       signed did not hold back what they were doing (that is with Spartan); Mr Watson
       agreed and told him to keep close to Mr Astor.

279.   On 15 May Mr Leahy e-mailed Mr Astor:

          “These guys are very ready to go. If we do the m&g deal, I reckon we could get
           them to buy 40% of LH GR management business at a 12mn valuation, if you
           wanted them to.. That would be almost 5mn off the table. Peter is excited about
           this.”

       That indicates, and I find, that Mr Leahy had already raised the possibility with Mr
       Dickson that Abacus might be sold to M&G, and that if that happened, it might be
       possible for Spartan to acquire a share of the management business. That is consistent
       with a manuscript note (albeit undated) on a hard copy of the 1 April presentation,
       which Mr Miller thought was in Mr Dickson’s handwriting and which reads:

          “Get big institution to bring on board and sell earlier + take a share in management
           company.”

280.   Mr Astor replied to the proposal (to sell Spartan 40% of LHRF at a £12m va luation if
       they did the M&G deal) to the effect that M&G had confirmed that the deal was on
       but that a £12m valuation was too low. Mr Watson told Mr Leahy to tell him that it
       was too late. That suggests that at that stage Mr Watson still saw himself as a buyer
       not a seller.

281.   By 22 May however Mr Leahy was working on a different proposal for the sale of a
       share in LHRF. This was that the bulk of the share to be sold to Spartan should come
       from Mr Watson’s 33.3% interest with the aim that after the sale Mr Watson (through
       a combination of his remaining interest and his half-share in Spartan’s interest) would
       still be on equal terms with each of Mr Astor and Mr Aumonier. This was designed to
       allay a concern that Mr Astor had that Mr Watson should not end up with a larger
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 96 of 188




       share of the company than he and Mr Aumonier. Mr Leahy’s first iteration of this on
       22 May had Mr Watson sell Spartan 22.2% and Messrs Astor and Aumonier 5.6%
       each (making a total of 33.4% of which Mr Watson would pick up 16.7%), thereby
       leaving Messrs Astor and Aumonier with 27.8% each, and Mr Watson the same
       (11.1% + 16.7%, making 27.8%). His second iteration, which he proposed to Mr
       Astor later that day, was that Mr Watson sell Spartan 26.7% and Messrs Astor and
       Aumonier 6.7% each (making a total of 40%), thereby leaving Messrs Astor and
       Aumonier with 26.7% each, and again the same for Mr Watson (6.7% + 20%, making
       26.7%). Mr Leahy proposed a price of 30% at a £12m valuation, and 10% at a
       £17.5m valuation (that is £3.6m + £1.75m, making £5.35m for 40%, equivalent to a
       valuation of £13.375m for the whole). Since Mr Watson on this scenario was selling
       26.7% to Spartan and acquiring (through Spartan) 20%, it is evident that Mr Watson
       was selling more than he was buying and that it was no longer in his interest to keep
       the price down, but to push it up. Mr Leahy asked Mr Astor:

          “We could see if we can get this across the line – would you do the deal?”

282.   Also on 22 May he arranged to meet Mr Dickson in London the following week, and
       told him that he hoped by then to have more clarity on the potential M&G deal. (That
       again confirms that he had mentioned a possible deal with M&G to Mr Dickson by
       then). He also asked Mr Astor for the latest draft of Project Antarctica and the
       origination deal, saying that the quicker they could get these sorted, the sooner he
       could sit down with Kea and show them the new deal. Mr Astor sent it that evening:
       this referred to LHRF having agreed a £250m origination contract with M&G, and for
       LHRF to continue to acquire residential freeholds for a period of 4 years for Spartan
       “where expressly permitted by the Long Harbour/M&G Term Sheet” but on a non-
       exclusive basis; and to continue to do so after 4 years subject to no further agreement
       with M&G continuing.

283.   Mr Leahy redrafted it and sent it back on 25 May. Despite the proposal (which Mr
       Leahy thought Mr Astor was happy with) that Mr Watson sell a disproportionate part
       of LHRF, this still provided for “Management” (that is Messrs Astor and Aumonier)
       to sell a percentage of LHRF to Spartan (at that stage 35% for £4.48m), and Mr Leahy
       also deleted any reference to Mr Watson as a party (I infer because he did not want
       Messrs Miller and Dickson to see his name on the Term Sheet). He also redrafted it to
       provide for LHRF to acquire residential freeholds for Spartan exclusively “apart from
       the requirements to buy for M&G and Oxford Investment Partners” (Oxford
       Investment Partners being another body that LHRF was proposing to buy ground rents
       for). He told Mr Astor that:

          “It really is critical that we have this in an agreed form by Monday [ie 28 May] … as
           we need to sit down with Peter in order to try and re-hash the Spartan deal in light
           of M&G.”

       On 27 May Mr Leahy e- mailed Mr Astor again to the effect that Mr Watson wanted
       him and Mr Aumonier to agree in principle to Spartan acquiring 40%
       (disproportionately as discussed), “assuming we could get it across the line on these
       terms”, and on the morning of 28 May reiterated that it was “key for us to get sign off
       on that 40% so we can pitch it to Peter this afternoon”.

284.   Mr Astor replied that he had spoken to Mr Aumonier who was agreed in principle but
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 97 of 188




       asked if they could get the net take out to be £1m rather than £890,000 (which is what
       the 40% proposal at £5.35m would deliver to each of them for their 6.7%). Mr Leahy
       suggested 33% at £12m and 10% at £17.5m, which would take their net take out to
       just over £1m, saying “I can try for that?”, to which Mr Astor replied that he meant
       £1m based on an increased valuation not increased sale of shares. Mr Leahy then
       suggested 30% at £12m and 12% at a £17.5m valuation, saying “Let me know if you
       are happy with that, I will see if we can squeeze it out of them.” Mr Astor however
       repeated that they did not want to sell any further shares, just an increased valuation.
       Mr Leahy said he would see what he could do but “assuming we can’t get higher
       valuation than this, are you ok on the terms described previously?” and on the
       afternoon of 28 May sent a further draft of the Term Sheet (now called the Project
       South Sea Term Sheet) which had Messrs Astor and Aumonier selling 40% of LHRF
       to Spartan for £5.35m. Then on 29 May he e- mailed Mr Astor as follows:

          “Think we can get you and James your 1mn each, without selling more shares.”

       He followed that up on 30 May with a spreadsheet showing Spartan acquiring 40%
       (26.7% from Mr Watson and 6.7% from each of Messrs Astor and Aumonier) for £6m
       (a valuation of £15m), which would deliver £4m to Mr Watson and £1m to each of
       the others, describing it in the covering e- mail to Mr Astor as “what we are shooting
       for”. In the event the proposal put to Kea (Mr Dickson and Mr Maislish) on 30 May
       was that 40% of LHRF be acquired for “up to £8m”; and by 8 July when a draft of
       the Project South Sea Term Sheet was provided to Messrs Miller and Dickson, the
       proposal was that 40% be acquired for £7m.

285.   Both Mr Watson and Mr Leahy were asked about these various proposals. Mr
       Watson said that he pushed Mr Astor to get a better deal for Spartan; Mr Leahy said
       that he was trying to get the price as low as possible. That seems to me impossible to
       reconcile with the e-mails and I cannot accept this evidence. Since Mr Watson under
       the most recent iteration was selling 26.7% to Spartan and acquiring (through
       Spartan) 20%, Mr Watson was selling more than he was buying and it was no longer
       in his interest to keep the price down, but to push it up (paragraph 281 above). Mr
       Leahy accepted this to be the case “on day one” but said this was not necessarily the
       case going forwards as Mr Watson was a 50% shareholder in Spartan, his evidence
       being echoed in a submission by Mr McCaughran that as a matter of mathematics Mr
       Watson benefited “in the short term” by an increase in the price to be paid by
       Spartan, but this was not what was going on. I do not understand this. It seems to me
       that Mr Watson would benefit from a higher price, and that there would be no
       ongoing disadvantage to him. Mr Leahy said he found it difficult to say whether he
       was acting for one side or the other and that he was just trying to get a deal across the
       line; I find that he was certainly not acting in Kea’s interests and trying to keep the
       price down, but was trying to find a price that he could persuade Messrs Dickson and
       Miller to pay – this is what he meant by “squeez[ing] it out of them”, “getting this
       across the line” and “what we are shooting for”.

286.   Reverting to Mr Leahy’s e-mail to Mr Dickson of 28 May 2012, it is now possible to
       assess his statements that the revised Spartan deal would have the “same commercial
       outcome” and that the structure might be changed but “not commercially, just how
       things move around”.

287.   Ms Jones submitted that Mr Leahy and Mr Watson knew perfectly well that the
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 98 of 188




       revised deal they were about to put forward was commercially different from the
       proposal in the 1 April presentation. She relied first on the loss of the LH Investment
       Right. The original proposal in relation to ground rents, as presented in the 1 April
       presentation and the draft Term Sheet, was that by buying into Spartan Kea would
       acquire not only an interest in the existing portfolio in Abacus but also the LH
       Investment Right. This was responsible for the majority of the discounted cashflow
       valuation of Spartan as presented in the 1 April presentation. The cas hflows were
       premised on Spartan having an exclusive right to continue to work with Long Harbour
       on all future ground rent portfolios, amounting to a c. £40m annual pipeline of future
       purchases, and leverage of 75%, meaning an annual deployment by Spartan o f £10m,
       or £100m over 10 years, and a return of £210.5m over the same period, or profits of
       £110.5m over 10 years.

288.   By contrast, even with Mr Leahy’s redraft providing for Spartan to have exclusivity
       after M&G and Oxford Investment Partners, it was quite uncertain how much capital
       Spartan would be able to deploy into ground rents if the M&G deal happened (as Mr
       Leahy himself said in an e- mail of 4 June). And the opportunity to acquire 40% of
       LHRF could not begin to make up the loss of the LH Investment Right: on 4 June Mr
       Leahy produced cashflows for LHRF based on M&G buying £300m of ground rents
       over 4 years which he estimated to produce a net income for LHRF; on this basis
       Spartan would have 40% of that, or £12.9m (but would have to pay over £5m for
       this); and this was nowhere near the cashflows projected for the LH Investment Right.

289.   I accept on this basis that if the comparison Mr Leahy was making was with the
       original proposal in the 1 April presentation, it is difficult to see that they could have
       been regarded as commercially equivalent.

290.   Mr Watson’s Defence however denies that Mr Leahy was making a comparison with
       the original proposal in the 1 April presentation, and asserts rather that Mr Leahy was
       setting out his expectation that if the M&G deal took place, the Spartan transaction
       would remain commercially the same as the revised form of transaction which he had
       already discussed with Mr Dickson. This was based on Mr Leahy’s evidence that he
       had already discussed with Mr Dickson the potential M&G deal and its consequences
       (namely that the origination agreement would generate value in LHRF, that Spartan
       could acquire a share in LHRF, and that Spartan could still deploy capital into
       acquiring ground rents, albeit behind M&G), but initially with a view to Spartan
       acquiring the Abacus portfolio from Gaucin and Berryblue, and then subsequently
       selling it on to M&G; and that when in his 28 May e-mail he said that the revised
       structure was commercially the same, the comparison he was making was between
       this understanding of what would happen if the M&G deal closed after Spartan had
       acquired the assets, and the revised deal under which the assets would be sold direct
       to M&G.

291.   I have come to the conclusion that I should accept Mr Leahy’s evidence about this.
       First, I accept (as already referred to) that Mr Leahy had mentioned to Mr Dickson, at
       least by 15 May if not before, the possibility of the M&G deal, and that Spartan might
       be able to acquire a share of the management company.

292.   Second, as Mr Leahy pointed out, his e- mail to Mr Dickson of 28 May is echoed by a
       similar e-mail which he sent to Ms Huggett and Mr Gibson on 1 June as follows:
 Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 99 of 188



          “Please find attached the proposed draft Term Sheets for the Spartan transaction
           (now split into 2). Things have moved around a little bit because a deal with M&G
           to acquire the Abacus GR assets (which were originally going to be sold to Spartan
           first) has materialized a little earlier than expected — as such, it has now been
           decided that the proceeds of this sale, as opposed to the assets themselves, will be
           invested into Spartan (this saves cash basically moving in a circle and also saves
           stamp duty tax issues that existed prior to this). The commercial elements of what
           was proposed still remain the same, once all is completed.”

       This language, in particular the reference to things having moved around, and the
       commercial elements remaining the same, is very close to his e- mail of 28 May. But
       it makes it much clearer that what he is comparing the revised deal with is one under
       which the assets were originally going to be sold to Spartan first and then on-sold to
       M&G.

293.   Despite the fact that (as Ms Jones points out) Mr Leahy did not come forward with
       this explanation until late in the current litigation, I accept that this is what Mr Leahy
       was referring to. Ms Jones said that the reference to the Term Sheet in the e- mail
       showed that this must be wrong (and was able to refer to an answer she elicited from
       Mr Watson that what Mr Leahy was referring to was the deal as set out in the current
       Term Sheet); but I do not see that Mr Leahy’s explanation is inconsistent with the
       wording of his e-mail. Once it is accepted that what he meant is that what required a
       redraft of the Term Sheet was the proposal that the assets be sold to M&G before
       rather than after being sold into Spartan, then the reference in his e- mail to
       “chang[ing] the structure of the Spartan term sheet (not commercially, just how
       things move around)” seems to me to make sense.

294.   In those circumstances I do not find that this e-mail contained the misrepresentations
       alleged.

From 28 May 2012 to signature of Spartan Term Sheets on 7 June 2012

295.   On 29 May 2012 Mr Leahy and Mr Watson met Mr Dickson at Mr Watson’s flat to
       present their revised proposal; on 30 May 2012 Mr Leahy met Mr Dickson and Mr
       Maislish at Mr Maislish’s offices. The next misrepresentation relied on by the
       Claimants is said to have been made at the latter meeting.

296.   There is no contemporaneous record of the meeting on 29 May, but Mr Leahy
       prepared a document headed “Changes to Proposal”, and his evidence was that he
       and Mr Watson explained the new proposal to Mr Dickson by reference to this
       document (and the draft Project South Sea Term Sheet); and that at the meeting on the
       next day with Mr Maislish he again went through the “Changes to Proposal”
       document. Among other things it contained the following. Under the heading “M&G
       deal” it explained that this put a price on the Gaucin and Berryblue assets of c. £21m;
       and under the heading “Deal puts clear numbers on Abacus asset value vs. Goodwill
       for Spartan” it explained that this meant that with a total value for the Spartan deal of
       £45m:

          “Implied goodwill being paid by Spartan - £24mn (50% to be paid in cash and 50%
           in form of EW ownership in Spartan)”

       Under “Spartan proposal adjustments” it explained that Spartan would no longer buy
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 100 of 188




       Abacus 1, 2 and 3 but that Mr Watson and Kea would each put the cash equivalent
       (£10.5m) into Spartan, and continued:

          “2.   Separate out Goodwill and purchase that separately – avoids potential stamp
                duty issues with attaching Goodwill to Berryblue and Gaucin purchases (Risk
                that HMRC attributes total value to assets as opposed to some to goodwill as a
                result of ‘market value’ approach)

           3. “Project South Sea” – deal papered to grant the right to buy into LH GR
              Company at substantial discount to future value along with incremental rights to
              continue Ground rent deals post M&G capital is deployed

           4. Spartan to buy South Sea from holders for the goodwill component of the
              original proposal…”

       and under “Do not buy Abacus 1, 2 and 3 – why?” it referred among other things to:

          “Buying Berryblue assets for £22.5mn (including the goodwill price) potentially
           creates a ‘stampable’ purchase price for the assets of 22.5mn instead of the r ightful
           true asset value (excluding goodwill) of £10.5mn…

           Before selling something to Spartan for 45.0mn and then essentially sell for 20.0mn
           – aesthetically doesn’t look great. Now goodwill attached to purchase of Project
           South Sea – far more robust structure for beneficiaries.”

       The document contained a diagram which showed Newco (labelled “Newco –
       “Goodwill” Owns South Sea”) as owned as to 50% by each of two owners, Holder 1
       and Holder 2; Mr Watson as contributing £10.5m cash to Spartan (in lieu of his
       interest in Abacus) and Kea as contributing £22.5m; and Spartan acquiring Newco at
       a total value of £24m, in the shape of £12m of the cash from Kea which would be
       paid to Holder 2, and £12m in shares in Spartan which would go to Holder 1, such
       that “Post deal, Kea and EW Entity will have 50-50 holding” in Spartan.

297.   This document illustrates a number of things. First, it is a clear demonstration of what
       Mr Leahy meant by “goodwill”, namely what Spartan would be paying for over and
       above the Abacus assets, which was in effect access to various other opportunities.
       That is why he described the M&G deal as putting clear numbers on the value of the
       Abacus assets, and hence on the “implied goodwill being paid by Spartan”, this being
       the £24m difference between the £45m to be paid by Spartan and the £21m value
       placed on the Abacus assets by the M&G deal. Second, it confirms that the previous
       proposal involved the acquisition of the Berryblue assets for £22.5m, that is that the
       price to be paid to Berryblue was both for Berryblue’s Abacus assets and for half the
       goodwill – this is confirmed by the reference to “Buying Berryblue assets for
       £22.5mn (including the goodwill price)…the rightful true asset value (excluding
       goodwill) of £10.5mn”, and the reference to the advantage of not doing this being that
       it avoided stamp duty issues, namely the risk that HMRC would treat the whole of the
       £22.5m payable to Berryblue and Gaucin as the price for their assets, not attributing
       any of it to goodwill, and hence as stampable. Third, it explains the new transaction
       as attaching the goodwill payment to the acquisition of South Sea from its holders,
       this being the two 50% owners of Newco, of which Holder 1 was a Mr Watson entity
       (it being proposed that Spartan acquire Holder 1’s 50% interest in Newco “in form of
       EW ownership in Spartan” such that post deal, “Kea and EW Entity will have 50-50
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 101 of 188




       holding”). It says nothing about who Holder 2 is.

298.   Mr Maislish made a manuscript note at the meeting on 30 May. This divides the
       proposed transaction into two parts, the first consisting of Park se lling 50% of Spartan
       to Kea for £1, Kea advancing a £50m loan to Spartan, Gaucin paying the proceeds (of
       the M&G deal, c. £10m) to Summit who would lend it to Spartan, and at the same
       time Kea lending an equal £10m. The second part of the transaction has 2 steps as
       follows:

          “1   Form Newco (BVI) – owned by Park + another

               Will have in it Ladoga co-invest + new JV Agreement (right to buy up to 40%
               of Long Harbour Ground rent co for up to £8M)

               Kea 12.5M loan (terms as 10M)

           2   Spartan acquires Newco from Park + another for £45M less net received consid
               by Gaucin & Berryblue from M&G – prob about £25M – 50% cash + 50%
               outstanding [?] as a loan”

       This confirms that Mr Leahy explained Holder 1 as intended to be Park. Mr
       Maislish’s written evidence was that he had a clear recollection of raising with Mr
       Leahy at the meeting who the “+ another” was, and that Mr Leahy told him that he
       was deliberately referring to Mr Watson’s partner as “another” rather than by name
       to ensure that it was not possible for Kea and the partner to get in touch; they (by
       which he assumed Mr Leahy meant Mr Watson and himself) were concerned that if
       the partner became aware of the Spartan deal, he might either not want to sell or
       would seek to do so at a different price. Mr Maislish added that Mr Dickson indicated
       to him at the meeting that he was already aware of this and it was acceptable. His oral
       evidence was to the same effect and was unshaken in cross-examination.

299.   This is pleaded as a representation by Mr Leahy that it was intended that Newco
       would be owned by Park and its or Mr Watson’s existing partner; and as false and
       known to be false as the actual intention was that Newco would be owned by entities
       connected with Mr Watson (or that it would be ostensibly owned by Mr Watson and
       Mr Richardson but Mr Richardson would be induced to participate in a scheme where
       he would receive the cash but apply all or most of it for Mr Watson’s benefit).

300.   Mr Leahy said several times in oral evidence that he could not remember the details
       of the meeting and did not precisely recall it, nor did he have any notes of it that he
       could look back on. But he denied that Holder 2 was Berryblue – they had made it
       very clear that Berryblue was no longer a part of the transaction and Holder 2 was
       intended to be another Park entity related to Mr Watson, and although it didn’t say
       that anywhere in the “Changes to Proposals” document, it was “inherent in the
       discussion”. He said he wouldn’t have said what Mr Maislish said he did, for two
       reasons; first, it was not the case at the time – Mr Watson was still concerned that Mr
       Richardson might look to participate in some of the value so Mr Leahy might have
       mentioned that he might participate but he wouldn’t have said that he was going to be
       the owner in its entirety; and second, Mr Maislish’s account did not make sense as he
       thought Mr Dickson and Mr Miller knew full well that it was Mr Richardson.

301.   Mr McCaughran invited me to reject Mr Maislish’s evidence as unreliable and
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 102 of 188




     submitted that Mr Leahy’s evidence should be preferred. He relied on a large number
     of points:

     (1)            First, he said that Mr Maislish already knew the identity of Mr
            Watson’s partner, namely Mr Richardson. For this, Mr McCaughran referred
            to a document which Mr Maislish produced from his files. This is a copy of
            the first draft of the Term Sheet for Project Spartan (as sent by Mr Leahy to
            Mr Dickson and Mr Miller on 9 May) with extensive manuscript markings,
            one of which identifies Berryblue as “Neil Richardson” and another of which
            notes “NR selling assets of Berry Blue Not Berry Blue – no legacy issues as
            buying assets”. Mr Maislish’s evidence was that the writing was not his; he
            thought that it was either Mr Dickson’s or Mr Miller’s and that it was likely he
            had swept up the notes at the end of one of the meetings he had had on 11, 14
            or 15 May. Mr McCaughran suggested that that meant that Mr Maislish had
            been at a meeting at which Mr Richardson’s name had been mentioned and
            therefore that he already knew the name.

     (2)            I do not accept this suggestion. The handwriting appears in fact to be
            that of Mr Dickson (this was not disputed). He was noting on a copy of the
            first draft Term Sheet the change to purchasing the assets of Berryblue as
            opposed to its shares. In an e- mail to Mr Dickson of Sunday 13 May Mr
            Leahy referred to this change and said “we went through that in our meeting”
            and given the timing, that must I think be a reference to a meeting that Mr
            Dickson had with Mr Leahy on 11 May (before meeting Mr Maislish). In the
            circumstances I think it most likely that Mr Dickson made the manuscript
            notes at that meeting on 11 May. Mr Maislish was not present at that meeting.
            Accepting therefore that this document shows that Mr Dickson knew the name
            of Mr Richardson, and that Mr Maislish probably swept it up at the end of one
            of his meetings with Mr Dickson, I nevertheless agree with Ms Jones that it
            does not establish that Mr Maislish was present at a meeting at which Mr
            Richardson’s name was mentioned, or undermine Mr Maislish’s evidence,
            which was to the effect that he did not recollect the name being said and that
            he did not recall the name Richardson at all.

     (3)            Nor was there in fact any evidence that Mr Miller knew the name of
            Mr Watson’s partner: when asked in oral evidence, he said he did not think he
            did, but he might have done; it is also not clear if he was at the meeting on 11
            May. I find therefore that all that has been established is that Mr Dickson (and
            possibly Mr Miller) knew Mr Richardson’s name, not that Mr Maislish did. It
            might seem odd that Mr Dickson knew Mr Richardson’s name and did not tell
            Mr Maislish, but Mr Maislish’s account of Mr Dickson telling him not to
            concern himself about it (in oral evidence he said that Mr Dickson, who was
            sitting on his left, obviously knew all about it because he raised his hand and
            said “David, it is okay” and so he moved on) rings true and is consistent with
            his evidence that in both Project Edsel and Project Spartan his instructions
            were not to get involved in the commercial merits of the transactions. I accept
            that this however does not affect the point that it would have made no sense
            for Mr Leahy to say that they did not want Kea knowing the name of the
            partner when Mr Dickson already knew it. This is a point I come back to
            below.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 103 of 188




     (4)           Mr McCaughran’s next point was that Mr Maislish could not have
           understood that Mr Watson and his existing partner were each contributing
           half the business that Kea was funding Spartan to acquire, and that the £12m
           shown on the document (or £12.5m as it in due course became) was going to
           the partner. He knew that Spartan was a new joint venture company being set
           up to acquire assets; that Gaucin and Berryblue owned the Abacus assets, but
           the Ladoga Investment Right was owned by an Eric Watson vehicle (and Mr
           Dickson had told him this was very valuable); that it was intended that Spartan
           would invest in residential property with Long Harbour using Mr Watson’s
           relationship with Long Harbour; and that the £12m (or £12.5m) was for
           goodwill, which would have included the goodwill for the Ladoga Investment
           Right and the access to residential property deals. He cannot therefore have
           understood that the goodwill payment would be going to Mr Watson’s partner
           as on the information he had, that partner had no appa rent interest in the rights
           and opportunities that were the subject of the revised Spartan deal. Although
           he had said in his witness statement that he understood that after the revision
           to the deal to take account of the sale of the Abacus assets to M&G, Kea
           would pay some £12.5m to enable Spartan to acquire assets from a third party,
           in oral evidence he said he could not remember what assets he was referring to
           as he did not have the transaction in his head any more; and when it was put to
           him that it must have occurred to him that the £12.5m payment could not all
           be going to the owner of Berryblue, he said that he did not remember what
           occurred to him.

     (5)            I accept that Mr Maislish had material, had he thought it was a matter
           he needed to concern himself with, which might have given him reason to
           query why the £12.5m was still going to Mr Watson’s partner. But I do not
           think that is a reason to reject his evidence that he thought the payment was
           still going to Mr Watson’s partner. I do not find it surprising that he could not
           when giving oral evidence reconstruct what he understood would be acquired
           from the partner; indeed he said at one point that when Mr Leahy explained
           why the revised proposal was really the same, “it was going, as far as I was
           concerned, at 100 miles an hour”. What appears however from Mr Leahy’s
           “Changes to Proposal” document – and hence what Mr Leahy would, I find,
           have explained at the meeting – was (i) that previously the £22.5m was going
           to Berryblue, of which part represented payment for the Abacus assets and
           part for goodwill; (ii) that the Abacus assets would no longer be acquired but
           the payment for goodwill would still be made; (iii) that the goodwill payment
           would now be used to acquire Project South Sea, that is Newco (or its assets);
           (iv) that Newco was owned by two 50% owners, of whom Holder 1 was a Mr
           Watson entity (identified as Park, as Mr Maislish wrote down) and Holder 2
           was not identified as such. I see nothing improbable in Mr Maislish
           understanding from this that the payment of £12/£12.5m for goodwill going to
           Holder 2 was going to Mr Watson’s partner, just as it would have done when
           the payment of £22.5m was going to go to Berryblue.

     (6)          I can deal with Mr McCaughran’s next point very briefly. This relied
           on a typed note that Mr Maislish made in preparation for the meeting on 15
           May which referred to Park incorporating Newco, which would acquire an
           investment right (that is the Ladoga Investment Right) and enter a joint
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 104 of 188




              venture (that is Project South Sea with LHRF) and that Spartan would buy
              Newco or its assets. This note therefore is completely silent as to the
              involvement of Berryblue, and Mr McCaughran said it suggested that Spartan
              would acquire Newco or its assets from Park. But whatever Mr Maislish
              might have understood or thought when he prepared his typed note, by the
              time of the meeting on 30 May the proposed transaction was clearly presented
              as one under which Newco would have two separate owners, who were indeed
              to be treated differently.

       (7)           Mr McCaughran also made the point that Mr Miller’s evidence did not
              support Mr Maislish’s account. Mr Miller was not at the meeting on 30 May
              but in his witness statement he said that Mr Dickson updated him after the
              meeting and that one of the key points was that Mr Watson’s partner would be
              removed from the transaction and all the goodwill value would be going to Mr
              Watson’s interests. I am however unable to place any reliance on this
              evidence. First it was not Mr Leahy’s evidence that he had expressly said this
              – what he said was that it was “inherent” in the discussion, which I take to
              mean that it was not expressly said. Second, when Mr Miller was asked in
              oral evidence whether he recalled Mr Dickson passing on to him what Mr
              Maislish said had been said, he answered “Generally that’s the context of
              what my understanding was”. Mr McCaughran said that no attempt was made
              to explore this further or put to him clearly that his witness statement was
              wrong, but I am satisfied that this is an example of how little reliance can be
              placed on Mr Miller’s written evidence.

302.   My findings are as follows. I start with a disposition to accept Mr Maislish’s
       evidence: he was apparently credible, and has no particular reason to do anything
       other than give his genuine recollection, and the very fact that in other respects he
       could not remember details makes it more likely that he is reliable when he says that
       he has a clear recollection of this particular matter. I see no reason therefore to doubt
       that Mr Leahy told Mr Maislish that Newco would be owned by Park and another –
       this is what Mr Maislish wrote down, twice; it is also effectively what the diagram on
       Mr Leahy’s document shows, where Holder 1 is presented as an EW entity and
       Holder 2 is not. I also see no reason to do ubt Mr Maislish’s evidence that he asked
       who the other was – as he said that was not because he thought it was important but it
       was just a natural part of the conversation – or that Mr Leahy did not tell him and Mr
       Dickson said it was okay, and that as a result Mr Maislish did not pursue the point.
       The only question that is of any difficulty is whether Mr Leahy said that it was Mr
       Watson’s partner, but that they did not want to give his name.

303.   At this point it is worth asking why Holder 2 was introduced into the transaction at
       all. If it had been intended to explain that all the goodwill would now be going to Mr
       Watson and his interests, it is difficult to see why Holder 2 would be needed: Park
       was going to incorporate Newco, so Spartan could have simply bought Newco from
       Park. But there is no doubt that Mr Leahy was anxious that Newco should be
       presented as having two equal owners, not just be owned by Park: not only is this
       what the diagram on his document shows, but he sent an e- mail to Mr Gibson on the
       evening of 29 May reminding him that he needed to set up Newco “and it’s
       appropriate shareholdings asap”; Grant Thornton, who gave tax advice to Novatrust
       in its capacity as trustee of Park on 7 June, had also been given to understand that
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 105 of 188




       Newco would initially be owned by Park but that a third party would then acquire a
       50% interest for a nominal consideration. The obvious inference is that Mr Leahy
       wanted Newco to have two equal owners because he wanted to be able to present the
       new proposals as consistent with the previous proposals: under the previous proposals
       half the £45m value of Spartan (£45m) was (ostensibly) going to go to Berryblue, in
       part for the Abacus assets and in part for goodwill, and now that Spartan was no
       longer going to purchase the Abacus assets, it would be consistent for Mr Watson’s
       partner to receive the same goodwill payment. Having two equal holders allowed Mr
       Leahy to present the goodwill as going equally to two different parties, and hence half
       the goodwill as continuing to go somewhere else than to Mr Watson, namely to his
       partner. It will be recalled that he had earlier expressed the view that they wanted Sir
       Owen to see the whole £22.5m going to Mr Richardson, and that “JV is unwilling to
       pay EW-associated vehicles any goodwill for any assets” (paragraphs 235(5) and 256
       above) and it seems to me unlikely that he would have done anything to suggest that
       the goodwill was going to Mr Watson’s interests, or anywhere other than to Mr
       Watson’s existing partner (there being no hint of a suggestion that anyone else was
       involved).

304.   In these circumstances, I accept Mr Maislish’s evidence and find that when Mr
       Maislish asked who the other was, Mr Leahy said words to the effect that it was Mr
       Watson’s partner. I am more doubtful if Mr Leahy went on to give the explanation
       that Mr Maislish ascribed to him, namely that they did not want any chance of Kea
       and this person having any contact, because I see the force of the point that this would
       make no sense if Mr Dickson, to Mr Leahy’s knowledge, already knew Mr
       Richardson’s name (which he did), and I therefore make no finding to that effect. But
       that does not detract from my finding that Mr Leahy gave Mr Maislish to understand
       that Holder 2 was Mr Watson’s existing partner. As such that statement was untrue
       and known by him to be untrue as it was not intended that Mr Richardson would
       receive the benefit of the payment for goodwill.

305.   On 31 May Mr Leahy circulated two amended Term Sheets in respect of Spartan.
       These are pleaded as containing a further misrepresentation but since the Term Sheets
       remained unchanged in this respect until they were signed, I will deal with this
       allegation by reference to the signed Term Sheets.

306.   The next pleaded misrepresentation arises out of an e-mail exchange on 4 June 2012.
       Mr Miller thanked Mr Leahy for the amended Term Sheets, and asked him to send
       “the latest business model showing all cash flows and projections”. Mr Leahy
       replied with two documents. One he described as “the main Spartan business model,
       which is the same as the original that was provided”, although he went on to explain
       that in the light of the M&G deal, the quantum of the ground rent investment would
       be likely to change. The document he sent was headed “Overall returns summary”,
       and was a copy of a document that he had first provided to Mr Miller on 30 March
       2012. It contained lines for “Equity Return for OG” and “Equity Return for EW”
       which show the equity returns being split equally. The Claimants’ pleaded case is
       that there is no reference on this document to an additional £12.5m profit being made
       by Mr Watson, and this is said to be a representation that the only profits which Mr
       Watson and his interests would make from the Spartan joint venture would be the
       dividends which Novatrust would receive on its proposed 50% shareholding in
       Spartan.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 106 of 188




307.   I can deal with this briefly. I agree with Mr McCaughran that this allegation is not
       made out. As Mr Leahy explained in his covering e- mail this was not represented to
       be anything other than the original business model for Spartan, that is the business
       going forward once it had been established, what Mr Leahy called in evidence “a go
       forward of Spartan…the future cashflows of Spartan once you’ve got your 50/50
       shareholdings”. Moreover it does not purport to do anything other than reproduce
       what the original business model was. I do not think it can fairly be read as saying
       anything about the £12.5m not being received by Mr Watson – it is simply silent on
       the destination of the £12.5m, and it does not claim to say anything about the initial
       transaction in setting up Spartan.

308.   The next misrepresentation pleaded is in an e- mail of 7 June 2012. This was sent by
       Mr Leahy to Mr Maislish (and forwarded by him to Messrs Miller and Dickson). The
       purpose of the e- mail was to give an “Explanation on cash paid” by reference to the
       Term Sheets. It assumed that Gaucin and Berryblue would receive £10m each from
       the M&G deal so the amount paid for Newco would be £25m, and it included the line:

          “Park vends in its half of Newco for 12.5mn also, left in as vendor loan.”

       This is pleaded as a further representation that by the time Spartan acquired Newco,
       Newco would only be half owned by Novatrust, the other half being owned by some
       third party. I agree that it clearly represents that Park will only own half of Newco,
       and the other half would be owned by someone else. That was saying no more than
       the diagram on Mr Leahy’s “Changes to Proposal” document with its depiction of
       Holder 1 and Holder 2. The 7 June e- mail however by itself said nothing about who
       the owner of the other half would be. I do not think it can be treated as a
       representation that the owner of the other half would be Mr Watson’s existing partner,
       although it is undoubtedly consistent with the statement to that effect at the meeting
       on 30 May.

309.   The final pleaded misrepresentation in this period is in the Term Sheets. As set out
       above (paragraph 305), Mr Leahy circulated amended Term Sheets on 31 May to give
       effect to the proposal as revised to take account of the M&G deal. They were
       subsequently amended and signed by Mr Dickson on behalf of Kea on 7 June, and by
       Novatrust on 12 June.

310.   There were two Term Sheets. The explanation for this is that although Messrs Astor
       and Aumonier would have been content to grant the Project South Sea rights (that is
       the right to buy shares in LHRF and the right to invest in ground rents behind M&G)
       direct to Spartan, and the initial draft Term Sheet had been drafted by Mr Astor on
       this basis, Mr Watson and Mr Leahy wanted those rights put into a separate company
       (Newco), so that Newco could be sold into Spartan in return for the goodwill
       payment. On 28 May therefore Mr Leahy told Mr Astor that South Sea “might not be
       directly with Spartan, possibly a separate vehicle but that doesn’t impact the
       commercials of what we are agreeing” and on 4 June the relevant Term Sheet was
       redrafted to substitute NewCo as the grantee of the rights (now an option to acquire
       40% of LHRF for £5.35m) instead of Spartan. That still left Messrs Watson and
       Leahy with a problem, however, which was that Messrs Astor and Aumonier wanted
       to see the Spartan Term Sheet (as noted by Mr Leahy in a file note on 25 May). Mr
       Leahy and Mr Watson however did not want to show Messrs Astor and Aumonier the
       whole deal as they did not want to disclose to them the goodwill payment; if they had
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 107 of 188




       done, Mr Astor might have wanted some of that payment. The solution, as
       foreshadowed in Mr Leahy’s file note of 25 May, was to have two Term Sheets, one
       dealing with the initial steps (which could be shown to Messrs Astor and Aumonier)
       and the other with the goodwill payment.

311.   Term Sheet 1 therefore provided as follows. It was made between Kea and Novatrust
       as trustee of Park and except as otherwise stated was legally binding. It provided for
       the following: (1) Kea would acquire 50% of Spartan for £1; (2) Kea would lend
       Spartan £50m to fund its future growth; (3) following the sale of Gaucin (or its assets)
       by Summit, Park would procure Summit to make a loan to Spartan of an amount up to
       the net proceeds of sale; and (4) Kea would lend an equal amount. It then set out the
       business that Spartan would carry on (focusing on building a portfolio of property
       investments aiming to deliver superior risk-adjusted returns), provided for Kea to
       carry out due diligence (and for the provisions of the Term Sheet to end if Kea did not
       confirm that it was satisfied with due diligence investigations), and contained other
       provisions such as an obligation to enter into a shareholders’ agreement providing
       among other things for Spartan to enter into a consultancy agreement with Nucopia,
       and an obligation on the parties to negotiate documentation in good faith to give effect
       to the transactions.

312.   Term Sheet 2 was again made between Kea and Park, and except as otherwise stated
       was legally binding. Recital (C) was as follows:

          “A new company (“Newco”), to be incorporated in The British Virgin Islands or
           some other location agreed by the parties and intended initially to be owned by Park
           Trust, will by the time this Terms Sheet becomes unconditional own (i) the
           Investment Right; and (ii) the benefit of a joint venture agreement to be entered into
           by Newco with the company to be established by the owners of Long Harbour
           Limited (“Long Harbour”), which joint venture agreement will include certain
           rights relating to deployment of capital and the right for Newco to acquire up to
           40% of Long Harbour for up to £8 million.”

       (The Investment Right was the Ladoga Investment Right). The Term Sheet provided
       for the following: (1) Spartan would acquire Newco (or its assets) for a consideration
       equal to £45m less the net sale proceeds received by the respective owners of Gaucin
       and Berryblue from the sale of them (or their assets) to M&G; (2) the consideration
       would be satisfied in part in cash and in part by way of vendor’s loan (see below for
       the precise terms of this provision); (3) Kea would lend the required cash to Spartan
       (in the same sum as the vendor’s loan); (4) Kea’s loan and the vendor’s loan would be
       on the same terms as the Kea and Summit loans in Term Sheet 1. As in Term Sheet 1,
       there was then provision in respect of Spartan’s business, for Kea to carry out due
       diligence and confirm that it was satisfied, and for the parties to negot iate
       documentation in good faith.

313.   A side letter signed at the same time as the Term Sheets set out what was to happen if
       the M&G transaction did not go ahead. This provided that Kea would acquire Spartan
       and lend it £50m (as per Term Sheet 1) but that in lieu of Term Sheet 2 Spartan would
       seek to acquire the assets of Gaucin and Berryblue and the Ladoga Investment Right
       for £45m, half to be provided by a cash loan by Kea to Spartan and half by a vendor’s
       loan by Summit.

314.   The precise terms of transaction 2 in Term Sheet 2 were as follows:
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 108 of 188



          “2. The consideration for the acquisition of the Newco Shares or the Newco Assets
           by Spartan will be satisfied in two equal parts; one will be cash paid by Spartan and
           the other will be a loan made by one of the owners of Newco to Spartan (“Vendor's
           Loan”).”

       This is relied on as containing a further misrepresentation, the pleaded case being that
       it represented that the money (c. £12.5m) cash which Kea was to pay Spartan if the
       M&G transaction went ahead would be used by Spartan to acquire the shares or assets
       of Mr Watson’s business partner, a third party.

315.   I do not think this is made out. It plainly represents that there will be more than one
       owner of Newco (as Mr Watson accepted) and the natural inference from the
       reference to two equal parts is that there will be two equal owners (as Mr Leahy
       accepted, there being one who would remain a lender to Spartan and one who would
       take cash). This is entirely in line with the way the revised proposal had been
       presented by Mr Leahy at the meeting on 30 May with Holder 1 and Holder 2 owning
       Newco equally. But Term Sheet 2 does not say anything about who the recipient of
       the cash would be, and I do not think it can be read as representing that the recipient
       would be Mr Watson’s business partner. On the basis of my finding that this is what
       Mr Leahy told Mr Maislish on 30 May, it can fairly be said that the Term Sheet left
       that uncorrected, but I do not think it can be treated as repeating it.

316.   On the other hand I do not accept Mr McCaughran’s submission that the effect of
       Recital (C) providing that Park would be the initial owner of Newco was to imply that
       Newco would by the time it was sold to Spartan be owned by two Park entities. This
       is not what it says, and both at the 30 May meeting where Mr Leahy referred to
       Holder 1 and Holder 2 as “Park and another”, and in the 7 June e- mail where Mr
       Leahy referred to Park vending in “its half of Newco”, Mr Leahy had made it clear
       that Park would own half of Newco and not the other. In the light of this, I do not see
       how Recital (C) can be regarded as implying that the other owner would be a Park
       entity.

From the Term Sheets to the July agreements

317.   It took until 24 July before the long- form agreements to give effect to the Term Sheets
       were negotiated and signed. There are a number of matters in this period that the
       Claimants rely on and which I should deal with; but there are no further specific
       misrepresentations pleaded. Before considering this period, it is helpful to pull
       together the effect of my findings above.

318.   The Claimants’ case can I think be summarised as being that Mr Watson and Mr
       Leahy set out to represent to the Sir Owen parties (Sir Owen himself, and Messrs
       Miller and Dickson) that the payment to be made for Kea for a 50% interest in
       Spartan would be going to a third party, namely Mr Watson’s business partner, to buy
       him out, rather than to Mr Watson, whereas the reality was that a substantial part of
       that payment was always intended to be for Mr Watson’s benefit.

319.   In its essentials that case is on my findings made out. Up until 28 May the proposal
       was that Kea pay £22.5m to acquire a half share in Spartan (Spartan being valued at
       £45m), the £22.5m being represented as the expected cost of buying out Mr Watson’s
       existing 50% partner, whereas the real cost was expected to be very much less; under
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 109 of 188




        the revised deal from 28 May onwards, the proposal was that Kea pay for the
        goodwill element alone (c. £12m or £12.5m), which was represented as going to one
        of the two 50% owners of Newco, namely Holder 2 as shown on Mr Leahy’s diagram
        (paragraph 296 above), and Mr Leahy told Mr Maislish that this was Mr Watson’s
        partner (paragraph 304 above), whereas the real intention was that the goodwill
        payment would benefit Mr Watson. I will come back to the question whether Messrs
        Miller and Dickson were deceived by these misrepresentations or not at the time of
        entering into the July agreements after considering the matters relied on in the period
        down to 24 July.

Newco

320.    The most directly relevant matter is the setting up of Newco. This was handled by Mr
        Gibson. He sent an e- mail on 28 June 2012 to Mr Urs Meier of EH&P Investments
        AG (“EH&P”) asking him to set up a new entity to be held 50% by Park and 50% by
        an EH&P nominee. EH&P was a provider of trust and investment services based in
        Switzerland which had previously set up a trust called the Samos Trust for Mr
        Watson. The Samos Trust owned Munil Developments Inc (“Munil”), a Panamanian
        company. Mr Gibson’s e- mail said the following:

        (1)           Mr Watson and his business partner (accepted by Mr Watson in his
               Defence to be a reference to Mr Richardson) wished to set up a JV company
               (ie Newco) to hold an agreement that delivered a right to buy into a property
               management company (ie LHRF), but currently Mr Watson’s partner did not
               have an offshore structure so the suggestion was that he become a client of
               EH&P and EH&P set one up for him.

        (2)            The rights would have been obtained by Mr Watson and:

                  “given the size of the transaction, EW wants to spread the value of these
                   between two entities of which he is the Settlor. Through Park Trust and
                   Munil Developments Inc.”

        (3)            He then suggested:

                  “Given timing, and wanting to show consistency of EW JV partner
                   throughout the transaction, I believe it best that the initial company is set up
                   as 50% Park Trust and 50% Munil held in EH&P Nominee company. Once
                   the rights are vested into the entity, and EW JV partner has his structure
                   sorted, the balance of the shares are sold to EW JV partner.”

        (4)            He then set out the 4 steps which he envisaged. Step 1 was that EH&P
               set up the new entity with 50% for Park and 50% for an EH&P nominee on
               behalf of Munil, giving the explanation:

                  “(require anonymity of Munil in the transaction at time of sale in step 4
                   below)”

        (5)            Step 2 was for the new entity to acquire the rights in LHRF.

        (6)            Step 3 was:

                  “Munil will sell 50% to EW JV partner for circa US$12m, with loan back to
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 110 of 188



                  Munil (or EH&P Nominee for Munil).”

              Mr Gibson accepted that he here meant to refer to £12m rather than $12m, and
              to a vendor’s loan (by Munil) rather than a loan to Munil.

       (7)            Step 4 was the subsequent sale of the new entity with the proceeds to
              go to Park and Mr Richardson’s trust.

321.   Ms Jones submitted that this e-mail demonstrates that Mr Watson and his team still
       understood themselves to be deceiving Messrs Miller and Dickson as to where the
       £12m or £12.5m goodwill payment would be going, as follows:

       (1)             Mr Watson admitted in his Defence that the effect of Mr Gibson’s 4
              steps, if they were implemented (which they were not) would have been that
              Kea would have seen the c. £12m paid by it to Spartan then being paid on by
              Spartan to a vehicle owned by Mr Richardson (Mr Gibson himself said much
              the same in cross-examination, accepting that the scheme would mean that
              Kea would see the goodwill payment going to Mr Richardson to purchase his
              half share in Spartan). Ms Jones said that in reality the c. £12m would have
              flowed on to Mr Watson’s vehicle Munil; subject to the qualification that the
              actual amount passed on would depend on negotiations with Mr Richardson,
              that too is effectively admitted by Mr Watson.

       (2)           Mr Gibson’s e- mail shows a desire to hide the involvement of Munil
              from Kea. That is why he suggested a nominee company to hold the other
              50% and said that he required “anonymity of Munil” at the time of the sale (to
              Spartan).

       (3)            That also explains why he referred to “wanting to show consistency of
              EW JV partner throughout the transaction” or in other words that he wanted it
              to look as if Mr Richardson had been involved from the outset.

322.   I accept these submissions. There is as Ms Jones said no reason why the
       arrangements in this e- mail would have been devised other than a desire to set up
       Newco with two equal holders, one of them being Park and the other (Holder 2)
       appearing to be Mr Richardson’s vehicle, while the actual benefit of the goodwill
       payment to be made to Holder 2 would, without this being visible to Kea, flow
       through to Munil.

323.   In due course EH&P did provide a company to act as Newco, namely Rygen Holding
       Ltd (“Rygen”). In an e- mail to Mr Gibson on 7 August 2012 Mr Meier told him that
       a Mr Roland Waldvogel would purchase Rygen and arrange for the issue of two
       certificates in the name of Douglas Services, an EH&P nominee, and as a second step
       would sell 50% of Rygen to Park. By the end of August Mr Waldvogel had
       established Rygen with Douglas Services as nominee for Munil as the then 100%
       shareholder, with 50% due to be sold to Park.

324.   That was followed by an e- mail exchange between 6 and 12 September 2012 between
       Ms Huggett, Mr Gibson and Mr Waldvogel. Ms Huggett (acting for Novatrust in its
       capacity as trustee for Park) asked Mr Waldvogel for a copy of the declaration of
       trust. Mr Waldvogel misunderstood this as a reference to a new trust he had discussed
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 111 of 188




       with Mr Gibson, referred to as “Joshua’s Trust”. Mr Gibson explained that she was
       actually referring to the Samos Trust, that is Munil’s owner, and that “Joshua’s
       entity” would come in later, and that the trust would be set up with Mr Joshua
       Gilberston as Appointer and Mr Joshua Buckley as beneficiary. Mr Joshua Gilberston
       is Mr Gibson’s husband or civil partner, and Mr Joshua Buckley is an old friend of his
       who had formerly worked as an assistant to Mr Watson. Mr Gibson accepted in oral
       evidence that Mr Watson was not giving away £12.5m to Mr Buckley and Mr
       Gilbertson; and when it was put to him that the intention was that this structure, Mr
       Buckley and Mr Gilbertson’s structure, was going to be holding the share in Rygen
       for Mr Watson’s benefit, he agreed that that had been an intention, although it did not
       go ahead.

325.   Ms Jones submitted that this shows that as late as September 2012, some 6 weeks
       after the July agreements were signed, Mr Watson and his team understood there to be
       a need to put up an elaborate charade to hide the fact that Kea’s £12.5m would be
       going to Mr Watson. By that stage the plans did not involve Mr Richardson, but t his
       only serves to underline the fact that Mr Richardson was not in fact intended to
       receive any of the money. I accept this submission, and I also accept that it must
       follow, as Ms Jones said, that all this was only necessary because Mr Watson wished
       to conceal from Messrs Miller and Dickson where the £12.5m was going, which in
       turn means he must have thought that Messrs Miller and Dickson did not then know.

Personal benefits or incentives

326.   The second matter relied on by the Claimants in this period concerns a distinct
       allegation, namely that Mr Watson offered personal benefits to Mr Dickson and Mr
       Miller, it being the Claimants’ case that these constituted in law incentives offered to
       agents or bribes. I will consider the legal claims later, but so far as the facts are
       concerned, they are largely documented and there is little dispute.

327.   I will take first Mr Dickson. The facts are as follows:

       (1)              On 7 June 2012 (that is the same day as he signed the Spartan Term
               Sheets), Mr Dickson e-mailed Mr Leahy (copying in Mr Watson) attaching
               information about his daughter Katrina and saying “I appreciate your kind
               assistance”. Ms Dickson, then aged 22, wanted to become a solicitor. She
               had a non- law degree and had recently completed a Graduate Diploma in Law,
               and was looking for a training contract with a firm of solicitors that would
               enable her to start the Law Practitioners Course (LPC) in October 2012 for
               which she had a place. She provided background information which explained
               that the firms which offer training contracts pay for the LPC fees and then
               train graduates for two years; that although they did not automatically
               guarantee a job to trainees at the end of the two years, most trainees are given
               the option if they impress the firm; that a training contract was essential to
               become a fully qualified solicitor; and that she needed a training contract to
               start the LPC in October. Failing that, she would like work experience with a
               firm over the summer or through to January.

       (2)            On 8 June Mr Watson forwarded Mr Dickson’s e- mail to Mr Leahy
               and Mr Gibson, saying “Make this happen” and suggesting that Mr Reuben
               was the best option. Mr Leahy approached Mr Reuben; but Mr Reuben said
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 112 of 188




           he could not help: in large firms it was virtually impossible to get people
           through like this and proper applications had to be made. He suggested a
           smaller firm might be easier, although this would only be work experience, not
           a training contract.

     (3)         On 9 June Mr Leahy asked Mr Gibson to try Macfarlanes saying
           “Would be good if we can help Peter here”.

     (4)          On 11 June Mr Leahy asked a contact at Graubard Miller (a firm of US
           lawyers in New York), saying “We would really like to help out this colleague
           of ours” but the response was that they were unable to help.

     (5)           On 18 June Mr Dickson e- mailed Mr Watson (copying in Mr Leahy)
           with information about his daughter, saying that she had a place for the LPC
           (year 2):

              “...but needs a Training Contract with a Law Firm to commence Year 2.

               I would be most appreciative if you could help in any way with this.”

           (Emphasis in original). Mr Gibson passed the details on to a contact at
           Macfarlanes but they were unable to help either.

     (6)           On 19 June Mr Leahy told Mr Watson they had run out of options,
           although he had told Mr Dickson that Fladgates co uld not help but they were
           exploring some other options; Mr Watson suggesting trying K&L Gates, and
           on 21 June, after Mr Leahy had forwarded Ms Dickson’s explanation of the
           difference between a training contract and work experience, asked Mr Gibson
           to push for a training contract. Mr Gibson contacted Mr Astor who told him
           on 22 June that a solicitor at K&L Gates would be happy to spend a morning
           with her to guide her through what needed to be done to get a training
           contract.

     (7)           On 17 July Mr Leahy reverted to the question of a training contract
           with Mr Reuben, saying that “it is becoming increasingly material and it
           would help hugely if we could deliver something here.” He told Mr Watson
           whose response was “We need a positive answer on this ideally before 24th”
           (24 July being the date for signing of the July agreements), and when Mr
           Leahy said that he thought it was unlikely, his reaction was “In that case we
           will be talking to new lawyers”, suggesting a probable move before Christmas,
           to which Mr Leahy responded “Ok, let’s see if Richard can get us this training
           contract as a start. We will make it clear how important it is.” Mr Watson
           replied “We will definitely move the business. I want a firm that partners us.”

     (8)           That was how matters stood at 24 July when Mr Dickson signed the
           July agreements. Mr Watson had not succeeded in procuring a training
           contract for Ms Dickson, although he had evidently been keen to do so, to the
           extent of suggesting moving business away from Fladgates.

     (9)         In September 2012 Mr Watson tried again. On 21 September when Mr
           Leahy and Mr Gibson were due to attend a meeting with Stonehage, Mr
           Watson asked them to ask Stonehage what lawyers they recommend and
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 113 of 188




                 whether they could orchestrate a job for Ms Dickson.

       (10)               On 24 September Mr Gibson met Mr Dan Morrison of Grosvenor Law,
                 a firm of solicitors that was later instructed on behalf of Spartan. Mr Gibson
                 mentioned that Ms Dickson was looking for a training contract and put the two
                 in touch; Mr Dickson then suggested to Mr Watson that he meet Mr Morrison
                 before Ms Dickson attended for an interview so that Grosvenor Law
                 appreciate the potential of business opportunities, in the hope that might
                 smooth the way. Mr Gibson told Mr Dickson that he would help prepare his
                 daughter for a potential interview for a training contract at Grosvenor Law,
                 and arranged to do so, Mr Watson telling him to “get her prepped well”; she
                 told Mr Gibson that she had not yet arranged an interview as her father would
                 tell her when it was best to do so as Mr Watson might meet with Mr Morrison
                 beforehand. Mr Gibson’s advice to her was to contact Mr Morrison straight
                 away but ask for an interview at the end of the next week so that Mr Watson
                 could see him first, a suggestion endorsed by Mr Dickson himself who said
                 that it would “allow Eric to set the stall earlier next week”.

       (11)              By 11 October however Mr Morrison had not responded to her request
                 for an interview and Mr Dickson raised the issue again; Mr Watson’s reaction
                 to Mr Leahy and Mr Gibson was “This is now totally pissing me off guys. I’ve
                 STRESSED you follow this up” and himself spoke to Mr Morrison and
                 ascertained that she would be offered an interview.

328.   The oral evidence adds little to what is apparent from the e- mails. Mr Watson
       accepted that he had offered to see if he could help Mr Dickson, it being not at all
       uncommon for him to try and help people they were doing business with; that it was
       just a favour he was trying to do; that without doubt they were trying to help this
       young lady get a training contract; that he would have liked an answer by 24 July
       because he was seeing Mr Dickson then and wanted to be able to give him good news;
       that when he referred to moving from Fladgates he was frustrated because he was not
       getting his own way; that he did these things for lots of people all the time, helping
       people if he had the ability to do so; and that in the event he was unable to deliver and
       Katrina Dickson was not offered a training contract. Mr Leahy was asked why he had
       said on 17 July that it was becoming “increasingly material” and “would help
       hugely”. He said that Mr Watson was becoming increasingly embarrassed that he
       couldn’t pull together a training contract with all his influence and relationships; that
       he would presumably have told Mr Dickson that it would not be an issue; that Mr
       Dickson was probably getting a bit worked up about it because he thought Mr Watson
       could deliver something and he couldn’t; and that:

             “It was getting embarrassing as Eric had promised to deliver a training contract, as
              he would with any friend or business partner, and a man of influence who can’t
              manage to get a training contract at two or three law firms, it was rather
              embarrassing.”

329.   So far as Mr Miller is concerned, the facts are as follows:

       (1)              Mr Miller and Mr Dickson were due to meet Mr Watson and Mr Leahy
                 in Los Angeles on 10 and 11 July, and on 2 or 3 July he asked Mr Watson to
                 keep a couple of hours free to meet him about an alternative energy project in
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 114 of 188




           Indonesia that needed a financing plan and financial assistance. This was a
           project to produce energy from biomass, and Mr Miller, who had helped fund
           working capital for the venture, had a 5% interest in it. Mr Watson did meet
           Mr Miller on 11 July, a meeting for which Mr Miller prepared a detailed
           presentation. After the meeting Mr Watson put Mr Miller in touch with his
           brother Richard Watson and Mr Vassilakos, said that as discussed they would
           start to work with him to fully understand the technology and business
           opportunity, and suggested they meet at Cullen’s farms in Georgia.

     (2)           Mr Richard Watson told his brother that he thought the science behind
           the proposal was sound, and he and Mr Vassilakos duly met Mr Miller at the
           farms in Georgia and spent some time going through the deal. Mr Vassilakos
           reported back to Mr Watson on 21 July with a summary focusing on financials
           and structure with the comment:

              “Please note, due to outside circumstances I purposely avoided some
               harsh/contentious questions that should eventually be asked should we
               decide to proceed.”

           That I infer is a reference to Mr Watson wanting Mr Vassilakos to give a
           positive response to Mr Miller and not be too discouraging. Mr Vassilakos
           reported that their involvement would be to advise on the appropriate capital
           raising method and help create a viable business plan, financial model and
           fund raising models and the like; and that Mr Miller would like them to visit
           Indonesia with him in the first week of September. On 23 July Mr Vassilakos
           followed up on this suggestion by e- mailing Mr Miller and asking him about
           the possible Indonesia trip.

     (3)             That was how matters stood at 24 July when the July agreements were
           signed.

     (4)            The trip to Indonesia took place in late September. Mr Noble agreed to
           join in the meetings in Jakarta by telephone but told Mr Watson beforehand
           that it looked like “extreme investing” to him with a number of significant
           risks; Mr Watson’s response was that his summary was likely to be correct,
           but they had an important relationship with Mr Miller and wanted to help him
           as much as they could; Mr Noble replied that he understood the sensitivities
           and would behave himself.

     (5)           Mr Vassilakos reported back to Mr Watson on the trip on 3 October (in
           an e- mail for internal use only). He said that if the purpose of the trip was to
           maintain and build their relationship with Mr Miller, the trip was a success,
           Mr Miller being very appreciative of his coming and thankful for business
           advice. If the purpose of the trip was to find and investigate a potential
           opportunity it was a waste of time and money, for numerous reasons which he
           gave. He then sent a version of the report, omitting these comments, to Mr
           Miller.

     (6)           On 1 November Mr Watson was meeting Mr Miller to discuss Spartan
           but also had a meeting with him about the biomass project. Mr Watson told
           Mr Leahy the next day that they would help fund £8m for the biomass project
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 115 of 188




              and help prepare an investor proposal. He also told Mr Leahy that they would
              employ Mr Miller’s son Addison for a year or so. The natural inference is that
              in both respects he was relaying what he had told Mr Miller at the meeting;
              both Mr Miller and Mr Watson disputed this in oral evidence but I prefer the
              contemporaneous material to their recollection, and find that is what
              happened.

       (7)           Mr Watson and Mr Vassilakos continued to show interest in the
              biomass project: later in November Mr Watson told Mr Leahy that Mr Miller
              wanted to meet him about it in Los Angeles; Mr Miller met him for lunch on 9
              January 2013 and showed him an organisation chart for the project, and later
              that month met Mr Vassilakos in London, who asked him to keep him up to
              date on progress and let him know how they could help formalise the structure
              and business plan.

       (8)            Mr Miller brought his son Addison to the lunch on 9 January. He had
              recently graduated with a degree in International Business. After the lunch Mr
              Watson sent an e- mail to Mr Justin Davis-Rice, the Managing Director of
              Bendon (one of Mr Watson’s businesses in Australia) introducing Addison
              Miller to him and suggested to Mr Addison Miller that he travel to Sydney the
              following next week; on 12 January he e- mailed Mr Vassilakos and Mr Leahy
              saying:

                  “Also fyi…will likely employ addison at bendon in Sydney. Quality kid
                   actually!”

       (9)            Mr Addison Miller did start work at Bendon shortly thereafter and
              spent a couple of years there.

Obtaining more money from Kea; Voltaire

330.   The third matter relied on by the Claimants in this period concerns Mr Watson’s
       attempts to obtain more money from Kea. The Term Sheets provided for Kea to pay
       c. £12.5m for its 50% in Spartan, and then lend a further £50m for Spartan to deploy.
       On 26 June 2012 Mr Leahy told Mr Astor that he needed to show a pipeline of deals
       to Kea the following week and that ideally they wanted to produce a pipeline that
       could use £50-£100m in the next 12 months. Mr Leahy accepted in oral evidence that
       he wanted this as they were going to try and increase the loan amount by another
       £50m odd. Mr Astor then asked Mr Drummond if he could have a pipeline meeting
       with Mr Leahy, saying he needed to show £200m for Kea – that may have just been
       an error or may reflect a further discussion but Mr Leahy accepted in evidence that
       the more they had in the pipeline the better. And on 2 July when Mr Drummond sent
       Mr Leahy a pipeline of possible deals which he calculated as having a gross purchase
       price of £80m, his reaction was to ask Mr Drummond if there was any way he had
       some other deals which could double that.

331.   Mr Watson also tried to interest Kea in investing in a separate venture called Voltaire.
       The background to this was as follows:

       (1)           Mr Krishan Rattan, a banker, was in 2012 Managing Director and
              Global Head of Alternative Capital Solutions and Head of Emerging Markets
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 116 of 188




              Structuring at Société Générale in London. He and two of his colleagues at
              the bank (Mr Anuar Ushbayev and Mr Vladimir Diminic) and another man
              (Mr Fulvio Dombrich) had for some time been interested in developing their
              own fund for second tier sovereign debt financing, the plan being to establish a
              business which would create a lending platform to operate as an intermediary
              between issuers of sovereign debt and investors.

       (2)            The idea was to buy sovereign and similar debt through partner banks,
              the purchase being financed in part by a bank loan (using a so-called “repo”, a
              form of short-term borrowing under which bonds would be sold to the bank
              with an obligation to repurchase them), most likely although not necessarily
              from the same partner bank, and in part by private capital put up by investors;
              (possibly) hedge the transaction with credit default swaps; and sell the bonds
              to institutional investors again through the partner bank. The anticipated
              revenue streams included an upfront fee from the bank on acquisition of the
              bonds, interest while the bonds were held, and gains on bond sales. If the
              investment were profitable, management would receive a management carry.

       (3)            Mr Rattan and his colleagues had originally been introduced to Mr
              Watson and Mr Astor in connection with an approach by Long Harbour which
              was seeking possible sources of finance, initially in a telephone call in
              February 2012 and then at a meeting in April. In early May, they had another
              meeting with Mr Watson and discussed their business idea with him. He was
              interested and offered to assist, both by providing working capital and by
              introducing them to potential investors; in return he would want an equity
              interest in the business.

       (4)            By 10 June 2012 the name Voltaire had been p icked for the fund
              (probably by Mr Watson although possibly by Mr Rattan), and by 13 June Mr
              Idicula had produced drafts of a presentation for Voltaire, and of a JV
              agreement between Mr Watson on the one hand and Mr Rattan and his
              colleagues on the other. This provided for Mr Watson to own 50% of the
              business, and for all income to be split equally. On 19 June Mr Diminic
              confirmed that their side were all happy with the JV agreement.

332.   By 28 June plans were under way to seek to interest Messrs Miller and Dickson in
       investing in Voltaire: Mr Watson was due to meet them in Los Angeles on 10 and 11
       July, and Mr Leahy’s schedule for the trip included a meeting with them on Voltaire.
       Before then Mr Watson called Sir Owen and spoke to him. He sent an e- mail to Mr
       Leahy the same day reporting that Sir Owen believed that the best interests of the trust
       and Kea would be to increase the amount of funds to £100m+ via Spartan, and that an
       investment into Voltaire (via Spartan or an associated vehicle) made a lot of sense and
       he would be pleased if the trust and Kea committed £100m+, but that he had no
       control or influence over the funds and they should propose the additional initiatives
       to Mr Miller. On 5 July Mr Leahy forwarded this e- mail to Messrs Miller and
       Dickson with detailed proposals as to how they might achieve it, proposing that Kea
       lend another £50m into Spartan, and an additional £100m to become the cornerstone
       investor in Voltaire. He attached a teaser in relation to Voltaire and a presentation,
       neither of which made any reference to Mr Watson’s interest in it.

333.   Mr Watson’s report of his conversation with Sir Owen can be contrasted with an
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 117 of 188




       e-mail that Sir Owen sent to Mr Miller on 27 July. It had been prompted by a letter
       from Mr Dickson to him of 14 July which in effect said that the Corona Trust’s capital
       capacity was taken up with existing projects, foremost among which were Project
       Spartan at £116m (= $185.6m) and Project Voltaire at up to €100m (= $130m). Sir
       Owen’s e- mail to Mr Miller in response included the following:

          “Have you carefully studied the investment opportunity offered by Spectrum? Since
           I have been excluded from any involvement I caution you to protect Trust funds

           The “Voltaire” investment as referred to needs to be examined carefully

           I have only had a 10 minute conversation with Eric Watson and on face value I
           would not proceed without thorough due diligence.

           I am concerned”

       That is consistent with an e-mail from David Brownbill QC dated 17 July 2012 in
       which he referred to a call that day in which Sir Owen had said that he was surprised
       to hear that Project Voltaire was going ahead.

334.   Ms Jones invited me to find that Mr Watson’s 4 July e- mail was a misleading account
       of his conversation with Sir Owen, designed to be used by Mr Leahy for his e- mail to
       Messrs Miller and Dickson. Mr Watson did not claim to have any recollection of the
       conversation but said he believed his e-mail to be an accurate record, and that he
       would have been very keen on promoting Voltaire to Sir Owen. I agree however that
       it is unlikely that in the course of a relatively short telephone conversation (Mr
       Watson said his records showed it took 20 minutes) Sir Owen would have expressed
       enthusiasm either about increasing the investment in Spartan to £100m+ or about
       putting £100m+ into Voltaire; that seems inconsistent with his 27 July e- mail which
       reveals him as both conscious of being excluded from any involvement in the decision
       making and anxious that Messrs Miller and Dickson proceed cautiously. It seems to
       me probable, and I find, that Mr Watson did give a misleading account of his
       conversation in his e- mail, and that it was indeed written to be sent to Messrs Miller
       and Dickson with a view to persuading them to increase Kea’s investment from £50m
       to £200m.

335.   It is of interest that Mr Dickson’s own reaction to Mr Leahy’s e- mail, as expressed on
       6 July to Mr Miller, was that he was not taken by the Voltaire suggestion and was
       “suspicious about Eric’s OGG e.mail too”; and in a later e- mail to Mr Miller added
       “I’m beginning to think Eric is playing games (and is two-faced).” Mr Miller
       accepted in evidence that what Mr Dickson was saying in his 6 July e- mail was that
       he was suspicious whether Mr Watson was telling the truth about his conversation
       with Sir Owen, but that he did not make any attempt to contact Sir Owen and find out
       if it was true.

Los Angeles meetings on 10 and 11 July

336.   Mr Watson and Mr Leahy met Messrs Miller and Dickson in Los Angeles on 10 and
       11 July 2012. On 8 July Mr Leahy sent them an information pack which included a
       list of Meeting Discussion Points, a Step Plan for Spartan and a number of backing
       documents.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 118 of 188




337.   One of the Meeting Discussion Points was agreement on the amount of equity that
       would be contributed to Spartan under the Spartan Term Sheet 1. This had provided
       that after the sale of Abacus to M&G by Summit, Park would procure Summit to
       make a loan to Spartan of “up to” the amount of the sale proceeds received by
       Summit (paragraph 311 above). The proposal as put to Mr Dickson and Mr Maislish
       on 29 and 30 May had been that Mr Watson would contribute cash equivalent to the
       sale proceeds of Abacus, then assumed to be likely to be about £10.5m, as shown on
       Mr Leahy’s Changes to Proposal document (paragraph 296 above). But the wording
       of Term Sheet 1 specified only that it would be up to that amount, and the Step Plan
       envisaged that this might be £2.5m to £5m; in the event what was agreed at the Los
       Angeles meetings was £3.5m.

338.   The Step Plan also dealt with the purchase by Spartan of Newco at an estimated price
       of £25m; none of the documents disclosed that all of that would go to Mr Watson’s
       interests. The Step Plan then dealt with the proposed purchase by Newco of 40% of
       LHRF, which was contemplated as taking place immediately after Spartan had
       acquired Newco. In support of that Mr Leahy provided a draft of the Project South
       Sea Term Sheet; this was drafted as an agreement between Newco and Messrs Astor
       and Aumonier (referred to as “Management”) under which Management, which had
       established LHRF, agreed that Newco should have the option to acquire 40% of
       LHRF for £7m. It is noticeable (i) that the Term Sheet is expressly subject to contract
       and hence not legally binding; (ii) that the Term Sheet presents the vendors of the
       40% interest as Messrs Astor and Aumonier without any reference to Mr Watson
       being one of the vendors (and in fact the principal vendor); and (iii) that the price for
       40% was now £7m (compared to the £5.35m proposed by Mr Leahy on 28 May and
       the £6m that “we are shooting for” on 1 April (paragraph 284 above)).

339.   Another of the items listed under Meeting Discussion Points was General Spartan
       Management, which included a reference to “bankers”. It is clear that there was
       some discussion about this as both Mr Miller and Mr Dickson noted “HSBC” against
       this item, and Mr Dickson also noted “Bank a/cs Multicurrency Principal a/c”. On
       11 July Mr Leahy e- mailed Mr Gibson asking him to set up bank accounts for Spartan
       as soon as possible, ideally that week before Kea bought in as 50% partner as they
       wanted to avoid all the KYC on Kea. Ms Jones invited me to find that the potential
       difficulty was that Sir Owen was still shown as UBO of Kea, and that no-one wanted
       to disclose to Sir Owen exactly what was going on. Mr Leahy clearly did think that
       doing KYC on Kea would be a problem: he repeated to Mr Gibson in further e- mails
       on 11 July and 12 July that he wanted to get moving while only they were the
       shareholders (in Spartan) and that they needed to get moving so that for the KYC the
       banks were only seeing Park. It was also put to him in oral evidence that the desire to
       sign Kea up and get its money in quickly was all aimed at getting as much money out
       of the trust as they could before Sir Owen could take proceedings, to which he
       replied:

          “I think because of what was going on with Owen we were aware there were
           potential issues there and we wanted to get the capital safe, yes.”

       That is a reference to the fact that Mr Watson and his team knew that Sir Owen was
       contemplating litigation over the trust (see below). I accept Ms Jones’ submission
       and find that there probably was discussion at the meetings in Los Angeles about the
       potential difficulty with KYC on Kea being that Sir Owen was still shown as the
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 119 of 188




       UBO, and that no-one at the meetings wanted to keep him informed in case he
       intervened.

Mr Watson raises Fladgates conflict issue

340.   Sir Owen’s relationship with Messrs Miller and Dickson had deteriorated sharply by
       15 April 2012 (paragraph 38 above). Mr Watson was in the Dominican Republic
       playing golf with him at around this time (paragraph 273 above), and Sir Owen’s
       evidence was that he explained to Mr Watson that he had lost all confidence in Messrs
       Miller and Dickson and felt he had been tricked into the position where all the
       proceeds of sale of his business were in their hands and he had no control over them.
       Mr Watson denied this but he accepted in oral evidence that he had a lot of
       conversations with Sir Owen at that time, and that he certainly learnt that Sir Owen
       was not happy with the way Messrs Miller and Dickson were not listening to his
       recommendations and was clearly upset and frustrated with them because they would
       not do what he wanted; and that the relationship was becoming very acrimonious.

341.   The breakdown of his relationship with Mr Miller had an impact on Sir Owen’s
       health: on 18 April, shortly after Mr Watson had left the Dominican Republic, Sir
       Owen was admitted to hospital there with raised blood sugar. Sir Owen confided in
       Mr Watson, telling him he was suffering anxiety attacks and that his doctor told him it
       was stress related, and on 19 April that although his health was normal, the underlying
       cause for the stress was still there and suggested that Mr Watson keep on arms’ length
       terms with Mr Miller. Later that day he sent an e- mail to Mr Hamilton suggesting a
       meeting in Los Angeles with Mr Miller on 2 May and that it would be useful to have a
       litigation attorney there, the objective being to “shake DJM’s cage” and force him to
       replace Mr Dickson, or for both him and Mr Dickson to retire or alternatively
       “consider an action against them for misinformation and fraud”. Although not
       openly copied into the e- mail, Mr Watson received a copy (no doubt by being blind
       copied in), as on the same day he forwarded it to Mr Leahy. He and Mr Leahy
       therefore knew from 19 April that relations between Sir Owen and Mr Miller had
       reached a stage at which Sir Owen was actively contemplating litigation with Mr
       Miller and Mr Dickson on the grounds of misinformation and fraud.

342.   Sir Owen came to London in early May. Mr Watson had gone to some lengths to
       arrange meetings and social events for him. Among other things Sir Owen had asked
       Mr Watson when he was in the Dominican Republic to introduce him to some
       solicitors in London. Mr Watson asked Mr Gibson to set up a meeting for him with
       Mr Reuben of Fladgates, and it took place on 3 May. As well as Sir Owen, Mr
       Watson and Mr Gibson were there, and three Fladgates representatives (Mr Reuben,
       Mr David Way (a trust and private client partner) and Ms Ella Leonard). An
       attendance note (no doubt made by Ms Leonard) showed that the meeting was taken
       up with the trust matters, with Sir Owen wanting to know what his rights were and
       what he should do, and that there was discussion of potential litigation, possibly in the
       Nevis courts. An engagement letter from Mr Reuben dated 17 May to Sir Owe n
       confirmed that he had instructed them to act on his behalf in relation to his
       relationship with the Corona Trust and specifically that he was concerned that the acts
       of the trustee and protector were not in the interests of the beneficiaries, and
       mentioned that the matter was likely to involve litigation in Nevis, and possibly
       elsewhere. Mr Watson said in his witness statement that he spent much of the
       meeting reading and sending e- mails on his mobile and that at some point he left the
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 120 of 188




       meeting, but it seems probable that he understood at the very least that Sir Owen was
       asking for advice on what he could do in the circumstances, and that the dispute with
       Messrs Miller and Dickson had reached the stage when litigation was a real
       possibility.

343.   Mr Reuben in his engagement letter also raised the question of a possible conflict of
       interest given that Fladgates were acting for the other party in Project Spartan which
       was being considered by the trustee; he said that he had already discussed this both
       with Sir Owen and the other party to Project Spartan and had explained that if a
       conflict arose, he would cease to act for Sir Owen but the remainder of the team (Mr
       Way and others in the litigation department) would continue to act for him. Mr
       Reuben had in fact spoken to Mr Gibson on 14 May about whether he should attend a
       meeting the next day between Mr Way and Sir Owen’s tax advisor, and told him (as
       reported by Mr Gibson to Mr Watson) that:

          “If we feel that Richard is conflicted then Richard will step out and David Way will
           run with Owen as a client.”

       Mr Gibson said that he thought Mr Reuben should attend the meeting as he would:

          “still have the ability to direct this to an amicable solution”

       and Mr Watson agreed. Although Mr Gibson was reluctant to accept this, that is
       fairly clearly a reference to Sir Owen’s dispute with Messrs Miller and Dickson, and
       confirms that both Mr Gibson and Mr Watson understood that there was such a
       dispute which might not be resolved and which might end in litigation.

344.   That all gives context to Mr Leahy’s evidence that they wanted to “get the capital
       safe”, that is out of Kea and into Spartan. Following the Los Angeles meetings, Mr
       Watson was in Auckland from 14 July. Sir Owen was also there; they spent two days
       in strategy meetings on the Warriors, and had dinner together on 16 July.

345.   While Sir Owen was there he received Mr Dickson’s letter of 14 July referring to
       commitments to Project Spartan and Project Voltaire of $185m and $130m (paragraph
       333 above); and on 17 July he had a call with Mr David Brownbill QC. Mr Brownbill
       followed it up with an e- mail to Mr Reuben (who had evidently been on the call)
       raising the question whether Voltaire should be put on hold, and in terms which make
       it clear that at that stage freezing orders were contemplated and that he had given
       advice about the effect of intended injunctions on future and existing transactions. Mr
       Reuben replied that he would recall that Fladgates were involved in the Spartan deal
       and that they were about to become involved in Voltaire. The next day Mr Watson
       told Mr Gibson and Mr Leahy that he had asked Sir Owen to replace Fladgates as Mr
       Reuben was conflicted, adding “This will happen”. Sir Owen sent Mr Reuben an
       e-mail on 20 July confirming that Mr Watson had suggested that his continued
       representation bordered on a conflict and making it clear that he was not happy as
       they had discussed it in some detail and Mr Reuben had convinced him he did not see
       any conflict, and it was a waste of his time and resources. He told Mr Reuben that:

          “Eric’s point of view is that as you represent him in the property deals that the trust is
           investing in – they will likely use this factor to withdraw.”

       There was subsequently a dispute about paying for Fladgates’ fees and in a letter of 7
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 121 of 188




       September 2012 from the finance partner, Fladgates said that for their part they did
       not think there was a professional conflict that prevented them from acting; Sir Owen
       told Mr Watson that it was his contention that Mr Watson had pressured Fladgates
       into dropping their representation of him.

346.   Ms Jones invited me to find that Mr Watson insisted that Sir Owen move his legal
       representation from Fladgates as he was concerned that litigation might end up with
       Messrs Miller and Dickson being removed or subject to an injunction before the
       Spartan transaction could go through. Mr Watson accepted that Sir Owen told him
       that Fladgates were going to be taking action against the very people that were about
       to be involved in Spartan and suggested that might be a co nflict, but I accept that Mr
       Watson did not just suggest that it might be, but was insistent that Fladgates stop
       acting for Sir Owen (despite neither Fladgates nor Sir Owen thinking it necessary)
       with the result that they did (as he had told Mr Gibson and Mr Leahy that they
       would); I also accept that Mr Watson gave a false explanation to Sir Owen (namely
       that Messrs Miller and Dickson would use it to withdraw, something which he did not
       believe). In those circumstances I accept Ms Jones’ submission that the real reason
       that Mr Watson took these steps was to prevent the litigation derailing Project
       Spartan.

The July agreements – 24 July 2012

347.   The long-form documents for the Spartan transaction were in almost final form by the
       time of the meetings in Los Angeles on 10 and 11 July, and they had been finalised
       and signed by Novatrust by (Friday) 13 July. Mr Leahy e-mailed copies of the signed
       documents to Mr Dickson and told him the originals were being couriered on Monday
       (16 July). Mr Dickson however was going to be on holiday that week and was not
       planning to sign anything before he was back on 24 July. Mr Leahy told him and Mr
       Miller that delaying signing until then could create problems on Project Royal as they
       had been putting off due diligence whilst the y waited for the operating capital from
       Spartan and if they delayed further they could risk losing the deal. He suggested
       signing soft copies in the meantime and wiring an initial £100,000, or just wiring it
       anyway. The suggestion that Project Royal was at risk was untrue, as Mr Leahy told
       Ms Huggett (“Ignore the comments below – this was getting them to hurry up with the
       wire”); but it worked as Mr Dickson agreed to remit the £100,000 before signing.

348.   Mr Leahy also wanted to fix up another meeting with Messrs Dickson and Miller to
       finalise the proposal (which had been discussed at the earlier meetings in Los
       Angeles) to increase Kea’s investment in Spartan to £100m and add an investment of
       a further £100m by Kea in Voltaire. On 14 July he sent Messrs Dickson and Miller a
       two-page proposal (headed “Increased Capital Allocation Proposal”) detailing this,
       and a meeting was then fixed up for 24 July in Los Angeles after Mr Dickson’s return
       and before Mr Miller himself went off on holiday. The meeting took place on 24 July
       between Mr Watson (who flew into Los Angeles on the way back to London from
       New Zealand), Mr Leahy (who came out for the purpose) and Messrs Miller and
       Dickson.

349.   At the meeting Mr Dickson signed the long- form agreements for Spartan (that is the
       July agreements) on behalf of Kea, witnessed by Mr Miller. I give their terms below.
       There was also discussion about the proposal for Kea to allocate further capital, and it
       is possible to reconstruct what was agreed from manuscript notes made by Mr Miller
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 122 of 188




     on a copy of Mr Leahy’s proposal (Ms Jones suggested these were Mr Dickson’s
     notes but Mr Miller accepted in evidence that the handwriting was his):

     (1)           The Spartan Term Sheet 1 had provided for Kea to fund Spartan to the
           extent of £50m by way of preferred note, £25m to be paid on initial funding
           and £25m after 6 months (or earlier if requested by Spartan) at an interest rate
           of 8% pa, to be repaid as cash flows permitted and in full after 4 years. That
           was given effect to by a Loan Facility Agreeme nt which was one of the July
           agreements, although in this the original proposal for a straightforward loan
           had been replaced by a loan facility for 4 years under which any amounts
           repaid could be redrawn by Spartan, the first £25m to be advanced within 40
           days and the second £25m after 6 months or 40 days after Spartan requested a
           drawdown.

     (2)           The first element of Mr Leahy’s proposal was that the first £25m be
           deposited within 40 days as agreed (and start incurring the 8% coupon), but
           that the second £25m be deposited as soon as possible in a Spartan bank
           account. While in the account Spartan would pay over to Kea whatever
           interest it in fact received (expected to be about 0.5% to 1%), and would only
           incur the 8% when Spartan drew on the account. Any monies repaid by
           Spartan within the 4 year term would be re-deposited on similar terms in a
           Spartan bank account. All of this was agreed.

     (3)          The second element of Mr Leahy’s proposal was for Kea to make a
           second £50m facility available on the same structure but for a term of 6 years
           and at a coupon of only 5% rather than 8%. This was agreed subject to the
           term being 7 years and the coupon 6%.

     (4)            Mr Miller’s note indicates that there was also discussion of the £50m
           being increased to £55m to provide a £5m “fighting fund”, although he noted
           that this was something to discuss with Mr Maislish. I accept that that shows
           that what was being suggested was that a £5m fighting fund should be created
           in Spartan, and that that indicates that all those at the meeting were conscious
           that litigation was a real possibility. In the event, in his e-mail that evening to
           Mr Dickson (below) Mr Miller suggested that they forget the fighting fund.

     (5)          The third element of Mr Leahy’s proposal was for Kea to invest £100m
           in Voltaire (by way of a similar loan facility to a new vehicle). This was not
           agreed, but Mr Miller’s note indicates that he and Mr Dickson were
           considering a smaller sum, to be added to the second £50m facility for Spartan
           – perhaps £20m, or perhaps extending the facility to £80m to include Voltaire.

     (6)           Mr Miller sent an e- mail that evening to Mr Dickson in which he said
           that he was a projecting a cash balance of about $75m at the end of 2012 and
           $50m at the end of 2013 (before the Voltaire investment) and they were
           leaving themselves short; he therefore suggested that Mr Dickson go back to
           Messrs Watson and Leahy with a maximum investment of £15m ($23m) in
           Voltaire. Mr Dickson duly sent an e- mail to Mr Watson saying that the
           maximum the trust could commit to Voltaire would be $20m, as the second
           £50m Spartan loan had denuded the ability to invest any more at that time; Mr
           Watson replied that $20m was fine and they would do their best to keep the
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 123 of 188




                 opportunity open to allow him to increase the $20m, to which Mr Dickso n said
                 that “If we can squeeze out more later, we will.”

350.   The July agreements consisted of four documents. The first was a Share Purchase
       Agreement between Kea and Novatrust (as trustee of Park) under which Kea agreed
       to buy 50% of Spartan’s issued share capital for $1, with completion to take place
       immediately.

351.   The second was a Shareholders’ Agreement between Kea, Novatrust and Spartan.
       Clause 2.1 set out the business of Spartan, and provided that it:

             “must include the key transactions set out in Schedule 2, which have been agreed
              between the parties involved in Project Spartan.”

       Clause 4.1 provided that the parties would procure that Mr Dickson would be
       appointed as a Kea Director, and Chaumont (Directors) Ltd (a Stonehage company,
       “Chaumont”) would continue as director. Clause 4.2 provided that Nucopia would
       be appointed under a separate agreement to provide advisory services to Spartan.
       Clause 5 provided for the management of the company in terms that effectively
       required the agreement of Kea and Park through their respective directors to
       decisions. Thus it provided among other things for: a minimum of two directors
       (cl 5.1); equal numbers of Kea Directors and Park Directors, to be nominated by, and
       capable of being removed by, Kea and Park respectively (cll 5.2, 5.3 and 5.4); a
       quorum of at least one Kea Director and one Park Director (cl 5.5); and that decisions
       of the directors would only be effective if approved by at least one Kea Director and
       one Park Director (cl 5.12).

352.   Schedule 2 (headed “Key Project Spartan transactions”) gave effect to the Spartan
       Term Sheet 2, as follows:

       (1)               Paragraph 2 referred to it being intended that M&G acquire Gaucin
                 and Berryblue (or their assets), and that if M&G did complete such
                 acquisitions paragraphs 4, 5 and 6 would take place.

       (2)              Paragraph 3 provided:

                    “It is further intended that Newco will acquire or own the benefit of a joint
                     venture agreement to be entered into by Newco with a company (Long
                     Harbour Subsidiary) to be established by the owners of Long Harbour
                     Limited, which joint venture agreement will include certain rights relating
                     to deployment of capital and the right for Newco to acquire up to 40% of
                     Long Harbour Subsidiary for up to £8 million.”

                 That rather vague wording reflected the fact that at this sta ge, as Mr Leahy
                 accepted, Newco did not have any enforceable rights – they were still in the
                 middle of negotiating them.

       (3)              Paragraph 4 provided that if the M&G acquisition completed, Park
                 would procure Summit to make a loan to Spartan of “up to” the net sale
                 proceeds received by Summit for the sale of Gaucin (or its assets), and Kea
                 would make a loan of an equal amount (the Second Kea Loan), the precise
                 amount of the loans to be agreed by Park and Kea (although it will be recalled
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 124 of 188




              that the figure discussed in Los Angeles on 10 and 11 July was £3.5m).

       (4)            Paragraph 5 provided that once Newco owned the Newco Assets
              (defined as the assets intended to be acquired by Newco as set out in
              paragraph 3) Spartan would acquire Newco (or the Newco Assets) for a
              consideration equal to £45m less the net sale proceeds received on the sale of
              Gaucin and Berryblue (or their assets) by Summit and the owner of Berryblue,
              50% to be paid by Spartan in cash and:

                  “50% in the form of a loan from one of the owners of Newco, to [Spartan]
                   (Vendor’s Loan) …”

       (5)            Paragraph 6 provided that Kea would lend Spartan the money needed
              to provide the cash required under paragraph 5 in a sum equal to the amount of
              the Vendor’s Loan (the Third Kea Loan).

       (6)            Paragraph 8 provided that Spartan would acquire Atherton (that is
              Atherton Property Holdings Ltd) which held the Investment Right (that is the
              right to co- invest alongside HW previously referred to as the Ladoga
              Investment Right) for a nominal sum.

       (7)           Paragraph 9 provided, in line with the side letter entered into
              contemporaneously with the Term Sheets, that if the M&G acquisition did not
              complete Spartan would acquire Gaucin’s and Berryblue’s assets (their
              partnership interests in Abacus, all other rights in relation to working with
              Long Harbour, and the 66.6% shareholding in Homeground) for £45m.

353.   The third of the July agreements was the Loan Facility Agreement already referred to
       (paragraph 349(1) above). As there set out, it provided for Kea to make available to
       Spartan a loan facility for 4 years of £50m, of which £25m was to be provided within
       40 days (more precisely £100,000 within 5 days – in fact already provided – and the
       balance of £24.9m within 40 days) and £25m within 6 months or if earlier within 40
       days of a drawdown request by Spartan, at an interest rate of 8%, and (in place of the
       straightforward loan provided for in Term Sheet 1) for Spartan to have the right to re-
       draw any amounts repaid before the end of the 4 year term.

354.   Clause 6 provided for Kea to have security in the form of a first charge over Park’s
       shares in Spartan, and the fourth of the July agreements was a Security Deed whereby
       Novatrust granted such a charge to Kea. Again this was a change from the provision
       in Term Sheet 1 which had provided that the £50m loan would be secured against the
       assets of Spartan. By clause 4 of the Security Deed, Kea could only enforce the
       charge after the conclusion of an Orderly Winding Up of Spartan and if there then
       remained any sums outstanding. Since an Orderly Winding Up was defined as a
       procedure whereby Spartan’s board had implemented a sale down process to ensure
       all of its assets were sold, it is not obvious that there were any circumstances in which
       the charge was likely to be of any benefit to Kea as by the time it came to be enforced,
       it is likely that Spartan would have no assets and the shares no value.

355.   Ms Jones submitted that the transaction as embodied in the July agreements was a far
       cry from the deal put to Sir Owen in the 1 April presentation. That had involved his
       interests buying out Mr Watson’s 50% partner in an existing business for £22.5m, Mr
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 125 of 188




       Watson contributing capital of equivalent value by contributing his 50% interest in the
       business, hence giving them 50/50 interests in Spartan, proportionate to their
       contributions. But under the July agreements (i) Kea was not acquiring an interest in
       any existing business, as the only existing business (Abacus) was to be sold to M&G;
       (ii) Kea was not buying out an existing partner as Mr Richardson was in effect selling
       all his interests to M&G; (iii) Spartan had no existing rights or assets of any kind, as
       Newco was still negotiating the joint venture arrangement with LHRF; Atherton,
       which was said to hold the Ladoga Investment Right, had not in fact acquired it; and
       although there had been discussion of Spartan seeding a residential fund (Project
       Royal) and acquiring an interest in the management company, there were no
       enforceable rights to any of this; and (iv) the rights that Newco was intended to
       acquire (and in effect what Kea was paying £12.5m for) were dependent on Newco
       paying “up to £8m” for “up to 40%” in LHRF. I accept this submission.

356.   Ms Jones further submitted that Mr Watson would effectively acquire a 50% stake in
       Spartan and access to £50m of Sir Owen’s capital without having to contribute
       anything at all, the Summit loan of £3.5m contemplated by paragraph 4 of schedule 2
       to the Shareholders’ Agreement being more than offset by the £12.5m goodwill
       payment. (In fact paragraph 4 did not specify any particular a mount of the loan, the
       amount being left to be agreed between Park and Kea). Moreover Mr Watson stood
       to benefit from (i) the goodwill payment of £12.5m; (ii) the bulk of the “up to £8m”
       to be paid by Newco for its stake in LHRF; (iii) any investments made by Spartan
       through Long Harbour or Voltaire; and (iv) the obligation for Spartan to enter into a
       consultancy agreement with Nucopia (on the basis that although ostensibly owned by
       Mr Leahy he would in fact benefit from the (bulk of) such payments). Again I accept
       this submission; and I further accept that the deal delivered a very large number of
       benefits to Mr Watson, and was very far from the proportionate sort of deal that Sir
       Owen had made it clear that he wanted.

Claims in relation to July agreements

357.   It is now possible to deal with the Claimants’ claims in relation to the July
       agreements. They can be summarised as follows:

       (1)            The agreements were induced by fraudulent misrepresentations.

       (2)          The agreements were entered into in breach of the fiduciary duty that
              Mr Dickson owed to Kea and the Corona Trust, to the knowledge of Mr
              Watson and Mr Leahy.

       (3)          The agreements were entered into in breach of a fiduciary duty owed
              by Mr Watson to Sir Owen and/or Kea.

       (4)           The agreements were entered into in circumstances where Mr Watson
              had offered personal incentives to Mr Dickson and Mr Miller.

       For one or more of these reasons the agreements are said to be voidable (and Kea
       elects to rescind them), or void, with the result that the payments received by Spartan
       have at all material times been held on trust for Kea.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 126 of 188




Deceit

358.     I will start with the claim in deceit. I have considered the various misrepresentations
         above. The most significant of these are the various representations as to what was to
         happen to Kea’s payment to buy into Spartan, initially £22.5m and after 28 May
         c. £12m or £12.5m (which I will refer to as “the £12.5m”). The various
         misrepresentations to this effect that I have found proved are: (i) representations in the
         1 April presentation that the £22.5m which Sir Owen and his interests would be
         required to pay (“the £22.5m”) was intended and expected to be invested in order to
         buy out Mr Watson’s existing partner and paid out to that partner’s vehicle, and that
         current discussions with Mr Watson’s existing partner suggested that his interest
         could be acquired for around £22.5m (paragraphs 232 to 241 above);
         (ii) representations in the various drafts of the Term Sheets prepared by Mr Leahy (or
         as redrafted by Mr Maislish and not corrected by Mr Leahy) that it was contemplated
         that Kea would make an investment of £22.5m, all of which sum was required to buy
         out and would be used to buy out Berryblue, or the assets of Berryblue (paragraphs
         264 to 269 above); and (iii) a representation by Mr Leahy at the meeting with Mr
         Dickson and Mr Maislish on 30 May that it was intended that Newco would be owned
         by Park and its or Mr Watson’s existing partner (paragraphs 299 to 304 above). In
         each case I have found that these representations were made, were untrue and were
         known to be untrue.

359.     Mr Watson’s case however is that by the time the July agreements were signed
         Messrs Miller and Dickson knew that the £12.5m would be received by Mr Watson
         entities, save for the unlikely possibility that some or all of those monies might be
         paid to Mr Richardson as part of the deal for removing him completely.

360.     As Ms Jones submitted, that case turns entirely, or almost entirely, on the oral
         evidence. There is not a single document throughout the period from the first
         presentation to Mr Miller on 29 March 2012 down to the signing of the July
         agreements on 24 July 2012 in which those on Mr Watson’s side (principally Mr
         Leahy) can be said to have disclosed the destination of the £22.5m or the £12.5m to
         Messrs Miller and Dickson. On the contrary, as I have sought to show above,
         elaborate lengths were gone to to make it look first as if the £22.5m was going to be
         used to buy out Mr Watson’s partner, or to acquire Berryblue or its assets; and then
         that the £12.5m was going to one of two equal holders of Newco, the other being
         Park.

361.     Ms Jones placed reliance among other things on what she said was the constantly
         shifting nature of the Defendants’ case on the destination of the £12.5m. She
         identified four iterations of this. The first was in a witness statement made by Mr
         Leahy on 19 September 2014. It was made on behalf of Novatrust in the derivative
         action brought by Novatrust (see paragraph 2 above) for the purposes of Novatrust’s
         opposition to an application by Kea and Harlaw challenging the jurisdiction of the
         English court. Mr Leahy had been asked by Novatrust to give an account of Project
         Spartan. When explaining the original proposal presented to Sir Owen on his yacht,
         he said that the £22.5m was:

            “based on the value of the existing ground rent portfolio plus a proposed value for the
             pipeline deal-flow, or goodwill, which Park / Novatrust (through Mr Watson and his
             net work of connections) would bring to Spartan (“the Goodwill Value”)”
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 127 of 188




       and that:

          “Although not all explicitly spelled out in the original proposal, from Novatrust’s and
           Mr. Watson’s perspective the original proposal had been premised as follows:
           Corona acquiring 50% of Spartan for a loan of £22.5 million, with it separately
           lending Spartan £50 million for investment purposes. The value of the existing
           ground rent portfolio was around £20 million. Accordingly, the original deal had
           Corona / Kea paying £10 million for 50% of that portfolio, with the balance of the
           £22.5 million (£12.5 million) being an agreed payment for its 50% share of the
           Goodwill Value which Novatrust (through Mr. Watson and his network of
           connections) was bringing to Spartan.”

       Then when explaining the revised deal arising from the proposed M&G acquisition of
       Abacus, he said:

          “The consideration for the acquisition of Rygen by Spartan from Park and Munil was
           to be £45 million less the price paid by The Third Party Purchaser for the
           acquisition of the existing ground rent portfolio (£20 million). That is, Spartan
           would pay Park £25 million. The net effect of these Schedule 2 Transactions was
           therefore that Park would still receive its approximately £12.5 million Goodwill
           Value payment.”

       And after referring to a later e- mail exchange with Mr Dickson (in December 2012)
       he said;

           “This exchange with Mr. Dickson clearly shows that Kea understood the purpose,
            nature and effect of the Schedule 2 Transactions, and Mr. Dickson’s specific
            reference to “the Goodwill” value of “an estimated UKP 12.5 m” shows that Kea
            was also fully aware that they were intended to ensure that Park would still receive
            its approximately £12.5 million Goodwill Value payment.”

362.   The natural reading of this account is (i) that £12.5m of the £22.5m under the original
       proposal was intended to go to Mr Watson’s interests; (ii) that this was agreed by Kea
       as a payment for the dealflow which Novatrust/Mr Watson was bringing to Spartan;
       (iii) that the purpose of the schedule 2 transactions in the revised proposal was that
       Watson interests (“Park”) would still receive the £12.5m; and (iv) that Kea fully
       understood that the purpose of the schedule 2 transactions was that Park would still
       receive the £12.5m. I agree with Ms Jones that the account being put forward there is
       that Kea always understood that £12.5m of the payment would go to Watson interests.

363.   That is impossible to reconcile with the Defendants’ current account: Mr Watson said
       in evidence that Mr Leahy’s account was not right, because at an early stage in the
       negotiations it was very likely they would have to pay Mr Richardson up to £22.5m,
       and Mr Leahy himself said in evidence that it was not quite right and a little
       confusing. Nor is it possible to reconcile with the contemporaneous documents: in
       particular it does not explain how the 1 April presentation could suggest that the
       £22.5m was expected to be used to buy out Mr Watson’s partner, or how the draft
       Term Sheets could indicate that the £22.5m would be used to acquire Berryblue or its
       assets; nor is it consistent with Mr Leahy’s explanation to Mr Armitage on 6 April
       that they simply wanted Sir Owen to see £22.5m being paid out to buy Mr
       Richardson’s 50% share (paragraph 235(5) above). It may have contained some truth
       in revealing that from Mr Watson’s perspective the original proposal was intended to
       deliver a goodwill payment of about £12.5m to his entities; but the suggestion that
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 128 of 188




       this was something understood by Kea is impossible to reconcile with Mr Leahy’s
       explanation in his Real Estate paper of 18 April that the JV was unwilling to pay EW-
       associated entities any goodwill for any assets (paragraph 256 above).

364.   The second explanation by the Defendants of the intended destination of the goodwill
       payment was in Mr Watson’s Defence in this action, served on 30 July 2015. The
       Claimants had alleged that at the time of the 1 April presentation Mr Watson and Mr
       Leahy did not intend that all the £22.5m would be used to buy out Mr Richardson or
       Berryblue, but intended (but did not reveal) that approximately £10m would be used
       for this purpose, the remaining £12.5m being used to provide a secret profit for Mr
       Watson or Novatrust. In response Mr Watson pleaded that Mr Leahy had calculated
       £22.5m by ascribing half the value of the assets it was proposed Spartan would hold
       to Berryblue, because Mr Watson believed that Berryblue had the potential ability to
       inhibit the exercise of the Ladoga Investment Right, and that:

          “Neither Mr Watson, Novatrust, or any Watson entity, expected to receive any part of
           the purchase price (whether that was £22.5 million, or any other figure) paid to Mr
           Richardson in respect of Berryblue or its assets: in the event that Kea had invested
           in Project Spartan on the basis anticipated in the [1 April presentation], all monies it
           invested would have been paid to Berryblue. No profit, secret or otherwise, would
           have been received by Novatrust, or Mr Watson, or any entity associated with either
           of them.”

       Mr Watson also pleaded that the Claimants had misunderstood the account given by
       Mr Leahy in his witness statement, and that he had not suggested that any part of the
       £22.5m would have been received by Novatrust rather than Berryblue “and it would
       not have been”. This account is clearly inconsistent with any suggestion that Kea
       appreciated that any part of the £22.5m might go not to Berryblue but to Watson
       entities.

365.   In relation to the proposal as revised on 28 May Mr Watson pleaded that if the s ale to
       M&G proceeded, it was clear from Schedule 2 to the Spartan SPA that the sum to be
       invested by Kea in Spartan would fund the purchase of Newco and that:

          “it had been clear from the Spartan Term Sheets that the “Newco” to be purchased
           would “initially be owned by the Park Trust”.

           From at least early June 2012, when the Spartan Term Sheets were executed,
           therefore, Mr Dickson, and therefore Kea, knew and understood that if the M&G
           sale completed, Kea’s portion of the payment by Spartan for “Newco” would be
           paid to Park/Novatrust”.

       He repeated this later with a plea that Mr Watson and Mr Leahy had informed Mr
       Miller and Mr Dickson of this (that is that if the M&G sale proceeded Kea would fund
       a payment by Spartan to Park/Novatrust):

          “through the revised wording of the Spartan Term Sheets.”

       That was a reference to the fact that the revised Term Sheet 2 included a statement in
       recital (C) that Newco was intended initially to be owned by Park (paragraph 312
       above). And in response to a request for further information, Mr Watson pleaded that
       he and Mr Leahy understood from their discussions with Mr Miller and Mr Dickson
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 129 of 188




       that they clearly understood that it was a feature of the transaction that Kea would
       fund a payment by Spartan to Park/Novatrust, but could not plead any specific
       communication of that fact prior to October/November 2012.

366.   This second case therefore drew a sharp distinction between the original proposal,
       under which none of the £22.5m was intended to go to Watson entities, and the
       revised proposal under which the whole of the £12.5m was to go to Watson entities; it
       also asserted that Messrs Miller and Dickson clearly understood that that was a
       feature of the revised transaction, but no specific communication of that fact to them
       was relied on other than the wording of the revised Term Sheets.

367.   Mr Watson served an Amended Defence on 29 August 2016 (although it had been
       provided in draft in March 2016). This pleaded that Mr Miller and Mr Dickson were
       informed in the course of the negotiation of the Term Sheets and the July agreements
       that there was a remote possibility that Mr Richardson would acquire an interest in
       Newco (in which case the purchase of that interest would be funded by the Kea
       monies), but that this was unlikely and that it was far more likely that the shareholders
       would all be Park entities such that monies paid by Spartan for the purchase of Newco
       would be paid to entities associated with him.

368.   I accept Ms Jones’ submission that this third case is a rather different case from the
       second case; instead of Messrs Miller and Dickson clearly understanding that the
       £12.5m would go to Park/Novatrust, it was now said to be unclear whether Mr
       Richardson would receive any part of it or not.

369.   It is also very difficult to reconcile with the contemporary documentation. Not only is
       there nothing in the written material going to Messrs Miller and Dickson which
       mentions the possibility (but unlikelihood) of a payment to Mr Richardson, it does not
       explain why Mr Leahy went to such trouble to present Newco as intended to have two
       equal owners (and Mr Gibson to the trouble of ensuring that it was set up that way).
       If the true position was, and was understood to be, that Park was not only going to be
       the initial owner of Spartan, but in all likelihood the only recipient of the payment,
       what was the purpose of Holder 2 at all? If Mr Watson had merely wanted to guard
       against the possibility of having to pay Mr Richardson something, that would not have
       required a second 50% owner.

370.   Mr Watson served a Re-amended Defence on 27 January 2017. This now pleaded
       that Mr Miller (and Sir Owen) understood right at the outset (that is at the time of the
       1 April presentation) that Mr Watson might obtain some benefit or return of value
       from negotiating terms with his existing partner.

371.   Again I accept Ms Jones’ submission that this fourth case is rather different from the
       second and third cases under which it had been pleaded that at the outset Mr Watson
       did not expect to receive any part of the purchase price, whether that be £22.5m or
       any other figure.

372.   In his submissions Mr McCaughran said that Mr Watson rejected the suggestion that
       his case had emerged piecemeal on this issue. But I agree with Ms Jones that the
       various iterations of the Defendants’ case are indeed very different from each other
       (although the pleaded cases were in Mr Watson’s Defence, Novatrust and Mr Leahy
       adopted his Defence on each occasion). I have spent a little time explaining in what
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 130 of 188




       respect, as in a case of this type the fact that a defendant has given shifting and
       inconsistent answers can be very relevant to an assessment of the credibility of the
       account he gives at trial.

373.   Against that background it is possible to assess the oral evidence. As for Mr Watson:

       (1)            So far as the original proposal is concerned, Mr Watson’s evidence
              was that he explained to Mr Miller on 29 March, and again to Sir Owen when
              he was in the Dominican Republic, that he would deal with his partner. That
              does not seem to me to take away the force of the statement in the 1 April
              presentation that it was expected that the £22.5m would all go to buy out his
              partner, and indeed Mr Watson’s evidence at trial was that he did think it
              would cost that much to satisfy Mr Richardson. For the reasons given above
              (paragraphs 234 to 235) I do not accept this evidence.

       (2)              So far as the revised proposal is concerned Mr Watson said that it was
              clear from the revised Term Sheets that the Kea monies would be paid to an
              entity associated with him. I do not accept this (paragraph 316 above), and the
              very fact that Mr Watson relied on this point tended to reinforce the point that
              there was nothing else that could be pointed to that could be said to have made
              it clear.

       (3)            In relation to the meeting on 30 May attended by Mr Maislish, Mr
              Watson said that he was not at the meeting but if Mr Leahy had said that the
              new company would have been jointly owned by him and his partner, it would
              have been correct as the structure was far from settled; his position with Mr
              Richardson needed to be resolved and that resolution might involve Mr
              Richardson obtaining an interest in Newco. He gave a similar explanation as
              to the reference to the “owners of Newco” in the draft Term Sheets; and as to
              why Mr Gibson was instructed to have Newco set up with two owners. I find
              it impossible to accept this explanation. What Mr Leahy presented to Mr
              Maislish on 30 May (and to Mr Dickson on 29 May) was a proposal under
              which Newco would have two equal owners, one being Park. Mr Watson’s
              explanation that having the second owner was to cater for the unlikely
              possibility of having to accommodate Mr Richardson makes no real sense,
              quite apart from the fact that I am satisfied that Mr Richardson had long since
              been brought on side anyway.

       (4)            Finally Mr Watson said that he told Messrs Miller and Dickson prior to
              execution of the July agreements that the possibility of Mr Richardson
              retaining some interest was remote, and that it was far more likely that the
              shareholders in Newco would all be Park entities. In the light of what I have
              already said about his evidence, I am cautious about accepting it on matters
              that are not reflected in the contemporary documents. There is nothing in the
              contemporaneous documents which supports the idea that wha t Messrs Miller
              and Dickson were being told was that in all probability the £12.5m would be
              going to Kea entities. The elaborate steps taken to make it look as if Newco
              had two equal owners would all have been unnecessary if the true position was
              as Mr Watson suggested.

374.   So far as Mr Leahy is concerned:
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 131 of 188




       (1)          In relation to the original proposal he accepted in evidence that the 1
             April presentation clearly said that the money was going to Mr Richardson
             (and hence that Sir Owen could not have understood that any part of it would
             be going to Mr Watson).

       (2)            He accepted in terms that this is what “the team” were trying to do:

                “Q. …you set about arranging matters so that what Sir Owen would see
                    was 25 million being paid out to buy NR’s 50% share?

                 A.    Yes. 22.5, yes.

                 Q     Yes, that is what you did.

                 A.    Yes. Yes.”

       (3)           In relation to the revised proposal, he did not claim to be able to recall
             either the 29 May meeting with Mr Dickson or the 30 May meeting with Mr
             Maislish. He did say that he might have mentioned that Mr Richardson might
             look to participate in Holder 2, but I do not accept this: I have found that what
             he told Mr Maislish was that the Newco would be owned by Park and another,
             and that the other was Mr Watson’s partner (paragraph 304 above).

375.   That leaves Mr Miller’s evidence. I have already said that I cannot rely on his
       evidence. His evidence as to the destination of the goodwill payment is a good
       example of the way in which he frequently accepted matters put to him in cross-
       examination that were quite at odds with his witness statement. Thus:

       (1)           He readily accepted that at the time of the 1 April presentation he
             believed Spartan to be an established property investment opportunity owned
             50/50 by Mr Watson and an additional partner; that his understanding of the
             proposal at that stage was that £22.5m was going to be paid by Kea into
             Spartan which would then be paid out again to the partner’s vehicle to buy out
             his right; and that he believed there had been discussions which suggested that
             the partner was willing to sell his 50% for about £22.5m.

       (2)           That was directly at odds with his evidence in his witness statement
             where he had said that he knew that the £22.5m was not being paid to acquire
             the shares in an existing business from Mr Watson’s existing partner.

       (3)          Again although Mr Miller was not at the 30 May meeting between Mr
             Leahy, Mr Dickson and Mr Maislish, he said that he spoke to Mr Dickson
             afterwards, and accepted that Mr Maislish’s account was:

                 “Generally that’s the context of what my understanding was.”

             (paragraph 301(7) above) although this was quite contrary to the evidence in
             his witness statement that he understood that it was likely that all of the
             goodwill value would be going to Mr Watson’s interests.

       (4)          In relation to the draft revised Term Sheets, Mr Miller’s oral evidence,
             although confused, appeared to accept that his understanding was that Newco
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 132 of 188




              would be owned by Mr Watson and his partner and that the structure of the
              deal was that Newco would be sold into Spartan with Mr Watson getting a
              loan and his partner getting the cash. Again that was at odds with the
              statement in his witness statement that he understood that it was possible that
              Mr Watson’s partner might have an interest in Newco although it was
              unlikely, and that it was likely that the goodwill would be paid to Mr Watson’s
              interests.

       I have come to the conclusion that it is very difficult for me to place any weight at all
       on Mr Miller’s evidence as to his (or Mr Dickson’s) understanding of the goodwill
       payment.

376.   There is no evidence from Mr Dickson, the individual who made the decision on
       behalf of Kea to proceed with Project Spartan and signed both the Term Sheets and
       the July agreements.

377.   On the basis of the material that I have so far considered, I would be strongly
       disposed to find that Mr Dickson did not understand that under the original proposal a
       large part of the £22.5m was not in fact expected and intended to be used to buy out
       Mr Richardson’s 50% interest; and that he did not understand that under the revised
       proposal the £12.5m would be going to Mr Watson’s interests.

Autumn 2012

378.   But before coming to a conclusion on this aspect of the case, I should refer to one
       other matter on which Mr McCaughran placed considerable reliance, which is what
       happened in the autumn of 2012. By that stage Sir Owen had commenced
       proceedings against Mr Miller in California; and as referred to below steps had been
       taken not only for Kea to sign up to a further £63m loan, but for over £100m to be
       transferred from Kea to Spartan; steps had also been taken to make it difficult to
       remove and replace Mr Dickson as Kea Director of Spartan.

379.   Mr McCaughran said that it was made clear to Messrs Miller and Dickson in the
       autumn of 2012 that Newco would be entirely owned by Park and other Watson
       entities and that Mr Watson’s interests would receive the whole of the £12.5m. He
       relied on three matters in particular: (1) meetings that Mr Watson and Mr Leahy had
       with Mr Dickson in Paris on 23 October 2012 and with Mr Miller in London on 31
       October and 1 November 2012; (2) a telephone call between Mr Leahy and Mr
       Dickson on 16 November 2012; and (3) a revised Business Plan drafted by Mr Leahy
       and initially provided to Mr Dickson and Mr Maislish on 8 December 2012.

380.   The Paris meeting was arranged to update Mr Dickson on Spartan, and in particular
       the status of the schedule 2 transactions. The pack that Mr Leahy produced for the
       meeting contained a page dealing with the acquisition and valuation of Newco. This
       indicated that the M&G acquisition of Abacus had closed with total net proceeds to
       Gaucin and Berryblue of c. £19.5m, meaning that the price for Newco was estimated
       at c. £25.5m and that Kea’s cash payment would be c. £12.74m rather than £12.5m. It
       said nothing about the ownership of Newco or who would receive the £12.74m.

381.   Mr Watson and Mr Leahy then met Mr Miller in London on 31 October and 1
       November 2012.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 133 of 188




382.   On 3 November Mr Leahy sent an e- mail to Mr Watson saying that “As discussed,
       here are some notes” on what they had discussed with Mr Miller that week and with
       Mr Dickson in Paris. These included:

          “Review of overall Spartan transactions left to complete – in particular the purchase
           of Newco and the fact that Park/EW entities were now the ultimate beneficial owner
           of all the cash proceeds being paid by Spartan for the purchase of Newco etc., given
           that Berryblue and former EW partners are now no longer part of these transactions.
           Peter and David understood this…

           …both Peter and David seemed excited to pursue all the opportunities we had on
           the table and were comfortable with all the remaining transactions to be completed
           including re-allocation of goodwill to EW entities.”

       Mr McCaughran submitted that this was an internal e- mail and there was no reason
       for Mr Leahy to have produced an inaccurate record; Ms Jones that it was a “window-
       dressing” e-mail written for the file.

383.   I accept that it was evidently written for the record: Mr Watson had been at the
       meetings and so did not need to be informed of what had happened, and the e- mail
       itself shows that Mr Leahy was sending it “as discussed” and hence that Mr Watson
       had asked Mr Leahy for it (and when he received it, Mr Watson replied that it looked
       to him to cover all the key points discussed ), so the natural inference is that Mr
       Watson had asked him to send it as a record.

384.   That does not itself resolve whether it was accurate or deliberately inaccurate. Mr
       McCaughran said that at that date the issue of the destination of the £12.5m had not
       arisen so there was no reason for Mr Leahy to be misleading about it, but as Ms Jones
       pointed out, the question of who was going to receive the £12.5m, and what Messrs
       Miller and Dickson were or were not told about it, had obviously been and continued
       to be a matter of significant concern. Mr Watson and Mr Leahy were undoubtedly
       concerned as to the possible impact of Sir Owen’s proceedings on Kea’s investment
       in Spartan, and I take the view that it is not all unlikely that they thought it might be
       helpful to be able to point to material demonstrating that Messrs Miller and Dickson
       had been told of the destination of the £12.5m and had agreed to it.

385.   Two other points were relied on by Ms Jones. First, the e- mail is written as if what it
       records (or purports to record) is that Messrs Miller and Dickson had been told for the
       first time that the cash was going to Park/Watson entities and that this was a change
       (see the reference to “now” the ultimate beneficial owner, and “re-allocation”). That
       is very difficult to reconcile with the case now being put forward that Messrs Miller
       and Dickson appreciated the likely destination of the £12.5m before the July
       agreements were signed, and indeed supports the Claimants’ case that they did not
       know in July that the payment would (in all probability) go to Mr Watson.

386.   Second, there is nothing in writing from Mr Leahy to Messrs Miller and Dickson at or
       around the time of these meetings confirming that this is what was going to happen.
       When asked about this, Mr Leahy referred to the revised Business Plan, but this was
       not sent until over a month later; and in any event does not clearly state that the
       £12.5m would go to Watson entities (see below).

387.   Moreover, as again Ms Jones pointed out, the steps to ensure that Newco (or Rygen as
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 134 of 188




       it became) had two equal owners continued after this date. As appears above
       (paragraph 323) Rygen had been established by EH&P with a nominee holding 100%
       of the shares for Munil, the intention being to sell 50% to Park. That agreement was
       not signed until 21 December 2012 (although backdated to 1 December 2012). If by
       that stage Messrs Miller and Dickson understood that Rygen was effectively 100%
       owned by Watson interests and the £12.5m would all go to Park/Watson entities, it is
       not obvious why these arrangements would still need to be put in place.

388.   I conclude that it is indeed probable that the account recorded by Mr Leahy on Mr
       Watson’s instructions was deliberately written for the file to be referred to later if
       necessary, and cannot be relied on as indicating that the conversation it purports to
       record actually took place.

389.   Much the same applies to the second matter relied on by Mr McCaughran, an e- mail
       of 19 November from Mr Leahy to Mr Watson reporting on key things he had taken
       Mr Dickson through in a telephone conversation with him on 16 November, including
       an explanation of the revised Business Plan which was coming:

          “Most notably this section addressed the fact that the shareholders of Berryblue are
           no longer part of the deal and that a diagram in the new agreement clearly explained
           the flow of Goodwill back to Newco owners, which are part of the Park group.”

       I have found it difficult to be confident that this e- mail does reflect an actual
       conversation to that effect with Mr Dickson, although it is possible that it does.

390.   That brings me to the revised Business Plan. A meeting was due to take place on 12
       December, to be attended by Mr Leahy, Mr Dickson and Mr Maislish together with
       representatives of Fladgates and of Grosvenor Law, which had by then been
       instructed by Spartan; the purpose of the meeting was to go through a proposed
       revised version of the Spartan Shareholders’ Agreement. On 8 December Fladgates
       circulated the participants, including Mr Dickson and Mr Maislish, with a package of
       documents in preparation for the meeting. This included a draft of the revised
       Shareholders’ Agreement, attaching the revised Business Plan. It also included a
       covering letter from Mr Dan Morrison of Grosvenor Law explaining the rationale for
       the proposed amendments to the Shareholders’ Agreement: under the existing version,
       if Spartan were to become deadlocked for any reason, Spartan would not be in a
       position to continue with its Business Plan, but under the revised version, Spartan
       could continue to carry on executing its Business Plan notwithstanding a deadlock.
       For this purpose the Business Plan had been revised to provide clarity of the projects
       Spartan was looking to invest in.

391.   The revised Business Plan included under the heading “Structure”:

          “The Spartan structure and key transactions (as set out in Schedule 3) have evolved
           significantly since originally being presented in early 2012. Substantial changes
           have occurred relating to what assets may be purchased, the partners involved, the
           structure of the transactions required to establish Spartan and the final structure of
           the vehicle itself. Primarily these changes are that:

           1. the Loan facility has increased from £50m (fifty million pounds) to a total of
              £113m (one hundred and thirteen million pounds);
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 135 of 188



           2. Spartan is no longer buying Gaucin or Berryblue, as originally contemplated.
              As a result, the original partners in the form of Berryblue and its shareholders
              are no longer part of the structure or transactions;

           3. Park has now delivered access to ground rent investments through the purchase
              of Rygen by Spartan.

           ...

           Chart 1 below summarises the structure of Spartan post all transactions completing,
           including those currently described in Schedule 3.”

       The diagram showed a box marked Spartan in the middle; a box on the right marked
       Park and Related Entities, which itself contained two boxes, one marked Summit
       (with an arrow to Spartan labelled “Summit Loan of GBP 3.5mn”) and the other
       marked Newco Owner (with an arrow to Spartan labelled “Vendor Loan of ˜GBP
       12.7mn (50% of consideration for Newco)”); and a box marked Newco below
       Spartan, with an arrow to Spartan labelled “Sold to Spartan” and an arrow from
       Spartan labelled “˜GBP 12.7mn cash (50% of consideration)”.

392.   Mr McCaughran submitted that this diagram made it absolutely clear that Park and
       related entities owned Newco and that Newco was to be sold to Spartan with 50% of
       the consideration being £12.7 million cash from Kea. I do not accept this. It is true
       that the box marked Park and Related Entities includes Newco Owner (in the
       singular). But it had been intended since the revision to the transaction at the end of
       May that Newco should have two equal owners, one of which would be Park, and that
       Park should receive £12.5m for its 50% share o f Newco to be left outstanding as a
       vendor’s loan. The arrow from Newco Owner to Spartan refers to this vendor’s loan,
       and does not refer to the £12.5m cash for the other 50%. That is shown as going to
       Newco, which is shown separately. The diagram seems to me at best ambiguous – it
       is to my mind consistent with the transaction as presented by Mr Leahy to Mr
       Dickson and Mr Maislish on 30 May and incorporated into the Term Sheets and the
       July agreements under which Park was to be a 50% owner of Newco and receive 50%
       of the consideration (left outstanding as a vendor’s loan) and Holder 2 would be the
       other 50% owner and receive its half of the consideration in cash. The diagram does
       not to my mind say anything about who the recipient of that cash will be.

393.   Moreover there is a revealing contrast with the corresponding diagram in an earlier
       draft by Mr Leahy of the revised Business Plan which was not circulated. This is very
       similar but here there is a dotted line from the box marked Newco (below Spartan) to
       the box marked Park and Related Entities (to the right of Spartan), and the latter
       contains boxes marked Summit and Newco Owners (in the plural). That to my mind
       did make it clear that both Newco Owners were Park or related entities; and the dotted
       line reinforces that by linking the Newco box (and hence the receipt of the £12.7m
       cash) with the Park and Related Entities box. The obvious question is why Mr Leahy
       removed these features of the diagram. He was asked but could not explain it,
       suggesting only that maybe he had thought it unnecessary. I regard that as wholly
       unconvincing, and I have not been able to think of a good reason why Mr Leahy
       should have deliberately altered the diagram in the way he did, which had the effect of
       making it more obscure. I accept Ms Jones’ submission that the most plausible
       explanation is that Mr Leahy wanted to create a paper trail that could later be pointed
       to, while not being explicit. It is notable that the reference in the text to the changes
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 136 of 188




       do refer to Spartan no longer buying Gaucin or Berryblue and the original partners in
       the form of Berryblue and its shareholders no longer being part of the structure or
       transactions but do not say that the £12.5m payment is now going to Park and related
       entities.

394.   Mr McCaughran referred to the fact that Mr Maislish accepted in cross-examination
       that the diagram in the revised Business Plan (as sent to him on 12 December which
       was in the same form as circulated on 8 December) stood out from the page, would
       have been very helpful, and made it absolutely clear that Park and related entities
       owned Newco. But Mr Maislish said he had no recollection of it at all. He accepted
       that he did read through the redline version of the revised Shareholders’ Agreement
       sent to him on 8 December as he made manuscript notes on it. However although he
       made notes on various other parts of it, his note on the revised Business Plan
       (schedule 2) was:

          “Tel PD. Just accept all this, he has agreed it. DD? No, not me”

and there are no notes on the rest of the schedule. I therefore accept Mr Maislish’s evidence
       that he did not in fact consider the revised Business Plan when first sent to him (and
       the redline version which he did consider did not in fact contain the relevant diagram
       in any event). Mr McCaughran relied on the fact that Mr Maislish later passed on to
       Fladgates a minor textual amendment suggested by Mr Dickson to the revised
       Business Plan, and that he accepted that he would have checked that Fladgates had
       duly incorporated it (as they did), and submitted that it was more likely than not that
       he would have read through at least one version of the revised Business Plan. I think
       that unlikely – it is a dense and detailed document and having been told it was not for
       him, I see no reason why he should have troubled to read through it, and it would
       have been easy enough to check that the minor amendment had been made without
       doing so. That means that Mr Maislish’s acceptance of what the revised Business
       Plan shows is not a reflection of what he thought at the time, but what he now thinks
       it shows, and as such I do not regard it as carrying any particular weight.

395.   In these circumstances I find that the revised Business Plan was not a clear statement
       that the £12.7m cash payment was going to Watson entities.

396.   Ms Jones also placed reliance on two telephone conferences which Mr Leahy
       participated in in March 2013, one on 25 March and the other on 26 March. By then
       an injunction had been granted in Nevis and Harneys were asking for information. In
       the first telephone call, Mr Morrison raised the question whether Harneys might say
       that the schedule 2 transactions were not arms’ length, and that Kea didn’t anticipate
       spending £20m on an asset that they were “buying from you” to which Mr Leahy
       suggested that it had “Always been disclosed (revised business plan)” and “Good that
       they got docmt in Nov 2012”; in the second telephone call, Mr Morrison said “Nov
       business plan – saviour to us. Dickson [k]new about it. Not our problem if Dickson
       didn’t come back on it.” That evening Mr Morrison drafted a letter to be sent to
       Harneys which included the statement that:

          “Mr Dickson was provided with full disclosure of all matters in relation to the
           Transaction in [November] 2012…”

       Mr Leahy responded that he was fine with this draft. Ms Jones made the point that
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 137 of 188




       these statements all read as if the revised Business Plan was the only relevant
       disclosure, and that it was up to Mr Dickson to query it; they are not written as if he
       and Mr Miller had appreciated in May, or at any time before the July agreements were
       signed, that the £12.5m would be very likely to go to Watson entities; or indeed as if
       there had been express discussions to this effect in October and November 2012.
       There is I think considerable force in this.

397.   In these circumstances the true position as to what Messrs Miller and Dickson were
       told, and did or did not understand, in the autumn of 2012 remains obscure. On the
       one hand the revised Business Plan did state that the shareholders in Berryblue were
       no longer part of the structure or transactions, whereas on the other Mr Leahy, as I
       find, deliberately altered the diagram to make the position more opaque. In those
       circumstances, and in circumstances where I have not felt able to trust any of the oral
       evidence or Mr Leahy’s e- mails to Mr Watson, I am left quite uncertain what Mr
       Watson and Mr Leahy did tell them. I am not persuaded that they were told, or did
       understand, in the autumn of 2012 that the £12.5m would now be going to Watson
       entities, and on the balance of probabilities I find that they were not.

398.   I recognise however that it is possible that this is wrong and that Mr Watson and Mr
       Leahy did bring Mr Dickson and Mr Miller on board. I find that if Mr Watson and
       Mr Leahy did tell them, that it was explained as a “re-allocation”, not as something
       that only reflected what they had understood to be very likely to be the case back in
       May.

399.   Mr McCaughran made the point that Mr Leahy would scarcely have drafted the
       revised Business Plan in the way he did (referring to the owners of Berryblue no
       longer being part of the structure or transactions) if he and Mr Watson had
       successfully deceived Messrs Miller and Dickson as to the destination of the £12.5m.
       I have given careful thought to this point. The most likely explanation I think is as
       follows. By this stage Mr Watson and Mr Leahy were very confident that Messrs
       Miller and Dickson had been so persuaded by them of the merits of Spartan that they
       were very keen to pursue it. Indeed the threats posed to Spartan by Sir Owen’s
       litigation had made them all the keener to press on with Spartan and try to prevent it
       being derailed, Mr Dickson for example describing the impetus for the proposed
       amendments in an e-mail of 5 December to Mr Maislish as follows:

          “We are strengthening the Shareholders Agreement to make it more difficult to
           freeze or attack Spartan and its business in view of certain current litigation by Mr
           Glenn against DJM and potentially against the Trust that owns Kea Investments
           Ltd.”

       In other words Messrs Miller and Dickson saw Kea’s interests as being to pursue
       Spartan, and the effect of Sir Owen’s litigation against Mr Miller had been to drive
       them to align themselves closely with Mr Watson and Mr Leahy who also wis hed to
       progress Spartan.

400.   In those circumstances I think Mr Leahy and Mr Watson were confident that if
       necessary they could persuade Messrs Miller and Dickson that it did not matter that
       the owners of Berryblue were no longer part of the transaction as it did not affect the
       fundamentals of the deal: Kea had always been going to pay for goodwill and was still
       going to pay the same and it did not matter who it had been re-allocated to. It is
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 138 of 188




       noticeable that Mr Watson and Mr Leahy had a dim view of Messrs Miller and
       Dickson’s critical abilities: on 17 July Mr Leahy had described Mr Dickson in an
       e-mail to Mr Watson as “incredibly lazy about the whole thing” and said (in relation
       to completing the agreements on 24 July)“I don’t imagine either of them will have
       given it much thought”; again on 18 July he said in another e- mail to Mr Watson
       “These two are unbelievably lazy about the whole thing”. By the time of the revised
       Business Plan, I think Mr Leahy thought (with some justification) there would be little
       difficulty in persuading them to continue with Spartan despite any re-allocation of the
       goodwill. Mr Miller in his evidence did come across as genuinely enthusiastic about
       Spartan, although he found it difficult to explain why he thought it was worth paying
       £12.5m for it.

401.   Mr McCaughran also made the point that Mr Leahy and Mr Watson would scarcely
       have provided the revised Business Plan to Mr Maislish (as Mr Leahy and Fladgates
       did on more than one occasion) if they had previously sought to deceive him. Mr
       Leahy had in fact been very reluctant for Mr Maislish to give any advice to Kea at this
       stage (as is apparent from the notes of a meeting on 31 October 2012 in which Mr
       Leahy suggested variously that Mr Dickson was taking advice from Spartan; that it
       would cause a timing issue; that maybe they should get a different lawyer for Kea;
       that a lawyer wearing a lender hat would see things that they would not like, and
       asking if they could look at it just from a shareholder perspective; and that perhaps Mr
       Morrison could advise Kea). But I also consider that Mr Leahy understood that Mr
       Maislish was not expected by Messrs Miller and Dickson to concern himself with the
       underlying commercial terms but with the legalities; and again that if any question
       had been raised by him (which it was not) the matter would have been explained as a
       re-allocation.

402.   In the final analysis the evidence in relation to the autumn of 2012 does not cause me
       to change my provisional view as to what Mr Dickson understood in July. I find t hat
       Mr Dickson did not understand at any stage before executing the July agreements that
       the £12.5m would be going, or would be very likely to be going, to Mr Watson’s
       interests. That involves not only rejecting the evidence of Mr Watson and Mr Leahy
       but also that of Mr Miller, but I have already said that I have not felt able to regard
       any of this evidence as reliable.

403.   I can deal much more shortly with the other elements of the deceit claim. First, there
       is on the pleadings a question as to whether all the representations made by Mr Leahy
       were made on behalf of both Novatrust and Mr Watson, Mr Watson’s pleaded case
       being that the 1 April presentation was made on behalf of him but not Novatrust (as
       Mr Watson had not yet decided which entity to use), and that later representations
       were made on behalf of Novatrust but not Mr Watson. These points were not pressed
       in Mr Watson’s closing submissions, but I will deal with them briefly. The latter
       point seems to me plainly unsustainable: Mr Leahy was at all time acting not only for
       the benefit of Mr Watson (who stood to benefit from Project Spartan in a number of
       ways) but worked very closely with him, seeking his instructions, direction and
       approval, and in his own words was part of a “team” acting for Mr Watson, saying
       for example in answer to one question:

          “Yes I think the team would have set out a way of putting together a structure that
           enabled Mr Watson to have a negotiation around that price…”
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 139 of 188




       I do not think there is any doubt that any representations made by Mr Leahy
       throughout the period from the 1 April presentation to the signing of the July
       agreements were made on behalf of Mr Watson even once Novatrust had been
       identified as the other contracting party.

404.   As to whether the representations in the 1 April presentation were made on behalf of
       Novatrust, again I do not think there is any difficulty. Novatrust may not have been
       identified by 1 April as the vehicle that Mr Watson would use (although the proposal
       at that stage did in fact involve Novatrust, in its capacity as trustee of Summit, selling
       Gaucin to Spartan), but Novatrust (in its capacity as trustee of Park) had been
       identified as the vehicle to be used by 17 April 2012, and had been told the bare
       outlines of the transaction. At that date nothing had been said to correct the
       representations in the 1 April presentation and on general principles the
       representations were therefore continuing. I do not see why the representations
       initially made on 1 April in order to induce a contract with an as yet unidentified
       vehicle should not be regarded as continuing to be made on and after 17 April when
       the vehicle was identified as Novatrust, and hence as being from that date made on
       behalf of Novatrust.

405.   It is also a requirement that the representations be made with the intention that they be
       acted upon. Again I do not think there is any difficulty about that. The whole
       purpose of the way in which the 1 April presentation was drafted was to make it look
       as if Sir Owen was being asked to provide the £22.5m to buy out Mr Watson’s
       existing partner. As submitted by Ms Jones, when taken with the statement that
       current discussions suggested that the partner could be bought out for £22.5m, that
       provided support for the valuation of £45m. That was why the refe rence to the
       Berryblue loan was taken out of the presentation, Mr Leahy accepting that Mr
       Watson:

          “did not want to put that loan into the presentation precisely because he thought it
           would upset the negotiation position with Owen.”

       As Mr Leahy said, what they wanted Sir Owen to see was the £22.5m being paid out
       to buy Mr Richardson’s share, and they can only have wanted him to see that because
       they understood that that would help induce him to approve the transaction. The
       suggestion that the £22.5m was expected and intended to be paid out to acquire his
       50% share also indicated that Mr Watson’s 50% share was equally worth £22.5m, and
       hence that he would be contributing equally with Sir Owen. Mr Watson and Mr
       Leahy knew that Sir Owen thought he had been too generous to Mr Watson on Project
       Edsel and wanted other deals to be done on a proportionist basis. That was why Mr
       Leahy commented that the JV was unwilling to pay any goodwill to EW-associated
       vehicles (paragraph 256 above). And the various steps taken to make it look as if the
       whole £22.5m was going to Mr Richardson (and later that the £12.5m was going to
       Mr Watson’s partner as one of the two 50% owners of Newco), including setting up
       Rygen with two equal owners, long after the July agreements had been concluded,
       only make sense if Mr Watson and his team continued to think it material to do that. I
       have no doubt in the circumstances that Mr Watson and Mr Leahy understood their
       representations to be material and intended them to be relied upon.

406.   The next question is whether Mr Dickson was induced to enter into the July
       agreements by the representations. (Both parties had a tendency to ask this question
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 140 of 188




       by reference to whether Mr Dickson “relied” on the representations, but strictly the
       better formulation of the law is I think whether he was “induced” by them). Ms
       Jones pointed out that there is a presumption of inducement in a case where a false
       statement has been made: see Chitty on Contracts (32nd edn, 2015) at §7-040:

          “Once it is proved that a false statement was made which is “material” in the sense
           that it was likely to induce the contract, and that the representee entered the
           contract, it is a fair inference of fact (though not an inference of law) that he was
           influenced by the statement, and the inference is particularly strong where the
           misrepresentation was fraudulent.”

       The principle is well established and was not disputed, and has recently been endorsed
       by the Supreme Court (albeit in a case not cited to me): see Hayward v Zurich
       Insurance plc [2016] UKSC 48 at [34]-[38] per Lord Clarke where at [34] he
       endorsed this passage from Chitty, and at [37] said that the authorities support the
       conclusion that it is very difficult to rebut the presumption.

407.   Mr McCaughran’s answer to the presumption was two- fold. First that neither Mr
       Miller nor Mr Dickson were concerned about where the £22.5m was paid, their only
       interest being that Mr Watson’s partner should be removed from the deal – nor indeed
       was Sir Owen; and second that there was in any event no reliance because by the time
       of the July agreements the deal had changed and Messrs Miller and Dickson knew
       that it was likely that the £12.5m payable under the revised deal would be paid to Mr
       Watson’s interests. On my findings of fact that later submission cannot succeed.

408.   As to the former submission, Mr Miller gave some evidence to that effect, but I do not
       accept it. It seems to me to underplay the effect of the 1 April presentation which, as
       Ms Jones submitted, was the platform on which everything else was built. The whole
       purpose of Mr Leahy flying out to the Bahamas and presenting the 1 April
       presentation to Sir Owen was to persuade him to give his go-ahead to the deal, which
       he did in his e- mail of 2 April saying that he had given his approval to proceed with
       the purchase of the existing partner’s shares (paragraph 230(7) above). It seems to me
       a reasonable inference that if the presentation had not represented that the £22.5m was
       expected to be needed for that purpose he would not have done so. The fact, relied on
       by Mr McCaughran, that Sir Owen had forgotten by April 2013 that any up front
       payment was to be made at all, does not mean that it was not something that was
       material and that induced him to agree to proceed in April 2012.

409.   So far as Messrs Miller and Dickson are concerned, I think it is too simplistic to take
       one element of the transaction (who was going to end up receiving the £12.5m?) and
       look at it in isolation as if it stood on its own. The 1 April presentation was carefully
       constructed so that the various parts of it reinforced each other. Thus the valuation of
       £45m, which justified asking Sir Owen / Kea to pay £22.5m for a 50% share, was
       supported and reinforced by the statement that it was expected that the £22.5m was
       going to be used to buy out Mr Watson’s 50% partner, and that current discussions
       suggested that this would be possible. That set the value for Spartan at £45m and
       Kea’s entry price to acquire 50% of Spartan at £22.5m. Since Messrs Miller and
       Dickson never obtained any valuation of their own of the rights and opportunities that
       Spartan would give Kea, it is impossible to believe that the representation that that
       was what was expected to be needed to buy out Mr Watson’s partner did not form part
       of the material inducing them to proceed at that price – that was the whole purpose of
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 141 of 188




       including it. At any rate the presumption that Mr Dickson was so induced has not in
       my judgment been rebutted. And once the entry price of £22.5m had been set, that
       became the source of the calculation of the £12.5m which was the price for what was
       left of Spartan after the M&G acquisition. In that way the initial deceit in the 1 April
       presentation led directly to Mr Dickson agreeing to pay the £12.5m.

410.   Quite apart from that, there is material showing that Messrs Miller and Dickson were
       just as keen as Sir Owen to see that Mr Watson was not getting disproportionate
       benefits from a deal. In relation to Project Edsel they had agreed with Sir Owen that
       he was being generous to Mr Watson, and Mr Dickson had said that they could seek
       to moderate his return on future projects and “sharpen our pencil” (paragraph 107
       above). It was certainly Mr Leahy’s understanding that the Sir Owen side would not
       be willing to pay goodwill to Mr Watson associated entities; that is precisely why he
       initially pretended the £22.5m was all expected to go to Mr Watson’s partner for his
       50% share, and later that the £12.5m which replaced it was going the same way. I
       find that the presumption that these representations induced Mr Dickson has not been
       rebutted.

411.   In those circumstances my conclusion is that Mr Dickson was induced to enter into
       the July agreements (and the Spartan Term Sheets which preceded them) by
       fraudulent misrepresentations, and subject to the question of affirmation, Kea was
       entitled to set them aside.

Affirmation

412.   It is convenient to take the question of affirmation next. This rests on the fact that Mr
       Munro, on behalf of HNL, agreed to allow the schedule 2 transactions to proceed in
       April 2013.

413.   The facts are (very briefly) as follows:

       (1)            On 13 February 2013, Benjamin J granted an injunction in the Nevis
              High Court (paragraph 43 above). Among other things this appointed HNL as
              interim trustee and authorised it to administer the Corona Trust.

       (2)            Following this, Harlaw was appointed to the Spartan board as Kea
              representative. Harlaw acted by Mr Munro. Mr Munro first met Mr Leahy
              and Mr Watson in London on 8 April 2013, and then (with Sir Owen and
              others) at a meeting in Auckland on 21 April 2013.

       (3)            The agenda for the 21 April 2013 meeting was whether the schedule 2
              transactions should go through.

       (4)           On 24 April 2013, Mr Munro approved the completion of the Rygen
              and Atherton transactions.

       (5)            Mr Watson’s case is that Kea thereby affirmed the July agreements and
              the subsequent agreements.

414.   The Claimants have a very large number of answers to this case. I do not think it is
       necessary to go through them one by one. One of them is that Sir Owen and Harlaw
       were not aware of the misrepresentations prior to the July agreements. Mr
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 142 of 188




       McCaughran’s first answer to this is that Kea had not been induced to execute the
       July agreements by misrepresentation. That fails as I have found that Kea was so
       induced.

415.   Mr McCaughran’s second answer is that Messrs Miller and Dickson knew the true
       destination of the £12.5m in the autumn of 2012, and by proceeding with the
       agreements elected to affirm them at that stage, and it was not therefore open to
       Harlaw to rescind them as at March to April 2013. There are three reasons why I do
       not accept this: (i) the point is not pleaded and Ms Jones objected to it on that basis;
       (ii) I have not been persuaded that Messrs Miller and Dickson did understand in the
       autumn of 2012 that the £12.5m would be going to Watson entities; and (iii) even if
       they did understand that, affirmation requires full knowledge of the material facts. As
       set out above, the destination of the £12.5m was only part of the original deception
       and should not be looked at in isolation. The original scheme involved Sir Owen’s
       interests paying £22.5m to participate in Project Spartan on the basis that that was
       what was expected to be needed to buy out Mr Watson’s 50% partner. That deception
       was used to support the £45m valuation, which in turn formed the basis for the
       calculation of the £12.5m. Even if Messrs Miller and Dickson understood in the
       autumn of 2012 that the £12.5m had been re-allocated to Mr Watson, there is nothing
       to suggest that they understood that the basis on which Kea had initially been asked to
       pay £22.5m was itself an entirely false basis. I do not think they had the requisite full
       knowledge to affirm the agreements in autumn 2012; and I do not think Harlaw had
       the requisite full knowledge in April 2013 to affirm the agreements either.

416.   In those circumstances the defence of affirmation fails, quite apart from all the
       numerous other grounds relied on by the Claimants. It follows that Kea was entitled
       to set aside the July agreements as having been induced by fraudulent
       misrepresentations. Ms Jones submitted that if that were right, none of the subsequent
       agreements could stand, as they all proceeded on the basis that the July agreements
       were valid. That seems to me to be right, and I did not understand Mr McCaughran to
       contend to the contrary.

Inducements

417.   I will take next the question of inducements.

418.   There was no significant dispute as to the law. Ms Jones referred me to Daraydan
       Holdings Ltd v Solland International [2004] EWHC 622 (Ch) at [52]-[54], Logicrose
       Ltd v Southend United Football Club Ltd [1988] 1 WLR 1256 (“Logicrose”) at
       1260F-1261A, Fiona Trust & Holding Corporation v Privalov [2010] EWHC 3199
       (Comm) (“Fiona Trust”) at [72]-[73] and Otkritie v Urumov [2014] EWHC 191
       (Comm) at [68]. Mr McCaughran accepted that these authorities establish the
       following propositions:

       (1)            If one contracting party pays or offers a secret commission to the agent
              of the other, the other is entitled to rescind the contract.

       (2)             That applies to payments of money. It also applies to offers to pay
              money.

       (3)             It also applies to the conferring of benefits which have a monetary
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 143 of 188




                    value, such as holidays, or offers to confer such benefits.

       (4)                  Where these strict rules apply, it is not relevant to enquire what the
                    motive was of the party who pays the bribe or secret commission; and it is not
                    relevant to enquire whether the agent who received it was actually influenced
                    by its receipt. There is, for perfectly understandable policy reasons, an
                    irrebuttable presumption of inducement.

419.   There is an exception to these rules where the amount involved is trivial. Again that
       is not disputed as a matter of law. In Shipway v Broadwood [1899] 1 QB 369, the
       defendant agreed to buy a pair of horses from the plaintiff, a horse-dealer, if the
       defendant’s agent, a veterinary surgeon, certified them as sound. At trial, it emerged
       that the plaintiff had offered a sum of money to the veterinary surgeon and he had
       accepted the offer. No evidence was given as to the amount of the sum or if it was
       actually paid. All three members of the Court of Appeal held that this was a case of a
       bribe, and Chitty LJ said (at 373):

             “If it was intended to bring the matter within the maxim “De minimis non curat lex,”
              it was necessary for the plaintiff’s counsel to shew by re-examination that the
              amount was trivial; but that was not done.”

       In Fiona Trust Andrew Smith J said (at [73]):

             “ii)    The law recognises that some gifts or benefits are too small to create even a
                     real possibility of a conflict of interest and so too small to be treated as a bribe.
                     The defendants say that some benefits that Mr. Nikitin is said to have provided
                     to Mr. Skarga and Mr. Izmaylov were of insufficient value to be bribes, and
                     were only what Gorell Barnes J called in The “Parkdale”, [1897] P 53, 58–9 “a
                     little present”. It is a question of fact depending on the circumstances of each
                     case where the line is to be drawn between “a little present” and a bribe, and so
                     unsurprisingly there is little guidance about this in the authorities, but the test,
                     as I understand it, is whether it is sufficient to create a “real possibility” of a
                     conflict between interest and duty: Imageview Management v Jack, [2009] 1
                     Lloyd’s Rep 436 para 6 per Jacob LJ. It is not whether such a conflict is
                     actually created.”

420.   In these circumstances Mr McCaughran had two alternative submissions. The first
       was that the inducements offered in this case did not fall within the rules relating to
       secret commissions at all as no money was paid, no money was offered, no benefits of
       any monetary value were conferred and no benefits of any monetary value were
       offered. The second is that if the rules as to secret commissions apply at all, the
       benefits involved fall within the exception where the amount involved is trivial.

421.   I propose to put on one side the interest shown by Mr Watson in Mr Miller’s
       Indonesian biomass project. All that had happened by the time the July agreements
       were signed on 24 July was that Mr Watson had sat through a presentation and invited
       Mr Miller on a visit to Georgia. No doubt that was intended to hold out the prospect
       of more tangible assistance, but at the relevant time Mr Miller had neither received
       anything of monetary value nor had anything really been offered to him.

422.   In the case of Katrina Dickson however Mr Watson and his team had already by 24
       July made considerable efforts to obtain a training contract for her; on 17 July Mr
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 144 of 188




       Leahy described it as “becoming increasingly material” and said that “it would help
       hugely if we could deliver something”; and Mr Watson said that “we need a positive
       answer, preferably before 24 July” (paragraph 327(7) above). As Mr Leahy accepted
       in evidence, that was no doubt because it was becoming embarrassing that Mr
       Watson, having promised to help, was unable to deliver a training contract (paragraph
       328 above).

423.   I do not think there is any doubt that if he had actually procured a training contract for
       Ms Dickson, that would have been of significant and material benefit to her. I had no
       evidence as to the typical value of a training contract, but Ms Dickson’s own
       description of the benefits of a training contract makes it clear how valuable it is : not
       only do the firms that offer them pay the LPC fees, but provide training for two years,
       and although they do not provide any guarantee of a job, they do offer at least a
       reasonable prospect of one. It also appears that it was essential for her to ha ve a
       training contract in order to start the LPC course in October, as well of course as
       being essential to becoming a fully qualified solicitor. It is also common knowledge
       that trainees are paid a reasonable salary, and no attempt was made to suggest, let
       alone establish, that that would not have been a significant amount. I do not think that
       on any basis such a contract could be described as a trivial or de minimis benefit to the
       trainee herself.

424.   Mr McCaughran’s main point was that although it would have been a benefit to her,
       it was of no material benefit to Mr Dickson at all – its monetary value to him was
       probably zero. He accepted that Mr Dickson would have been pleased but said that
       unless there was a sum of money offered, or something equivale nt to money, the rules
       as to bribes did not apply, and it was necessary to inquire whether he was actually
       influenced in the exercise of his duties.

425.   He referred me by way of comparison to The Libyan Investment Authority v Goldman
       Sachs International [2016] EWHC 2530 (Ch) where the claimant (the LIA) contended
       that certain trades it had entered into with the defendant (Goldman Sachs) had been
       brought about by undue influence. In relation to some of the disputed trades, the LIA
       relied on a specific instance of actual undue influence, namely that Goldman Sachs
       improperly influenced the deputy chairman of the LIA by offering his younger brother
       a prestigious internship at the bank: see at [6], [10] and [162]-[194]. Rose J held that
       the claim was not made out on the facts.

426.   I do not think this decision is of any assistance to the questions I have to decide. The
       claim was squarely put as a case of actual undue influence, and in such a case the
       influence has to be proved, and all that Rose J in the end decided was that it was not
       established on the facts: see at [190]-[193]. The claim was, for whatever reason, not
       put on the basis that the offer of the internship attracted the consequences of bribery,
       although both parties recognised that that might have been possible. Thus Goldman
       Sachs accepted that the offer of, for example, a free holiday to a director or agent of a
       company in his personal capacity would be improper and give rise to other remedies,
       but submitted it would not amount to undue influence (at [165]); whereas the LIA
       submitted that while there were other causes of action by which a company could
       challenge a bribe to its director or agent, that did not preclude there being a claim for
       undue influence (at [166]). In the light of her conclusion on the facts, Rose J did not
       have to decide this point of law; nor did she decide anything about whether the
       internship would in fact have attracted the consequences of bribery had that been the
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 145 of 188




       claim pleaded. A case is of course only authority for what it decides, not what it does
       not decide, let alone what the parties have not even suggested that it should decide.

427.   I come back then to Mr McCaughran’s submission that a training contract for Ms
       Dickson would have been outside the scope of the law of bribery because it would not
       have had any financial value to him. I consider that that is to take too narrow a view.
       The essence of the law of bribery is that a principal is entitled to the single-minded
       loyalty of his agent, free from anything which gives rise to a realistic possibility of a
       conflict of interest. See for example Logicrose at 1260G:

          “The remedy is not confined to cases where the agent has taken a bribe or secret
           commission in the strictest sense. It is available whenever, without his principal’s
           knowledge and consent, the agent has put himself in a position where his interest
           and duty may conflict. A principal is entitled to the disinterested advice of his agent
           free from the potentially corrupting influence of an interest of his own. Any such
           private interest, whether actual or contemplated, which is not known and consented
           to by his principal, disqualifies him.”

And see Imageview Management Ltd v Jack [2009] EWCA Civ 63 at [6] per Jacob LJ:

          “If you undertake to act for a man you must act 100%, body and soul, for him. You
           must act as if you were him. You must not allow your own interest to get in the way
           without telling him. An undisclosed but realistic possibility of a conflict of interest
           is a breach of your duty of good faith to your client.”

428.   The question therefore is whether the agent has been offered something that gives rise
       to a realistic possibility of a conflict of interest. I have not been shown any authority
       which confines this to the payment of money or the conferring of benefits of a
       monetary value, and I see no reason why it should be so confined. No doubt in most
       cases that come before the courts the thing that gives rise to a realistic possibility of a
       conflict is the payment or promise of money or something equivalent, but it seems to
       me that anything that could realistically give rise to such a conflict ought to fall within
       the principle. Most people after all are interested in many things other than money.
       In my judgment the question is not whether the benefit takes the form of money or
       something with a monetary value but whether it is something that could realistically
       give rise to a possibility of a conflict of interest.

429.   Mr Dickson was obviously in fact interested in seeing his daughter obtain a training
       contract as his e- mail of 18 June to Mr Watson, saying that he would be “most
       appreciative”, shows (paragraph 327(5) above). I do not find this surprising. It
       seems to me entirely natural for a father with a daughter of the age of Ms Dickson to
       wish to see her able to pursue her chosen profession; one cannot put a monetary value
       to the father on that, but for the law to take the view that it would therefore have been
       of no interest to him seems to me quite unrealistic. Indeed I suspect that for many
       parents in Mr Dickson’s position seeing their children safely established in their own
       careers is something that is likely to be one of the things of most importance to them
       at that particular stage in their life.

430.   For the same reason, I do not think the benefit to him can be dismissed as trivial. On
       the contrary, I find that it was something that could give rise to a realistic possibility
       of a conflict of interest. Mr McCaughran said that Mr Watson had not promised that
       he would be able to secure a training contract only that he had offered to help try to
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 146 of 188




       find her one. Ms Jones was in fact able to point to a statement by Mr Leahy that Mr
       Watson was embarrassed because he had “promised to deliver a training contract”
       (paragraph 328 above); but in any event I do not think it matters. Mr Watson had not
       been able to deliver on a training contract by 24 July, but he was evidently still hoping
       to be able to, and Mr Dickson no doubt hoped he would be able to assist – indeed Mr
       Leahy said he was getting worked up because he thought Mr Watson could deliver it.
       Mr Watson’s agreement to assist his daughter, even if not a promise, seems to me
       something that is realistically capable of having the effect of undermining Mr
       Dickson’s single-minded loyalty to the interests of Kea (and hence the trust and the
       beneficiaries) and giving rise to a conflict of interest. Those are precisely the
       circumstances that the rules against bribery are designed to address.

431.   In those circumstances I find that the July agreements were affected by Mr Watson’s
       offer to assist Ms Dickson in obtaining a training contract, and are voidable on this
       ground as well. Again it seems to me to logically follow that the subsequent
       agreements also fall to be set aside as if the July agreements are set aside the whole
       basis of the subsequent agreements has gone.

Breach of fiduciary duty by Mr Watson

432.   I will take next the question whether the 24 July agreements involved a breach of a
       fiduciary duty owed by Mr Watson to Sir Owen or Kea.

433.   I have considered the principles above in connection with Project Edsel. So far as
       Project Spartan is concerned, it is helpful to draw a distinction between the question
       whether Mr Watson owed a fiduciary duty to Sir Owen, and whether he owed one to
       Kea.

434.   So far as Sir Owen is concerned, Ms Jones relied principally on the personal
       relationship between them. In addition to the matters she relied on down to the
       closing of Project Edsel in February 2012, she referred to the way in which Mr
       Watson offered practical and emotional support to Sir Owen o nce he fell out with Mr
       Miller who had been his right-hand man for many years. There is indeed plenty of
       evidence to that effect: Mr Watson had learned when in the Dominican Republic that
       Sir Owen was very unhappy with Mr Miller, appreciated that the relationship was
       becoming very acrimonious, and knew by 19 April that the stress had made Sir Owen
       unwell and that he was thinking of suing him for misinformation and fraud
       (paragraphs 340 to 341 above); and when Sir Owen came to London, Mr Watson
       arranged many meetings, both professional and social for him, including a meeting
       with Fladgates (paragraph 342 above). Sir Owen’s evidence was that Mr Watson had
       been very supportive to him during this period, and this is reflected in an e-mail he
       sent Mr Watson on 11 May with the subject “My gratitude” in which he said:

          “Many many thanks for all you have done to support me in this period of turmoil”

       to which Mr Watson replied:

          “We have and are a winning team.”

       Mr Watson accepted in oral evidence that Sir Owen’s e- mail could be described as
       emotional, and that that was because Sir Owen was genuinely grateful for everything
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 147 of 188




       that Mr Watson had done to support him in this extremely difficult period of his life.

435.   I accept all that. I also accept that Sir Owen confided in Mr Watson in relation to his
       dispute with Messrs Miller and Dickson – indeed Mr Watson and Mr Gibson came to
       his meeting with Fladgates – and that he would scarcely have done that unless he
       assumed that Mr Watson was on his side in the dispute with Messrs Miller and
       Dickson. None of this however seems to me to address the relevant question, which
       is whether a fiduciary relationship arose between Sir Owen and Mr Watson in relation
       to Project Spartan.

436.   I do not see that it did. Although Sir Owen had initially said in his e-mail of 2 April
       to Mr Watson that he wished to be kept directly involved, by the time of the
       Dominican Republic trip, Sir Owen’s evidence was that he told Mr Watson that the
       use of the proceeds of sale of his business was out of his control; and Mr Watson said
       in evidence that Sir Owen encouraged him to deal with Messrs Miller and Dickson as
       they were the ones making the decisions. Thereafter Mr Watson and Mr Leahy dealt
       with Messrs Miller and Dickson in relation to Project Spartan and not with Sir Owen;
       indeed one of Sir Owen’s complaints is that Mr Watson did not keep him informed as
       to what was going on, giving the impression that Messrs Miller and Dickson were
       dragging their feet. But whether that is so or not, I do not see that the strength of the
       personal relationship between Mr Watson and Sir Owen and the emotional and
       practical support Mr Watson gave to Sir Owen in this period meant that Mr Watson
       came under fiduciary obligations to Sir Owen in relation to the negotiation of Project
       Spartan when it was known that that was being progressed not by Sir Owen but by
       Kea, and that it was something over which he had no control or even involvement.
       However much Sir Owen was relying on Mr Watson for support generally, I do not
       see that he was relying on Mr Watson to look out for his interests in relation to Project
       Spartan. In his e- mail of 27 July to Mr Miller he said that since he had been excluded
       from any involvement, he cautioned him to protect trust funds; and that he would not
       proceed with Voltaire without thorough due diligence (paragraph 333 above); that
       seems to me more consistent with his expecting Mr Miller to look out for the interests
       of the trust than expecting Mr Watson to. In my judgment despite the increased
       support and friendship that Mr Watson showed him in the period from April 2012
       onwards, Mr Watson did not owe Sir Owen a fiduciary duty in relation to Project
       Spartan any more than he did in relation to Project Edsel.

437.   So far as concerns Kea, Ms Jones relies in particular on the fact that at the time of the
       July agreements many of the underlying rights and projects had yet to be finalised and
       delivered, and that it was Mr Watson who had the relationships with the parties
       involved. The rudimentary nature of the rights that Kea would be paying for under
       the schedule 2 transactions is quite striking. As set out above (paragraph 352)
       paragraph 2 of schedule 2 to the Shareholders’ Agreement provided that if the M&G
       acquisition happened, the transactions in paragraphs 3, 4 and 5 would then take place;
       paragraph 5 provided that “Once Newco acquires or owns the Newco Assets” Spartan
       would acquire Newco or its assets for a sum of £45m less the net proceeds of sale of
       Gaucin and Berryblue (or their assets), a sum expected to be around £25m; and
       paragraph 6 obliged Kea to provide Spartan with a cash loan equal to half that
       amount. The “Newco Assets” were defined as the assets or rights intended to be
       acquired by Newco as set out in paragraph 3; but paragraph 3 merely referred to
       Newco acquiring the benefit of a JV agreement with LHRF which would include:
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 148 of 188



          “certain rights relating to deployment of capital”

       and:

          “the right for Newco to acquire up to 40% of Long Harbour Subsidiary for up to £8
           million.”

438.   Mr Leahy accepted in cross-examination that Messrs Miller and Dickson were well
       aware that he and Mr Watson were in the middle of negotiating those rights; that they
       did not know what they were going to be; and that:

          “they trusted Eric to go out and do the best job he could to negotiate that with Long
           Harbour.”

439.   That seems to me to fall directly within the principle that I have referred to above
       (paragraph 146) that where one joint venturer controls a relationship with a third party
       and the intention is that he should make use of the relationship to benefit the joint
       venture, then he may owe a fiduciary duty to his co-venturer not to use it for his own
       benefit. In circumstances where Kea was dependent on Mr Watson negotiating an
       agreement between Newco (Rygen) and Long Harbour, which Sparta n and hence Kea
       was going to pay for, Mr Watson in my judgment owed Kea a fiduciary duty to do
       that in the exclusive interests of Spartan (and hence Kea), and not to exploit that
       position for his own benefit.

440.   If that is right, there does not seem to be any doubt that Mr Watson was in breach of
       that duty. A core aspect of a fiduciary duty is that the fiduciary is not at liberty to
       make any undisclosed profit for himself. In the present case, Mr Watson at the time
       of the July agreements was not only intending to benefit from the receipt of the
       £12.5m (by having it paid to Munil), but also from the sale of LHRF to Rygen, where
       he was expected to be the vendor of the majority of the shares. None of that was
       disclosed: on my findings of fact Messrs Miller and Dickson did not know that the
       £12.5m was going to Mr Watson’s interests. Equally they did not know that Mr
       Watson was expected to be the vendor of LHRF shares to Rygen. The highest it was
       put by Mr Miller was that he did not know for sure that part of the payment for LHRF
       would be going to Mr Watson, but he suspected that Mr Watson was involved with
       Messrs Astor and Aumonier; and in closing Mr McCaughran submitted that Mr Miller
       “believed/suspected/assumed” that Mr Watson would have an interest in LHRF and
       that he would receive part of the purchase price for the acquisition by Spartan of
       shares in LHRF. Even if that were right (and I need not go into the detail of that) it
       would not constitute disclosure by Mr Watson of his interest. Indeed Mr McCaughran
       very fairly accepted in terms in the course of his oral closing submissions that he had
       not sought to say that if there was a fiduciary duty in relation to Spartan everything
       that should have been disclosed was disclosed.

441.   I add for the sake of completeness that in the event Mr Watson never became a
       shareholder in LHRF in his own name, the shares being taken in the name of Ivory
       Castle Ltd, an entity ostensibly owned by a trust associated with Mr Gibson. The
       Claimants’ case is that Ivory Castle is yet another nominee for Mr Watson, Mr Gibson
       simply acting as a placeholder for him. Mr Watson’s case is that Mr Gibson was
       indeed the beneficial owner of the structure, that he had a longstanding arrangement
       under which Mr Gibson had a percentage interest in Mr Watson’s total net wealth,
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 149 of 188




       and that allowing Mr Gibson to have the LHRF shares was a means of fulfilling, at
       least in part, that understanding. None of this in my judgment makes any difference,
       and I need not resolve who is right: on any view Mr Watson was potentially interested
       in the sale of LHRF in a way which was not disclosed.

442.   In my judgment therefore Mr Watson was in breach of a fiduciary duty owed to Kea
       in not disclosing his interests under the schedule 2 transactions, and for that reaso n
       too the July agreements, and again all the subsequent agreements, are not binding on
       Kea.

Breach of fiduciary duty by Mr Dickson

443.   The remaining basis on which the Claimants contend that the July agreements were
       not binding on Kea is that Mr Dickson, to the knowledge of Mr Watson and Mr
       Leahy, entered into them in breach of the duties he owed to Kea as director.

444.   Kea is a BVI company. The duties of Mr Dickson as director of a BVI company are
       found in the BVI Business Companies Act 2004. s. 120(1) of that Act provides:

          “Subject to this section, a director of a company, in exercising his powers or
           performing his duties, shall act honestly and in good faith and in what the director
           believes to be in the best interests of the company.”

       It is common ground, as is apparent from its terms, that the question whether a
       director is acting in accordance with this section or in breach of it depends on his
       subjective belief as to whether what he is doing is in the best interests of the company.

445.   Ms Jones deployed a number of submissions as to why Mr Dickson cannot have
       believed that the July agreements were in the interests of Kea, not least because the
       explanations put forward by Mr Miller as to why he and Mr Dickson thought they
       were were difficult to follow and unconvincing. It is indeed difficult to see how
       Messrs Miller and Dickson could have thought that it was appropriate to enter into the
       July agreements. But on the pleadings this claim is only advanced if Messrs Miller
       and Dickson realised that the effect of the July agreements was to transfer significant
       value to Mr Watson’s interests for no consideration. On my findings of fact, this was
       not the case, and I do not think it would serve any useful purpose to consider the
       question on the hypothesis that the facts were different.

446.   Ms Jones also relied on Mr Dickson not having entered into the July agreements for a
       proper purpose. s. 121 of the BVI Business Companies Act 2004 provides as follows:

          “A director shall exercise his powers as a director for a proper purpose…”

       Ms Jones submitted that Mr Dickson did not exercise his powers for a proper purpose
       because there was no need to enter into the July agreements in July 2012 at all: there
       was no imminent transaction, and there was a strong reason not to enter into the
       agreements at a time when the underlying rights contemplated by schedule 2 had not
       yet been agreed. Her submission was that the real reason for going ahead with the
       July agreements was the desire to get money out of the trust and into Spartan before
       Sir Owen could take any steps to prevent it, and that that could not be a proper
       purpose. There is I think considerable force in that submission: see Mr Leahy’s
       evidence in relation to the Los Angeles meetings on 10 and 11 July that they wanted
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 150 of 188




       to “get the capital safe” (paragraph 339 above).

447.   But so far as I can see this case is not pleaded. So far as the July agreements are
       concerned, the only basis pleaded in the Re-amended Particulars of Claim for alleging
       that they were entered into for an improper purpose is (in paragraph 132.2):

          “Alternatively the execution of the July 2012 Agreements was carried out contrary to
           the best interests of Kea and the Corona Trust and for an improper purpose namely
           to provide an unjustified benefit to Mr Watson and/or Novatrust and/or Munil
           alternatively to secure personal benefits for Messrs Miller and Dickson…”

       That case is itself premised on the supposition that Messrs Miller and Dickson did
       know that the July agreements would transfer significant value to Mr Watson’s
       interests. That seems to me something entirely different from the contention that the
       improper purpose was the desire to get the money out of the trust and “safe” (and the
       alternative suggestion that it was to secure personal benefits for Messrs Miller a nd
       Dickson, which would require it to be affirmatively proved that this was what was
       motivating Mr Dickson, has not been pursued). In those circumstances I do not think
       it is necessary, nor would it be appropriate, to consider this claim either.

Conclusion on July agreements

448.   For the reasons I have given above in my judgment the Claimants have established
       that the July agreements were not binding on Kea, and they are entitled to avoid them.
       They have in fact been set aside as a result of the settlement with Novatrust, but the
       effect of this is that the Claimants have established their rights to avoid the
       agreements as against the remaining Defendants.

449.   I have also concluded that in circumstances where the July agreements were liable to
       be set aside, none of the subsequent agreements can stand. Nevertheless I will go on
       to explain, relatively briefly, the subsequent course of events.

Subsequent events

The Supplemental Loan Agreement

450.   On 27 July 2012 Sir Owen e-mailed Mr Miller saying that he wanted to put his affairs
       in order and proposing that Mr Miller become trustee in place of Mr Dickson, with a
       professional trust protector; on 1 August Mr Miller replied refusing to contemplate
       any trustee other than Mr Dickson or any protector other than himself. Sir Owen
       replied on 2 August:

          “YOU did not earn this money. It is tatamount to stealing. Shame on you David”

       That appears to have marked the failure of Sir Owen’s final attempt to effect a
       reconciliation with Mr Miller, and from then on Messrs Miller and Dickson seem to
       have regarded litigation as increasingly likely (although as the discussion of a possible
       fighting fund on 24 July showed, they had already contemplated it as a possibility). It
       was on 3 August that they paid themselves over $6m in fees (paragraph 39 above);
       and on 6 August that they transferred $200,000 to each of Ord & Norman (US
       lawyers) and Liburd & Dash (Nevis lawyers) as floats on account of legal fees
       (paragraph 41 above).
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 151 of 188




451.   Sir Owen commenced his California proceedings against Mr Miller on 5 September
       2012 (paragraph 39 above).

452.   Under the terms of the Loan Facility Agreement £24.9m was due to be advanced by
       Kea within 40 days of its signing (paragraph 353 above). It was in fact transferred on
       9 September 2012. The remaining £25m of the Kea loan of £50m was not due until 6
       months after signing (or within 40 days of a drawdown request by Spartan but that
       would mean that Spartan started incurring interest at 8%), but it had been agreed at
       the meeting on 24 July in Los Angeles that the Loan Facility Agreement would be
       amended (i) to provide that the second £25m would be deposited in a Spartan bank
       account but without Spartan incurring the 8% interest and (ii) to provide for a second
       £50m facility on similar terms (paragraph 349(2) and (3) above).

453.   Agreement had been reached in August on the terms of a Deed of Loan Amendment
       and Restatement to give effect to these proposals but this had not yet been signed. On
       12 September 2012 Mr Leahy wrote himself a note headed “Reasons to sign”, which
       evidently listed the reasons why Mr Dickson should sign the document. Amongst
       these was:

          “Better to move now BEFORE anything comes against the trust directly.”

       Mr Dickson signed the Deed of Loan Amendment and Restatement on 12 September
       2012. It provided for the loan facility to be increased to a total of £113m (that is the
       original £50m, the second £50m and the £13m (equivalent to $20m) that Messrs
       Miller and Dickson had agreed for Voltaire). Of this the first two tranches (£100,000
       and £24.9m) had already been paid, and the other two tranches (tranche 3 being the
       remaining £25m of the original £50m, and tranche 4 the balance of £63m) were now
       to be paid within 40 days of the date of the Deed of Amendment and Restatement, to
       be paid into holding accounts in the name of Spartan on terms that Kea would receive
       the interest paid on such accounts and that Spartan would only become liable to pay
       interest at 8% on tranche 3 after 6 months or earlier drawdown, and at 6% on tranche
       4 only when drawn down.

454.   Notwithstanding that neither tranches 3 or 4 were due until 40 days after signing, Mr
       Leahy sent wire instructions to Messrs Miller and Dickson on 12 September asking
       for the whole £88m to be remitted, telling Mr Watson that he had sent instructions “as
       if all is normal”.

455.   At the same time Sir Owen, who evidently still regarded Mr Watson as someone in
       whom he could confide, sent an e- mail to Mr Watson (it is not clear precisely when,
       as the time-stamps on the e-mail show Sir Owen as sending it on the morning of
       (Sunday) 16 September, but Mr Watson as forwarding it to Mr Leahy on the evening
       of (Friday) 14 September). This said:

          “On the subject of the Trust investment in the property project, you agreed to keep
           me advised on the close of legal proceedings. I have heard nothing. I am taking
           action to petition the court to freeze assets and stop any investment initiatives until a
           full audit is completed.”

       Mr Watson replied:

          “Legal proceedings are still bouncing around…Rome was built more quickly! We
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 152 of 188



           feel as much pressure as possible has been applied and the deal is at risk.”

       Mr Watson suggested in evidence that he was there referring to discussions with Long
       Harbour, but I accept Ms Jones’ submission that that cannot be right, and I regard it as
       a disingenuous answer. Sir Owen was plainly asking what was happening with
       Spartan, and Mr Watson did not give him an honest update but a misleading one,
       suggesting that the deal (that is with Kea) had not yet been done and was at risk and
       that Mr Watson was having to put pressure (that is on Messrs Miller and Dickson).

456.   In fact Mr Leahy was at the same time arranging for Kea to transfer another £16m for
       Project Spartan. This was the total of the further sums that it was expected Kea would
       become liable for in due course under schedule 2 of the Shareholders’ Agreement,
       namely the Second Kea Loan under paragraph 4 of schedule 2 to match Summit’s
       loan, expected to be £3.5m, and the Third Kea Loan under paragraph 6 of schedule 2
       for the cash element of the purchase of Newco (or Rygen) expected to be about
       £12.5m (paragraph 352(3) and (5) above). These sums were on any view not payable
       unless and until the M&G acquisition had completed, and on 22 August Mr Leahy
       had told Mr Dickson that the £12.5m would be completed once LHRF had finalised
       the origination deal with M&G, which he hoped to be completed by the end of
       September (and in the event it was delayed further).

457.   As at 14 September therefore there was no question of the £16m being due – indeed
       no loan agreements had then been drafted for the Second and Third Kea Loans.
       Nevertheless on that day Mr Leahy asked Fladgates to set up a client account for
       Monday am (17 September) to receive the £16m, to be released on completion of the
       agreed terms, saying “This is incredibly important”. He then spoke to Mr Dickson
       over the weekend, with the result that on Monday 17 September Mr Dickson gave
       instructions for the £88m to be remitted to Spartan and the £16m to Fladgates. The
       sums were in fact received on 20 September.

458.   It is an obvious inference that this was all done as a reaction to the threat of Sir Owen
       taking steps to freeze the assets of the trust – indeed Mr Leahy accepted that it was
       because they were “concerned to ensure that Spartan had its capital”.

459.   Messrs Miller and Dickson took other steps to protect themselves against the threat of
       litigation. On 13 September 2012 Mr Dickson set up the “defence fund” of 27.5m
       Swiss Francs (paragraph 41 above); on 14 September Mr Dickson caused Pizarro to
       grant an indemnity to Ord & Norman against loss incurred in connection with any
       legal action; and on 17 September Mr Dickson caused Pizarro to grant similar
       indemnities to himself and to Mr Miller.

The Deed of Amendment to the Shareholders’ Agreement

460.   Also on 17 September 2012 a Deed of Amendment to the Spartan Shareholders’
       Agreement was executed. This replaced clauses 5.3 and 5.4 of the Shareholders’
       Agreement (under which Kea and Park Directors were to be nominated by, and could
       be removed by, Kea and Park respectively) with new clauses under which the
       appointment and removal of a Kea Director required the written approval of Park (and
       vice-versa). Again it is obvious – and Mr Miller accepted – that that was designed to
       prevent Mr Dickson being removed and rep laced without Mr Watson’s consent, and
       was put in place because of the threat of litigation from Sir Owen. No attempt was
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 153 of 188




       made by Messrs Miller and Dickson to obtain legal advice from Mr Maislish on this
       amendment.

The Nucopia Consultancy Agreement

461.   Clause 4.2 of the Shareholders’ Agreement had provided that Nucopia would be
       appointed under a separate agreement to provide consultancy services to Spartan. As
       referred to above (paragraph 56) although Nucopia was ostensibly owned by Mr
       Leahy, Mr Watson took the vast majority of any receipts from it, and there is a dispute
       between the parties whether (as the Claimants contend) Nucopia is in truth simply Mr
       Watson’s vehicle, or whether (as Mr Watson contends) it is Mr Leahy’s vehicle but he
       was in practice constrained to share its receipts with Mr Watson. For present
       purposes however I do not think that it matters. What is undeniable is that Mr Watson
       directly benefited (and to a far greater extent than anyone else) from fees charged by
       Nucopia to Spartan, and it was no doubt always expected by him and Mr Leahy that
       he would do so.

462.   None of this was of course disclosed to Kea. Mr Miller said in evidence that he
       suspected that Mr Watson might have been involved in Nucopia, and discussed that
       with Mr Dickson, but there is no documentary support for that and in the light of the
       way the negotiation of Nucopia’s consultancy agreement was approached it makes no
       sense. I do not accept it, and it is another example of the unreliability of Mr Miller’s
       evidence.

463.   What happened was that Mr Leahy and Mr Watson put together a plan under which it
       would look as if Mr Watson was genuinely negotiating with Mr Leahy on behalf of
       Spartan, but with the intention of securing Kea’s agreement to as high a fee as
       possible, thereby extracting more money primarily for Mr Watson’s benefit.

464.   Thus:

       (1)             As early as 16 July Mr Leahy was asking for Mr Watson’s comments
               on a fee proposal of £250,000 a year and a 5% carry for Nucopia. He also
               suggested that Mr Watson propose a “small” bonus of say £200,000 for
               getting the deal done, saying that he thought Messrs Miller and Dickson would
               be inclined “if they felt it was for me.” He suggested putting something in
               legal form for the proposed meeting on 24 July and sending it to Mr Watson
               “as if I’m pitching it to you as well”; he could then bring it up at the meeting
               and Mr Watson could be supportive of it. Mr Watson’s response was “£250k
               at least”.

       (2)            Mr Leahy in fact sent a first draft of the consultancy agreement
               (providing for an annual fee of £250,000 and a 5% carry) on 31 July,
               addressing it, as he had suggested, to Mr Watson as well as to Messrs Miller
               and Dickson as if he was pitching it equally to all of them.

       (3)           On 12 August Mr Watson continued the pretence by e- mailing Mr
               Dickson saying he was being pressed by Mr Leahy over the consultancy
               agreement and:

                  “I’m ok with his proposal and if you are too, just confirm with Miles.”
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 154 of 188




       (4)              The pretence worked. When (on 14 August) Mr Dickson e- mailed Mr
                 Miller with various minor points on the drafting, he said that they should run
                 them by Mr Watson first before reverting to Mr Leahy. That shows that as far
                 as he was concerned Mr Watson was on the same side of the negotiation as
                 them (and the other side from Mr Leahy). However when Mr Dickson
                 forwarded this to Mr Watson asking him if he had any comments, Mr Watson
                 simply sent it straight on to Mr Leahy with the comment “Bingo”.

       (5)               There are further communications in the same vein which I need not
                 set out. It is plain that Mr Watson was pretending to nego tiate with Mr Leahy
                 for the benefit of Spartan but in fact assisting Mr Leahy in obtaining as much
                 as possible for his own benefit. Indeed Mr Leahy accepted in evidence that
                 the more that Nucopia could get the better it was for Mr Watson.

465.   It had been intended that the draft Consultancy Agreement be considered by Mr
       Maislish but in the event Mr Leahy persuaded Mr Dickson that it seemed rather
       pointless to ask him to review it as it was so simple, and suggested instead (on 11
       September) that Mr Watson ask Mr Gibson to look at it for him, adding:

             “this might also help Peter and David get comfortable, seeing as DMM is not
              reviewing”

       Mr Watson duly asked Mr Gibson (on 14 September), and Mr Gibson duly said it
       seemed ok from his perspective (on 17 September). That was sufficient for Mr
       Dickson to agree with Mr Watson to go ahead. Mr Maislish was never asked to look
       at it at all.

466.   The Consultancy Agreement was ultimately dated 10 October 2012. It provided for
       Spartan to pay Nucopia an annual fee of £250,000 for certain specified services (with
       any additional services to be charged at additional fees), and for the agreement to
       continue for an initial period of 2 years and thereafter for subsequent 2 year periods
       subject to 6 months’ notice being given by either party before the end of any 2 year
       period that it did not wish to renew. Since Spartan could only act with the agreement
       of both a Kea Director and a Park Director, that in effect meant that it could continue
       as long as Mr Watson wanted it to. It did not deal with the 5% carry which it was
       decided for tax reasons should be put into a separate vehicle.

Further proposed amendments to Spartan Shareholders’ Agreement

467.   Despite the Deed of Amendment to the Shareholders’ Agreement, Mr Leahy was still
       concerned about the possible impact on Spartan’s business of proceedings by Sir
       Owen. In October he secured Mr Dickson’s agreement to Spartan instructing Mr
       Morrison of Grosvenor Law to review Spartan’s documents, although Mr Morrison’s
       engagement letter shows that he understood that his instructions related to litigation
       advice, and indeed he was a litigation lawyer not a corporate lawyer.

468.   Messrs Watson, Leahy and Dickson met Mr Morrison on 25 October. The main
       concern was that if Kea was dissolved or ceased to trade, the trust would want its
       money back and Spartan could be obliged to go into an orderly wind down; there was
       discussion about the impact on Spartan of a freezing order.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 155 of 188




469.   That led in due course to proposed amendments to the Shareholders’ Agreement. It
       was these that were circulated on 8 December together with the revised Business Plan
       and were due to be discussed at a meeting on 12 December (paragraph 390 above).
       The proposed amendments were extensive. Mr Morrison explained that they were
       designed to ensure that Spartan could continue to carry on executing its Business Plan
       notwithstanding a deadlock. To that end they provided for the appointment of an
       “independent director” (in fact a company called Jupiter Directors One Ltd
       (“Jupiter”), represented by a Mr Chris de Putron, who had previously acted in Mr
       Watson’s affairs) if there were two inquorate meetings; and if there were failure to
       agree on material issues (and in certain other circumstances) for a procedure called
       the “Orderly Execution of Business Plan” to be implemented. If this were triggered,
       Nucopia would carry out the Orderly Execution over a 10 year term and be given full
       authority to do so. Any loans from Kea would have their terms extended to the end of
       the 10 years, and Nucopia would be paid additional fees, expressed to be a monthly
       fee of 2% of the assets under management (although this may have been intended to
       be an annual fee of 2% paid monthly rather than as drafted an annual fee of 24%).
       Provision was also made for the introduction of a new 5% shareholder called
       Genovela Ltd – this was intended to be the means of delivering the 5% carry that had
       been suggested for Nucopia.

470.   Mr Maislish, having considered the amendments on 10 December, felt very uneasy
       about them. He recognised that they had the potential to remove any control of Kea’s
       investment from Kea at a time when Mr Dickson was aware of the threat of litigation
       from Sir Owen. He therefore sent a short e- mail to Messrs Dickson and Miller on 11
       December saying that the arrangement could be unlawful and that he would not be
       attending the meeting himself and advising them against attending the meeting the
       next day or signing anything. Mr Dickson duly postponed the meeting and the
       amendments were not executed.

Project Royal

471.   Project Royal was the codename for the acquisition of a residential portfolio
       (paragraph 246 above). In the 1 April presentation it was said that the equity required
       was c. £23-£25m (paragraph 243(6) above) and that:

          “For bridging the purchase of this portfolio Spartan expects to secure ˜33% stake in
           the property fund Management Company”

       The business plan for the residential property fund showed this 33% stake as
       generating substantial returns, amounting after 5 years to £1.6m a year and then in
       Year 10 fees of £61.8m. That made a significant contribution to the overall
       discounted valuation of £45m.

472.   At the time of the July agreements however there were no enforceable rights to any
       stake in the management company at all. In November 2012 Mr Leahy was
       proposing to Mr Astor that Spartan have a 16.7% shareholding/carry in the REIT
       management company going forwards and that “EW/Nucopia” have a further interest
       (not shared with Spartan) of

          “25.0% of all LH Management and performance fees (carry) generated on any future
           capital raised by EW/Nucopia”
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 156 of 188




       In the event a Term Sheet signed on 8 January 2013 provided that Spartan would have
       a profit share equal to 16.67% of net recurring and performance fees earned by Long
       Harbour from any future capital raising, and 16.67% of net capital proceeds of any
       sale of the management vehicle, but excluding any fees and proceeds in respect of any
       investment made by HW, various Oxford University entities and Spartan itself.

473.   This is therefore a good illustration of the weakness from Kea’s point of view of
       having signed up to the July agreements without the underlying rights having been
       granted, and the conflict of interest that Mr Watso n was in in seeking through Mr
       Leahy to negotiate interests both for Spartan and at the same time for himself.

474.   On 21 January 2013 Spartan’s board resolved to invest in Project Royal. The amount
       ultimately invested was c. £34m.

The Interim Arrangement

475.   There had been attempts to settle Sir Owen’s litigation against Mr Miller but on 22
       January 2013 Mr Miller told Mr Watson in an e- mail that no further progress had
       been made and that it appeared Sir Owen was disposed never to settle. By 4 February
       Mr Watson was telling Mr Leahy that they needed to ensure some short-term
       solutions to potential Spartan risks. Mr Miller accepted in evidence that the risk was
       Sir Owen bringing an attack which would stop Mr Dickson being able to act.

476.   The solution found was a short agreement to amend the Spartan Shareholders’
       Agreement. This provided that if the Kea Director (or Park Director, but this was
       obviously aimed at Mr Dickson) was unable to act for any reason as a member of the
       Board, he would give written notice of the same and Jupiter (acting by Mr de Putron)
       would be appointed with immediate effect to form a quorum with the other director;
       that would have the effect of suspending Mr Dickson’s powers to vote until he gave a
       further notice that he was able to continue acting. It also provided that an Orderly
       Winding Up could only be triggered with the written consent of both Kea and Park.

477.   The agreement was signed by Novatrust on 8 February 2013 and sent to Mr Dickson
       for signature. Mr Dickson signed it at some point between then and 13 February
       while in Zug, Switzerland, and brought it with him to London where he arrived on 14
       February.

The Nevis Injunction

478.   On 11 February 2013 the Nevis proceedings were brought by Mrs Connah (paragraph
       42 above). Pizarro, Mr Dickson, Mr Miller and Kea were among the defendants. On
       13 February Benjamin J made an Order granting injunctive relief at a without notice
       hearing (paragraph 43 above). The injunction was granted until further order, but a
       return date was set of 26 February. The terms of the Order included the following:

       (1)            By paragraphs 8 to 10 (headed “Suspension of Powers”) the powers of
              Pizarro, Mr Miller and Mr Dickson were suspended. Paragraph 10 was in this
              form:

                 “Until further order of the court the Third Respondent [ie Mr Dickson] shall
                  not exercise any right of power vested in him by or under the Settlements
                  [as defined, which included the Corona Trust] whether as emergency
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 157 of 188



                  protector or emergency trustee thereof or otherwise.”

       (2)           By paragraph 11 HNL was appointed as an additional trustee.

       (3)            By paragraph 12 Pizarro was ordered forthwith to transfer all assets
              held, whether directly or indirectly, under the Settlements to HNL; and by
              paragraph 13(1) HNL was to take all necessary steps to obtain a transfer or
              control of all such assets and have sole ownership, possession, custody or
              control of them.

       (4)            By paragraph 13(2) HNL was to administer the settlements in all
              respects, and exercise all trusts and powers under them as if it were sole
              trustee thereof, save that it was not permitted to exercise any power of
              investment thereunder.

       (5)            By paragraph 14 a proprietary injunction was granted against, among
              others, Pizarro, Mr Dickson and Mr Miller to the effect that they must not:

                 “without the prior consent in writing of the Applicant’s solicitors in Nevis, in
                  any way dispose of, deal with or diminish the value of any assets that are
                  held, directly or indirectly, on the trusts of the Settlements, including
                  (without limitation) the following assets in particular:

                  (1) the shares in and any rights or powers whether as shareholder or
                      otherwise in or over:

                       …

                       (d) Kea Investments Limited

                       …

                              (collectively referred to as the ‘Companies’);

                  (2) any bank account or any other asset held by (whether directly or
                      indirectly) or in the name of any of the Companies”

       (6)           By paragraph 15 a similar injunction was granted against Kea and the
              other Companies to the effect that they must not:

                 “whether through their shareholders, directors, employees, agents or
                  otherwise, in any way dispose of, deal with or diminish the value of any
                  assets that they hold (whether directly or indirectly)…”

       (7)            There were also provisions in the usual way requiring the respondents
              to provide information including orders (by paragraphs 17 and 21) that
              Pizarro, Mr Dickson, Mr Miller and Kea itself provide within 72 hours of
              service copies of all resolutions of Kea and all contractual documents relating
              to Kea.

479.   The Order also provided for service on Pizarro by service on its Nevis attorneys
       Liburd & Dash, and on Mr Miller and Mr Dickson by e- mail. Mr Dash of Liburd &
       Dash confirmed in an affidavit in the Nevis proceedings that the Order was served on
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 158 of 188




       Pizarro at his firm’s chambers on 14 February (a Thursday). He also said that he was
       able to make “rapid contact” with Mr Dickson and explained to him the seriousness
       of the Order, although it is to be noted that he said Mr Dickson was in the Philippines.

480.   The Order was also served on Mr Dickson by e-mail to his various e- mail addresses at
       15.56 (London time) on 14 February, and was delivered to his home address in
       Bermuda at 12.47 (Bermuda time) on 14 February where it was handed to his wife’s
       sister.

481.   It was also served on Mr Miller by e-mail on 14 February. He accepted in his witness
       statement that he became aware of it that day and that he spoke to Mr Dash about it on
       that date. Mr Dash had accompanied Mr Dickson to Switzerland and had just arrived
       back in Nevis.

482.   Mr Dickson was not at home in Bermuda on 14 February. On that day he travelled
       from Switzerland to London, arriving at lunchtime. There is an issue as to when he
       became aware of the Order; this issue is bound up with the execution of the Second
       and Third Kea Loan Agreements.

Second and Third Kea Loan Agreements

483.   The Second and Third Kea Loan Agreements were signed by Mr Dickson on behalf of
       Kea and dated by him 11 February 2013. It is common ground however that they
       were not signed by him on that date and that he cannot have signed them until 17
       February 2013 at the earliest (that is after the injunction), and Mr McCaughran in his
       closing submissions made it clear that he was not putting forward any positive case
       that Mr Dickson acted in compliance with his fiduciary duties in relation to them. He
       submitted however that Mr Watson was not aware at the time of any breach of duty.

484.   The facts are as follows. Mr Dickson had a meeting arranged with Mr Leahy at 9.30
       on the morning of Friday 15 February at Cullen’s office in Knightsbridge. Mr
       Watson was in New Zealand but Mr Leahy had arranged for Mr Dickson to call him
       at 9.30. Mr Leahy had prepared some powerpoint slides for the meeting. These
       included a reference to the Second and Third Kea Loans as follows;

             “Shareholder loans

                  o   2x ˜12.5mn loans from Kea and Park (Kea’s has already been funded to
                      escrow) to close concurrent with Rygen purchase

                  o   2x 3.5mn loans to close immediately post sale of Rygen to Spartan”

       This shows that when the slides were prepared the intention was that the loans would
       not be made until the completion of the purchase of Rygen; and also that the precise
       amount of the Third Kea Loan had not then been identified. This is because it was
       intended to be exactly 50% of the purchase price of Rygen, and the purchase price
       itself depended on the identification of the net proceeds of sale of Gaucin’s and
       Berryblue’s interests in Abacus. Back in October at the Paris meeting this had been
       estimated at £12.74m, and in an e- mail of 14 December to Messrs Miller and Dickson
       Mr Leahy had explained the sequence of events that would take place as follows:

       (i)       the completion statements for the sale of Abacus are sent to Fladgates for them
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 159 of 188




               to review and they confirm to the Spartan Board the final price for Rygen;

       (ii)    a share purchase agreement is drafted between Spartan and Rygen;

       (iii)   Rygen due diligence and KYC is completed;

       (iv)    Kea signs the £12.7m “(or whatever final number is)” loan agreement with
               Spartan and money is transferred from Fladgates escrow “(where it sits now)”
               into Spartan;

       (v)     Spartan signs share purchase agreement to purchase Rygen;

       (vi)    Rygen is sold to Spartan for £25.5m, £12.7m in cash and £12.7m by way of
               vendor’s loan from Park;

       (vii)   Park and Kea’s £3.5m loans will be executed at the same time.

       At this stage the first step had not happened. Fladgates had however prepared drafts
       of the Second and Third Kea Loan Agreements and they had been circulated in
       December. That for the Third Loan Agreement (sent by Fladgates to Mr Maislish on
       18 December) was drafted by reference to a loan of £12.7m.

485.   At the meeting Mr Dickson made some notes on his copy of the slides. He noted
       against the Shareholder loans “may get £200k to £300k back”. Since Kea had
       transferred £12.5m to Fladgates for the Third Kea Loan (as part of the £16m) that
       indicates that Mr Leahy told him that the end figure might be £12.2m to £12.3m.

486.   On the evening of Friday 15 February Mr Dickson flew from London to Manila via
       Hong Kong, arriving at 18.45 (Philippines time) on Saturday 16 February.

487.   The two Loan Agreements as executed show Mr Dickson’s signature as witnessed by
       Mr Leahy. In his witness statement for trial, Mr Leahy suggested that the most likely
       sequence of events was that Mr Dickson had signed the agreements in Switzerland
       (which is why they were dated 11 February), brought them with him to London, asked
       Mr Leahy to witness his signature at the meeting on 15 February which he did, and
       left the originals with him. He did say however that this was reconstruction from the
       documents not recollection as he had struggled to recall the events. It became
       apparent at trial that this reconstruction was entirely wrong.

488.   What actually happened is as follows:

       (1)            At 20.45 on the evening of Saturday 16 February Mr Leahy asked Ms
               Leonard of Fladgates to e-mail the final £12.5m and £3.5m loan documents to
               Mr Dickson on the basis that they had been reviewed by Mr Maislish, saying:

                  “This has been discussed with Peter already, so he will be expecting them.”

       (2)             Shortly afterwards Mr Leahy sent another e-mail asking her to hold
               off, but he spoke to her on the telephone on the morning of Sunday 17
               February (apologising for disturbing her on a Sunday), and at 10.37 that
               morning she e- mailed him pdfs of the two loan agreements. These were
               similar to the drafts that had been circulated but were no longer marked
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 160 of 188




              “Draft” and the Third Kea Loan Agreement was now in the sum of £12.5m
              rather than £12.7m.

       (3)          At 16.56 that day Mr Leahy e-mailed the two agreements to Mr
              Dickson saying:

                 “As discussed, please find attached soft copies of the shareholder loan
                  agreements”

       (4)            Mr Leahy accepted in a further witness statement made during the
              course of the trial that the version of the Third Kea Loan Agreement sent to
              him by Ms Leonard on the morning of 17 February and sent on by him to Mr
              Dickson in the afternoon appears to be the first version containing the figure
              of £12.5m instead of £12.7m, and that as the version signed by Mr Dickson
              itself was in the sum of £12.5m, it was almost certainly the case that what he
              signed was this version. This means he cannot have signed it in Switzerland
              and that Mr Leahy cannot have witnessed his signature on 15 February in
              London.

       (5)            Instead Mr Dickson signed the agreements in Manila and sent them
              back in hard copy to Mr Leahy. “Wet ink” versions were disclosed during the
              trial and on one of them imprints could be seen indicating that that they had
              been put in an envelope addressed to Mr Leahy at Nucopia and that they had
              come from Mr Dickson at an address in Manila. The likelihood is that they
              were couriered.

       (6)           Mr Leahy had received them by 21 February as on that day he
              e-mailed copies to Ms Huggett asking her to have the Spartan director execute
              them, and said he would put the originals in the post for execution as well.
              When they arrived from Manila, they had only been signed by Mr Dickson
              and not by any witness, and Mr Leahy added his own signature as witness to
              Mr Dickson’s. He accepted in evidence that that was “not best practice”,
              which is something of an understatement.

       (7)           At 15.56 on 21 February Ms Huggett confirmed to Mr Leahy that they
              had been executed, that is by Chaumont, the Park Director of Spartan.

       (8)           At 01.26 (Manila time) on 22 February (which was 17.26 the previous
              day in London – see below), Mr Dickson sent an e- mail to Mr Leahy asking
              him to put together a compilation of agreements and other documents as this
              was a mandate of the Court Order. The terms of the e- mail indicate that Mr
              Leahy was already aware that there was an Order, although there is no written
              communication of that in evidence.

489.   There does not seem to be any doubt that Mr Dickson knew of the Nevis injunction
       when he executed the loan agreements. He arrived in Manila on the evening of
       Saturday 16 February (local time). His own evidence to the Nevis Court was that he
       became aware of the injunction when he switched on his computer in the Philippines
       on the morning of Sunday 17 February and downloaded an enormous number of
       documents that had been sent to him. The time zone for the Philippines is UTC + 8,
       which means that in February, when London is on GMT, Manila is 8 hours ahead. Mr
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 161 of 188




       Leahy e- mailed the agreements to him at 16.56 London time on 17 February, which
       would therefore have been 00.56 on 18 February in Manila. It follows that Mr
       Dickson by his own account knew of the injunction when he executed them.

490.   There was considerable dispute at trial as to whether (i) Mr Dickson in fact learned of
       the injunction earlier than he claimed and (ii) when Mr Leahy and Mr Watson knew
       of the injunction. So far as I can see these questions make no difference to the
       validity of the agreements.

491.   So far as Mr Dickson’s authority to sign on behalf of Kea is concerned, the simplest
       analysis is that paragraph 10 of the Nevis Order directly suspended his power to act as
       director of Kea on the basis that this was a power vested in him under the Corona
       Trust (paragraph 478(1) above). That is I think distinctly arguable but I need not
       resolve that, as even if that were not the case, the Loan Agreements were in my
       judgment in breach of paragraph 15 of the Order which restrained Kea from disposing
       of or dealing with or diminishing the value of any assets that it held (paragraph 478(6)
       above), the asset in question being the £16m sitting in Fladgates’ client account and
       the effect of Kea entering into the Loan Agreements being to release that money to
       Spartan. I do not see how Mr Dickson could have had authority to cause Kea to
       breach the injunction in this way. That seems to me quite sufficient to establish that
       he had no authority to execute the Loan Agreements on behalf of Kea once he knew
       of the injunction.

492.   I also accept Ms Jones’ submission (although for the reasons I have just given I do not
       think she needs this) that it was a breach of Mr Dickson’s duty to exercise his powers
       for a proper purpose for him to execute the agreements on behalf of Kea at a time
       when he knew of the injunction. The obvious inference from his backdating of the
       documents to 11 February 2013 is that he did so in an attempt to circumvent the
       injunction, and that cannot possibly have been a proper purpose. Mr Dickson was
       therefore acting in breach of s. 121 of the BVI Business Companies Act. As already
       referred to, Mr McCaughran, while not formally admitting this, advanced no case to
       the contrary.

493.   s. 31 of the BVI Business Companies Act contains protections for those dealing with
       companies as follows:
          “(1) A company or a guarantor of an obligation of a company may not assert
               against a person dealing with the company or with a person who has acquired
               assets, rights or interests from the company that

                (a) this Act or the memorandum or articles of the company has not been
                    complied with;

                (b) a person named as a director in the company’s register of directors

                    …

                    (iii) does not have authority to exercise a power which a director of a
                          company carrying on business of the kind carried on by the company
                          customarily has authority to exercise;

                …
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 162 of 188



                (e) a document issued on behalf of a company by a director, employee or
                    agent of the company with actual or usual authority to issue the document
                    is not valid or not genuine;

                unless the person has, or ought to have, by virtue of his relationship to the
                company, knowledge of the matters referred to in any of paragraphs (a) to (e).

           (2) Subsection (1) applies even though a person of the kind specified in paragraphs
               (b) to (e) of that subsection acts fraudulently or forges a document that appears
               to have been signed on behalf of the company, unless the person dealing with
               the company or with a person who has acquired assets, rights or interests from
               the company has actual knowledge of the fraud or forgery.”

494.   That means that Kea cannot assert against Spartan that s. 121 of the Act had not been
       complied with, that Mr Dickson had no authority to execute the loan agreements, or
       that the loan agreements were not valid, unless Spartan had actual knowledge of those
       facts. But Mr Dickson was at the time a director of Spartan. I do not myself see why
       on this simple basis it cannot be said that Spartan had actual knowledge of everything
       that he knew, as the fact that he acquired the knowledge as director of Kea does not
       mean that it was not also something that he knew as director of Spartan.

495.   Ms Jones in fact had a more complex submission which is that at a Spartan Board
       meeting of 18 October 2012 it was resolved that:

          “Chaumont (Directors) Limited will be authorised to sign any legally binding
           documentation solely on behalf of the Company, however prior to this, Peter
           Dickson must confirm that he has reviewed and approved the documentation for
           signing.”

       That had the effect that Mr Dickson had to approve the documentation in his capacity
       as director of Spartan, and hence that his knowledge was to be attributed to Spartan.
       That also seems to me to be right, and on that footing the agreements were not
       binding on Kea.

496.   In those circumstances it is not I think strictly necessary for me to decide who knew
       about the injunction when. I will however deal with it briefly. Ms Jones submitted
       that it was improbable that Mr Dickson did not look at his e- mails when in London.
       However I think it unlikely that he had in fact learned of the injunction before his
       meeting with Mr Leahy on the morning of 15 February as if that had been the case it
       is difficult to imagine that the meeting would simply have proceeded as planned as it
       seems to have done.

497.   On the other hand, I accept Ms Jones’ submission that the only credible explanation
       for the activity over the weekend is a desire to have the documents finalised as soon
       as possible, and the only credible explanation for that is that Mr Dickson and Mr
       Leahy had learned of the injunction. There was otherwise no rush as the money itself
       was already at Fladgates, and was not due to be paid over until completion of the
       acquisition of Rygen; the amount of the Third Kea Loan had not been settled; and the
       Second Kea Loan was meant to be matched by an equal loan of £3.5m from Summit.
       The fact that Mr Leahy felt it necessary to disturb Ms Leonard’s weekend shows that
       there was a sudden urgency which is otherwise inexplicable.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 163 of 188




498.   It is apparent that Mr Leahy had spoken to Mr Dickson on Saturday 16 February, as
       he refers to it in his e-mail that evening to Ms Leonard and said that Mr Dickson was
       expecting the documents (paragraph 488(1) above). That e- mail was sent at 20.45
       London time, which was 04.45 on 17 February in Manila. It seems to me that the
       most likely explanation for Mr Leahy sending the e- mail is that Mr Dickson had
       switched on his computer in the Philippines at some time between getting in the
       previous evening and 04.45, found the injunction, and spoken to Mr Leahy asking him
       for the documents. (That is not necessarily inconsistent with Mr Dickson’s statement
       that he became aware of the injunction on the morning of 17 February, but for
       obvious reasons I place little weight on his statement.) If he did that, it seems to me
       very probable that he would have explained to Mr Leahy why he wanted them.
       Everyone had been concerned at a possible injunction for weeks, and I think it highly
       improbable that Mr Dickson would have just asked for the documents without
       explaining why. Mr Leahy was clearly told of the Court Order at some time before 21
       February, but was unable to say when he first learned of it, but I find on the balance of
       probabilities that he did learn of the injunction on 16 February. That means that he
       knew when he received the agreements back signed by Mr Dickson and put his
       signature as witness to them that Mr Dickson had executed them after learning of the
       injunction and in order to defeat it.

499.   Mr Leahy was in regular contact with Mr Watson and accepted that when he learned
       of the Court Order he would have told him. It was suggested that they did not know
       of the injunctive effect of the Order and thought it only required Mr Dickson to
       provide information, but that seems to me very implausible. If Mr Dickson told them
       of the Order, as he plainly did, it seems very unlikely that he would have pretended
       that all it did was require him to supply information and not explain that it was the
       injunction which they had been anticipating.

500.   I find therefore that when the Second and Third Loan Agreements were executed each
       of Mr Dickson, Mr Leahy and Mr Watson knew that they had been executed in breach
       of the Nevis injunction.

Subsequent events

501.   Subsequent events are primarily relevant to the question whether the Claimants have
       affirmed the Spartan transactions, a question I have already addressed above
       (paragraphs 412 to 416). I received very extensive evidence and submissions in
       relation to them but I do not think it is necessary to go into matters in any detail and I
       will simply record the outline of events.

502.   On 26 February 2013 Benjamin J heard the application to continue the Nevis
       injunction at an inter partes hearing, and made an Order continuing it until judgment
       or further order.

503.   On 7 March 2013 Mr Dickson gave notice that he was unable to act as a member of
       the Board of Spartan; Jupiter was appointed as director the same day.

504.   On 8 March 2013 Harneys wrote to Fladgates on behalf of HNL asking for
       information about Project Spartan, saying they understood Kea was a major investor
       in it and that HNL was concerned to ensure that it was aware of any forthcoming
       developments.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 164 of 188




505.   Fladgates did not reply until 19 March, and then sent a rather stalling response, ask ing
       for KYC and a list of the information Harneys already held. On the same day the
       Board of Spartan (that is Chaumont and Jupiter) resolved to approve the schedule 2
       transactions, that is the purchase by Spartan of Rygen and Atherton and two loans
       from Park (the Second Park Loan of £3.5m, previously referred to as the Summit
       Loan, and the Third Park Loan, being the Vendor’s Loan for Park’s 50% of Rygen).
       In advance of the meeting Mr Reuben had sent an e- mail to Mr Douglas (representing
       Chaumont) and Mr de Putron (representing Jupiter) explaining the background to
       what it was they were being asked to approve, saying;

          “There is a push to get these matters closed this week…”

       He said that Mr Leahy would convene a board call for the directors of Spartan to
       approve the transactions in principle, and explained that they would not be completed
       until the agreements between Rygen and LHRF had been finalised and executed. In a
       separate letter to the Board, Mr Reuben explained the calculation of the precise
       purchase price payable by Spartan for Rygen, which meant that the final amount of
       the Third Kea Loan and the Third Park Loan was quantified at £12,143,133 each.
       Fladgates did not say anything about this Board meeting in their letter to Harneys.

506.   On 20 March the Board also approved an addendum to the Nucopia consultancy
       agreement under which Nucopia would receive additional fees amounting to 2% of
       any capital deployed by Spartan (save in relation to Project Royal where the fee was
       0.5% and in relation to the purchase of Rygen where no fee would be due).

507.   On 22 March Mr Munro participated in a telephone call with Mr Reuben and Mr
       Leahy as a result of which he learned that the Rygen and Atherton acquisitions were
       expected to close early in the next week, and also that they involved the payment of c.
       £12m to Novatrust.

508.   It was then agreed that completion be put off to 10 April. Mr Munro came to London
       for a meeting on 8 April attended by Mr Leahy and Mr Watson (and also Mr Noble
       and Mr Rattan). There are a number of disputes as to what was said at the meeting
       but I do not propose to resolve them. It is not in dispute that Mr Munro’s main
       objective was to secure the appointment of Harlaw to the Board of Spartan and that
       Mr Watson readily agreed to this.

509.   Mr Munro was unable to satisfy himself that the Rygen and Atherton acquisitions
       were in the best interests of Spartan, and said so in a letter of 14 April 2013.

510.   A meeting was then arranged in Auckland for 21 April 2013. It was attended by Sir
       Owen, Mr Munro, his partner Mr Riegels, Mr Holt, Mr Harley (a New Zealand lawyer
       who was acting for Sir Owen), Mr Watson and Mr Leahy. It is common ground that
       Mr Munro led the discussion for the Sir Owen side, and initially took a tough line.
       But at a critical point in the meeting Mr Leahy found on his laptop Sir Owen’s e- mail
       of 2 April 2012 approving the purchase of the existing partner’s shares (paragraph
       230(7) above). That was at odds with what Sir Owen had been telling Mr Munro
       (which was that he did not recall there being a price for buying into Spartan) and
       rather took the wind out of the sails of Sir Owen’s side, and the meeting thereafter
       became more conciliatory.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 165 of 188




511.   After the main meeting Mr Munro and Mr Riegels looked at the 1 April presentation
       on Mr Leahy’s laptop and Mr Leahy took them through it. Mr Munro was left with
       the impression that the schedule 2 transactions as they now stood were consistent with
       what had been presented to, and approved by, Sir Owen back in April 2012, although
       he understood that the structure had changed. Specifically he understood, as he
       accepted in cross-examination, that he had seen the passages in the presentation which
       referred to the making of an equity investment to buy out Mr Watson’s existing
       partner for £22.5m; that that matched 50% of the £45m valuation starting point for the
       price payable for Rygen (in paragraph 5 of schedule 2 to the Shareholders’
       Agreement); that the sum of just over £12m which was Kea’s share of the proposed
       price was derived from the figure of £22.5m; and that that was to be paid to an entity
       related to Mr Watson and not to buy out an existing partner (although he said he was
       unclear exactly how Mr Watson had gone from having an existing partner to where
       they were in April 2013).

512.   On 24 April 2013 Mr Munro e- mailed Mr Reuben approving Spartan proceeding with
       the acquisition of Rygen and Atherton, and the documents to give effect to this were
       executed the same day. They consisted of a Share Purchase Agreement whereby
       Spartan agreed to buy the shares in Rygen (held by Douglas Services Inc equally for
       Park and Munil) for a price of £24,286,266 with completion to take place
       immediately, a Share Purchase Agreement whereby Spartan agreed to buy the shares
       in Atherton for £1, the Second Park Loan in the sum of £3.5m, and the Third Park
       Loan in the sum of £12,143,133.

513.   The practical effect was that the Kea’s £12.5m (the Third Kea Loan) was used to fund
       the payment by Spartan of £12,143,133 to Munil. The balance of £356,867 was
       returned to Kea on 3 May 2013.

514.   I have already found that Mr Munro’s approval to the schedule 2 transactions going
       ahead did not amount to an affirmation of them precluding Kea from now setting
       them aside (paragraph 416 above).

The 2014 Settlement with Messrs Miller and Dickson

515.   The Nevis proceedings were heard by Gilford J in May 2013 (paragraph 43 above).
       She gave judgment on 27 August 2013 in favour of Mrs Connah and made an Order
       removing Pizarro as trustee of various trusts, including the Corona Trust, and
       replacing it with HNL as sole trustee, and removing Messrs Miller and Dickson from
       all their offices and positions under the trust. She was critical of their actions, finding
       that Mr Dickson had resisted giving a clear and detailed account of the trust to the
       beneficiaries, and that it was patently obvious that what was foremost in the minds of
       Mr Dickson and Mr Miller was not the interest of the beneficiaries but the interest of
       the trustee.

516.   Pizarro and Messrs Miller and Dickson appealed, but before the appeal came on both
       the appeal and the California proceedings against Mr Miller were settled by a
       Settlement Agreement and Mutual and General Release dated 23 May 2014. The
       parties included Sir Owen, HNL (in its capacity as trustee of various trusts including
       the Corona and Regency trusts), Pizarro, Mr Miller and Mr Dickson. The parties
       agreed to have the California proceedings dismissed and the Nevis appeal withdrawn,
       and cl 3.1 provided for a mutual general release as between the Sir Owen Releasing
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 166 of 188




       Parties (Sir Owen, Mrs Connah, and HNL as trustee) on the one hand and the MDP
       Releasing Parties (which included Messrs Miller and Dickson and Pizarro) on the
       other hand. This provided that they:

          “release, waive, discharge and relinquish any and all claims, demands, obligations
           and causes of action of any nature whatsoever, whether in tort, contract, under or by
           way of statute or any other theory of recovery, whether in law or equity, under any
           law or legal principle of any nation, foreign or domestic, arising anywhere in the
           World, for whatever form of remedy or relief, including without limitation, for
           actual, consequential, compensatory or punitive damages, equitable relief or
           otherwise, and whether now known or unknown, suspected or unsuspected, having
           accrued or which may accrue, no matter where any such claim, demand, obligation
           or cause of action may have arisen or accrued, and no matter where jurisdiction
           might lie, foreign or domestic, from the beginning of time to the Effective Date,
           which any of the Sir Owen Releasing Parties have or may have against the MDP
           Releasing Parties, or which any of the MDP Releasing Parties have or may have
           against the Sir Owen Releasing Parties, relating in any way to or arising from the
           Nevis Action, the California Action or under any other matter related in any way to
           Sir Owen’s Estate…”

       The Effective Date does not appear to be defined as such but counsel were agreed that
       it was the date of the agreement (23 May 2014). Sir Owen’s Estate was defined in
       cl 2.1 as:

          “any trust, settlement, estate, entity or asset owned directly or indirectly at any time
           by Sir Owen or any trust, settlement, estate, entity or asset affiliated with him, or
           which was held at any time for the benefit of persons or entities that included Sir
           Owen or any member of Sir Owen’s family…”

       There does not seem any doubt that the effect of cl 3.1 would be to preclude Sir Owen
       and HNL as trustee of the Corona Trust from bringing any proceedings against
       Messrs Miller and Dickson in respect of the matters complained of in these
       proceedings.

517.   Mr McCaughran submitted that although Kea is not named as a party to the
       agreement, Kea could not have claimed against Messrs Miller and Dickson either. To
       take a concrete example, I have found that Mr Dickson executed the Second and
       Third Kea Loan Agreements after knowing of the Nevis injunction and hence for an
       improper purpose, which was a breach of the duty owed by Mr Dickson as director to
       Kea. Mr McCaughran submits however that Kea can no longer sue him for this
       breach: cl 3.1 must have the effect that any company owned by the Corona Trust such
       as Kea could not sue him because any other interpretation would mean that he was not
       released in any meaningful sense. The agreement is governed by California law and
       its meaning and effect is therefore a matter for that law, but I will assume that Mr
       McCaughran is or may be right that the agreement by Sir Owen and HNL to release
       Mr Dickson prevents Kea (formerly owned by the Corona Trust and now owned by
       Sir Owen) from suing him as well.

518.   Mr McCaughran then submits that the effect of the release is not only to exonerate Mr
       Dickson from the breaches of duty to Kea alleged in these proceedings but also to
       ratify those transactions, thereby making it impossible to rely on such breaches as
       against Mr Watson and the other Defendants in these proceedings.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 167 of 188




519.   I have had great difficulty in understanding this point. As Mr McCaughran himself
       points out, the concepts of exoneration of the agent and ratification of a contract
       purportedly made by the agent are distinct: see Suncorp Insurance and Finance v
       Milano Assicurazioni SpA [1993] 2 Ll Rep 225 at 235 where Waller J said that it
       should be possible for the principal to ratify as against the third party (which he might
       wish to do for commercial reasons so as to preserve his rep utation) without thereby
       waiving any breach of duty as against the agent, saying:

             “There seems no reason to me why the principal should not be able to make his
              position clear in this regard, in that there are two distinct but connected contractual
              relations.”

       See also ING Re (UK) Ltd v R & V Versicherung AG [2006] EWHC 1544 (Comm) at
       [150] per Toulson J where he refers to this part of Waller J’s judgment and to there
       being different sets of contractual relations to consider.

520.   Since that is the principle, I do not see why the same should not be true the other way
       round. Just as a principal might wish to ratify the contract with the third party but
       preserve his rights against the agent, there are circumstances (such as the present case)
       where he might wish to abandon or compromise his rights against the agent but
       preserve the right to claim as against the third party that the contract was
       unauthorised. I do not see why he should not be equally able to do that.

521.   If that is right, and in my judgment it is, the only remaining question is what the effect
       of the mutual general release in the 23 May 2014 agreement was. As before this is
       technically a question of California law, but no attempt was made to suggest that there
       were any particular principles of California law that applied, and I therefore proceed
       on the assumption that California law is the same as English law. Construing the
       agreement on this basis I see nothing in the relevant clause which says anything at all
       about ratifying or adopting any contract or other transaction: it is all about releasing
       claims against the relevant parties (who do not include Mr Watson or the other
       Defendants to this action). I therefore reject Mr McCaughran’s submission that the
       Settlement Agreement has any bearing on the claims in this action.

The 2017 Settlement with Novatrust

522.   Novatrust took a full part in this action until part-way through the trial. But between
       the trial being adjourned on Day 16 (26 May) for the Whitsun vacation and being
       resumed on 6 June, I was informed by Mr Hossain QC, leading counsel for Novatrust,
       that a settlement had been reached between the Claimants and Novatrust not only of
       the claims against Novatrust in this action, but of the other two proceedings (the
       derivative action brought by Novatrust on behalf of Spartan, and the petition to wind
       up Spartan) as a whole. On Day 17 (6 June) I therefore made three orders (by consent
       as between the Claimants, Novatrust and Spartan), one in each of the sets of
       proceedings. They were sealed on 8 June.

523.   The consent order in this action provided as follows:

       (1)              Paragraph 1 set aside all the agreements entered into between Kea and
                 Spartan. That comprised the following: (i) the two Spartan Term Sheets dated
                 12 June 2012; (ii) the July agreements dated 24 July 2012 (the Spartan Share
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 168 of 188




              Purchase Agreement, the Spartan Shareholders’ Agreement, the Loan Facility
              Agreement in the sum of £50m, and the Security Deed); (iii) the Deed of Loan
              Amendment and Restatement dated 12 September 2012 (and a further Security
              Deed entered into at the same time); (iv) the Deed of Amendment to the
              Shareholders’ Agreement dated 17 September 2012; (v) the Interim
              Arrangement purportedly dated 8 February 2013; and (vi) the Second and
              Third Kea Loans purportedly dated 11 February 2013.

       (2)           Paragraph 2 provided that that should be binding as between the
              Claimants, Novatrust and Spartan but not on the other Defendants and should
              not prejudice the Claimants or the other Defendants in respect of any issues
              between them.

       (3)          Paragraph 3 provided for a stay of the proceedings in this action as
              between the Claimants, Novatrust and Spartan on the terms of a settlement
              agreement dated 2 June 2017.

       (4)           Paragraph 6 provided that as between the Claimants, Novatrust and
              Spartan there should be no order as to costs.

524.   No copy of the settlement agreement was annexed to the Order and I was not shown,
       and have not seen, a copy of it. It is not however disputed that Novatrust has caused
       Spartan to repay to Kea very substantial sums under this agreement. I have seen a
       letter from Novatrust’s current solicitors stating that the total sum transferred, on or
       about 13 June 2017, was £80,037,607.67. That figure appears to be accepted by the
       Claimants as it is pleaded in draft Re-re-amended Particulars of Claim prepared b y
       them.

525.   In that draft the Claimants accept that the total sums they have received are as
       follows:

       (1)            £356,867

              This is the balance of the £12.5m Third Kea Loan which was in the event not
              needed for the purchase of Rygen and was repaid to Kea on 3 May 2013
              (paragraph 513 above).

       (2)            £230,914.89

              This is said to be the total amount of interest received by Kea from Spartan
              between January and October 2013.

       (3)            £50,000,000

              This is said to have been paid on 24 July 2016. It is not explained in the draft
              pleading. Mr McCaughran’s closing submissions refer to it as the first
              repayment due under the Spartan Loan Facility Agreement (as amended by the
              Deed of Loan Amendment and Restatement); Ms Jones told me that it was
              repaid on the basis that it was either a repayment of that loan, or pursuant to
              the Claimants’ claims and so was due on any view.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 169 of 188




         (4)                £80,037,607.67

                     This is the sum said to have been received by Kea on 13 July 2017 under the
                     settlement with Novatrust.

         Those four sums together total over £130m (£130,625,389.56 to be precise). I do not
         think I have any evidence formally proving these amounts but there is no need at this
         stage to make any finding as to the precise amounts, and I am not at this stage aware
         of there being, or being likely to be, any significant dispute between the parties in
         relation to them.

Relief

526.     I come now to the various arguments on the relief that should be granted to the
         Claimants. This is made more intricate than it might otherwise be by a number of
         factors, namely (i) the settlement made by the Claimants with Novatrust and how that
         impacts on the claims against the remaining Defendants; (ii) the Claimants’ draft
         amendments to their Particulars of Claim, which are opposed by Mr McCaughran;
         (iii) the joinder of Munil into the action at a late stage on certain terms; and (iv) the
         desire of the Claimants to keep their options open so far as possible until they have
         seen the judgment.

527.     I asked counsel to see if they could agree precisely which issues I should decide in
         this judgment, and which should be left over for determination at a later stage. That
         led to a list of questions for determination at this stage, which was very helpfully
         almost entirely agreed between counsel, subject to one or two points of detail.

Questions 1 to 3: duty and breach

528.     The first question on the agreed list is:

               “1.    Whether Kea or Sir Owen succeed on any of the claims which they have
                      brought to set aside the various agreements on any of the bases alleged (ie
                      deceit, inducements, want of authority, breach of Mr Watson’s fiduciary duty)
                      (this to include the issues of affirmation)”

         I have dealt with these matters above. For the reasons given my conclusions are as
         follows:

         (1)                 The July agreements are liable to be set aside for deceit. The same
                     applies to all the subsequent agreements between Kea and Spartan.

         (2)               The July agreements are also liable to be set aside as a result of the
                     inducements. Again the same would apply to all the subsequent agreements.

         (3)                The July agreements are liable to be set aside for breach of Mr
                     Watson’s fiduciary duty owed to Kea. Again the same would apply to all
                     subsequent agreements.

         (4)                 The Second and Third Kea Loans are liable to be set aside for want of
                     authority by Mr Dickson and/or as having been executed for an improper
                     purpose, in each case to the knowledge of Spartan. I am conscious that I have
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 170 of 188




                   not made any express findings as to whether other agreements are liable to be
                   set aside on this basis but I do not see that anything of any significance turns
                   on this.

       (5)                  The defence of affirmation is not made out.

529.   The second question on the agreed list is as follows:

             “2.    Whether Mr Watson owed a fiduciary duty to Kea or Sir Owen and if so what
                    duty or duties and whether that duty or those duties were breached in relation
                    to both Spartan and Edsel”

       Again I have already dealt with these matters above. For the reasons given my
       conclusions are follows:

       (1)                Mr Watson did not owe Sir Owen a fiduciary duty in relation to either
                   Edsel or Spartan.

       (2)                  Mr Watson did not owe Kea any relevant fiduciary duty in relation to
                   Edsel.

       (3)                 Mr Watson did owe Kea a fiduciary duty in relation to Spartan. That
                   duty included a duty to disclose his interest in the schedule 2 transactions.

       (4)                 Mr Watson was in breach in not providing full disclosure of his interest
                   in the schedule 2 transactions.

530.   The third question on the agreed list is:

             “3.    What the consequences of those breaches of duty were”

       Although this is an agreed item, I am not now sure what the parties intended by it.
       The most obvious consequence is that Kea is entitled to avoid all the agreements
       between it and Spartan. That has of course been achieved by agreement under the
       2017 settlement with Novatrust as between Kea and Spartan themselves, but the effect
       of my findings above is that Kea has established this (that it is entitled to set aside the
       agreements) as against the other Defendants. That is a necessary step in the relief
       which the Claimants seek against those Defendants.

Question 4: knowing receipt

531.   The fourth question on the list was not agreed, but was suggested by Mr McCaughran,
       as follows:

             “4.    Whether Mr Watson is potentially liable in knowing receipt of sums received
                    from Munil, subject to the question (not for decision in the judgment) whether
                    Kea can trace the Munil monies through Munil.”

       This requires a little explanation. Munil was not originally joined as a defendant but
       on 25 November 2016 I made an Order permitting Munil to be joined. The Claimants
       re-amended their Particulars of Claim and included in the Re-amended Particulars of
       Claim allegations that Spartan paid the sum of £12,143,133 to Munil (“the Munil
       Money”); that Munil received the Munil Money on 26 April 2013 as nominee for Mr
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 171 of 188




       Watson and held the same on bare trust for him; and that Munil was obliged to
       account to Sir Owen and/or Kea in respect of the profits it received for Mr Watson.
       The Claimants also advanced a separate tracing claim under which Kea claimed to be
       entitled to trace into and make a proprietary claim to such part of the Munil Money as
       was retained by Munil in its accounts and to any assets held by Munil which are the
       traceable product of any part of the Munil Money. Kea also asserted tracing claims
       (i) against any assets obtained by use of the Munil money and held by Mr Watson and
       (ii) against a particular property in Richmond, Surrey said to have been acquired with
       the traceable product of the Munil Money and held by Mr Watson and M r Gibson as
       trustees of a trust known as the Richmond Trust. (Mr Gibson has not been joined to
       these proceedings but Mr Watson has been appointed to represent the trustees of the
       Richmond Trust).

532.   Munil served its Defence to the claims against it on 20 February 2017. Munil
       admitted receipt of the Munil Money (save for £7) on 26 April 2013. In relation to
       the two claims against it (the nominee claim and the tracing claim) Munil relied on a
       number of principles of Swiss and Liechtenstein law which it said would apply, as
       well as a plea that if English law applied to the tracing claim Munil was a bona fide
       purchaser for value without notice.

533.   It was recognised by the Claimants that it would be difficult to accommodate the
       claims against Munil in the trial and by a consent order made by me on 27 March
       2017 the claims against Munil (the nominee claim and tracing claim) were stayed
       until after judgment on the claims against the other Defendants or further order. As a
       result of that Munil did not take any part in the trial.

534.   As well as tracing claims against Mr Watson and the trustees of the Richmond Trust,
       the Claimants have claims in knowing receipt against Mr Watson. Both the tracing
       claims and the knowing receipt claims require Mr Watson to have received Kea’s
       money. One of Mr Watson’s defences to the claims against him (at any rate so far as
       concerns the Munil Money and any moneys or assets derived from it) is that if Munil
       is a bona fide purchaser for value, Kea cannot trace the Munil Money through Munil
       so it does not matter if Mr Watson later received it, as long as he received it from
       Munil. The Claimants do not accept that this is so, but it is accepted that this is not a
       matter I should deal with in this judgment (as the wording of the suggested issue
       recognises).

535.   That means that the intended scope of this issue is, as I understand it, simply whether
       Mr Watson had the requisite knowledge to be liable in knowing receipt, assuming
       receipt by him of Kea’s money can be established. The test for knowledge in this
       context was laid down by the Court of Appeal in BCCI (Overseas) Ltd v Akindele
       [2001] Ch 437: see at 455E per Nourse LJ where he said that there ought to be a
       single test of knowledge for knowing receipt, which he formulated as follows:

          “The recipient’s state of knowledge must be such as to make it unconscionable for
           him to retain the benefit of the receipt.”

536.   In circumstances where I have found that the July agreements were induced by deceit,
       a deceit planned and orchestrated by Mr Watson, and that the Third Kea Loan
       Agreement was, to his knowledge, put in place after and in breach of an injunction, I
       do not see how it can be maintained that it would be anything other than
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 172 of 188




       unconscionable for him to retain the benefit of any receipt of Kea’s money. Although
       the issue has therefore taken me a little time to explain, it has not taken me any time
       to resolve, and I see no reason why I should not say so now.

Questions 5 and 6: equitable compensation

537.   The next two questions on the list can be taken together. They are as follows:

             “5.    Whether the amendment in relation to equitable compensation is necessary and
                    if so should it be allowed

              6.    Whether equitable compensation should in principle be awarded”

538.   This requires first looking at what is currently pleaded in terms of equitable
       compensation. The relief claimed in the Claimants’ current pleading (the Re-
       amended Particulars of Claim), which does not take account of the 2017 settlement
       with Novatrust, is claimed under a number of heads as follows:

       (1)                  The first head is “Avoidance of Agreements”. This simply claims that
                   Kea is entitled to set aside the various agreements it entered into with Spartan
                   (or alternatively that they are void). It makes no claim to monetary relief.

       (2)                  The second head is “Proprietary and Restitutionary Claims”. Here
                   are found (i) a proprietary claim to monies held by Spartan; (ii) a proprietary
                   claim to the investment made by Spartan in Project Royal and any profit
                   realised from that investment (it appears from the draft pleading that Project
                   Royal made a substantial profit); (iii) the tracing claims already referred to
                   against Munil, Mr Watson and the trustees of the Richmond Trust in respect of
                   any assets derived from the Munil Money; (iv) tracing claims to any other
                   sums paid out of Spartan that have come into the hands of Mr Watson,
                   Novatrust, Mr Leahy or Nucopia; and (v) a claim that since the agreements
                   between Kea and Spartan are to be set aside, the consideration for the payment
                   of the sums by Kea to Spartan has totally failed and Spartan is liable to make
                   restitution to Kea.

       (3)                 There are then claims for knowing receipt against Mr Watson,
                   Novatrust, Mr Leahy, Nucopia and Spartan; and claims for an account of
                   profits made by Spartan and Mr Watson.

       (4)                There is then a claim for equitable compensation pleaded (in paragraph
                   265) as follows:

                      “Insofar as any of the above sums claimed by way of proprietary or
                       restitutionary claim or by way of account of profits or by way of personal
                       claim against parties as constructive trustees cannot be recovered together
                       with interest, then to the extent that Sir Owen and/or Kea has suffered loss
                       Sir Owen and/or Kea are entitled to equitable compensation from Mr
                       Watson in respect of his breaches of fiduciary duty. Sir Owen and Kea
                       reserve the right to amend their pleading in this regard once further
                       information has been received from the Defendants.”

       (5)                Finally there is a claim for interest pleaded (in paragraph 266) as
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 173 of 188




              follows:

                 “The Claimants are entitled to compound, alternatively simple, interest
                  pursuant to the court’s equitable jurisdiction and/or section 35A of the
                  Senior Courts Act 1981 on the sums found to be due to them at such rate as
                  would have been obtained by Kea by investing in proper trustee
                  investments, or at such other rate and for such period as the Court considers
                  appropriate.”

539.   This slightly bewildering array of claims requires some analysis. A useful starting
       point is the claim in restitution:

       (1)            Where A has paid money under a voidable contract to B and the
              contract is later set aside, A is prima facie entitled to the return of the money
              from B. That is the claim pleaded as a restitutionary claim by Kea against
              Spartan on the grounds of total failure of consideration. This is a common law
              claim, traditionally called a claim for money had a nd received or a claim in
              quasi-contract but which is now regarded as a claim for restitution on basis of
              unjust enrichment.

       (2)            I do not understand there to be any dispute as to the amounts actually
              paid by Kea under the various agreements which have been set aside. Apart
              from the $1 payable by Kea to Novatrust to acquire 50% of Spartan’s issued
              share capital, Kea’s payments all took the form of advances to Spartan in the
              total sum of £129m (£113m under the terms of the Loan Facility Agreement as
              amended, and £3.5m and £12.5m under the Second and Third Kea Loan
              Agreements).

       (3)            Such a claim would not carry interest at common law, but the Court
              can award interest under s. 35A of the Senior Courts Act 1981. That section
              applies to proceedings “for the recovery of a debt or damages” but for these
              purposes the claim in restitution, being a claim for recovery of a defined sum,
              is regarded as a claim in debt. It is not a claim in damages.

       (4)            Interest awardable under s. 35A is limited to simple interest. The rate
              is in the discretion of the Court. Various factors may affect the rate that the
              Court may choose to award, but there is no question of a claimant being
              entitled to any particular rate. The rate is often determined after judgment as
              part of the consequential matters.

       (5)           The claim in restitution is the only common law money claim currently
              pleaded. No claim for common law damages is pleaded although the
              Claimants seek to amend to introduce one as part of their proposed
              amendment (see below).

540.   In addition to giving rise to a common law claim for restitution, the setting aside of
       the agreements may have further effects in equity as follows:

       (1)            Where A is able to and does set aside an agreement with B, the effect
              is to re-vest in A the equitable title to the moneys A paid to B under the
              agreement. This may not be so in every case where A is able to avoid the
              transaction, but I need not consider whether this is so as there is clear authority
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 174 of 188




           that it does apply in cases where the ground for setting aside is fraudulent
           misrepresentation: see El Ajou v Dollar Land Holdings plc [1993] 3 AER 717
           at 734c per Millett J:

              “But if the other victims of the fraud can trace their money in equity it must
               be because, having been induced to purchase the shares by false and
               fraudulent misrepresentations, they are entitled to rescind the transactions
               and revest the equitable title to the purchase money in themselves, at least
               to the extent necessary to support an equitable tracing claim.”

           To similar effect is the statement of Peter Gibson LJ in Halifax Building
           Society v Thomas [1996] Ch 217 at 226G:

              “Or it could have exercised a right inconsistent with the affirmation of the
               mortgage, that is to say to seek the setting aside of the mortgage, obtained
               as it was by fraud. It might then have claimed in equity that it remained the
               owner of the moneys advanced and traced those moneys into the flat and
               the sale proceeds, or it might have made a common law claim for money
               had and received to the society’s use.”

     (2)           It can be seen that Millett J referred to re- vesting the equitable title “at
           least to the extent necessary to support an equitable tracing claim” and Peter
           Gibson LJ also referred to tracing the money. Strictly speaking there is a
           difference between following and tracing, following being the process of
           following the same asset from hand to hand and tracing the process of
           identifying a new asset as a substitute for the old; and strictly speaking tracing
           is not the same as claiming, as tracing is neither a claim nor a remedy, but a
           process of identifying property as the claimant’s which may be the prelude to
           a successful claim, which may itself be personal or proprietary: see Foskett v
           McKeown [2001] 1 AC 102 at 127-8 per Lord Millett. But it is common to
           speak of a tracing claim where what is meant is that the claimant seeks to
           follow and trace his proprietary interest into some specific asset held by a
           defendant, and then claims that property as his own property in equity.

     (3)           This is the basis therefore for Kea’s various tracing claims, namely
           (i) against Munil for any part of the Munil Money still held by Munil, or for
           any assets representing the traceable product of any part of the Munil Money;
           (ii) against Mr Watson and the trustees of the Richmond Trust for specific
           assets said to be the traceable product of the Munil Money; and (iii) against
           Mr Watson, Novatrust, Mr Leahy and Nucopia for any other part of the sums
           paid to Spartan which has come into their hands.

     (4)           The same re-vesting of the equitable title in Kea is the basis of Kea’s
           claims in knowing receipt. This is a personal claim seeking to make the
           recipients liable as constructive trustees, but depends on identifying the
           moneys and assets received by the recipients as being Kea’s.

     (5)           In addition to forming the basis for the tracing and knowing receipt
           claims, this re-vesting of the equitable title is also relied on by Ms Jones as
           giving Kea a right to make Spartan a constructive trustee of its money, and
           claim back the £129m from Spartan on that basis. That is of course
           duplicative of the common law claim for money had and received or
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 175 of 188




                 restitution, but has this difference, namely that it enables Kea to claim interest
                 not just under s. 35A of the Senior Courts Act 1981 but under the equitable
                 jurisdiction of the Court. There was no dispute that this was so, Mr
                 McCaughran expressly accepting in his oral closing submissions that if the
                 claim against Spartan to set aside the agreements was well- founded, so that the
                 agreements would not only be set aside by agreement but could have been set
                 aside for legal reasons, he would not dispute that there would have been a
                 claim for interest as well, and that would have been a claim either under the
                 equitable jurisdiction of the Court or for statutory interest under s. 35A of the
                 Senior Courts Act.

       (6)               There is an issue between the parties as to what rate of interest would
                 have been awarded against Spartan under the equitable jurisdiction (which I
                 will call “equitable interest” for short) (see below).

       (7)              Kea had another claim against Spartan which was to make it account
                 not only for the £129m and equitable interest, but for the actual profits it made
                 from Project Royal, on the basis that Spartan being a constructive trustee of
                 the £129m was accountable for any profit that it made from use of that money.
                 Ms Jones accepts that she cannot claim interest on the sums deployed in
                 Project Royal for the period that they were so deployed. I have heard no
                 argument as to whether this claim to profits is well- founded.

541.   It is now possible to identify what the claim for equitable compensation is. As has
       just been explained, Kea had a claim against Spartan to make it account as
       constructive trustee for the £129m and equitable interest. But Kea always expected
       that Spartan would be unable to pay the entirety of that sum. The claim for equitable
       compensation is a claim against Mr Watson for breach of fiduciary duty if the total
       recoverable from Spartan and the other parties falls short of that claim. The way it
       was explained by Ms Jones in her closing submissions was as follows:

             “The reason for that, my Lord, is it has always been obvious that Spartan is
              insolvent. That is why it is no good getting an order for 129 million plus interest
              against Spartan, because it hasn’t got it. That is why the equitable compensation
              has always been in there: to recover from Mr Watson anything that couldn’t be
              recovered from other parties.”

542.   It is now possible to answer Question 6 on the list, which is whether equitable
       compensation should in principle be awarded. This seems to me to be justified in
       principle. The primary remedy where a fiduciary has failed in breach of duty to
       disclose his interest in a transaction with his principal is to set aside the transaction
       and restore the parties to the position they were in. It is however well established that
       if this cannot be done, the fiduciary can come under a liability to pay equitable
       compensation in lieu, the locus classicus being Nocton v Lord Ashburton [1914] AC
       392, and I see no reason to doubt that the same applies if the claimant does set aside
       the agreement but is unable to receive back from the counterparty all the sums paid
       under it with interest. I did not understand Mr McCaughran to advance any reason
       why equitable compensation should not in principle be awarded if I found, as I have,
       that Mr Watson was in breach of a fiduciary duty. My answer is therefore Yes.

543.   That brings me to Question 5, which is whether the amendment in relation to
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 176 of 188




       equitable compensation is necessary and if so should be allowed. The draft amended
       pleading was initially sent under cover of a letter dated 6 June 2017 (that is the day
       the trial resumed on Day 17) but by agreement between the parties the application to
       amend was not pursued at the time but was left over until closing submissions.

544.   So far as equitable compensation is concerned, apart from a very minor change in
       paragraph 265 (replacing “cannot be recovered” with “are not recovered”, the
       significance of which escapes me) the relevant draft amendment consists o f new
       paragraphs 265A and 265B as follows:

          “265A Sir Owen and Kea estimate the present value of their claim for equitable
                compensation is in an amount of £47,570,872, being the sum of:

                 265A.1 the capital sums of £100,000, £24.9 million, £25 million, £63
                        million, £12.5 million and £3.5 million paid by Kea to Spartan (and
                        to Fladgates acting as solicitors to Spartan) as pleaded at paragraphs
                        119, 148 and 167 above; plus

                 265A.2 compound interest at 8% on the said capital sums with annual rests
                        from the date of the respective payments until the transfer out of
                        £34,197,800 in relation to Project Royal on 24 January 2013; plus

                 265A.3 compound interest at 8% on the outstanding balance of £94,802,200
                        with annual rests from 25 January 2013 to 24 July 2016; plus

                 265A.5 the profit earned from the investment in Project Royal in the sum of
                        £9,631,647.43; but taking into account and giving credit for

                 265A.6 the Spartan receipts.

                 265A.7 Sir Owen’s and Kea’s claim for equitable compensation continues to
                        accrue on this basis at a daily rate of £10,426.49.

           265B Alterantively Sir Owen and Kea estimate the present value of their claim for
                equitable compensation is a minimum amount of £23,361,156.40, being the
                same calculation as at 265A but with interest at a minimum rate of 3% above
                BBR on the said capital sums, and a claim continuing to accrue at a daily rate
                of £2080.10. Sir Owen and Kea will say that 3% above BBR is the minimum
                rate at which the Court should assess the loss to Kea and/or Sir Owen by
                being kept out of funds.”

545.   Mr Watson expressly accepted in oral closing submissions that he did not quibble
       with the rate pleaded in paragraph 265B of 3% above BBR (base rate) as an
       appropriate rate for the Court to award both under s. 35A of the Senior Courts Act
       1981 and as equitable interest, nor with the interest being compounded (in the case of
       equitable interest). He objected however to paragraph 265A under which the
       Claimants seek to introduce a claim to interest at 8% compound. As can be seen this
       makes a significant difference to the figure, increasing it from some £23m to some
       £47m.

546.   Ms Jones said she did not in fact need permission to amend, as there is already a plea
       in paragraph 266 that the Claimants are entitled to interest at “such rate as would
       have been obtained by Kea by investing in proper trustee investments” and that
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 177 of 188




       allowed her to rely on such evidence as had been adduced at trial as to what return
       Kea would have made. All she was doing in paragraph 265A therefore was
       quantifying a claim that was already on the pleadings.

547.   I think I should decide first whether she could obtain 8% interest on the basis of the
       unamended plea. I was referred to two examples of cases where judges have grappled
       with the question of what interest rate to apply, Challinor v Juliet Bellis & Co [2013]
       EWHC 620 (Ch) (Hildyard J) and Reinhard v ONDRA [2015] EWHC 2943 (Ch)
       (Warren J). In each case the rate in fact awarded was 3% over base. Mr McCaughran
       submitted that what one sees in these cases is the Court setting an interest rate by
       reference to bank rates and not by a detailed factual inquiry into the circumstances of
       the claimants.

548.   That does seem to me to be borne out by those cases. In Challinor v Bellis, Hildyard J
       recorded at [21(2)] a submission by the claimants that:

          “the Court adopts a broad brush. For practical reasons it will not make an enquiry
           into the claimant’s actual loss; nor will it enquire or speculate as to what the
           claimant would have done with the money had he not been deprived of it.”

       See also [21(3)] where the claimants’ submission referred to what Forbes J had said in
       Tate & Lyle Food and Distribution Ltd v Greater London Council [1982] 1 WLR 149
       at 154. Forbes J said that in commercial cases the interest is intended to reflect the
       rate at which the plaintiff would have had to borrow money, but one should not look
       at any special position in which the plaintiff may have been, but take the rate at which
       plaintiffs with the general attributes of the plaintiff in the case could in general borrow
       money. Hildyard J does not anywhere say he rejects these submissions, and when he
       came to set a rate in the case before him (where there were a number of different
       claimants) he said (at [37]);

          “Again, a broad brush is required: in assessing any special rate the Court disclaims
           the task of determining what each claimant’s financial position is and at what rate
           that claimant could have borrowed money.”

       Then in Reinhard v ONDRA, Warren J again referred (at [5]-[7]) to the decision of
       Forbes J in Tate & Lyle v GLC, and at [9] to a passage from Fiona Trust v Privalov
       [2011] EWHC 664 (Comm) where Andrew Smith J said:

          “it would be neither practical nor proportionate (even in a case involving as large
           sums as these) to attempt a minute assessment of what will precisely compensate
           the recipient. In particular, the courts do not have regard to the rate at which a
           particular recipient of compensation might have borrowed funds. This policy is
           adopted in order to control the extent of the enquiry to ascertain an appropriate
           rate…the court will, however, consider the general characteristics of the recipient in
           order to decide whether to assess interest at a rate that is higher or lower than is
           conventional.”

       Again there is no suggestion that Warren J disagreed with that.

549.   It can be seen that these citations are concerned with cases where the rate of interest
       was based on the rate at which the claimant can borrow, and decide that one does not
       look at the individual claimant but at what a class of claimant (small business, large
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 178 of 188




       business and the like) can borrow at. I accept that the borrowing rate, which has been
       said to be suitable in commercial cases, is not necessarily suitable in all types of case
       (see Hildyard J’s detailed analysis of this point in Challinor v Bellis) and that where
       the claimant that is out of pocket is a trustee that would otherwise have invested in
       proper trustee investments, the appropriate rate would not be the borrowing rate but a
       rate to reflect the return on such investments. I also accept that this would apply to
       Kea which although not itself a trustee is a vehicle for trustee investment. However I
       do not see that this affects the principle that in assessing such a rate the Co urt adopts a
       broad brush approach based on what a person with the general characteristics of the
       claimant might have received by way of investment on trustee investments, not a rate
       that reflects what the individual claimant would itself have done.

550.   That is I think supported by the usual practice in cases where interest is sought against
       defaulting trustees. The Court does not as far as I am aware attempt to investigate
       what other investments the particular trust fund might have made, but adopts, on a
       broad brush basis, a rate that is intended to be a proxy for the rate of return that trustee
       investments would normally earn. In the 19 th century that was 4%, but in more
       modern times has been fixed by reference to investment returns. I would accept, by
       analogy with what Forbes J said in Tate & Lyle v GLC, that the Court could take into
       account the general characteristics of the trust in question, so if large private trusts
       were shown to earn higher investment returns than small ones that could be taken into
       account, but I do not accept that under this jurisdiction the Court would have regard to
       what the claimant itself would have done or its particular appetite for investments.

551.   In the present case the evidence that Ms Jones relies on in support of the claim to 8%
       interest is not evidence of what large trust funds are in general able to obtain by
       investing in proper trustee investments, but evidence of what Kea itself would have
       wanted to do and sought to do. I do not need to detail the evidence she relied on as in
       accordance with the principles that I have referred to, I do not think this sort of
       inquiry is one that the Court would entertain on an application for equitable interest.

552.   Nor do I think that the pleading of the claim to interest in paragraph 266 fairly alerts
       the reader that what the Claimants would seek to do is rely on evidence as to what
       Kea itself would have done to support a claim for equitable interest at 8%. Ms Jones
       said that the Defendants could always have asked for particulars, but the terms of the
       claim to interest (“at such rate as would have been obtained by Kea by investing in
       proper trustee investments”) do not to my mind make it clear that the Claimants will
       be inviting the Court to make findings not as to what Kea would have made had it
       invested in conventional trustee investments but what Kea would have made by
       investing in the particular types of investment that it is said Kea was interested in.

553.   I conclude that the claim to equitable interest at 8%, on the basis that Kea seeks to
       advance it, is not open to Kea on the current pleading.

554.   That leaves the question of amendment. There is no objection to the proposed
       pleading in paragraph 265B (3% above base rate), but Mr McCaughran opposes the
       proposed pleading in paragraph 265A (8%). Having decided that this is not open to
       the Claimants on the current pleading, I agree with Mr McCaughran that it should not
       be permitted. By the time the draft pleading was produced, the trial was well under
       way. There had been nothing to alert the Defendants that the claim was going to be
       put in this way – Ms Jones accepted that nowhere in her opening did it suggest that an
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 179 of 188




       interest rate of 8% would be claimed. I do not think it necessary to refer to the
       principles on which applications for permission to amend at a late stage are made; it is
       accepted that they have to be determined in accordance with the overriding objective,
       which is to deal with cases justly; and in my judgment it is not fair or just that an
       amendment of this significance should be introduced half way through the trial at a
       stage at which much of the evidence had been called without the Defendants knowing
       that this point was going to be taken. If the point had been clearly pleaded before the
       trial started, the evidence might well have been different. In any event, since I have
       already decided that the claim as sought to be put forward is not an appropriate way to
       approach the question of equitable interest, it seems only logical to decline to allow it
       to be put on the face of the pleading.

Questions 7 and 8: damages for deceit

555.   I can take the next two questions together. They are as follows:

          “7.   Whether the amendment to claim damages for deceit is allowed.

           8.   If so, whether damages should in principle be awarded for deceit.”

556.   There is no claim for damages at all on the current pleading. The Claimants seek to
       introduce a claim for damages for deceit as follows:

          “251A Further to the claim for rescission of the July 2012 Agreements pleaded in
                paragraph 245 above, Kea is entitled to and claims damages for deceit from
                Mr Watson in respect of the loss which it has suffered, giving credit for the
                sums that Kea has received and will receive from Spartan

           251B The best particulars that Kea is presently able to give of the amount of its loss
                are as follows:

                 251A Kea transferred the sums of £100,000, £24.9 million, £25 million, £63
                      million, £12.5 million and £3.5 million paid by Kea to Spartan (and to
                      Fladgates acting as solicitors to Spartan) as pleaded at paragraphs 119,
                      148 and 167 above.

                 251B Kea has received:

                        251B.1 the sum of £356,867 repaid to Kea by Spartan on 3 May 2013
                             (being the unused balance of the Third Kea Loan Agreement);

                        251B.2 the cumulative sum of £230,914.89 received by Kea by way of
                             interest from Spartan between January and October 2013 (Kea’s
                             loss being calculated on the basis of receipt of the all sums on 16
                             June 2013);

                        251B.3 the sum of of £50,000,000 received by Kea from Spartan on 24
                             July 2016; and

                        251B.4 the sum of £80,037,607.67 that Kea received on 13 July 2017
                             following the the compromise it has reached with Novatrust and
                             Spartan of the claims made in these and in all related
                             proceedings (collectively with the sums in paragraphs 251B.1 to
                             251B.3 “the Spartan receipts”).
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 180 of 188



           251C Kea has suffered damage in the amount of £52,285,368.44 as a consequence
                of the loss of the use of its funds; calculated as the sum of £129m plus
                interest at 8%, compounded annually, being the rate of return that Kea would
                have expected to receive by way of investment of its funds, but taking into
                account and giving credit for the Spartan receipts;

           251D Kea’s loss on this basis will continue at a daily rate of £11,459.81, until
                payment of the same.

           251E Alternatively Kea has suffered damamge in the minimum amount of
                £19,276,971.56 as a consequence of the loss of the use of its funds, calculated
                as the sum of £129m plus interest at such other rate as the Court may find
                that Kea would have received by way of return on the use of its funds, but at
                a minimum of BBR plus 3% compounded annually (being the minimum rate
                at which an investor such as Kea would be compensated for loss of the use of
                its funds by way of an award of interest by the Court), but taking into account
                and giving credit for the Spartan receipts;

           251F Kea’s loss will continue on this basis at a minimum daily rate of £1716.44,
                until payment of the same.”

557.   It can be seen that this plea seeks to claim as damages the return that Kea would have
       received on the use of its funds, either at 8% or at 3% above base. I accept that in
       principle Kea has a claim in the tort of deceit for any loss that it has suffered, and that
       that can include any investment return that it would have made had it not invested in
       Spartan. Ms Jones accepts that such a claim has to be specifically pleaded and
       proved.

558.   Ms Jones says that the amendment should be allowed as it arises out of matters
       already pleaded and in issue, and that the issue of what is an appropriate rate at which
       to compensate Kea for being out of its money for 5 years is already an issue in the
       action. I do not accept this. What is already in issue in the action is the appropriate
       rate of interest that the Court should award either under s. 35A of the Senior Courts
       Act 1981 or as equitable interest, and for the reasons given above that is in principle
       an enquiry as to what is a suitable rate having regard to the investment return that a
       large private trust could expect to have made on proper trustee investments. It is not
       an enquiry as to what Kea would have done with the money instead. But the latter
       enquiry is what a claim for damages involves.

559.   Ms Jones says that in practice it is unclear what further evidence could be relevant to
       an assessment of the hypothetical investments that Kea might have made beyond the
       evidence already before the Court. It may be that the evidence would not be very
       different. But it is impossible to be confident that the Defendants would have called
       exactly the same evidence, or asked exactly the same questions of the Claimants’
       witnesses had they known that they were facing a claim for damages, especially one
       of this magnitude.

560.   In these circumstances and for much the same reasons as with the equitable
       compensation claim I do not think it would be just or in accordance with the
       overriding objective to allow the amendments.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 181 of 188




Question 9: interest

561.   The next question on the list is as follows:

          “9.   Whether the Claimants are entitled to interest at anything higher than BBR plus
                3% either by way of damages or by way of equitable compensation. If so, at
                what rate”

562.   I do not think this quite captures the relevant question. Since I have not allowed the
       amendment to claim damages, the relevant question is what equitable compensation is
       payable. But as the discussion above shows, what the Claimants (or rather Kea)
       claims by way of equitable compensation is the shortfall between what Kea claimed
       from Spartan, including interest, and has received from Spartan. The relevant
       question I think is what rate of interest should be used for this purpose.

563.   I have decided above that Kea’s claim for equitable interest at 8% cannot be sustained
       on the basis on which it is sought to be put forward, and that the appropriate rate of
       interest depends on that available on proper trustee investments. That is not
       something that the parties have really addressed. Ms Jones quite correctly points out
       that the question of what rate of interest should be awarded is very often dealt with
       after judgment, and it appears, judging from the reported cases (and my own
       experience), that it is not uncommon for parties to put material before the Court after
       judgment to justify a particular interest rate.

564.   That raises the question therefore whether I should assess the appropriate rate now on
       such material as I have, or give the parties a further opportunity to adduce material on
       this question. This question was not dealt with in closing submissions and although
       Question 9 is on the agreed list, I think I ought to hear from the parties as to whether
       Kea (and indeed Mr Watson) should have any further opportunity to establish what an
       appropriate interest rate should be.

Question 10: did Mr Leahy receive at least $363,566 from the Munil Money?

565.   The next question on the list is as follows:

          “10. Whether Mr Leahy has received at least $363,566 from the Munil Money”

       Although this is on the agreed list, it affects Mr Leahy rather than Mr Watson. Mr
       Leahy was acting in person at the trial and did not take any part in the oral closing
       submissions, filing brief written submissions instead. I cannot assume that he agreed
       to this issue being determined at this stage. His submissions do not address this point
       at all.

566.   I have decided that it is appropriate to defer this question. It is addressed briefly in
       Ms Jones’ written submissions but was not I think referred to in oral submissions, and
       I do not know very much about it. It would appear to be bound up with the question
       of what payments were made out of the Munil Money, although as I understand it Ms
       Jones’ point is that since the payment was calculated as a bonus of 2% of the Munil
       Money it does not matter if it was in fact made out of that money or other money. I
       am not sure that is right, but I think the question deserves further argument.
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 182 of 188




Questions 11 to 13: Project Edsel

567.   I can take the next three questions together. They all relate to Project Edsel and are as
       follows:

             “11. Whether Kea is entitled to the B share in Edsel on the basis that its money was
                  used to acquire it.

              12. Whether Kea is entitled to claim a 50% share in the Edsel B share on the basis
                  of the Edsel Term Sheet (including whether any such right was given away by
                  the terms of the long form agreements)

              13. Whether any claim in relation to Edsel has been lost by virtue of affirmation”

568.   I have considered all these questions above. My answers are:

       (1)               Question 11: No.

       (2)               Question 12: No.

       (3)               Question 13: this does not arise.

Question 14: allocation

569.   The final question on the list is as follows:

             “14. Whether Kea is only entitled to allocate monies paid to it under the Novatrust
                  Settlement to claims against Spartan and Novatrust which would have been
                  likely to succeed”

       This is not an agreed item but one of those suggested by Mr McCaughran. Ms Jones
       said she did not feel strongly about it but pointed out that the Claimants have not yet
       allocated any of the monies to anything. It was however fully argued and I agree with
       Mr McCaughran that I might as well deal with it now.

570.   The question arises as follows. Kea has received substantial sums under the terms of
       the settlement with Novatrust. Ms Jones accepts that Kea has to give credit for those
       sums in its claims against Mr Watson. But she says that Kea is entitled to appropriate
       the settlement monies to whichever it wishes of the claims it had against Spartan, or
       against Novatrust, including not only its claim to the return of the £129m, but its
       claims for interest and its claims for costs, and that that is conclusive so long only as
       the claims are not manifestly unsustainable.

571.   I was referred to three authorities on the point. The first is the decision of the Court
       of Appeal in Townsend v Stone Toms & Partners (1984) 27 BLR 26 (“Townsend”).
       The plaintiff, an employer under a building contract, sued the architect (Stone Toms)
       and the contractor (Laings). Most (but not quite all) of the claims against Laings
       overlapped with the claims against Stone Toms in the sense that the damage was the
       same: for example, a claim against Laings for defective workmanship was almost
       entirely matched by a claim against Stone Toms for defective supervision, and a claim
       against Laings for overpayment by a claim against Stone Toms for wrongful
       certification. There were also distinct claims against Stone Toms for defective design.
       Laings made a payment into court of £30,000 which the plaintiff accepted. He
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 183 of 188




       continued to trial against Stone Toms. The trial judge proceeded as follows. He first
       assessed to what extent the plaintiff could have recovered on their claims against
       Laings. He found that figure at £25,130.10 – in other words he assessed it to the last
       penny. It is to be noted that the claims against Laings had been pleaded at a much
       larger figure (about £229,000) but the judge was obviously unpersuaded that claims of
       that size were well founded. Against that the plaintiff had recovered £30,000 and his
       costs. That meant that he had fully recovered from Laings all the damage he had
       suffered on defective workmanship, overpayment and consequential loss. He
       therefore concluded that the plaintiff’s claims for that damage had been fully satisfied
       and hence that the plaintiff had no further claim against Stone Toms for the same
       damage. He therefore awarded him nothing for any claim where their liability was
       concurrent and co-extensive.

572.   The Court of Appeal dismissed an appeal. Oliver LJ started with the proposition that
       where a plaintiff with concurrent claims against two persons has actually recovered
       part or all of his loss against one, that goes in diminution of the damages recoverable
       against the other, a plaintiff never being able to recover more than the total sum due
       (at 38). Then (at 41) he said:

          “But granted for the moment that there may appear to be a question of apportionment
           of the sum between claims which are good, claims which are bad, and claims which
           are not concurrent, the mere fact that this may not be altogether straightforward
           does not, to my mind, absolve the Judge from attempting the task. It is said that the
           burden lies on the defendant to show that a part of the claim against him has already
           been satisfied, and to demonstrate the extent to which recovery has already been
           completed by the plaintiff; and reliance is placed on the decision in the case of The
           World Beauty [1970] P 144. Allowing this, however, it seems to me that that initial
           burden is discharged when the defendant shows acceptance of a payment in, in
           respect of causes of action where there are concurrent claims against him. If it is to
           be said that the payment in relates to some claims which are not concurrent, or
           which could not succeed against the defendant, the only person capable of providing
           that guidance is the plaintiff himself, who has accepted the payment. That the
           payment has to be taken into account in some way seems to me to be beyond doubt,
           and it is, of course, always open to a plaintiff who wishes to accept a payment in or
           thinks that its acceptance may cause him some embarrassment in the matter of
           apportionment to request an amendment of the notice of payment in to apportion the
           sum paid among the causes of action in respect of which it is paid. In the ordinary
           way that would, I think, solve any difficulty, though I would like to reserve the
           position — which of course does not arise here — where there may be grounds for
           asserting that the apportionment is collusive or is not made bona fide .

           Where, however, the party who has to bring the money into account himself
           provides no material to show how any apportionment should be made (or, as in this
           case, invites the Judge to deal with it in a particular way) the Judge has to do his
           best with what material he has, and the only material that he had in this case was the
           claims themselves. What he had to ascertain was what the plaintiffs had lost, and to
           what extent that loss had been mitigated or satisfied by what had been received.
           There was really no other reliable way of doing this except by assessing the true
           value of the plaintiffs’ claims against Laings, and comparing it with the £30,000
           received.”

       Purchas LJ agreed. He said (at 51):
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 184 of 188



        “If the appellants wished to appropriate the payment into Court against particular
         claims raised in their Statement of Claim, they could have required the payment into
         Court to be appropriated by Laings under the provisions of Order 22, rule 1, and
         then decided whether to accept the appropriated amounts or not.

         The effect of the acceptance of the payment into Court in satisfaction of all claims
         between the plaintiffs and Laings must raise a prima facie presumption that where
         those claims overlap claims made against another defendant, that the latter claims
         have also been satisfied. The presumption is rebuttable by evidence led by the
         plaintiffs, and is no bar to their pursuing their claims if they can establish that that
         part of the payment into Court attributable to the “concurrent claims” does not fully
         satisfy the damage they have suffered under this head. Of course, if the payment
         exceeds the aggregate of damage suffered by the plaintiffs under both heads, i.e. the
         “concurrent claims” and claims against Laings alone, then no problem arises; both
         the second and third categories have received full compensation under the payment
         into Court and, therefore, in respect of the second category, the plaintiffs must give
         credit for the full value and there is nothing more to claim. The plaintiffs’ claim
         must be restricted to damages claimed under the first category.

         Apart from the special cases where the Court orders trial on liability only or, having
         determined liability, orders an inquiry as to damages, in normal actions for recovery
         of damages it is for the plaintiff to prove both the liability of the defendants whom
         he sues, and the loss he has suffered. Qua the remaining defendant after the plaintiff
         has withdrawn, for whatever reason, his claim against a co-defendant, nothing has
         happened to alter this position. The plaintiff, in order to obtain a judgment for
         damages, must prove that there is still a quantum of damage which has not been
         satisfied by a previous recovery whether as a result of a payment into Court or a
         prior judgment, in respect of which he is entitled to recovery from the remaining
         defendant or defendants….

         Where the previous recovery stems from the acceptance of a payment into Court
         made and accepted not only in respect of the claim for damages under
         consideration, but also in respect of other claims not relevant, the Court must
         decide, and it is for the plaintiff to establish, by how much that part of the payment
         attributable to the instant claim falls short of the total value of the claim itself. For
         my part I cannot see how this exercise can be done without an investigation of the
         other claims, unless it be for the Court to say that the plaintiff has failed to establish
         that there is any excess of damage suffered in respect of which he, the plaintiff, is
         entitled to continue his action for damages against the remaining defendant.”

     Waller LJ agreed with both judgments. He said (at 56) that:

        “It is for the defendant to show, in the first place, a prima facie case that the plaintiff
         has been wholly or partially compensated for the loss he has suffered. In my
         opinion, however, once there is a prima facie case that the plaintiff has received a
         sum of money which reduces the loss he has suffered from that particular event, it is
         for him to show, if it be the case, that some part of that sum was for another,
         unrelated, cause of action.

         In this case, in my opinion, there can be no possible doubt that some part of the
         £30,000 paid into Court and taken out by the pla intiffs comprised damages which
         were for injuries for which damage was also being claimed against the defendant in
         this action. It was then for the plaintiff to show which, if any, parts of the £30,000
         were not so attributable.”
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 185 of 188




573.   These citations seem to me to establish (i) that a plaintiff may before accepting a
       payment in require it to be apportioned among the various causes of action in respect
       of which it is paid and this would ordinarily solve any difficulty save in the case of
       collusion or lack of bona fides; (ii) where that is not done, it is for the plaintiff to
       satisfy the court in his claim against the remaining defendant (D2) how much damage
       he has suffered, and for that purpose to establish what is left of the claim having
       regard to the payment from the defendant with whom he has settled (D1); and (iii) it is
       difficult to see how this can be done except by an investigation of the other claims and
       assessing their true value.

574.   The second case to which I was referred was Banque Keyser Ullman SA v Skandia
       (UK) Insurance Co Ltd (No 2) [1988] 2 AER 880 (“Keyser Ullman”), a decision of
       Steyn J. Here a group of banks sued an insurance company (Skandia) and also a firm
       of brokers (Notcutt). Notcutt settled on the first day of the trial. The banks accepted
       that they had to bring the settlement monies into account but claimed that if they
       could establish any separate claims against Notcutt, the payment should be allocated
       first to such separate claims and credit only given for the excess. In essence Steyn J
       accepted that proposition. He went on to consider whether the banks could establish
       the separate claims they relied on, considering first two arguments put forward by
       Chemical Bank.

575.   The first was that Chemical had a separate claim against Notcutt for the costs of the
       action against Notcutt. Steyn J agreed. At 882b he said this:

          “I am satisfied that Notcutt would have been held liable in full for the agreed costs if
           the matter had proceeded to trial against Notcutt. The principle appears to be that if
           a plaintiff who receives payment from one tortfeasor establishes an additional
           separate claim against that tortfeasor, the payment is allocated first to that claim,
           and credit must be given in favour of the second tortfeasor only for the excess
           necessarily referable to the overlapping claim. That seems to me the approach
           indicated by the Court of Appeal judgments in [Townsend] … and by the actual
           decision of the Court of Appeal in The Morgengry, The Blackcock [1900] P 1, a
           decision which was not cited in [Townsend]. It also appears to me to be the
           approach which is required by an application of first principles.”

       The second argument for Chemical was that it had a claim to recover against Notcutt
       certain costs which had been disallowed against Skandia. Steyn J rejected this claim.
       At 884e he said this:

          “In [Townsend] the Court of Appeal held that, once there is a prima facie case that
           the plaintiff has received money from a second tortfeasor which reduces his loss, it
           is for him to show that the payment relates to some separate claim against the
           second tortfeasor. That involves showing that the separate claim was sustainable on
           the facts and in law. In my judgment Chemical’s argument that they would have
           recovered against Notcutt the costs which were disallowed against Skandia ought
           not to succeed. I do not regard it as a reasonably foreseeable head of loss, and its
           recovery in an action against Notcutt is not demanded by the dictates of common
           sense or justice. It is too remote. In any event, Chemical have failed to discharge the
           burden of proving that this alleged separate claim would have been likely to succeed
           at a trial against Notcutt.”

       Steyn J then considered the claim of a bank described as Keysers. Keysers contended
       that it had a claim against Notcutt in respect of a particular loan (the first loan) on
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 186 of 188




       which it had failed against Skandia and that it could apportion the whole of its
       settlement with Notcutt to that claim. Steyn J accepted this. At 884h Steyn J said
       this:

          “Keysers contends that they are entitled to appropriate the whole of their recovery
           under the Notcutt settlement to their loss under the first loan. If that is right,
           Keysers need give no credit at all to Skandia for money received under the Notcutt
           settlement. I am satisfied that Keysers’ claim in respect of the first loan would have
           succeeded against Notcutt if the action against Notcutt had not been settled. Indeed
           the contrary was not seriously suggested. Counsel for Keysers took his stand on the
           principle that a plaintiff is entitled to appropriate a recovery from one defendant to
           separate additional claims, giving credit to a second defendant only to the extent
           that recoveries are necessarily referable to overlapping claims. That is a proposition
           which is supported by the decision in The Morgengry and by dicta in [Townsend].
           It is also consistent with first principles, and I have applied it in relation to an issue
           between Chemical and Keysers.”

576.   The propositions which I derive from this decision are as follows: (i) it is for a
       plaintiff to show that some part of the settlement with D1 relates to a separate claim
       that does not overlap with the claims against D2; (ii) to do that he has to establish that
       the claim is sustainable on the facts and in law; (iii) if he fails to discharge the burden
       that the alleged separate claim would have been likely to succeed at trial, he cannot
       allocate any part of the settlement monies to it; (iv) if he does discharge the burden of
       showing that there were separate claims against D1, he can appropriate the recovery
       under the settlement with D1 to those claims, and need give credit in his claim against
       D2 only for the excess (which is necessarily referable to the overlapping claims).
       These propositions seem to me entirely in line with the Court of Appeal judgments in
       Townsend.

577.   The third case to which I was referred was Barings plc v Coopers & Lybrand (a firm)
       [2003] EWHC 1319 (Ch), a decision of Evans-Lombe J. Here a number of companies
       in the Barings group had brought claims against their auditors. Two of these (the
       Coopers defendants) settled the claims against them at an early stage for £65m, the
       amount not being appropriated between the various claims or the various claimants;
       the third (D&T) was found liable at trial, but not in respect of the post-1994 period.
       The claimant in the claim against D&T (BFS) appropriated the recovery from the
       Coopers defendants entirely to that period; D&T contended that it was not open to
       them unilaterally to do so – this was a matter for the Court and should only be done if
       the recipient were able to establish that that claim would have succeeded at trial.
       Evans-Lombe J was referred to both Townsend and Keyser Ullman. He held (at
       [1116]) on the basis of the passages from Keyser Ullman that I have referred to that
       the claimant (the Barings parties) might appropriate the settlement monies to the post-
       1994 claims as long as those claims met the necessary threshold. I agree that Keyser
       Ullman does establish that.

578.   He continued:

          “1116 …The real issue is the level of that threshold: must the court decide whether
                the claims would have succeeded at trial, or is some lesser scrutiny required?

           1117 Mr Brindle for BFS pointed out that, in Banque Keyser Ullman, Steyn J gave
                the judgment from which I have quoted above at the end of a full trial. He
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 187 of 188



                 already had a clear and informed view on the strength of the costs claims
                 which were in issue. He was therefore able to decide without any need for
                 further evidence that the claim for disallowed costs referred to in the second
                 passage would have failed at trial. Mr Brindle distinguished Townsend on the
                 grounds that there was there only one claimant; the court there had been
                 given no material at all on which to base an appropriation; and that the
                 payment there was a payment into court, which is made under a special
                 procedure and which it may be more difficult for a claimant unilaterally to
                 appropriate to particular claims. By contrast, the general rule, where a
                 creditor is owed two debts by a debtor and receives a payment which is not
                 appropriated between them, is that the creditor may appropriate the payment
                 between the debts as he thinks fit.

           1118 Mr Brindle suggested that Steyn J would be horrified if he were told that his
                ruling required me to hear the full case against the Coopers defendants, over
                the course of several weeks, purely in order to decide this point. I agree with
                him, and would be very reluctant to make such a finding unless authority
                compelled me to do so. I do not think either Banque Keyser Ullman or
                Townsend do so compel me.

           1119 Banque Keyser Ullman is explicable on the grounds suggested by Mr
                Brindle. In Townsend the Court of Appeal stated that even a payment into
                court may be appropriated to particular claims, by the claimant requesting an
                apportionment in the notice of payment in. That would be conclusive, as long
                as the apportionment were not collusive or not made bona fide (per Oliver LJ
                at page 41). In the case of a negotiated settlement, it seems to me that the
                normal rule allowing appropriation by the recipient should apply (Halsbury’s
                Laws, 4th ed., volume 9(1) paragraph 956), subject to the sort of low-level
                threshold indicated by Oliver LJ. One of Mr Brindle’s formulations of that
                threshold was whether the claims were obviously unsustainable. That seems
                to me a preferable approach to his alternative approach, by analogy to the
                Civil Liability (Contribution) Act 1978, which would pay no regard at all to
                the chances of the claimant making out his claim at trial.”

579.   Ms Jones submitted that that meant that she could allocate the monies received under
       the settlement with Novatrust to any of the claims that she had so long only as they
       were not manifestly unsustainable. I agree that that is the submission that Evans-
       Lombe J appears to have accepted, and I fully understand and sympathise with the
       practical difficulties which faced Evans-Lombe J in circumstances where he did not
       wish to embark on a trial of claims that had been settled in order to decide the point –
       although it is noticeable that he in fact felt able on the material he had seen to
       conclude that it was very likely that if the Coopers defendants had been found liable
       at trial that their liability would have been in relation to post-1994 events. But with
       all respect to him I have great difficulty in seeing how his analysis is reconcilable
       with what the Court of Appeal said in Townsend about the burden on the plaintiff of
       establishing what is left of his claim against D2, or with what Steyn J actually did in
       Keyser Ullman.

580.   Mr McCaughran’s submission was that in a case where a trial judge has sat through a
       trial and therefore is well placed to form a view as to whether or not particular claims
       would or would not have succeeded, then the judge ought to proceed o n the basis of
       the view which he or she had of the claims. That seems to me to be more consonant
       both with the guidance from the Court of Appeal and with the exercise undertaken by
Case 1:20-mc-00199-JGK-OTW Document 18-1 Filed 05/15/20 Page 188 of 188




       Steyn J in Keyser Ullman and I accept it. I say nothing about what a Court should do
       in a case where it is not in a good position to form a view of the separate claims
       against D1, but where as a result of hearing the claims against D2 the Court is able to
       form a view of the claims against D1 despite the fact that they have been settled, then
       it seems to me that the claimant can only allocate the monies received under the
       settlement with D1 to the extent that the Court is satisfied that such claims are (in the
       words of Steyn J) “sustainable on the facts and in law” and “would have been likely
       to succeed at a trial against [D1]”.

Conclusion

581.   That I think concludes the issues which counsel agreed should be decided in the
       judgment, and it only remains for me to thank them and their legal teams for the very
       great assistance they have given me on all the many points that have been argued, and
       for the patience which they and their clients have shown in circumstances where, for
       reasons neither of my choosing nor under my control, they have had to wait longer
       than I would have wanted for this judgment.
